


Exhibit 10.25

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.  The
omissions have been indicated by “[***Redacted***]”, and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

SUPPLY AGREEMENT

 

This Supply Agreement (the “Agreement”) dated this 22nd day of December, 2003,
between McKesson Corporation (“McKesson”) and Rite Aid Corporation (“Rite Aid”)
shall be to establish a multi-year program for the supply of prescription drugs
and other health and beauty care products by McKesson to regional Warehouses and
retail stores with pharmacies (referred to herein as “Pharmacies”,  “Stores” or
“stores”) owned or operated by Rite Aid Corporation or its Affiliates. 
Capitalized terms not expressly defined herein shall have the meanings set forth
in Exhibit  A-1.

 

1.                                     TERM

 

1.1                               Initial Term.  The initial term of this
Agreement (the “Initial Term”) shall commence on December 1, 2003 (the
“Effective Date”) and end on March 31, 2009, unless earlier terminated in
accordance with Section 13.

 

1.2                               Renewal Term.  Unless the Initial Term has
previously been terminated in accordance with Section 13, this Agreement shall
renew for an additional two (2) year term (the “Renewal Term”)  at the
conclusion of the Initial Term on the same terms and conditions unless either
party gives notice of non-renewal at least 180 days prior to the termination of
the Initial Term in accordance with Section 17 of this Agreement.

 

2.                                      AGREEMENT TO BUY AND SELL

 

2.1                               Sole Source Products

 

(a)                                  Warehouse.  During the Term, McKesson
agrees to sell, supply and deliver to Rite Aid, upon Rite Aid’s Orders therefor
from time to time, and Rite Aid agrees to purchase from McKesson (subject to
paragraph (c) below), only for the purpose of dispensing by Rite Aid, upon the
terms and subject to the conditions of this Agreement, all of Rite Aid’s
requirements for Branded Rx products for Rite Aid purchases for Warehouse.

 

(b)                                 DSD.  During the Term, McKesson agrees to
sell, supply and deliver to Rite Aid, upon Rite Aid’s Orders therefor from time
to time, and Rite Aid agrees to purchase from McKesson (subject to paragraph
(c) below), only for purpose of dispensing by Rite Aid, upon the terms and
subject to the conditions of this Agreement, all of the requirements for Rx
Products for Rite Aid purchases for DSD that are not supplied to Rite Aid stores
from Rite Aid warehouses.

 

(c)                                  Exceptions.  Notwithstanding paragraphs
(a) and (b) above or anything else to the contrary contained in this Agreement
or in any exhibits hereto, Rite Aid shall have no obligation to purchase any Rx
Product from McKesson if such Rx Product falls into one of the following
categories:

 

i.     The Rx Product is not available from McKesson at the time of Order in a
sufficient quantity to fill the Order in accordance with the terms of the
Agreement;

ii.    The Rx Product is available from McKesson, but is part of an order
pursuant to a minimum commitment of aggregate unit or dollar volumes with
respect to an order for such Rx Product being purchased in accordance with
clause (i) 

 

1

--------------------------------------------------------------------------------


 

above; provided that such commitment is not entered into for purposes of
circumventing this Agreement;

 

iii.   The Rx Product is available from an ASV at the time of the Order at a
price lower than the price offered by McKesson pursuant to this agreement;
provided that Rite Aid may only purchase such product through a Spot Purchase;

 

iv.   The Rx Product is a Free Good, provided that McKesson will be required to
handle such Free Goods only in accordance with section 2.3 of this Agreement;

 

v.    The Rx Product is purchased or received pursuant to any judgment, order or
settlement affecting Rite Aid arising out of the Brand Name Prescription Drug
Litigation or any other litigation and not purchased or received for purposes of
circumventing this Agreement;

 

vi    [***Redacted***]

 

vii   drugstore.com’s requirements for products, including Rx Products;

 

viii. [***Redacted***]

 

ix.    Products purchased for dispensing in programs under Section 340B of the
Public Health Services Act.

 

2.2                               Non-Sole Source Products.  During the Term,
McKesson agrees to sell, supply and deliver to Rite Aid, subject to availability
and upon Rite Aid’s Orders therefore and from time to time, upon terms and
subject to the conditions of this Agreement, any Product that is not an Rx
Product, other than Products customarily categorized by the terms “general
sundries” or “general merchandise” or similar terms.

 

2.3                               Free Goods.  McKesson shall be obligated, at
no cost to Rite Aid, to take, process, handle and ship to Rite Aid all Free
Goods that are destined for Rite Aid Warehouses, but only (i) if Rite Aid has
used reasonable commercial efforts to convert such goods to dollar credits from
their source and such dollar credits have not timely been obtained, (ii) Rite
Aid has used reasonable commercial efforts to have such Free Goods drop shipped
directly to Rite Aid and cannot obtain such delivery, and (iii) such Free Goods
are Rx Products then carried in any Rite Aid Warehouse.  Free Goods received by
Rite Aid are not subject to return under the provisions of Section 8.

 

2.4                               DSD Product Mix.  To the extent Rite Aid
purchases Products for DSD, Rite Aid agrees that at least [***Redacted***] of
the product mix shall be Rx Products  except for mutually agreed business
opportunities.  For purposes of this Section 2.4, Products for DSD in Alaska and
Hawaii shall be excluded from the calculation under this Section 2.4. Rite Aid
may pursue discussions with McKesson during the Term of this Agreement regarding
additional OTC/HBC Product purchase arrangements subject to the parties
establishing mutually agreeable terms and conditions with respect to the
pricing, service capability and other business considerations relative to such
purchase opportunities.

 

2.5                               Product Guaranty.  All Rx Products shipped to
Rite Aid under this Agreement will be shipped with not less than
[***Redacted***] expiration dating, unless Rite Aid consents otherwise. McKesson
warrants and guarantees to Rite Aid that as of the date of delivery,  the
Products will not be adultered, misbranded  or counterfeit drugs  within the
meaning of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 301 et seq., as
amended (the “Act”) and in effect at the time of such delivery or within the
meaning of any applicable state or municipal law and such Product is not, at the
time of such delivery, merchandise which may not be

 

2

--------------------------------------------------------------------------------


 

introduced into interstate commerce under the provisions of Sections 404 or 405
of the Act (21 U.S.C. 344 and 355).  McKesson agrees to protect, indemnify,
defend and hold harmless Rite Aid, its subsidiaries, officers, directors,
employees and agents from any and all claims, liabilities, losses, damages,
suits, actions, fines, decrees and judgments, including reasonable attorneys’
fees and court costs which Rite Aid may suffer as a result of any breach of this
guaranty; provided, however, in no event shall McKesson be responsible or liable
for consequential, incidental or other indirect damages of any kind including,
but not limited to, lost profits or loss of business opportunity, even if
advised as to the possibility of such damages. Rite Aid shall cooperate with
McKesson and provide such reasonable assistance to permit the full and complete
defense or settlement of any such claim.

 

3.                                      COST OF GOODS.

 

3.1                               Warehouse.  The Cost of Goods for Warehouse
purchases of Products, other than Warehouse Repackaged Products and OneStop
Generics, shall be the [***Redacted***].

 

3.2                               DSD Products.  Except for [***Redacted***] and
only those Generic Rx Products which are priced as “SFAC” pursuant to
Section 10.5 below, the cost of goods for Products purchased by Rite Aid for DSD
shall be equal to Cost less the percentage discount set forth in the table
below, and minus the DSD Returns Incentive Adjustment set forth in Section 3.4 
For the period December 1, 2003 through  March 31, 2004, Rite Aid’s initial Cost
of Goods shall be calculated based on a chainwide average Product purchases
[***Redacted***].  For the quarterly period commencing  April 1, 2004, and every
quarter thereafter, the Cost of Goods will be subject to quarterly review and
adjustment, if necessary, to reflect Rite Aid’s actual chainwide average Product
purchases  Per Location/Month  in the preceding quarter, which shall include
drugstore.com purchases.  Any such adjustment will become effective 30 days
after the end of the quarter and continue for 90 days. [***Redacted***] Such
deliveries shall count towards Rite Aid DSD Costs of Goods calculation.

 

3

--------------------------------------------------------------------------------


 

DSD Cost of Goods Matrix

 

Chain-Wide Average Product purchases

Per Location/Month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rite Aid

 

Schedule II

 

From

 

To

 

Rx

 

OTC

 

Contract Items

 

Narcotics

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***Redacted***]

 

 

 

 

 

 

An illustration of the calculation in section 3.2 is as follows using total
Product purchases, as defined in

Exhibit  A-1 being [***Redacted***] and returns being [***Redacted***]:

 

Store count at beginning of Quarter

 

[***Redacted***]

 

 

 

 

 

Store count at end of Quarter

 

[***Redacted***]

 

 

 

 

 

Average store count used

 

[***Redacted***]

 

 

 

 

 

Product Purchases

 

[***Redacted***]

 

 

 

 

 

Less returns

 

[***Redacted***]

 

 

 

 

 

Purchases used for calculation

 

[***Redacted***]

 

 

[***Redacted***]

 

3.3                               [***Redacted***]

 

3.4                               DSD Returns Incentive Adjustment.  As an
incentive to reduce chain wide average DSD return volume, McKesson will provide
an adjustment to Rite Aid’s DSD Cost of Goods, determined pursuant to the matrix
below, based on performance for each quarter effective for the following
quarter, exclusive of product returned under Section 8.4.  The adjustment will
take place 30 days after the end of  each quarter, and continue for 90 days.

 

% of Chain-Wide DSD Returns to Total

 

Adjustments to Cost of Goods

DSD Purchases

 

Markup on All DSD Purchases

 

 

 

[***Redacted***]

 

[***Redacted***]

 

An illustration of the calculation in Section 3.4 using the McKesson Returns
Analysis Report with, in this example total DSD purchases being [***Redacted***]
and the other adjustments being as follows:

 

[***Redacted***]

 

[***Redacted***]

 

3.5                               Drugstore.com Pricing.  In recognition of the
unique business model for drugstore.com (also known as DSCM or Rite Aid 777),
the following discount will be applied in determining the Cost of Goods sold to
drugstore.com.  [***Redacted***]

 

4

--------------------------------------------------------------------------------


 

 

 

 

Rx

 

OTC

 

Contract Items

 

Narcotics

Drugstore.com

 

[***Redacted***] per month

 

[***Redacted***]

 

[***Redacted***]

 

[***Redacted***]

 

3.6                               Warehouse Repackaged Merchandise.  Rite Aid’s
Cost of Goods for Warehouse purchases of Warehouse Repackaged Merchandise will
be the [***Redacted***].  [***Redacted***]

 

3.7                               Rebate on Warehouse Repackaged Merchandise. 
Rite Aid will receive an [***Redacted***] rebate, payable [***Redacted***] on
Warehouse Repackaged Merchandise in the event Rite Aid’s [***Redacted***]
Repackaged Merchandise Market Basket Price Increase Rate is [***Redacted***] or
more, as follows.

 

The “Rite Aid Repackaged Merchandise Market Basket” is [***Redacted***].

 

The Rite Aid Repackaged Merchandise Market Basket [***Redacted***] price
increase rate (“[***Redacted***] Rate”) [***Redacted***].

 

Rite Aid’s Repackaged Merchandise

 

[***Redacted***]

Market Basket [***Redacted***] Increase Rate*

 

Per Unit Rebate

 

 

 

[***Redacted***]

 

[***Redacted***]

 

An illustration of the Rite Aid Repackaged Merchandise Market Basket
[***Redacted***] Increase Rate calculation is as follows:

 

[***Redacted***]

 

In this example, McKesson would pay Rite Aid a [***Redacted***] rebate for each
Repackaged Merchandise unit purchased by Rite Aid during this Contract Year no
later than [***Redacted***].

 

[***Redacted***]

 

[***Redacted***]

 

                                               
3.8                               McKesson ASV Program.

 

(a)                                  McKesson agrees that it shall give Rite Aid
[***Redacted***] advance notice of any McKesson ASV Products to be listed in a
Trading Company Catalog, and the opportunity to purchase the whole quantity, or
any lesser quantity, of each of the products listed therein, [***Redacted***] in
such Trading Company Catalog, or [***Redacted***].

 

(b)                                 Orders for purchases of McKesson ASV
Products under this Section 3.8 may be placed by fax, phone or EDI.  Orders
placed at or before 1:00 p.m. local Denver time, Monday through Friday will be
delivered within [***Redacted***] Business Days from the time Rite Aid transmits
the Order.  Payment terms of Rite Aid’s purchases of McKesson ASV Products by
Rite Aid shall be [***Redacted***] from the date of shipment of the Products. 

 

5

--------------------------------------------------------------------------------


 

McKesson shall provide Rite Aid with separate weekly and monthly written reports
summarizing Rite Aid’s purchases of McKesson ASV Products, in formats to be
mutually agreed by the parties.

 

3.9                               Additional Rebates.

 

(a)                                  [***Redacted***]

 

[***Redacted***]

 

(b)                                 Additional Rebates on Branded Rx Warehouse
Purchases.  Rite Aid will receive in accordance with the following schedule an
additional [***Redacted***] rebate, payable no later than [***Redacted***].

 

The “Rite Aid Market Basket” is [***Redacted***].

 

The Rite Aid Market Basket annual price increase rate (“Annual Rate”)
[***Redacted***].

 

Annual Market Basket Index Adjustment

 

Rite Aid’s Achieved Annual Market

 

 

Basket Price Increase Rate

 

Rebate on Annual Brand Rx Warehouse purchases

 

From

To

 

 

 

 

 

 

[***Redacted***]

 

[***Redacted***]

 

An illustration of the Rite Aid Market Basket Price Increase calculation is as
follows:

 

[***Redacted***]

 

[***Redacted***]

 

[***Redacted***]

 

[***Redacted***]

 

3.10                        Landed Costs.  For shipments in accordance with
Section 5 of this Agreement, all Warehouse and DSD Product is shipped F.O.B.
destination and no shipping charges are applicable.  For non-standard shipments,
such as drop shipments or emergency deliveries from manufacturers, delivery fees
may apply.  For special product distributions conducted by McKesson at the
request of Rite Aid, a fee in the sum of [***Redacted***] per distribution for
such delivery to up to [***Redacted***] Rite Aid stores may apply.  Risk of loss
with respect to the Product shall pass to Rite Aid upon delivery.

 

6

--------------------------------------------------------------------------------


 

McKesson also offers Remote Emergency Delivery Service (REDs) to Rite Aid
stores. The following is the schedule for this service:

 

The RED process allows Rx Products to be shipped from one distribution center 
in the McKesson network to the Rite Aid servicing distribution center(s).  The
product will arrive with the regularly scheduled order within 48 hours and there
is no charge for this service.  As an alternative, any RED order can be shipped
directly to Rite Aid stores to arrive the next day.  There will be a charge for
this expedited service to cover the cost of overnight courier.

 

The restrictions to REDs are hazardous items, which are shipped via ground
courier, and controlled substances, which must be filled by the servicing
forward distribution center .

 

There are three delivery options:

 

·

 

Ground Service

 

·

 

Ships directly to Rite Aid stores.

 

 

 

 

 

 

 

·

 

Second Day Service (standard)

 

·

 

Ships from the local servicing distribution center and is delivered with the
store’s next regular order.

 

 

 

 

 

 

 

·

 

Overnight Service

 

·

 

Ships overnight directly to Rite Aid stores.

 

 

There will be an associated fee based on Rite Aid’s choice of delivery. These
fees cover McKesson’s extraordinary handling and shipping costs.  They are as
follows:

 

 

 

Rx

 

OTC

 

Delivery Method

 

Fees

 

Fees

 

 

 

 

 

 

 

EMD

 

 

 

 

[***Redacted***]

 

 

Overnight to Rite Aid’s servicing DC and delivered with next regular order

 

[***Redacted***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMR

 

 

 

 

[***Redacted***]

 

 

Direct overnight to the Rite Aid store

 

[***Redacted***]

 

 

 

 

 

 

 

 

 

 

EMP

 

 

 

 

[***Redacted***]

 

 

Direct overnight to the Rite Aid store for priority delivery

 

[***Redacted***]

 

 

 

 

 

 

 

 

 

 

EMS

 

 

 

 

[***Redacted***]

 

 

Direct overnight to the Rite Aid store for Saturday delivery

 

[***Redacted***]

 

 

 

 

 

 

 

 

 

 

EMG

 

 

 

 

[***Redacted***]

 

 

Direct to the Rite Aid store via ground

 

[***Redacted***]

 

 

 

 

 

 

 

 

 

 

EM2

 

 

 

 

[***Redacted***]

 

 

Direct to the Rite Aid store for 2nd day delivery

 

[***Redacted***]

 

 

 

 

4.                                      ORDERS.

 

4.1                               Warehouse.  Rite Aid may place Orders for
Products for Warehouse at any time and from time to time.  Quantities ordered
for Warehouse shall be manufacturer’s

 

7

--------------------------------------------------------------------------------


 

full case quantities or full innerpacks.  For every Product that is ordered by
Rite Aid for Warehouse that McKesson repackages, McKesson shall not substitute
repackaged Product for the Product ordered unless notified in writing by Rite
Aid (V.P. Pharmacy Purchasing or designee) that such substitution is acceptable.

 

4.2                               DSD.  Rite Aid stores may place Orders for
Products for DSD at any time and from time to time.  For every Product that is
ordered by Rite Aid for DSD that McKesson repackages, McKesson shall not
substitute repackaged Product for the Product ordered unless notified in writing
by Rite Aid (V.P. Pharmacy Purchasing or designee) that such substitution is
acceptable.

 

4.3                               Out of Stock Items. McKesson shall notify Rite
Aid (which shall be telephonic or electronic to the Attn:  VP, Pharmacy
Purchasing) within [***Redacted***] after receipt of any EDI Order for Warehouse
of any Products on such Order that are out-of-stock at the servicing McKesson
Distribution Center using McKesson’s standard order acknowledgement form.
McKesson shall also provide Rite Aid’s central office, by EDI or other mutually
acceptable form, a daily report identifying all out-of-stock Products for
Warehouse, the reason for out-of-stock and the Manufacturer’s estimate as to
when such Products will again be available.

 

4.4                               Emergency Needs.  If as a result of a McKesson
filling or shipping error, Rite Aid has an insufficient quantity of any Rx
Product for Warehouse, McKesson agrees to ship [***Redacted***] additional
quantities of such Rx Product by [***Redacted***] so that Rite Aid will have
sufficient quantities on hand to last until Rite Aid would normally have the
product available for store shipments based on the next customary available
delivery date.  If Rite Aid requests an emergency shipment for Warehouse for any
other reason, McKesson agrees to make the shipment, and Rite Aid shall pay any
additional freight costs incurred by McKesson in connection therewith.

 

4.5                               Special Orders.  Rite Aid stores may from time
to time issue special Orders for [***Redacted***] not usually carried by
McKesson (Orders for Rx Products shall never be special Orders), and, if the
manufacturer is acceptable to McKesson, McKesson will fill such Orders at listed
DSD terms if within the normal McKesson procurement cycle.  If such requests
require McKesson to procure such special Orders outside of McKesson’s normal
procurement cycle, Rite Aid will reimburse any special manufacturer’s delivery
charges for the initial delivery.  Any such request for any Products except
Rx Products will be subject to the condition that the applicable McKesson
distribution center sell at least [***Redacted***] units per month.

 

4.6                               Purchase Reporting.

 

(a)                                  McKesson will provide Rite Aid with
consolidated, monthly, quarterly and annual purchase reports for all Rite Aid
store and Warehouse purchases, rolled-up based on Rite Aid’s management
hierarchy.  Such reports shall be delivered by McKesson to Rite Aid headquarters
in accordance with Rite Aid’s delivery directions.

 

(b)                                 McKesson will provide Rite Aid with two
copies of a monthly report of controlled substances purchased from McKesson for
each Rite Aid store.  One copy of this report will be provided directly to the
Rite Aid store and one copy will be provided to the Rite Aid market manager
responsible for such store.

 

8

--------------------------------------------------------------------------------


 

4.7                               Matters Regarding Affiliates.

 

(a)                                  Rite Aid may from time to time assign its
right to place Orders under this Agreement to one or more of its Control
Affiliates (each an “Assignment Affiliate”).  In such event, the Assignment
Affiliate receiving such assignment shall be legally obligated to pay McKesson
for any Orders placed by such Assignment Affiliate under this Agreement from
time to time (whether such Orders are placed on its own behalf or on behalf of
one or more Control Affiliates or whether the Products are delivered to one or
more Control Affiliates).  Notwithstanding the foregoing, no assignment under
this Section 4.7(a) shall be valid, and no Control Affiliate may become an
Assignment Affiliate hereunder, until Rite Aid has presented evidence in form
and substance reasonably satisfactory to McKesson that such Assignment Affiliate
has received notice of the terms and conditions of this Agreement, and has
accepted and agreed to be legally bound by such terms.  Without limiting the
generality of the foregoing, any Assignment Affiliate placing Orders hereunder
shall be deemed to have consented and agreed to the terms and conditions of this
Agreement pursuant to section 1584 of the California Civil Code and shall be
legally obligated to comply with all of the terms and conditions of this
Agreement.

 

 (b)                              McKesson  hereby reserves all of its rights
and remedies under applicable law against Rite Aid and its Affiliates; provided,
however, in the event of any conflict between the California Commercial Code or
such applicable laws and  the express terms or provisions of this  Agreement,
this Agreement shall control. For the removal of doubt, McKesson shall have, and
each Control Affiliate (to the extent of Products received pursuant to an Order
placed hereunder by Rite Aid or an Assignment Affiliate, as the case may be) and
every Assignment Affiliate (to the extent of the Orders placed under this
Agreement by such Assignment Affiliate whether or not such Orders are placed on
its own behalf or on behalf of one or more Control Affiliates) hereby grants to
McKesson the rights and remedies provided to a seller in Section 2-702 of the
California Commercial Code and Section 546(c) of the Bankruptcy Code;  provided,
however, in the event of any conflict between the California Commercial Code or
such applicable laws and  the express terms or provisions of this  Agreement,
this Agreement shall control.

 

 (c)                               Prior to Rite Aid or any Assignment Affiliate
placing an Order for Products on behalf of another Control Affiliate, the
Assignment Affiliate and such  Control Affiliate shall have executed  a Joinder
Agreement (in form and substance reasonably satisfactory to McKesson) by which
it would become a party to this Agreement for purposes of this Section 4.7  only
and acknowledging: (i) that the receipt by such Control Affiliate of any
Products from McKesson constitutes an acceptance of the terms and conditions of
Section 4.7(b)  of this Agreement; and (ii)  that it is the buyer of such
Products as that term is defined in section 2-103 of the California Commercial
Code.

 

(d)                                 For purposes of this Section 4.7, the term
“Control Affiliate” shall mean any  direct or indirect subsidiary of Rite Aid
controlled by Rite Aid.  Rite Aid shall be deemed to control a subsidiary if
Rite Aid possess, directly or indirectly, the power to  direct, or cause the
direction of the management and policies of such subsidiary, whether through
ownership or voting securities, membership interests, by contract or otherwise

 

9

--------------------------------------------------------------------------------

 

5.                                      DELIVERIES

 

5.1                               Warehouse. Each Rite Aid distribution center
shall receive [***Redacted***] deliveries per week from the corresponding
McKesson distribution center in accordance with the Warehouse Order and Delivery
Schedule as shown below. The Products subject to Orders for Warehouse that are
required to be included in each delivery shall be determined based upon the
Order Times and Days, specified on the Warehouse Order and Delivery Schedule. In
the event that an EDI Order is received after Order Time, such Order shall be
aggregated with the next Order for such Rite Aid distribution center. In the
event of any change (addition or deletion)  in Rite Aid’s distribution centers,
the parties shall  update the following schedule as appropriate.

 

WAREHOUSE ORDER AND DELIVERY SCHEDULE

 

Rite Aid Warehouse

 

McK DC

 

Order Day

 

Order Time

 

Delivery Day

 

Delivery Time

 

 

 

 

 

 

 

 

 

 

 

 

 

Perryman, MD

 

RDC

 

Monday

 

8:30a.m. ET

 

Wednesday

 

7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Perryman, MD

 

RDC

 

Tuesday

 

8:30a.m. ET

 

Thursday

 

7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Perryman, MD

 

RDC

 

Wednesday

 

8:30a.m. ET

 

Friday

 

7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Perryman, MD

 

RDC

 

Thursday

 

8:30a.m. ET

 

Monday

 

7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Perryman, MD

 

RDC

 

Friday

 

8:30a.m. ET

 

Tuesday

 

7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Woodland, CA

 

RDC

 

Monday

 

8:30 a.m.ET

 

Wednesday

 

5:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Woodland, CA

 

RDC

 

Tuesday

 

8:30 a.m.ET

 

Thursday

 

5:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Woodland, CA*

 

RDC

 

Wednesday

 

8:30 a.m.ET

 

Friday

 

5:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Woodland, CA

 

RDC

 

Thursday

 

8:30a.m. ET

 

Monday

 

5:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Woodland, CA

 

RDC

 

Friday

 

8:30 a.m. ET

 

Tuesday

 

5:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Tuscaloosa, AL

 

RDC

 

Monday

 

8:30 a.m.ET

 

Tuesday

 

6:30 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Tuscaloosa, AL

 

RDC

 

Tuesday

 

8:30 a.m.ET

 

Wednesday

 

6:30 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Tuscaloosa, AL*

 

RDC

 

Wednesday

 

8:30 a.m.ET

 

Thursday

 

6:30 a.m.

 

 

 

 

 

 

 

 

 

 

 

 

 

Tuscaloosa, AL

 

RDC

 

Thursday

 

8:30 a.m.ET

 

Friday

 

6:30 a.m.

 

 

10

--------------------------------------------------------------------------------


 

Tuscaloosa, AL

 

RDC

 

Friday

 

8:30 a.m.ET

 

Monday

 

6:30 a.m.

 

 

Note: Actual ordering patterns may vary as some deliveries are deemed
unnecessary at this time. Any changes to this schedule will be mutually agreed
upon by both parties.

 

--------------------------------------------------------------------------------

*Rite Aid  does not currently order or receive deliveries on these dates.

 

5.2                               DSD. Each Rite Aid store shall receive
[***Redacted***] delivery on each Delivery Day for that store from the
corresponding McKesson distribution center in accordance with the DSD Order and
Delivery Schedule. Deliveries to each Rite Aid store will occur
[***Redacted***]. Orders for DSD that are transmitted prior to the Order Time
for the store for which the Order is placed will be delivered to such store on
the next Delivery Day. Products subject to Orders that are transmitted after the
Order Time at the Rite Aid store for which the Order is placed will be delivered
to such store on the Delivery Day immediately following the next Delivery Day.
CII turn-around times for each store shall be as specified on the DSD Order and
Delivery Schedule. Except as set forth in the DSD Order and Delivery Schedule,
all deliveries to Rite Aid stores shall be completed prior to 1:00 p.m. local
time for each store.

 

5.3                               Acquired Facilities. McKesson agrees that it
will solely use the McKesson Regional Distribution Center and forward
distribution centers for Products supplied under this Agreement and shall not
use any warehouse facilities by any other supplier that is acquired by McKesson
after the Effective Date for Products supplied under this Agreement until such
warehouse facilities are fully integrated into McKesson’s warehouse distribution
and reporting systems.

 

6.                                      INVOICES

 

6.1                               EDI Invoices. McKesson shall invoice all
amounts actually due and payable by Rite Aid (or any other obligor pursuant to
Section 4.7 ) (the “Obligor”) on EDI Invoices. EDI Invoices shall be computed in
accordance with Section 3 of this Agreement. No amount shall be due and payable
by the Obligor with respect to any Product unless such amount is properly
reflected on an EDI Invoice. The DSD Invoice Date is the date of delivery. The
Warehouse Invoice Date is the date that the Order departs the RDC, unless an
alternate delivery time has been requested by Rite Aid, in which event, the
Warehouse Invoice Date shall be the date the product is ready for shipment from
the RDC.

 

7.                                      PAYMENT

 

7.1                               Payment Terms

 

(a)                                  Warehouse Payment Terms. EDI Invoices for
deliveries of Products for Warehouse (except for Generic Products) to Rite Aid
distribution centers shall be due and payable [***Redacted***] after the Invoice
Date determined as provided in Section 6.1; provided, however, in the event the
Products are not delivered on the Delivery Day corresponding to applicable
Warehouse, the due date for such invoice shall be extended [***Redacted***] for
each day of delay. EDI Invoices for deliveries of Generic Products for Warehouse
to Rite Aid distribution centers shall be due and payable [***Redacted***] after
the Invoice Date determined as provided in Section 6.1; provided, however, in
the event the Products are not delivered on the Delivery Day corresponding to
the applicable

 

11

--------------------------------------------------------------------------------


 

Warehouse, the due date for such invoice shall be extended [***Redacted***] for
each day of delay.

 

(b)                                 DSD Payment Terms. EDI Invoices for store
deliveries of Products for DSD shall be due and payable [***Redacted***] after
the Invoice Date determined as provided in Section 6.1.

 

(c)                                  Alternate Payment Terms. Provided Rite Aid
is not in material default (beyond any applicable grace or cure period) under
its senior credit facility, if any, on no less than 30 days’ prior written
notice ( which notice shall include a copy of the financial information
identified in Section 7.11(i)  to the extent not publicly filed thru EDGAR) to
and upon credit approval by McKesson, which shall not to be unreasonably
withheld, delayed or conditioned, Rite Aid may elect to change (no more
frequently than annually)  the Warehouse (except for Generic Products) and DSD
Payment Terms from [***Redacted***], in which event, for all subsequent
Purchases: (i) the percentage discount for DSD Products in the table set forth
in Section 3.2 shall be reduced by [***Redacted***]; and (ii)  the Buy Profit
Rebate in Section 3.9 (a)  shall be reduced from [***Redacted***]; provided,
however, on no less than 30 days’ prior  written notice to McKesson, Rite Aid
may elect to restore the [***Redacted***] payment terms in Sections (a) and
(b) above, in which event the Buy Profit Rebate shall be increased back to
[***Redacted***] and  the percentage discount for DSD Products shall be
increased back to the table amounts as set forth in  Section 3.2.

 

7.2                               Non-Business Days. Notwithstanding anything to
the contrary in this Section 7, if a payment is due pursuant to Section 7.1 on a
day specified as the “Scheduled Due Date” below, it shall instead be due on the
corresponding “Actual Due Date” specified below:

 

 

Scheduled Due Date

 

Actual Due Date

Saturday

 

[***Redacted***]

Sunday

 

[***Redacted***]

Monday Holiday

 

[***Redacted***]

Non-Monday Holiday

 

[***Redacted***]

 

7.3                               Offsets. Rite Aid agrees to render payment in
full to McKesson’s designated bank on the applicable due date as specified in
this Agreement without making any deductions, offsets, short payments or other
accounts payable adjustments to such payment obligation; provided that Rite Aid
may, to the extent specifically set forth below in this Section 7.3, defer
payment of the specified portion of a McKesson EDI Invoice (‘short pay’). All
other setoffs, adjustments, recoupments, short payments, excuses for delay by
Rite Aid are waived by Rite Aid as a ground for delaying payment.

 

(a)                                  With respect to Warehouse Products:

 

[***Redacted***]

 

12

--------------------------------------------------------------------------------


 

McKesson will maintain a permanent employee on-site at each Rite Aid
distribution center to verify shortages and overages of McKesson warehouse
shipments. These employees will work in concert with the Rite Aid distribution
center staff to eliminate any dispute over the actual received quantity of
product from McKesson. All shortage claims must be made jointly by the on-site
McKesson and Rite Aid employees within [***Redacted***] business days of the
receipt of the product from McKesson at the Rite Aid distribution center. No
other claims with respect to Warehouse shortages will be honored.

 

All deferred amounts will be subject to the late payment fees described in
Section 7.6  from and after the date of such notice to the extent it is
subsequently determined that such credit was not issuable to Rite Aid.

 

(b)                                 With respect to DSD Products:

 

If McKesson has failed to provide Rite Aid with credit for: (i) any returns 
(other than Special returns as described in Section 8.4) within [***Redacted***]
days of McKesson’s receipt of notice that the returned Products are ready to be
picked up from Rite Aid, (ii) any Order Credits within [***Redacted***] days of
McKesson’s receipt of notice of such Order Credit, (shortage order credits will
only be granted if the credit request is called into McKesson ServiceFirst
customer care within [***Redacted***] days of its receipt at the Rite Aid store
and is verified by McKesson) or (iii) any Special Returns within
[***Redacted***] of McKesson’s receipt of notice that the returned Products are
ready to be picked up from Rite Aid, then Rite Aid may defer payment of an
amount equal to such credits until the earlier of McKesson’s issuance of a
credit memorandum to Rite Aid in such amount or McKesson’s written notice that
it has determined that no credit or a lower credit was required in accordance
with the terms of this Agreement. If Rite Aid in good faith disputes such
determination, Rite Aid may, upon written notice to McKesson, continue to defer
payment of such amount until resolution of such dispute, provided that the
deferred amount will be subject to the late payment fees described in
Section 7.6 from and after the date of such notice to the extent it is
subsequently determined that such credit was not issuable to Rite Aid.

 

(c)                                  With respect to DSD Products and Warehouse
Products:

 

In the case of an EDI Invoice from McKesson which fails to reflect any McKesson
Credit applicable to such EDI Invoice, Rite Aid shall give written notice
thereof to McKesson within [***Redacted***] days after receipt of such invoice
with supporting documentation, and Rite Aid may deduct the amount of such
McKesson Credit from its payment on such EDI Invoice.

 

7.4                               Price Corrections. Provided that McKesson
provides Rite Aid with notice and documentation supporting such claim with
[***Redacted***] following the Invoice Date, McKesson may correct the amount of
any pricing error by McKesson for Products purchased under the terms of this
Agreement by issuing a separate  (non-EDI) invoice or credit memo.

 

7.5                               Payment Method. Payments by Rite Aid for all
purchases under this Agreement shall be via electronic funds transfer of
immediately available funds or such other means of providing McKesson with
immediately available funds as may be reasonably acceptable to McKesson.

 

13

--------------------------------------------------------------------------------


 

7.6                               Late Payments. Any payments or credits by
either party made after the due date set forth in this Agreement (including
amounts wrongly withheld by either party) shall be charged a [***Redacted***]
per month fee (or the maximum amount permissible under applicable law, if
lower). An amount shall be deemed to be wrongly withheld if the dispute to which
the withholding relates is resolved against the withholding party.

 

7.7                               Assurances of Performance. McKesson reserves
all of its rights and remedies against  Rite Aid and its Assignment Affiliates,
as a seller of goods under the California Commercial Code or any similar
applicable law;  provided, that in the event of any conflict between the
California Commercial Code or similar applicable law and the express terms or
provisions of this Agreement, this Agreement shall control. Without limiting the
generality of  and subject to the foregoing, the parties agree (a) that any
failure by Rite Aid to cure any monetary defaults under this Agreement  within
[***Redacted***], shall, among other things and without limitation, constitute
reasonable grounds for McKesson to (i) deem itself insecure under section 2-609
of the California Commercial Code, (ii) demand adequate assurances of future
performance under such section 2-609; and (iii) exercise any remedies available
to McKesson under such section 2-609. The rights and remedies set forth in this
section 7.7 are in addition to and not in lieu of  those set forth in Section 13
below.

 

7.8                               Periodic Accounting. Every [***Redacted***]
after the Effective Date of this Agreement each party shall submit to the other
a reasonably detailed summary of  all late payments owed to it within the
meaning of  Section 7.6. A party shall forego its right to receive late payment
penalties if it fails to submit a claim with respect to the late payment giving
rise to such penalties by the next quarterly accounting following discovery of
such claim. Notwithstanding anything to the contrary in Section 7.6, no late
payment penalties shall accrue until the obligor of the payment or credit has
received written notice that it is due and owing. McKesson will provide Rite Aid
with a complete monthly  statement of all open past due activity and in process
returns by category, which is also referred to as the “Grand Summary” on a
monthly basis as of dates designated by Rite Aid. McKesson will also provide
Rite Aid with a reasonable number of proof of delivery requests (not to exceed
[***Redacted***]) selected by Rite Aid each month. With regard to any items in
dispute, the parties shall cooperate with each other  in good faith to resolve
all such disagreements and discrepancies.

 

7.9                               Payment for Purchases. Rite Aid Corporation
(including any entity or entities that succeed to or acquire substantially all
of its assets) shall be responsible for payment for all purchases hereunder by
Rite Aid and shall unconditionally guarantee the prompt payment of all purchases
by its Assignment Affiliates , which guaranty shall in the form attached hereto
as Exhibit E.

 

7.10                        New Store Allowance. For any new Rite Aid store
(“New Store”), McKesson will provide Rite Aid a credit of [***Redacted***] on
such New Store’s pharmacy opening order. For the purposes of this Section 7.10,
the term “New Store” shall not include (i) any existing store or pharmacy of
Rite Aid that changes its address; or (ii) any store or pharmacy acquired
through acquisition, merger, partnership or other combination that is already
serviced by McKesson.

 

7.11                        Financial Information. So long as this Agreement
shall be in effect, Rite Aid Corporation shall provide (any information that is
publicly filed thru EDGAR shall be deemed provided to McKesson)  the following
financial statements reports, notices or certificates to McKesson:

 

14

--------------------------------------------------------------------------------


 

(i) all publicly  available financial statements, reports and quarterly
financial officer compliance certificates, if any, delivered to its senior
lenders pursuant to its senior credit agreements (other than borrowing base
certificate when delivered to such lenders);

 

(ii)  promptly after Rite Aid Corporation has knowledge or becomes aware of any
material events that would enable McKesson to terminate this Agreement, notice
of such events, provided that the failure to give such notice shall not in
itself be grounds for termination if the event which would have enabled McKesson
to terminate has been or is being timely cured in accordance with this
Agreement;

 

(iii) prompt written notice of any condition or event which has resulted or
which Rite Aid Corporation believes is reasonably likely to result in a material
adverse change in the business operations or financial condition of either Rite
Aid Corporation individually or Rite Aid taken as a whole, or any event, matter,
condition, or circumstance which could materially impair the ability of Rite Aid
or any Assignment  Affiliate to perform or observe its material obligations
under or in respect of this Agreement or its senior secured debt facility; and

 

(iv) Such other information respecting the operations, properties, business or
financial condition of Rite Aid, as McKesson may from time to time reasonably
request, including  a telephonic briefing  with the Chief Financial Officer
(provided that nothing in this subsection  shall obligate Rite Aid Corporation
to provide information not available from the current actual knowledge of the
officers of Rite Aid Corporation or such entity or from the books and records
maintained by Rite Aid Corporation or such entity in the ordinary course of
business or to provide information not normally given a lender.)

 

8.                                      RETURNS

 

8.1                               Regular Warehouse Returns. [***Redacted***]

 

8.2                               Regular DSD Returns.

 

McKesson will process returned goods for items purchased by Rite Aid from
McKesson, in accordance with its Returned Goods Policy (which is subject to
change by  mutual agreement which shall not be unreasonably withheld; provided,
however, Rite Aid’s consent shall not be required for changes required to comply
with laws regulations, or manufacturer return policies), effective upon thirty
(30) days’ prior notice to Rite Aid), as follows:

 

1)                                      Definitions

 

(a)                                  Saleable Merchandise

 

•                  Merchandise is determined saleable by McKesson based upon the
ability to resell the item without special handling, refurbishing or other
expense; and

 

•                  Saleable Merchandise must have dating of [***Redacted***]
remaining until expiration. Exceptions to this dating policy are:

 

i.                  Refrigerated and other temperature-controlled Merchandise;
or

 

ii.               Merchandise deemed permanently short-dated by McKesson and
manufacturers.

 

15

--------------------------------------------------------------------------------


 

In the above-specified instances, Rite Aid shall be permitted to return the
Merchandise with [***Redacted***] remaining until expiration.

 

(b)                                 Unsaleable Merchandise

 

•                  Merchandise with less than [***Redacted***] remaining until
expiration;

 

•                  Torn or damaged packaging;

 

•                  Labels attached (prescription or price sticker);

 

•                  Soiled, stained or worn;

 

•                  Safety or security seals not intact; or

 

•                  Merchandise requiring special handling (i.e. biological or
other temperature-controlled products) that does not include Rite Aid’s
signature to assure that the Merchandise has been stored and protected under
proper conditions specified by the manufacturer.

 

Subject to the above definition and standards, McKesson reserves the right to
determine whether Merchandise is saleable or unsaleable upon inspection of the
returned item.

 

2)                                      Merchandise Authorized For Return to
McKesson

 

(a)                                  Saleable and Unsaleable Merchandise that
was purchased from McKesson unless otherwise blocked for return (determined by
manufacturer or McKesson);

 

(b)                                 Unsaleable Merchandise purchased from
McKesson which can be returned by McKesson to the manufacturer according to
their policy;

 

(c)                                  McKesson Private Label Merchandise (Valu
Rite, Health Mart, Sunmark, etc); and

 

(d)                                 Manufacturer recall or market withdrawal.

 

Excluded Merchandise:

 

•                  Merchandise not purchased from McKesson;

 

•                  Merchandise not physically carried by McKesson;

 

•                  Expired Merchandise that is beyond manufacturer acceptable
return period;

 

•                  Saleable Merchandise returned that does not meet proper
storage conditions;

 

•                  Unsaleable returns on Rite Aid private label Merchandise;

 

16

--------------------------------------------------------------------------------


 

•                  Repackaged Merchandise (includes overbag or “Robot-ready”
products). [***Redacted***]

 

•                  Merchandise discontinued by manufacturer and no longer
stocked at McKesson;

 

•                  Partial bottles, liquids and other containers except for
recall;

 

•                  Schedule II Controlled Substances will be evaluated on
individual return requests; or

 

•                  Merchandise damaged or defaced at the Store location or on
the shelf.

 

3)                                      Credit Issued

 

McKesson will provide the following credit (which shall be on EDI)  based on
pricing rules applied below as calculated from invoice date to credit request
date:

 

Saleable

 

[***Redacted***]

 

[***Redacted***]

 

 

[***Redacted***]

 

[***Redacted***]

 

 

 

 

 

Received Damaged or Short-Dated

 

 

 

 

 

[***Redacted***]

 

[***Redacted***]

 

 

[***Redacted***]

 

[***Redacted***]

 

 

 

 

 

Such claims must be called into McKesson ServiceFirst within three (3) business
days

 

 

 

 

 

Recall

 

 

 

[***Redacted***]

 

 

 

 

 

Unsaleable

 

 

 

[***Redacted***]

 

4)              Customer Eligibility

 

For pharmacy acquisitions by Rite Aid, McKesson reserves the right to determine
Rite Aid’s eligibility for initial returns  in connection with the change in
ownership and operation and percentage of credit provided therefor.

 

5)              Pricing on Returned Goods

 

McKesson will use the invoice price when Rite Aid provides the invoice number or
when the invoice price can be determined by McKesson. When the invoice number is
not available or provided, the following pricing rules will apply:

 

a)              For McKesson shipping errors and “received damaged or
short-dated” returned goods, Rite Aid will receive [***Redacted***] if returned
within 30 days of initial delivery.

 

b)             If no invoice number is provided, the oldest price within the
most recent [***Redacted***] will be used.

 

c)              Final credit issued is based upon the condition and timing of
returned goods.

 

Credits for Returns will be issued within [***Redacted***] days of McKesson’s
receipt of notice that the returned Products are ready to be picked up from Rite
Aid. Order Credits will

 

17

--------------------------------------------------------------------------------


 

be issued within [***Redacted***] days of McKesson’s receipt of notice of such
Order Credit.

 

8.3                               Regular Return Policies. In the event either
party is able to effect returns to any manufacturer on terms and conditions more
favorable than such manufacturer’s published returns policy, then such party
shall use reasonable commercial efforts to make such favorable terms and/or
conditions available to the other party.

 

8.4                               Special Returns. In addition to regular
returns, McKesson will accept returns of Products from inventories held by Rite
Aid’s stores in accordance with the terms of this Section 8.4 (“Special
Returns”). Credits for Special Returns will be issued within [***Redacted***]
days of McKesson’s receipt of notice that the returned Products are ready to be
picked up from Rite Aid. The amount of credit allowed by McKesson for such
returns shall be [***Redacted***] of Rite Aid’s Cost of Goods for the returned
Products. Special Returns will be limited to Saleable Products that are in the
then current McKesson Item Catalog and will be picked up by McKesson based on a
predetermined mutually agreeable schedule. All Products deemed not to be
Saleable shall be made available for pick-up by Rite Aid. Alternately, Rite Aid
may elect to utilize a secondary return method as detailed in Exhibit C. In
addition to the regular returns set forth in Section 8.1 and 8.2, McKesson shall
permit the following Special Returns:

 

(a)                                  Annual Rx Clean-up. During each Contract
Year of the Term, all stores within Rite Aid’s system shall be permitted to
return Saleable Rx Products with an aggregate WAC (adjusted for cash discounts)
of [***Redacted***], which shall be prorated for the partial Contract Year at
the end of the Term.

 

8.5                               Recalled Product Returns. Notwithstanding
anything herein to the contrary, in the event that Rite Aid discovers  that  any
adultered (including, but not limited to, products determined to be improperly
stored and/or handled), misbranded or counterfeit drugs are in its inventory
and/or were dispensed to its customers, the parties will  work together in a
timely fashion to determine the source of such Product(s). If McKesson is the
source of such Product(s), McKesson shall issue an appropriate recall response
for such affected Product(s) which, if appropriate, shall include the acceptance
for return  of existing inventory, patient returns and for product replacements.
Credit for such return shall be issued to Rite Aid under the guidelines found in
Sections 8.1 and 8.2  of this Agreement governing recall returns.

 

18

--------------------------------------------------------------------------------


 

9.                                      WAREHOUSE REPACKAGED PHARMACEUTICALS

 

9.1                               Repackaging Supply Arrangement. Rite Aid
agrees to purchase all of its repackaged Rx Product requirements solely from
McKesson pursuant to the terms and conditions (including but not limited to
section 2.1c) of this Agreement and in particular the provisions set forth in
this Section 9 (“Repackaging Supply Arrangement”) through March 31, 2009. Rite
Aid’s Warehouse Purchases of repackaged Rx Products hereunder shall be defined
as “Warehouse Repackaged Merchandise”. McKesson shall ship to Rite Aid through
automatic substitution logic only such Warehouse Repackaged Merchandise which
Rite Aid (V.P. Pharmacy Purchasing or designee) has approved in writing for
shipment. To facilitate this process, McKesson will, from time to time, provide
Rite Aid with a list of the then-current McKesson Repackaged Pharmaceutical
Products for Rite Aid’s review and approval.

 

9.2                               Purchase Price. Rite Aid shall pay a purchase
price to McKesson for all Warehouse Repackaged Merchandise purchased under this
Repackaging Supply Arrangement computed in accordance with section 3.6.

 

9.3                               Order and Delivery Schedule.

 

i.                  Warehouse Repackaged Merchandise can be ordered by Rite Aid
from McKesson on [***Redacted***]. All orders hereunder shall be placed to
McKesson by [***Redacted***] on the day of Rite Aid’s order via EDI when
available and until such time by such method as mutually agreeable to Rite Aid
and McKesson.

 

ii.               The delivery schedule for the Warehouse Repackaged Merchandise
will be as follows:

 

Product will be shipped directly to Rite Aid and delivered to Rite Aid’s
Warehouses no later than [***Redacted***] days following Rite Aid’s placement of
an order, excluding any delays for inclement weather during transit from either
(i) the manufacturer to the repackaging facility of McKesson or its
subcontractor, or (ii) the repackaging facility of McKesson or its subcontractor
to Rite Aid’s warehouses. Any orders placed by Rite Aid after [***Redacted***]
will be considered placed as of the next day.

 

iii.            In the event that McKesson is out of stock of such repackaged
Product, McKesson shall automatically substitute the manufacturer’s original
package.

 

9.4                               Payment Terms.

 

(a)                                  Payment terms for all Warehouse Purchases
of Warehouse Repackaged Merchandise will be as follows:

 

i.                  All invoices are due and payable within [***Redacted***] of
the date of the invoice (“Payment Due Date”).

 

ii.               Payment for all purchases of Warehouse Repackaged Merchandise
shall be via EFT.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Any payments or credits by either party made
after the due date set forth in this Section 9 (including amounts wrongly
withheld by either party) shall be charged a [***Redacted***] per month fee (or
the maximum amount permissible under applicable law, if lower). An amount shall
be deemed to be wrongly withheld if the dispute to which the withholding relates
is resolved against the withholding party.

 

9.5                               [***Redacted***]

 

9.6                               Expiration Dating. All Warehouse Repackaged
Merchandise shipped to Rite Aid under this Repackaging Arrangement will be
shipped with not less than twelve (12) months expiration dating, unless Rite Aid
consents otherwise.

 

9.7                               Service Level. The service level requirements
for the Warehouse Repackage Merchandise shall be subject to the Service Level
Agreement attached as Exhibit D.

 

9.8                               Labeling and Inserts. McKesson shall provide
labels and inserts for Warehouse Repackaged Merchandise containing language as
identical as possible to those provided by the manufacturer of each item. In the
event of a material revision to the manufacturer’s label or insert language,
McKesson shall revise its labels and inserts [***Redacted***] of McKesson’s
receipt of a label or insert from the manufacturer containing such language
revision.

 

9.9                               Own Use. Rite Aid agrees that all Warehouse
Repackaged Merchandise is and will be purchased for Rite Aid’s or its
affiliates’ own use only or for use by drugstore.com.

 

10.                               GENERIC PHARMACEUTICALS

 

10.1                        Generics. Rite Aid and McKesson understand and agree
that Rite Aid at the present time has elected to maintain its own generic
pharmaceutical purchasing program and retains the right to independently
negotiate contract pricing, purchasing incentives and other product discounts
with the generic manufacturers participating in such program.

 

(a)                                  McKesson’s OneStop Generic Formulary will
be utilized as a backup to Rite Aid’s formulary in the event that Rite Aid’s
preferred products are not available. Rite Aid will, [***Redacted***], increase
its OneStop purchases from the current approximate [***Redacted***] of total DSD
generic pharmaceutical purchases to at least [***Redacted***] of its total DSD
generic pharmaceutical purchases (“[***Redacted***] OneStop Generics Purchase
Commitment”) . McKesson and Rite Aid will implement changes in the Rite Aid
formulary commencing in December, 2003 with the [***Redacted***] goal to be
achieved by December 1, 2004. Rite Aid will provide to McKesson, on a quarterly
basis, documentation on Rite Aid’s generic purchases in a mutually agreed
format. Subject to the foregoing, in the event that Rite Aid fails to comply
with its [***Redacted***] OneStop Generics Purchase Commitment during any
Contract Year following the first (1st) anniversary date, McKesson shall provide
Rite Aid with written notice thereof and Rite Aid will have a period of
[***Redacted***] to cure such non-compliance. If

 

20

--------------------------------------------------------------------------------


 

Rite Aid does not remedy such non-compliance by the end of such above-specified
cure period, McKesson may pursue its remedies pursuant to Section 13 below and
under applicable law. To the extent there are not sufficient opportunities
([***Redacted***]) to increase its sourcing of DSD OneStop Generic purchases
through McKesson, Rite Aid shall have no liability to McKesson for failing to
meet the [***Redacted***] OneStop Generics Purchase Commitment.

 

(b)                                 Rite Aid agrees, [***Redacted***], to source
a minimum of [***Redacted***] of its Warehouse Purchases of Generic Rx Products
through McKesson by the end of the first Contract Year and maintain such a
volume during each Contract Year of the Term of this Agreement
(“[***Redacted***] Generics Purchase Commitment” which shall exclude single and
dual source generic Products). Rite Aid will provide to McKesson, on a quarterly
basis, documentation on Rite Aid’s direct generic purchases in a mutually agreed
format. Subject to the foregoing, in the event that Rite Aid fails to comply
with its [***Redacted***] Generics Purchase Commitment by the end of any
Contract Year during the Term, McKesson shall provide Rite Aid with written
notice thereof and Rite Aid will have a period of [***Redacted***] to cure such
non-compliance. If Rite Aid does not remedy such non-compliance by the end of
such above-specified cure period, McKesson may pursue its remedies pursuant to
Section 13 below and under applicable law. [***Redacted***]

 

For each [***Redacted***] of total direct Generics volume transitioned to and
sourced through McKesson, McKesson shall issue an annual credit to Rite Aid
within thirty (30) days after the end of every Contract Year (or fractional
Contract Year) in an amount equal to [***Redacted***] (or fractional bps for
increases in less than [***Redacted***] increments) of the Cost of Goods of all
Warehouse purchases of Product during such Contract Year, or fractional Contract
Year, as the case may be. In no event shall the credit exceed a maximum of
[***Redacted***]. For illustration purposes, if sourcing of Warehouse Purchases
of Generic Rx Products through McKesson increases to [***Redacted***], the
annual credit or rebate shall be equal to [***Redacted***].

 

10.2                        [***Redacted***]

 

10.3                        Generic Autosubstitution for Rite Aid’s Generic
Formulary. Should a Rite Aid store order an item from the current Rite Aid
Generic Formulary, McKesson shall fulfill such order with that item. Should the
servicing McKesson Distribution Center be out of stock on that item or all
package sizes, McKesson will automatically substitute such item with the
corresponding Product Identification Number from the McKesson OneStop Generic
Formulary in the smallest available package size. In the event that McKesson is
out of stock on the corresponding McKesson OneStop Generic Formulary item, or
the McKesson OneStop Generic Formulary does not have a corresponding Product
Identification Number in that GCN, then McKesson will automatically substitute
such item with the corresponding Product Identification Number from the McKesson
Multi-Source Generic Formulary in the smallest available package size.

 

21

--------------------------------------------------------------------------------

 

At Rite Aid’s discretion, on no less than [***Redacted***] days’ prior written
notice to McKesson, Rite Aid may change the autosubstitution methodology for
Rite Aid’s generic formulary.

 

10.4                        Changes to Rite Aid Generic Formulary. Rite Aid will
give written notice to McKesson of changes to the Rite Aid Generic Formulary
from time to time, including the proposed effective date of such changes.
McKesson will stock any changed item within the later of (i) [***Redacted***]
days after such written notice, or (ii) the proposed date of such change.

 

10.5                        DSD Generic cost of goods. [***Redacted***]

 

[***Redacted***]

 

[***Redacted***]

 

[***Redacted***]

 

[***Redacted***]

 

11.                               TRANSITION

 

11.1                        Retention Incentives. On or before January 15, 2004,
McKesson will pay to Rite Aid a retention incentive of [***Redacted***].
Additionally, in recognition of our long term relationship, McKesson will pay to
Rite Aid an early start retention incentive of [***Redacted***] on or before
January 15, 2004. [***Redacted***]

 

11.2                        Development Allowances. [***Redacted***]

 

11.3                        Repayment Events. The following shall constitute
Repayment Events for purposes of Sections 11.1 [***Redacted***]: Rite Aid shall
reorganize, merge or consolidate with or into, or convey, sell, assign,
transfer, or otherwise dispose of (whether in one transaction or a series of
transactions) all or substantially all of its assets (whether now owned or
subsequently acquired) to any third party, provided that it shall not be a
Repayment Event if the corporation or entity into which Rite Aid is merged or
the corporation or entity formed by such consolidation or the third person
acquiring all or substantially all of Rite Aid’s assets or stores: (i) shall be
a corporation or other entity organized and existing under the laws of the
United States of America or any state thereof, and (ii) shall assume the payment
of the Retention Incentive [***Redacted***], and the performance of each
covenant (except for the obligations set forth in the parenthetical in
Section 2.1 (c) (vi) ) to be performed under this Agreement, as fully as if such
successor had been Rite Aid.

 

12.                               MCKESSON SERVICES

 

12.1                        Service Level Agreement. The services provided by
McKesson under this Agreement will be subject to the service levels specified in
the Service Level Agreement attached as Exhibit D. The remedies set forth in the
Service Level Agreement shall be Rite Aid’s exclusive recovery of monetary
damages for McKesson’s failure to meet the service levels set forth in the
Service Level Agreement. During the Term, on a weekly basis and at the end of
each complete Calendar Month, Calendar Quarter and the end of each Contract
Year, McKesson shall provide Rite Aid with a report setting forth the results of
the Composite Performance Measurement for such week, Calendar Month, Calendar
Quarter or Contract Year, including all individual components necessary for Rite
Aid to

 

22

--------------------------------------------------------------------------------


 

calculate the Composite Performance Measurement. In the event that the Composite
Performance Measurement during any such period falls below the levels set forth
in the Service Level Agreement, McKesson shall pay the penalties set forth in
the Service Level Agreement at the time of any such report.

 

12.2                        Rite Aid Support.

 

(a)                                  Headquarters. [***Redacted***], to assist
with transition and operations under this Agreement, McKesson will install a
vice president and an Administrator on-site at Rite Aid headquarters. Both such
persons will be experienced and fully trained, and supplied with personal
computers by McKesson. The McKesson vice-president will work closely with Rite
Aid personnel (including home office personnel) to coordinate inventory
procurement activities, support Rite Aid reporting systems, assist in
daily/weekly/month-end financial reconciliation activities, interface with Rite
Aid and McKesson field operations to resolve service issues, schedule and
facilitate unique events (e.g., one time annual returns clean up). The McKesson
vice-president shall have the ability to access information regarding the Deal
Information List, inventory levels for specific Products, purchase order status,
return receipts and other similar information for purposes of determining the
prices and Composite Performance Measures under this Agreement and to provide
such information to Rite Aid upon Rite Aid’s request. In addition to the
McKesson personnel at Rite Aid headquarters, Rite Aid will have the right to
install a full-time employee at McKesson Headquarters and/or the McKesson
Customer Care Service Center in Carrollton, Texas. Each party recognizes that
personnel placed on the other party’s site shall be subject to the
confidentiality restrictions set forth in Section 14 and any other
confidentiality or information access limitations that the hosting party
may request.

 

(b)                                 Field Operations. The McKesson ServiceFirst
Customer Care Service Center shall provide Rite Aid support for day to day
service requirements of individual stores, including without limitation, product
information, process return and credit requests and delivery issues. McKesson
shall provide dedicated Rite Aid Customer Service Representatives to insure
consistent knowledge and understanding of their service needs and a dedicated
national toll free telephone line for use only by Rite Aid stores for all hours
that the McKesson Customer Care Service Center is open, but not less than
8:00 a.m. to 10:00 p.m., eastern time, Monday through Friday;  McKesson
ServiceFirst TeleStockII automated Customer Care will be available 24 hours per
day (except for scheduled maintenances) all year around. Additionally, McKesson
will reimburse Rite Aid the salary of a Rite Aid employee in the Camp Hill, PA
headquarters who will specifically manage through vendor disputes and return to
vendor issues pursuant to this agreement. This funding will be [***Redacted***]
annually with [***Redacted***] paid to Rite Aid on a quarterly basis.

 

(c)                                  Vendor Disputes/Catastrophic Losses.
McKesson will use diligent efforts to assist Rite Aid to resolve all vendor
disputes and to work around problems caused by catastrophic loss.

 

(d)                                 Customer Care Service Center. McKesson will
provide Rite Aid, [***Redacted***], all services, including all reports,
provided to any McKesson retail customers from the McKesson Customer Care
Service Center during the Term.

 

23

--------------------------------------------------------------------------------


 

(e)                                  Trade Show. McKesson shall annually
participate in Rite Aid’s vendor trade show, at a cost [***Redacted***] (such
cost shall be [***Redacted***] for the first trade show after the Effective
Date).

 

12.3                        Contract Management.

 

(a)                                  McKesson agrees to service all
manufacturers’ contracts negotiated by Rite Aid consistent with the terms of
this Agreement, provided such manufacturers are approved suppliers of McKesson
that have satisfied the corporate indemnification and insurance requirements set
forth in McKesson’s Buying Terms Form, a copy of which has been provided to Rite
Aid. [***Redacted***]

 

(b)                                 Rite Aid shall be invoiced and liable for
unpaid chargebacks resulting from eligibility issues regarding any contract
manufacturer; provided that McKesson has submitted a chargeback to the
manufacturer within [***Redacted***] of Rite Aid’s purchase of the Contract
Product ([***Redacted***] for Lilly). If the chargeback has not been paid within
[***Redacted***] days of its submission, McKesson will so notify Rite Aid in
writing. If any submitted chargeback is denied by the manufacturer, McKesson
will notify Rite Aid in writing within [***Redacted***] of the denial.

 

(c)                                  In the event a manufacturer serviced by
McKesson pursuant to this Section 12.3:  (i) makes an assignment for the benefit
of creditors, files a petition in bankruptcy, is adjudicated insolvent or
bankrupt, or if a receiver or trustee is appointed with respect to a substantial
part of the manufacturer’s property or a proceeding is commenced against it
which will substantially impair its ability to pay on chargebacks,;  or
(ii) otherwise defaults in the payment of chargebacks to McKesson, Rite Aid
shall be invoiced and become liable for the unpaid chargebacks allocable to its
purchases from such manufacturer so long as such chargebacks have been submitted
and followed-up by McKesson in conformity with the requirements of this
Section 12.3. McKesson agrees to immediately notify Rite Aid when any such
vendor situation results in the nonpayment of submitted chargebacks or if
McKesson becomes aware that a vendor is in default of its obligations to
McKesson, which will or are likely to affect McKesson’s obligations under this
Agreement .

 

12.4                        System Services and Equipment.

 

(a)                                  The following systems and services will be
made available to Rite Aid by McKesson [***Redacted***]:

 

i.                                          Telxon electronic order entry
equipment (including shelf wand) at each current and new store;

 

ii.                                       Item price stickers with Rite Aid
custom pricing, where required, and other features such as:

(1)                                  Department number

(2)                                  Invoice cost

(3)                                  Month and year ordered

(4)                                  Store name

(5)                                  AWP and/or retail pricing

 

24

--------------------------------------------------------------------------------


 

(Note:  Each feature is available for both Rx Products and OTC Products);

 

iii.                                    Bar-coded shelf labels;

 

iv.                                   A complete catalog of items stocked by
McKesson’s Distribution Centers. This catalog will be furnished every six
(6) months and will be updated by a cumulative monthly supplement showing
additions and deletions in a format similar to such catalog. In addition,
McKesson will provide a Generic Rx Product catalog every six (6) months
providing the brand name, generic name and Product Identification Number for
each Generic Rx Product, with lists alphabetized by both generic and brand
names.

 

v.                                      One (1) InfoLink/EconoLink systems
(including all hardware) will be provided to Rite Aid’s headquarters that has
the capacity to handle all Rite Aid representative requests, including combining
all Rite Aid Warehouse and DSD purchase information and charges. McKesson, at
Rite Aid’s request, will assist Rite Aid in revising all such data to be
compatible with Rite Aid’s internal systems and shall allow Rite Aid to transmit
both Rite Aid and McKesson data back and forth from Rite Aid systems to the
InfoLink/EconoLink system. Upon termination of this Agreement, McKesson will
provide Rite Aid with all of Rite Aid’s data that is on the InfoLink/EconoLink
system in the format used by Rite Aid’s systems. Additional InfoLink/EconoLink
systems will be made available to Rite Aid pharmacies for a charge of
[***Redacted***] per month per system. Rite Aid agrees that the
InfoLink/EconoLink system is owned by McKesson and that Rite Aid will return the
system upon termination of this Agreement. The InfoLink/EconoLink System will be
subject to a separate license agreement between the parties (there shall be no
additional cost to Rite Aid for such license).

 

vi.                                   McKesson will set up a system so that all
faxes and other communications McKesson receives from manufacturers related to
the Agreement will be provided by McKesson directly to Rite Aid’s central office
or warehouses as directed by Rite Aid and will use reasonable commercial efforts
to establish a system where such communications are received by Rite Aid
directly from manufacturers.

 

13.                               TERMINATION

 

A.                                   Failure by Rite Aid to make any payment
when due in accordance with the terms of this Agreement shall constitute a
default if not cured within [***Redacted***] after receipt of written notice
thereof. Any other material breach of this Agreement by either party shall
constitute a default if not cured within [***Redacted***] after written notice
of such breach is given by the non-breaching party. Upon default by either
party, the other party may terminate this Agreement on [***Redacted***] days’
written notice. The right of termination provided to Rite Aid in Exhibit D shall
not be subject to the notice and cure provisions of this Section 13, however,
such termination may be on no less than [***Redacted***] days’ prior written
notice to McKesson.

 

25

--------------------------------------------------------------------------------


 

B.                                     Either party may, on [***Redacted***]
days written notice, terminate this Agreement:

 

1)                                      If the other party shall file any
petition under any bankruptcy, reorganization, insolvency or moratorium laws, or
any other law or laws for the relief of or in relation to the relief of debtors;
or

 

2)                                      If there shall be filed against the
other party any involuntary petition under any bankruptcy statute or a receiver
or trustee shall be appointed to take possession of all or substantial part of
the assets of the party which has not been dismissed or terminated within
[***Redacted***] days of the date of such filing or appointment; or

 

3)                                      If the other party shall make a general
assignment for the benefit of creditors or shall become unable or admit in
writing its inability to meet its obligations as they mature; or

 

4)              If the other party shall institute any proceedings for
liquidation or the winding up of its business other than for purposes of
reorganization, consolidation or merger.

 

C.                                     McKesson may, at its own discretion,
terminate this Agreement on [***Redacted***] days written notice to Rite Aid
upon or at any time following the sale or transfer of the stock or assets of
Rite Aid or a controlling interest therein, unless the surviving entity has
complied with Section 11.3 hereof within such [***Redacted***] day period.

 

D.                                    [***Redacted***]

 

C.                                     In the event of a termination hereunder
the following continuing obligations, liabilities and rights shall survive
termination and remain in full force and effect:

 

1)                                      Liability for accounts payable balances
or any other payment due hereunder to the other party at the date of or upon the
occurrence of such termination;

 

2)                                      Obligations imposed on each party under
the Proprietary and Confidentiality Information section set forth below;

 

3)                                      Such rights as either party may enjoy in
law or in equity; and

 

4)                                      Indemnification obligations in this
Agreement.

 

14.                               PROPRIETARY AND CONFIDENTIAL INFORMATION

 

A.                                   Any and all accounts, records, books,
files, and lists regarding any transaction provided for or contemplated
hereunder and all non-public financial information provided pursuant to
Section 7.11 above, shall be confidential and proprietary to the party creating
or generating such information. This Agreement, and the terms and conditions
hereof, are confidential. The parties expressly agree to maintain such terms and
conditions in confidence, and shall take every precaution to disclose the
contents of this Agreement only to those employees of each of the parties who
have a reasonable need to know such information.

 

26

--------------------------------------------------------------------------------


 

B.                                     Rite Aid and McKesson each acknowledge
that, in connection with their respective businesses, they have developed
certain operating manuals, symbols, trademarks, trade names, service marks,
trade secrets, Rite Aid lists, procedures, formulas, and other patented,
copyrighted, or legally protected materials which are confidential and/or
proprietary to each of them.

 

C.                                     Neither party may disclose the terms of
this Agreement during the term hereof and for an additional period of thirty-six
(36) months following the effective date of expiration or other termination of
this Agreement. Furthermore, except upon the prior written consent of the other
party, neither party may divulge, disclose, communicate, or use any of the other
party’s confidential or proprietary information generally described in
Subsection A and B above, in any manner or for any purpose, including, without
limitation, use in advertising or for promotional materials. A party hereto
may refuse consent to the use of its confidential or proprietary information for
any or no reason. In the event that any such confidential or proprietary
information is used during the course of this Agreement it shall retain its
confidential and proprietary nature and shall be returned immediately to its
owner or destroyed upon termination of this Agreement. Notwithstanding anything
herein to the contrary, nothing in this subsection shall require either party to
maintain in confidence any information, materials, or data which is in the
public domain, enters the public domain through no fault of such party, was in
possession of the party prior to being furnished to it by the other, was
supplied to the party by a third party or parties lawfully in possession
thereof, or which the party is required to divulge pursuant to process of any
judicial or governmental body of competent jurisdiction, provided that notice of
receipt of such process is given to the other or which is required by law ,
regulation or court order to be disclosed. Nothing herein shall prohibit either
party from making statements (such as, by way of example, statements in
financial reports, guidance and other disclosures, both public and selective)
regarding the general terms of this Agreement.

 

15.                               ALTERNATE SERVICE

 

If service from any McKesson distribution center to any Rite Aid store(s) is
interrupted or delayed because of strike, lockout, labor dispute, fire or other
casualty, or any other reasons beyond the reasonable control of McKesson,
McKesson will take such action as may be reasonably necessary, without
additional cost or expense to Rite Aid, to maintain service as mutually agreed
upon to affected stores from an alternate McKesson Distribution Center.

 

16.                               RECORDS AND AUDIT

 

16.1                        Records. McKesson and Rite Aid shall maintain all
records relating to services performed under this Agreement as required by
applicable law (but in no event less than [***Redacted***] years) and will keep
clear and accurate records sufficient to enable the other party to review and
audit the services provided by McKesson under this Agreement, including without
limitation, verification of all rebates and other amounts payable under this
Agreement and of McKesson’s conformance with the Performance Criteria.

 

16.2                        Audits. Not more than [***Redacted***] in any
[***Redacted***] period, and following [***Redacted***] to the other party,
either party will have the right to appoint one or more of its employees or
representatives of a national independent auditing firm to review those relevant
records of the other party for the sole purpose of verifying compliance with the
terms of this Agreement. Any

 

27

--------------------------------------------------------------------------------


 

such review will be subject to a confidentiality provisions set forth in
Section 14, including without limitation, the execution of appropriate
non-disclosure agreements by all independent reviewers prior to review of such
records. Within thirty (30) days of the completion of any such audit, the
reviewing party shall provide the other party with a report of the results of
such audit and any amounts found by such audit that the parties agree to be in
error will be promptly settled (neither party shall unreasonably withhold such
agreement). In the event that the audit reveals a discrepancy resulting in a
loss to the auditing party in excess of [***Redacted***] of the Product
purchases covered by the audit period, then the audited party will reimburse the
auditing party’s expense (which shall not exceed [***Redacted***] of the Product
purchases covered by the audit period) for the audit.

 

17.                               NOTICES

 

All notices pertaining to this Agreement shall be delivered in person, sent by
certified mail, delivered by air courier, or transmitted by facsimile and
confirmed in writing (sent by air courier or certified mail) to a party at the
address or facsimile number shown in this Section, or such other address or
facsimile number as a party may notify the other party from time to time.
Notices delivered in person, and notices dispatched by facsimile prior to
4:00 p.m. and confirmed, shall be deemed to be received on the day sent. All
other facsimiles and notices shall be deemed to have been received on the
business day following receipt; provided, however, if such day falls on a
weekend or legal holiday, receipt shall be deemed to occur on the next business
day. Notices may also be transmitted electronically (provided another acceptable
method of delivery is also used) between the parties, provided that proper
arrangements are made in advance to facilitate such communications and provide
for their security and verification.

 

 

If to McKesson:

 

 

 

MCKESSON CORPORATION

 

One Post Street

 

San Francisco, CA 94104

 

 

 

Attention:

 

Jack Fragie

 

 

 

 Executive Vice President

 

Fax:

 

415-983-7570

 

 

If to Rite Aid:

 

 

 

Rite Aid Corporation

 

30 Hunter Lane

 

Camp Hill, PA 17011

 

 

Attention:

 

Senior Vice President, Pharmacy Services

 

Fax:

 

717-730-8327

 

 

 

With a duplicate copy to:

 

 

 

Rite Aid Corporation

 

30 Hunter Lane

 

Camp Hill, PA 17011

 

Attn: General Counsel

 

Fax: (717) 760-7867

 

28

--------------------------------------------------------------------------------


 

18.                               MISCELLANEOUS

 

18.1                        This Agreement embodies the entire agreement between
the parties with regard to the subject matter hereof and supersedes all prior
agreements, understandings and representations with the exception of any
promissory note, security agreement or other credit or financial related
document(s) executed by Rite Aid or between Rite Aid and McKesson. This
Agreement may not be modified, supplemented or extended except by a writing
signed by both parties.

 

18.2                        On the Effective Date, the existing Supply Agreement
dated April 10, 1998 as amended (“Supply Agreement”) and the existing Drug
Repackaging Services and Sales Agreement dated April 10, 1998 between the
parties (hereinafter collectively, the “Existing Agreements”) shall terminate
and neither party shall have any further obligation to the other party under the
Existing Agreements except for payments outstanding as of the Effective Date and
obligations which by their nature survive termination. Rite Aid shall be
entitled to retain as fully earned all transition payments and allowances under
the Supply Agreement, including those identified in Section 9 thereof with no
obligation to repay any such amounts as a result of the early termination of the
Existing Agreements.

 

18.3                        Except as provided above in the Alternate Service
section, neither party shall have any obligation hereunder for failure or delay
of performance due to fire, shortage of materials or transportation, government
acts, acts of terrorism or any other cause beyond its control.

 

18.4                        Neither party shall have the right to assign this
Agreement or any interest therein without the prior written consent of the other
party, and any such attempted assignment shall be without effect.; provided,
however, subject to Section 11.3, Rite Aid may assign this Agreement to an
entity with which it may merge or be merged or which acquires all or
substantially all of its assets or stores.

 

18.5                        This Agreement shall be construed in accordance with
the laws of the State of California without regard to the provisions of
Section 1654 of the California Civil Code or the rules regarding conflict of
laws.

 

18.6                        If any provision of this Agreement shall be held
invalid under any applicable law, such invalidity shall not affect any other
provision of this Agreement. The parties agree to replace any such invalid
provision with a new provision which has the most nearly similar permissible
economic effect.

 

18.7                        The failure of either party to enforce at any time
or for any period of time any one or more of the provisions thereof shall not be
construed to be a waiver of such provisions or of the right of such party
thereafter to enforce each such provision.

 

18.8                        If any federal, state, or local tax currently or in
the future is levied (either increased or decreased) upon McKesson in a
jurisdiction where either McKesson or Rite Aid does business and such tax
relates or applies to the Merchandise or any transactions covered by this
Agreement (excluding taxes imposed on McKesson’s net income), the Cost of Goods
involved will be increased or decreased, as the case may be, a corresponding
percentage amount.

 

18.9                        If and to the extent any product discounts, rebates
or other purchasing incentives are earned by or granted to Rite Aid and paid by
McKesson under this Agreement, then applicable provisions of the
Medicare/Medicaid and state health care fraud and abuse/antikickback laws and
regulations (collectively, “fraud and

 

29

--------------------------------------------------------------------------------


 

abuse laws”) may require disclosure of the applicable price reduction on Rite
Aid’s claims or cost reports for reimbursement from governmental or other third
party health care programs or provider plans. Rite Aid agrees to comply with all
applicable provisions of the fraud and abuse laws and to defend, indemnify and
hold McKesson harmless for any failure on its part to do so.

 

18.10                 Rite Aid agrees to fully comply with all federal, state
and local laws and regulations relating to its obligations under this Agreement
or otherwise applicable to the purchase, handling, sale or distribution of the
Merchandise and further agrees to defend, indemnify and hold McKesson harmless
from any and all liability arising out of or due to Rite Aid’s nonadherence with
such legal or regulatory requirements.

 

18.11                 In no event shall McKesson be liable to Rite Aid or any
other entity for any special, consequential, incidental or indirect damages,
however caused, on any theory of liability and whether or not McKesson has been
advised of the possibility of such damages.

 

18.12                 For all purposes, Rite Aid and McKesson shall remain
independent contractors. Accordingly, this Agreement does not constitute a
partnership or other joint venture between the parties and neither party shall
be deemed to be an agent or representative of the other.

 

18.13                 Whenever possible, each provision of this Agreement shall
be interpreted so as to be effective and valid under applicable law, but if any
provision of this Agreement should be prohibited or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the other of such provision or the remaining
provisions of this Agreement.

 

18.14                 All rights and remedies of the parties in connection with
this Agreement are cumulative and not exclusive.

 

18.15                 The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

18.16                 This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed an original
instrument, but all such counterparts together shall constitute one agreement.

 

18.17                 Without limiting any of McKesson’s obligations or
liabilities hereunder, McKesson agrees to procure and maintain at its sole cost
and expense Commercial General Liability Insurance including product liability
insurance, with limits of liability of not less than [***Redacted***].
[***Redacted***]  McKesson shall be allowed to maintain this coverage through a
combination of commercially-placed insurance and self-insurance. A duly executed
certificate of insurance shall be delivered to Rite Aid within fifteen (15) days
of the execution of this Agreement and renewal thereof shall be delivered at
least thirty (30) days prior to the expiration of the policy term.

 

18.18                 The indemnification obligations in this Agreement and any
other obligations which by their nature are intended to survive termination
shall survive of this Agreement.

 

18.19                 (a) Upon request, McKesson agrees to promptly execute an
assignment (to Rite Aid or its designee) of [***Redacted***].

 

30

--------------------------------------------------------------------------------


 

(b)  [***Redacted***]

 

(c Any assignment of claims under section (a) hereof shall be evidenced by an
agreement between McKesson and Rite Aid in substantially the form attached as
Exhibit F, which the parties shall execute as necessary to effectuate the
aforedescribed assignment. Rite Aid shall be responsible for any reasonable
expenses such as programming and copying costs actually incurred by McKesson in
complying with such request.

 

19.                               EXTERNAL EVENT

 

(a)  For purposes of this subsection (a), a “McKesson External Event” shall mean
[***Redacted***]. A McKesson External Event shall be limited to actual changes
[***Redacted***]. Changes that are proposed (including those that are likely) 
and not yet effective do not qualify as a McKesson External Event. In response
to a McKesson External Event, McKesson may, at its option, request in writing (a
“Request”) that the pricing and/or other terms of this Agreement be renegotiated
so as to equitably reflect the effect of the McKesson External Event. The
Request shall identify the McKesson External Event and set forth the general
nature and scope of the adjustment requested, all of which shall be set forth in
reasonable detail. [***Redacted***]  Any new pricing or other terms due to a
McKesson External Event shall only be effective following an amendment to this
Agreement and not retroactively, it being agreed that the pricing and other
terms set forth in this Agreement (as amended by mutual agreement) shall remain
in effect until this Agreement is terminated or renegotiated, as the case
may be.

 

(b) For purposes of this subsection (b), a “Rite Aid External Event” shall mean
[***Redacted***]. A Rite Aid External Event shall be limited to actual changes
[***Redacted***]. Changes that are proposed (including those that are likely)
and not yet effective do not qualify as a Rite Aid External Event. In response
to a Rite Aid External Event, Rite Aid may, at its option, request in writing (a
“Request”) that the pricing and/or other economic terms of this Agreement be
renegotiated so as to equitably reflect the effect of the Rite Aid External
Event. The Request shall identify the Rite Aid External Event and set forth the
general nature and scope of the adjustment requested, all of which shall be set
forth in reasonable detail. [***Redacted***]  Any new pricing or other new
economic terms due to a Rite Aid External Event shall only be effective
following an amendment to this Agreement and not retroactively, it being agreed
that the pricing and other terms set forth in this Agreement (as amended by
mutual agreement) shall remain in effect until this Agreement is terminated or
renegotiated, as the case may be.

 

(c) [***Redacted***]

 

(d)  Each party agrees that prior to filing any lawsuit or other legal action
against the other party regarding such issue or dispute arising out of or
otherwise relating to this Section 19, the parties shall participate in an
expedited, non-binding mediation conducted in accordance with the Commercial
Mediation Rules of the American Arbitration Association (“AAA”). A party shall
initiate such mediation by submitting a request for mediation (“Mediation
Request”) to the AAA and the other party by hand delivery and/or facsimile.
Within 10 days thereafter, the parties shall agree upon a single mediator to
conduct the mediation or, if they are unable to agree, request the AAA to make
the appointment. The mediation shall be conducted in a location within the
continental United States selected by the party not requesting mediation and,
absent a written waiver executed by both parties, shall be completed within
thirty-five

 

31

--------------------------------------------------------------------------------


 

(35) days after either party first submits a Mediation Request. All mediation
fees payable to the AAA shall be shared equally between the parties.

 

IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed as
of the date and year written below and the persons signing warrant that they are
duly authorized to sign for and on behalf of the respective parties. This
Agreement shall be deemed accepted by McKesson only upon execution by a duly
authorized representative of McKesson.

 

RITE AID CORPORATION

McKESSON CORPORATION

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

Paul C. Julian

(Print or Type)

 

(Print or Type)

 

 

Title:

 

 

Title:

President, McKesson Supply

Solutions

 

 

 

Date:

 

 

Date:

 

 

32

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

1.                                      DEFINITIONS

 

The following defined terms are used in this Agreement and, except as otherwise
noted therein, in the Exhibits attached to this Agreement:

 

[***Redacted***]

 

“Affiliate” of a party means any entity controlling, controlled by, or under
common control with such party.

 

“ASV” means any vendor of a Product to Rite Aid other than McKesson.

 

“bps” means a percentage adjustment expressed in basis points. One bps shall
equal one hundredth of one percent (0.01%). Cumulative percentage adjustments
shall be determined by adding basis points (i.e. there are no percentage upon
percentage adjustments).

 

“Brand Name Prescription Drug Litigation” means the lawsuits entitled In Re
Brand Prescription Drug Antitrust Litigation, 94-C-897 MDL-997 (N.D.Ill.).

 

“Branded Rx Products” mean brand-name prescription pharmaceuticals, none of
which are generic prescription pharmaceuticals.

 

“Business Day” means any day that is not a Saturday, Sunday or Holiday.

 

“Calendar Quarter” means the three month calendar periods of January,
February and March; April, May and June; July, August and September; and,
October, November and December; provided that any determination regarding the
initial and final Calendar Quarter of this Agreement shall be appropriately
adjusted to reflect the partial calendar quarter.

 

“Contract Product” means a Product for which a manufacturer has granted Rite Aid
a negotiated contract price and McKesson provides contract management services
under Section 12.3.

 

“Contract Year” means any twelve-month period ending on an anniversary of the
Effective Date.

 

“Cost of Goods” means the price for a Product set forth in an EDI Invoice,
determined in accordance with Section 3 and Exhibit A, as applicable.

 

“DSD” means the delivery of any Product to any Rite Aid-owned or -operated
facility which makes sales to an end-user pursuant to an Order that specifies
that facility as the shipping destination.

 

“DSD Order and Delivery Schedule” means the Order and Delivery Schedule for DSD
purchases attached to this Agreement as Exhibit B.

 

“EDI” means electronic data interchange, in the formats on adopted by Rite Aid
and approved by McKesson.

 

“EDI Invoices” mean invoices for payment by Rite Aid transmitted by EDI stating
the EDI Invoice Price for Products purchased by Rite Aid and the due date for
such EDI Invoice Price.

 

“Free Goods” mean Products as to which the manufacturer or distributor from
which Rite Aid or McKesson obtains such goods does not require any payment.

 

“Generic Rx Products” mean generic prescription drugs which are not Branded Rx
Products.

 

--------------------------------------------------------------------------------


 

“HBC Products” mean non-prescription health and beauty care products carried in
Rite Aid warehouses.

 

“Holiday” means any day between Monday and Friday, inclusive, on which banks are
legally authorized to close in New York State.

 

“Manufacturers Adjustment” means the [***Redacted***].

 

“Manufacturer Cannot Supply” shall have the meaning set forth in the Service
Level Agreement.

 

“McKesson ASV Products” means any Product that McKesson has made available for
resale through a Trading Company Catalog.

 

“McKesson Item Catalog” means a list of products that McKesson carries in its
distribution centers. The catalog will list, at a minimum, the
Economost/Econotone Number, the NDC number, the item description including
strength and package size, and the AWP.

 

“McKesson One-Stop Generic” means the Generic Rx Products on McKesson’s One-Stop
Generic formulary. McKesson may update the McKesson One-Stop Generic formulary
from time to time during this Agreement and shall provide Rite Aid with notice
of such change through the McKesson Select/Multi-Source Weekly Update.

 

“McKesson Regional-Distribution Center” means the McKesson regional warehouse
located in Memphis, Tennessee, and any other McKesson regional warehouse
operated by McKesson after the Effective Date as to which the parties have
agreed to payment and delivery terms.

 

“Merchandise” is sometimes used herein in place of “Products.”

 

“Non-Rx Diabetic Products” mean products used in the treatment of diabetes that
are generally available from pharmacies without a doctor’s prescription.

 

“Order” means an order for Products under this Agreement. Orders for Warehouse
shall be transmitted by EDI. Orders for DSD shall be transmitted through Telxon
electronic ordering equipment, or if unavailable, telephone or other means of
transmission mutually agreed by McKesson and Rite Aid.

 

“Order Credits” mean credits to Rite Aid based on unit-of- measure based price
errors in the Store Invoice or order shortages of the Products actually received
by Rite Aid from McKesson for DSD Orders. Order Credits are required to be
phoned into McKesson’s Customer Care Service Center within three (3) Business
Days of Rite Aid’s receipt of the Store Invoice containing the unit-of-measure
based price error or order shortage.

 

“OTC Products” mean non-prescription drugs sold over-the-counter.

 

“Products” mean Rx Products, OTC Products, Non-Rx Diabetic Products,
[***Redacted***] and HBC Products.

 

“Purchase Price” of any Product means the Cost of Goods therefore.

 

“Rite Aid Generic Formulary” means the formulary established by Rite Aid for
Generic Rx Products that consists of the Generic Rx Products that Ride Aid
carries in its warehouses for shipment to its stores, and the Generic Rx
Products that are Contract Products

 

“Rx Products” mean Branded Rx Products and Generic Rx Products

 

“Special Returns” mean Products returned by Rite Aid under Section 8.4.

 

“Spot Purchase” means the purchase of a defined quantity of one Product for a
specified price. Specifically, a Spot Purchase shall not include: (i) a supply
agreement for an indeterminate quantity of

 

--------------------------------------------------------------------------------


 

a Product; or (ii) a purchase agreement requiring the purchase of more than one
Product as part of the agreement to purchase such Product; or (iii) any
series of single purchases entered into for purposes of circumventing such Spot
Purchase limitations.

 

“Term” shall mean the term of this Agreement beginning on the Effective Date and
terminating as set forth in Section 1, including the Initial Term and any
Renewal Terms set forth therein.

 

“Trading Company Catalogs” mean the catalogs which list McKesson ASV Products.

 

“WAC” means [***Redacted***].

 

“Warehouse” means the distribution of any Products to a Rite Aid warehouse
pursuant to an Order that specifies a Rite Aid warehouse as the shipping
destination.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The following table lists all items Rite Aid is eligible for, subject to the
conditions indicated:

 

 

 

McKesson

 

 

 

Passed through to Rite Aid

 

Ref
#

 

Internal
Classification

 

Description

 

Payment Mechanism
(Manufacturer to McKesson)

 

Payment Mechanism
(McKesson to Rite Aid)

 

Warehouse
Only

 

DSD Only

 

If “Yes” Type of
Pass-Through

 

Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***Redacted***]

 

 

[***Redacted***]

 

[***Redacted***]

 

--------------------------------------------------------------------------------


 

 

The following is a non-exhaustive list of types of items that are excluded from
the definition of Manufacturer Adjustments:

 

McKesson Internal Classification

 

Description

 

Reason for Exclusion

 

 

 

 

 

 

 

 

 

[***Redacted***]

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The following is a list of explanations for the types of items that are included
in the definition of Manufacturer Adjustments:

 

Ref #

 

McKesson Internal
Classification

 

Description

 

Explanation

 

 

 

 

 

 

 

 

 

[***Redacted***]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rx Phone

 

DEA

 

Average

 

Store

 

Store Text

 

Address

 

Address 2

 

City

 

State

 

Zip Code

 

County

 

Number

 

Number

 

Time

 

104

 

00104

 

BOLTON HILL SHOPPING CENTER

 

238 MCMECHEN STREET

 

BALTIMORE

 

MD

 

21217-4301

 

BALTIMORE CITY

 

410 - 523-4704

 

AR8513740

 

10:04 AM

 

106

 

00106

 

MARTIN PLAZA SHOPPING CENTER

 

1420 MARTIN BOULEVARD

 

BALTIMORE

 

MD

 

21220-4105

 

BALTIMORE

 

410 - 687-8338

 

AR8552362

 

9:50 AM

 

107

 

00107

 

654 COLVIN AVENUE

 

 

 

KENMORE

 

NY

 

14217-2825

 

ERIE

 

716 - 447-9128

 

AR8550875

 

1:00 PM

 

112

 

00112

 

ROUTE 10

 

PO BOX 576

 

MAN

 

WV

 

25635-0576

 

LOGAN

 

304 - 583-2404

 

AR8517003

 

9:25 AM

 

113

 

00113

 

PO BOX 570

 

ROUTE 10

 

PINEVILLE

 

WV

 

24874-0570

 

WYOMING

 

304 - 732-8886

 

AR8589294

 

11:00 AM

 

114

 

00114

 

ERWIN VILLAGE SHOPPING CENTER

 

1252 NORTH MAIN STREET

 

ERWIN

 

TN

 

37650-9122

 

UNICOI

 

423 - 743-5271

 

AR8581630

 

12:23 PM

 

116

 

00116

 

907 NORTH HIGH STREET

 

 

 

MILLVILLE

 

NJ

 

08332-3762

 

CUMBERLAND

 

856 - 825-7742

 

AR8604565

 

10:35 AM

 

119

 

00119

 

898 SOUTH MAIN STREET

 

 

 

CENTERVILLE

 

OH

 

45458-3439

 

MONTGOMERY

 

937 - 433-4909

 

AR8632677

 

11:30 AM

 

121

 

00121

 

200 KANAWHA AVENUE

 

 

 

RAINELLE

 

WV

 

25962-1108

 

GREENBRIER

 

304 - 438-9204

 

AR8647541

 

11:30 AM

 

129

 

00129

 

263 ELKTON ROAD

 

 

 

NEWARK

 

DE

 

19711-4564

 

NEW CASTLE

 

302 - 368-1614

 

AR8658897

 

10:40 AM

 

134

 

00134

 

199 KEDRON AVENUE

 

 

 

FOLSOM

 

PA

 

19033-1308

 

DELAWARE

 

610 - 461-4665

 

AR8836693

 

1:45 PM

 

135

 

00135

 

217 SUNSET ROAD

 

 

 

WILLINGBORO

 

NJ

 

08046-1108

 

BURLINGTON

 

609 - 877-0700

 

AR8753419

 

10:50 AM

 

138

 

00138

 

CORTLANDT TOWN CENTER

 

3145 EAST MAIN STREET

 

MOHEGAN LAKE

 

NY

 

10547-1521

 

WESTCHESTER

 

914 - 528-2800

 

AR8898592

 

1:00 PM

 

141

 

00141

 

PO BOX 298

 

101 A ROOSEVELT BOULEVARD

 

ELEANOR

 

WV

 

25070-0298

 

PUTNAM

 

304 - 586-9064

 

AR8853916

 

9:10 AM

 

142

 

00142

 

421 NORTH HIGH STREET

 

 

 

HILLSBORO

 

OH

 

45133-1132

 

HIGHLAND

 

937 - 393-1734

 

AR8892463

 

12:00 PM

 

145

 

00145

 

RISING SUN PLAZA S/C

 

5675 RISING SUN AVENUE

 

PHILADELPHIA

 

PA

 

19120-1625

 

PHILADELPHIA

 

215 - 725-5132

 

AR8948121

 

2:35 PM

 

148

 

00148

 

101 ROSSER AVENUE

 

 

 

WAYNESBORO

 

VA

 

22980-3510

 

AUGUSTA

 

540 - 942-1137

 

BR5613193

 

11:11 AM

 

149

 

00149

 

1097 BROADWAY

 

 

 

BAYONNE

 

NJ

 

07002-4126

 

HUDSON

 

201 - 436-6831

 

AR8985434

 

11:45 AM

 

151

 

00151

 

ROUTE 2

 

154 PLEASANT RETREAT PLAZA

 

LANCASTER

 

KY

 

40444-9561

 

GARRARD

 

859 - 792-4013

 

AR8971269

 

12:15 PM

 

155

 

00155

 

125 DOLSON AVENUE

 

 

 

MIDDLETOWN

 

NY

 

10940-6559

 

ORANGE

 

845 - 343-1447

 

AR9043489

 

11:30 AM

 

156

 

00156

 

1 FITZGERALD DRIVE

 

 

 

MIDDLETOWN

 

NY

 

10940-3059

 

ORANGE

 

845 - 343-2930

 

AR8960189

 

11:00 AM

 

157

 

00157

 

147 BROADWAY

 

 

 

MONTICELLO

 

NY

 

12701-1401

 

SULLIVAN

 

845 - 794-2720

 

AR8956584

 

1:00 PM

 

158

 

00158

 

SHOP RITE PLAZA

 

262 MAIN STREET

 

NEW PALTZ

 

NY

 

12561-1612

 

ULSTER

 

845 - 255-0330

 

AR8956623

 

10:00 AM

 

159

 

00159

 

393 WINDSOR HIGHWAY

 

 

 

NEW WINDSOR

 

NY

 

12553-7986

 

ORANGE

 

845 - 561-0064

 

AR8956611

 

11:45 AM

 

160

 

00160

 

59 NORTH PLANK ROAD #2

 

 

 

NEWBURGH

 

NY

 

12550-2111

 

ORANGE

 

845 - 565-8760

 

AR8956647

 

10:15 AM

 

161

 

00161

 

226 WEST BRIDGE STREET

 

 

 

CATSKILL

 

NY

 

12414-1739

 

GREENE

 

518 - 943-2080

 

AR8956609

 

1:05 PM

 

162

 

00162

 

444-A BROADWAY

 

 

 

ALBANY

 

NY

 

12204-2801

 

ALBANY

 

518 - 462-4233

 

AR8956596

 

11:40 AM

 

164

 

00164

 

3864 MAIN STREET

 

 

 

WARRENSBURG

 

NY

 

12885-1432

 

WARREN

 

518 - 623-9251

 

AR9095515

 

9:05 AM

 

170

 

00170

 

218 EAGLE VALLEY MALL

 

ROUTE 447

 

EAST STROUDSBURG

 

PA

 

18301-1315

 

MONROE

 

570 - 421-8665

 

AR9112169

 

12:50 PM

 

172

 

00172

 

2034 NEW CASTLE AVENUE

 

 

 

NEW CASTLE

 

DE

 

19720-7703

 

NEW CASTLE

 

302 - 658-9824

 

BR5737854

 

8:15 AM

 

173

 

00173

 

902 NORTH LEWIS STREET

 

 

 

GLENVILLE

 

WV

 

26351-1323

 

GILMER

 

304 - 462-4438

 

AR9010644

 

11:30 AM

 

174

 

00174

 

1628-36 CHESTNUT STREET

 

 

 

PHILADELPHIA

 

PA

 

19103-5119

 

PHILADELPHIA

 

215 - 972-0234

 

AR9110937

 

8:45 AM

 

180

 

00180

 

WOODLYN SQUARE S/C

 

1300 W. MACDADE BOULEVARD

 

WOODLYN

 

PA

 

19094-1501

 

DELAWARE

 

610 - 833-2242

 

AR9111206

 

1:25 PM

 

 

--------------------------------------------------------------------------------


 

183

 

00183

 

10 WEST MAIN STREET

 

 

 

LANSDALE

 

PA

 

19446-2523

 

MONTGOMERY

 

215 - 855-1100

 

AR9104213

 

10:30 AM

 

185

 

00185

 

741 ROUTE 113

 

 

 

SOUDERTON

 

PA

 

18964-1000

 

BUCKS

 

215 - 723-5553

 

AR9104237

 

1:54 PM

 

186

 

00186

 

306 TOWN CENTER

 

ROUTE 202

 

NEW BRITAIN

 

PA

 

18901-9811

 

BUCKS

 

215 - 348-3200

 

AR9104249

 

2:10 PM

 

187

 

00187

 

4537 NEW FALLS ROAD

 

 

 

LEVITTOWN

 

PA

 

19056-3004

 

BUCKS

 

215 - 945-0961

 

AR9104263

 

11:35 AM

 

188

 

00188

 

ROCKLEDGE SHOPPING CENTER

 

785 HUNTINGDON / ROCKLEDGE

 

HUNTINGDON VALLEY

 

PA

 

19006-8741

 

MONTGOMERY

 

215 - 379-2725

 

AR9104251

 

8:45 AM

 

189

 

00189

 

VILLAGE PLAZA

 

23 SLAYTON AVENUE

 

SPENCERPORT

 

NY

 

14559-1427

 

MONROE

 

585 - 352-4020

 

AR9104201

 

1:00 PM

 

190

 

00190

 

951 CENTRAL STREET

 

 

 

FRANKLIN

 

NH

 

03235-2028

 

BELKNAP

 

603 - 934-6862

 

AR9217363

 

1:05 PM

 

193

 

00193

 

147 WEST LIBERTY STREET

 

 

 

HUBBARD

 

OH

 

44425-1709

 

TRUMBULL

 

330 - 534-1907

 

AR9115800

 

1:25 PM

 

195

 

00195

 

3527 CANFIELD ROAD

 

 

 

YOUNGSTOWN

 

OH

 

44511-2816

 

MAHONING

 

330 - 797-9485

 

AR9115812

 

11:12 AM

 

198

 

00198

 

SCHOOL STREET PLAZA

 

271 ELLINGTON ROAD

 

EAST HARTFORD

 

CT

 

06108-1129

 

HARTFORD

 

860 - 528-6115

 

AR9183093

 

9:02 AM

 

199

 

00199

 

121 NORTH MAIN ST.

 

 

 

PEARISBURG

 

VA

 

24134-1624

 

GILES

 

540 - 921-1284

 

AR9124556

 

2:47 PM

 

200

 

00200

 

1130 CUMBERLAND STREET

 

 

 

LEBANON

 

PA

 

17042-5150

 

LEBANON

 

717 - 273-2281

 

AR7604639

 

12:15 PM

 

205

 

00205

 

26 WEST INDEPENDENCE STREET

 

 

 

SHAMOKIN

 

PA

 

17872-5314

 

NORTHUMBERLAND

 

570 - 648-1021

 

AR7802603

 

10:45 AM

 

208

 

00208

 

15 SOUTH MAIN STREET

 

 

 

SHENANDOAH

 

PA

 

17976-2332

 

SCHUYLKILL

 

570 - 462-1924

 

AK7253355

 

1:55 PM

 

210

 

00210

 

621 CLAY AVENUE

 

 

 

JEANNETTE

 

PA

 

15644-3407

 

WESTMORELAND

 

724 - 527-3888

 

AR7567413

 

9:43 AM

 

213

 

00213

 

2715 PARADE STREET

 

 

 

ERIE

 

PA

 

16504-2811

 

ERIE

 

814 - 454-5148

 

AR2384078

 

1:00 PM

 

216

 

00216

 

PO BOX 658

 

ROUTES 435/502

 

MOSCOW

 

PA

 

18444-0658

 

LACKAWANNA

 

570 - 842-6766

 

AR2328537

 

2:15 PM

 

218

 

00218

 

5 EAST MAIN STREET

 

 

 

NANTICOKE

 

PA

 

18634-1601

 

LUZERNE

 

570 - 735-4324

 

AK7253367

 

10:00 AM

 

219

 

00219

 

123 EAST MAIN STREET

 

 

 

DENVILLE

 

NJ

 

07834-2603

 

MORRIS

 

973 - 627-3312

 

AR7253278

 

11:10 AM

 

220

 

00220

 

2 UPPER SAREPTA ROAD

 

 

 

BELVIDERE

 

NJ

 

07823-2630

 

WARREN

 

908 - 475-5747

 

AR7253280

 

10:15 AM

 

223

 

00223

 

452 SOUTH LEHIGH AVENUE

 

 

 

FRACKVILLE

 

PA

 

17931-2414

 

SCHUYLKILL

 

570 - 874-1587

 

AK7253381

 

1:25 PM

 

224

 

00224

 

VILLAGE SHOPPING CENTER

 

ROUTE 29 SOUTH SUITE 13

 

TUNKHANNOCK

 

PA

 

18657-9809

 

WYOMING

 

570 - 836-5515

 

AK7588796

 

10:45 AM

 

225

 

00225

 

5612 N. FIFTH STREET

 

 

 

PHILADELPHIA

 

PA

 

19120-2306

 

PHILADELPHIA

 

215 - 927-0366

 

AK7253393

 

2:45 PM

 

226

 

00226

 

338 EAST ALLEGHENY AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19134-2321

 

PHILADELPHIA

 

215 - 634-4397

 

AK7253406

 

9:50 AM

 

229

 

00229

 

MALL PLAZA

 

ROUTE 6

 

HONESDALE

 

PA

 

18431-9806

 

WAYNE

 

570 - 253-0762

 

AK7253519

 

11:25 AM

 

230

 

00230

 

200 NORTH ANTRIM WAY

 

 

 

GREENCASTLE

 

PA

 

17225-1406

 

FRANKLIN

 

717 - 597-4617

 

AK7802805

 

9:30 AM

 

232

 

00232

 

4015 LINCOLN WAY EAST

 

 

 

FAYETTEVILLE

 

PA

 

17222-1126

 

FRANKLIN

 

717 - 352-3850

 

AK7253420

 

8:13 AM

 

233

 

00233

 

7649 LAKE RAYSTOWN SHOPPING CR

 

 

 

HUNTINGDON

 

PA

 

16652-8403

 

HUNTINGDON

 

814 - 643-3661

 

AK7253432

 

10:39 AM

 

236

 

00236

 

1360 BLACKWOOD CLEMENTON RD.

 

 

 

CLEMENTON

 

NJ

 

08021-5610

 

CAMDEN

 

856 - 627-5500

 

AR7253305

 

11:30 AM

 

237

 

00237

 

WHARTON MALL

 

350 NORTH MAIN STREET

 

WHARTON

 

NJ

 

07885-1722

 

MORRIS

 

973 - 361-6810

 

AR7253317

 

12:00 PM

 

238

 

00238

 

10 PORTLAND AVENUE

 

 

 

BERGENFIELD

 

NJ

 

07621-2305

 

BERGEN

 

201 - 384-2789

 

AR7253329

 

1:45 PM

 

242

 

00242

 

726 MARKET STREET

 

 

 

PHILADELPHIA

 

PA

 

19106-2312

 

PHILADELPHIA

 

215 - 627-6433

 

BR2054740

 

11:00 AM

 

245

 

00245

 

2 CUMBERLAND STREET

 

 

 

LEBANON

 

PA

 

17042-5491

 

LEBANON

 

717 - 272-4663

 

AR8375176

 

12:45 PM

 

246

 

00246

 

337 WEST CHOCOLATE AVENUE

 

 

 

HERSHEY

 

PA

 

17033-1636

 

DAUPHIN

 

717 - 533-2941

 

AK7253470

 

11:00 AM

 

247

 

00247

 

1535 CHESTNUT STREET

 

 

 

PHILADELPHIA

 

PA

 

19102-2501

 

PHILADELPHIA

 

215 - 564-2790

 

AR1956311

 

9:00 AM

 

253

 

00253

 

GROUNDHOG PLAZA

 

203 N. FRONT STREET

 

PUNXSUTAWNEY

 

PA

 

15767-2133

 

JEFFERSON

 

814 - 938-3881

 

AR7757783

 

11:15 AM

 

256

 

00256

 

1081 MT. VERNON AVENUE

 

 

 

MARION

 

OH

 

43302-5643

 

MARION

 

740 - 389-2700

 

BR5109788

 

10:05 AM

 

257

 

00257

 

1934 STATE ROUTE 52

 

 

 

LIBERTY

 

NY

 

12754-8310

 

SULLIVAN

 

845 - 292-4114

 

AR8117586

 

11:15 AM

 

 

--------------------------------------------------------------------------------


 

260

 

00260

 

1000 PENNSYLVANIA AVENUE

 

 

 

ELMIRA

 

NY

 

14904-2609

 

CHEMUNG

 

607 - 733-6262

 

AR8103587

 

1:00 PM

 

263

 

00263

 

SHOP & SAVE S/C

 

990 NORTH MAIN ST

 

GREENSBURG

 

PA

 

15601-1300

 

WESTMORELAND

 

724 - 837-4164

 

AR8381775

 

10:48 AM

 

264

 

00264

 

375 PHILADELPHIA STREET

 

 

 

INDIANA

 

PA

 

15701-2068

 

INDIANA

 

724 - 465-2243

 

AR8232186

 

8:52 AM

 

268

 

00268

 

5504 WALNUT STREET

 

 

 

PITTSBURGH

 

PA

 

15232-2312

 

ALLEGHENY

 

412 - 681-5144

 

AR8126408

 

12:03 PM

 

269

 

00269

 

230 HAYS AVENUE

 

 

 

PITTSBURGH

 

PA

 

15210-2202

 

ALLEGHENY

 

412 - 431-8282

 

AR8126369

 

12:07 PM

 

272

 

00272

 

209 ATWOOD STREET

 

 

 

PITTSBURGH

 

PA

 

15213-4001

 

ALLEGHENY

 

412 - 621-4302

 

AR8126383

 

10:26 AM

 

273

 

00273

 

2300 JANE STREET

 

 

 

PITTSBURGH

 

PA

 

15203-2212

 

ALLEGHENY

 

412 - 431-6773

 

AR8126422

 

8:56 AM

 

274

 

00274

 

1912 MURRAY AVENUE

 

 

 

PITTSBURGH

 

PA

 

15217-1608

 

ALLEGHENY

 

412 - 521-3900

 

AR8126434

 

11:23 AM

 

277

 

00277

 

136 WEST CENTER STREET

 

 

 

MARION

 

OH

 

43302-3704

 

MARION

 

740 - 382-0650

 

BR5109790

 

10:15 AM

 

278

 

00278

 

VILLAGE SHOPPING CENTER

 

537 JERMOR LANE

 

WESTMINSTER

 

MD

 

21157-6114

 

CARROLL

 

410 - 848-0212

 

BR1538846

 

7:55 AM

 

279

 

00279

 

100 WEST MAIN STREET

 

 

 

LEXINGTON

 

KY

 

40507-1319

 

FAYETTE

 

859 - 252-0952

 

AR8354590

 

1:00 AM

 

280

 

00280

 

406 WASHINGTON STREET

 

 

 

RAVENSWOOD

 

WV

 

26164-1706

 

JACKSON

 

304 - 273-4496

 

AR8132716

 

8:00 AM

 

284

 

00284

 

8 CHERRY RIVER PLAZA

 

 

 

RICHWOOD

 

WV

 

26261-1371

 

NICHOLAS

 

304 - 846-2406

 

AR8399520

 

11:20 AM

 

285

 

00285

 

SCHODACK PLAZA

 

1649 COLUMBIA TURNPIKE

 

CASTLETON

 

NY

 

12033-9583

 

RENSSELAER

 

518 - 477-8166

 

AR8381648

 

10:55 AM

 

286

 

00286

 

513 STOKES DRIVE

 

 

 

HINTON

 

WV

 

25951-2553

 

SUMMERS

 

304 - 466-5069

 

AR8622626

 

11:50 AM

 

287

 

00287

 

10701 NEW GEORGES CREEK RD SW

 

 

 

FROSTBURG

 

MD

 

21532-1457

 

ALLEGANY

 

301 - 689-2422

 

AR8687824

 

11:54 AM

 

290

 

00290

 

500 EAST LANCASTER AVENUE

 

 

 

SHILLINGTON

 

PA

 

19607-1365

 

BERKS

 

610 - 775-0307

 

AR8358891

 

10:45 AM

 

291

 

00291

 

QUAKER VILLAGE S/C

 

345 W. BROAD STREET

 

QUAKERTOWN

 

PA

 

18951-1250

 

BUCKS

 

215 - 536-1800

 

AR8358889

 

10:45 AM

 

293

 

00293

 

WARMINSTER PLAZA

 

YORK & STREET ROADS

 

WARMINSTER

 

PA

 

18974-2701

 

BUCKS

 

215 - 674-0122

 

AR8358916

 

12:15 PM

 

294

 

00294

 

6401 SISSONVILLE DRIVE

 

 

 

SISSONVILLE

 

WV

 

25312-9463

 

KANAWHA

 

304 - 984-9597

 

AR8822935

 

10:30 AM

 

295

 

00295

 

60 BUSINESS US 23 N

 

 

 

LOUISA

 

KY

 

41230-1261

 

LAWRENCE

 

606 - 638-3110

 

AR8585323

 

9:15 AM

 

297

 

00297

 

HANNAFORD PLAZA

 

“896 PUTNEY ROAD, #6”

 

BRATTLEBORO

 

VT

 

05301-9064

 

WINDHAM

 

802 - 257-5592

 

AR8519932

 

1:45 PM

 

299

 

00299

 

TRANSIT FRENCH PLAZA

 

“4779 TRANSIT RD., SUITE 19”

 

DEPEW

 

NY

 

14043-4915

 

ERIE

 

716 - 668-7998

 

AR8517596

 

1:00 PM

 

304

 

00304

 

3716 1/2 W. BELVEDERE AVE.

 

 

 

BALTIMORE

 

MD

 

21215-5708

 

BALTIMORE CITY

 

410 - 664-6640

 

AR7474086

 

9:17 AM

 

314

 

00314

 

ST. JOHN'S PLAZA

 

9150 BALTIMORE NATL PK

 

ELLICOTT CITY

 

MD

 

21042-2614

 

HOWARD

 

410 - 465-4666

 

AR7960239

 

9:00 AM

 

315

 

00315

 

ROSEDALE PLAZA

 

1737 CHESACO AVENUE

 

BALTIMORE

 

MD

 

21237-1518

 

BALTIMORE

 

410 - 866-2881

 

AR7474101

 

9:14 AM

 

318

 

00318

 

9708 BELAIR ROAD

 

 

 

BALTIMORE

 

MD

 

21236-1108

 

BALTIMORE

 

410 - 529-6911

 

AR7474113

 

11:16 AM

 

319

 

00319

 

10119 OLD OCEAN CITY BLVD.

 

 

 

BERLIN

 

MD

 

21811-1143

 

WORCESTER

 

410 - 629-0536

 

AR7474125

 

10:55 AM

 

321

 

00321

 

OXFORD MALL

 

495 NORTH 3RD STREET

 

OXFORD

 

PA

 

19363-1430

 

CHESTER

 

610 - 932-5200

 

AR7908556

 

12:00 PM

 

324

 

00324

 

140 BACK RIVER NECK RD.

 

 

 

BALTIMORE

 

MD

 

21221-3924

 

BALTIMORE

 

410 - 238-0511

 

AR7474149

 

9:35 AM

 

326

 

00326

 

301 WEST LEXINGTON STREET

 

 

 

BALTIMORE

 

MD

 

21201-3414

 

BALTIMORE CITY

 

410 - 727-1108

 

AR7473832

 

6:02 AM

 

327

 

00327

 

HOLLINSWOOD S/C

 

2145 W. PATAPSCO AVE.

 

BALTIMORE

 

MD

 

21230-2946

 

BALTIMORE CITY

 

410 - 644-6654

 

AR7473844

 

9:06 AM

 

334

 

00334

 

THE ROTUNDA

 

711 W. 40TH STREET

 

BALTIMORE

 

MD

 

21211-2120

 

BALTIMORE CITY

 

410 - 467-3343

 

AR7473894

 

5:02 AM

 

335

 

00335

 

740 SOUTH SALISBURY ROAD

 

 

 

SALISBURY

 

MD

 

21801-5846

 

WICOMICO

 

410 - 334-3933

 

AR7473907

 

9:59 AM

 

336

 

00336

 

3133 GREENMOUNT AVENUE

 

 

 

BALTIMORE

 

MD

 

21218-3418

 

BALTIMORE CITY

 

410 - 467-1412

 

AR7473919

 

10:55 AM

 

337

 

00337

 

3935-37 ERDMAN AVENUE

 

 

 

BALTIMORE

 

MD

 

21213-2004

 

BALTIMORE CITY

 

410 - 342-2606

 

AR7473921

 

8:50 AM

 

339

 

00339

 

29-31 SHIPPING PLACE

 

 

 

BALTIMORE

 

MD

 

21222-4313

 

BALTIMORE

 

410 - 282-0020

 

AR7473945

 

8:24 AM

 

340

 

00340

 

ANNESLIE SHOPPING CENTER

 

6325 YORK ROAD

 

BALTIMORE

 

MD

 

21212-2359

 

BALTIMORE CITY

 

410 - 828-6567

 

AR7473957

 

7:11 AM

 

347

 

00347

 

22 CARROLL PLAZA

 

 

 

WESTMINSTER

 

MD

 

21157-4831

 

CARROLL

 

410 - 876-1513

 

AR7473717

 

6:24 AM

 

349

 

00349

 

4380 PARK HEIGHTS AVE.

 

 

 

BALTIMORE

 

MD

 

21215-6737

 

BALTIMORE CITY

 

410 - 664-8644

 

AR2129218

 

9:20 AM

 

 

--------------------------------------------------------------------------------


 

350

 

00350

 

3425 BELAIR ROAD

 

 

 

BALTIMORE

 

MD

 

21213-1246

 

BALTIMORE CITY

 

410 - 488-8402

 

AR7473743

 

8:36 AM

 

352

 

00352

 

3700 FALLS ROAD

 

 

 

BALTIMORE

 

MD

 

21211-2432

 

BALTIMORE CITY

 

410 - 467-7004

 

AR7473767

 

6:17 AM

 

354

 

00354

 

2043 MONDAWMIN MALL

 

 

 

BALTIMORE

 

MD

 

21215-8024

 

BALTIMORE CITY

 

410 - 523-6315

 

AR7473781

 

10:05 AM

 

355

 

00355

 

125 E. BALTIMORE STREET

 

 

 

BALTIMORE

 

MD

 

21202-1607

 

BALTIMORE CITY

 

410 - 685-4340

 

AR7473793

 

6:27 AM

 

356

 

00356

 

3804 LIBERTY HGTS. AVE.

 

 

 

BALTIMORE

 

MD

 

21215-7119

 

BALTIMORE CITY

 

410 - 367-5151

 

AR1738446

 

9:29 AM

 

362

 

00362

 

4600 WEST NORTHERN PARKWAY

 

 

 

BALTIMORE

 

MD

 

21215-3242

 

BALTIMORE CITY

 

410 - 358-9777

 

AR7473414

 

8:00 AM

 

365

 

00365

 

BIG ELK MALL

 

103 BIG ELK MALL

 

ELKTON

 

MD

 

21921-5912

 

CECIL

 

410 - 398-9595

 

AR7473440

 

10:35 AM

 

366

 

00366

 

WESTSIDE

 

2497 FREDERICK AVENUE

 

BALTIMORE

 

MD

 

21223-2856

 

BALTIMORE CITY

 

410 - 947-0500

 

AR7473452

 

9:39 AM

 

367

 

00367

 

GARDENVILLE S.C.

 

4214 FRANKFORD AVENUE

 

BALTIMORE

 

MD

 

21206-5131

 

BALTIMORE CITY

 

410 - 488-3500

 

AR1953163

 

9:27 AM

 

368

 

00368

 

NORTHWOODS PLAZA

 

1538-42 HAVENWOOD ROAD

 

BALTIMORE

 

MD

 

21218-1629

 

BALTIMORE CITY

 

410 - 889-3227

 

AR7473476

 

8:08 AM

 

369

 

00369

 

PARKVILLE SHOPPING CENTER

 

7649-51 HARFORD ROAD

 

BALTIMORE

 

MD

 

21234-6401

 

BALTIMORE

 

410 - 444-4700

 

AR7473488

 

9:50 AM

 

371

 

00371

 

WOODMOOR SHOPPING CENTER

 

7015 LIBERTY ROAD

 

BALTIMORE

 

MD

 

21207-5802

 

BALTIMORE

 

410 - 265-7600

 

AR7473503

 

10:56 AM

 

372

 

00372

 

6838 LOCH RAVEN BOULEVARD

 

 

 

BALTIMORE

 

MD

 

21286-8301

 

BALTIMORE

 

410 - 825-8900

 

AR7473515

 

8:29 AM

 

373

 

00373

 

1340 EASTERN BOULEVARD

 

 

 

BALTIMORE

 

MD

 

21221-3423

 

BALTIMORE

 

410 - 780-7020

 

AR1201386

 

9:09 AM

 

374

 

00374

 

INGLESIDE S/C

 

5624 BALTIMORE NATIONAL PK

 

BALTIMORE

 

MD

 

21228-1401

 

BALTIMORE CITY

 

410 - 719-7608

 

AR7473539

 

8:07 AM

 

377

 

00377

 

4733 WESTLAND BOULEVARD

 

 

 

ARBUTUS

 

MD

 

21227-1320

 

BALTIMORE CITY

 

410 - 247-2614

 

AR7473565

 

6:57 AM

 

379

 

00379

 

“TOWSON TOWN CENTER, SUITE 164

 

825 DULANEY VALLEY RD

 

TOWSON

 

MD

 

21204-1011

 

BALTIMORE

 

410 - 825-1044

 

AR7473589

 

7:43 AM

 

380

 

00380

 

YORKRIDGE S/C

 

20 WEST RIDGELY ROAD

 

LUTHERVILLE

 

MD

 

21093-5112

 

BALTIMORE CITY

 

410 - 252-0195

 

AR7473591

 

9:40 AM

 

381

 

00381

 

MERRITT PARK S/C

 

1762 MERRITT BLVD.

 

BALTIMORE

 

MD

 

21222-3212

 

BALTIMORE

 

410 - 282-4020

 

AR7473604

 

8:42 AM

 

382

 

00382

 

REISTERSTOWN S/C

 

11917-19 REISTERSTOWN ROAD

 

REISTERSTOWN

 

MD

 

21136-3030

 

BALTIMORE

 

410 - 833-0183

 

AR7473616

 

5:23 AM

 

383

 

00383

 

PERRY HALL S/C

 

4339 EBENEZER ROAD

 

BALTIMORE

 

MD

 

21236-2143

 

BALTIMORE

 

410 - 529-6171

 

AR9339020

 

10:57 AM

 

384

 

00384

 

8601 BALTIMORE NATIONAL PIKE

 

 

 

ELLICOTT CITY

 

MD

 

21043-4176

 

HOWARD

 

410 - 480-1377

 

AR7473630

 

7:47 AM

 

385

 

00385

 

5804 RITCHIE HIGHWAY

 

 

 

BALTIMORE

 

MD

 

21225-3743

 

BALTIMORE CITY

 

410 - 789-3775

 

AR7473642

 

8:07 AM

 

386

 

00386

 

25 JONES STATION ROAD WEST

 

 

 

SEVERNA PARK

 

MD

 

21146-4200

 

ANNE ARUNDEL

 

410 - 647-0451

 

AR7473654

 

10:53 AM

 

390

 

00390

 

8634 LIBERTY ROAD

 

 

 

RANDALLSTOWN

 

MD

 

21133-4707

 

BALTIMORE

 

410 - 655-2159

 

AR7473680

 

10:41 AM

 

391

 

00391

 

GALLERIA S.C.

 

1411 YORK ROAD

 

LUTHERVILLE

 

MD

 

21093-6014

 

BALTIMORE

 

410 - 321-7161

 

AR7473995

 

9:27 AM

 

392

 

00392

 

YORKTOWNE SHOPPING CENTER

 

122 CRANBROOK ROAD

 

COCKEYSVILLE

 

MD

 

21030-3405

 

BALTIMORE

 

410 - 628-4190

 

AR7474000

 

7:27 AM

 

393

 

00393

 

4500 EDMONDSON AVENUE

 

 

 

BALTIMORE

 

MD

 

21229-1506

 

BALTIMORE CITY

 

410 - 566-2720

 

AR7474012

 

7:58 AM

 

402

 

00402

 

90 NORTH BROAD STREET

 

 

 

NORWICH

 

NY

 

13815-1312

 

CHENANGO

 

607 - 334-5003

 

AR6938887

 

1:00 PM

 

406

 

00406

 

86 ELM STREET

 

 

 

MILFORD

 

NH

 

03055-4714

 

HILLSBOROUGH

 

603 - 249-9901

 

AR9812137

 

1:00 PM

 

407

 

00407

 

366 GEORGE STREET

 

 

 

NEW BRUNSWICK

 

NJ

 

08901-2004

 

MIDDLESEX

 

732 - 247-2331

 

AR6879158

 

10:10 AM

 

408

 

00408

 

540 EAST MIDLOTHIAN BLVD.

 

 

 

YOUNGSTOWN

 

OH

 

44502-2545

 

MAHONING

 

330 - 782-0807

 

AR6851984

 

12:08 PM

 

412

 

00412

 

167-69 GENESEE STREET

 

 

 

UTICA

 

NY

 

13501-2106

 

ONEIDA

 

315 - 735-4213

 

AR1246809

 

10:25 AM

 

415

 

00415

 

33 PUBLIC SQUARE

 

 

 

WILKES-BARRE

 

PA

 

18701-1701

 

LUZERNE

 

570 - 829-3568

 

AR6990762

 

10:45 AM

 

416

 

00416

 

STAR MARKET S/C

 

151 WEST MAIN STREET

 

LEROY

 

NY

 

14482-1317

 

GENESEE

 

585 - 768-2300

 

AR7216799

 

1:00 PM

 

418

 

00418

 

105 OLD YORK ROAD

 

 

 

NEW CUMBERLAND

 

PA

 

17070-2485

 

YORK

 

717 - 774-0261

 

AR7411109

 

9:00 AM

 

419

 

00419

 

HOLMESBURG SHOPPING CENTER

 

8445 FRANKFORD AVENUE

 

PHILADELPHIA

 

PA

 

19136-2420

 

PHILADELPHIA

 

215 - 333-0535

 

AR7381748

 

11:00 AM

 

424

 

00424

 

3480 JEROME AVENUE

 

 

 

BRONX

 

NY

 

10467-1002

 

BRONX

 

718 - 231-2609

 

AR7480267

 

9:50 AM

 

 

--------------------------------------------------------------------------------


 

425

 

00425

 

3258 BRIDGE AVENUE

 

 

 

POINT PLEASANT

 

NJ

 

08742-3459

 

OCEAN

 

732 - 892-5673

 

AR7199121

 

12:20 PM

 

432

 

00432

 

350 NORTHSIDE DRIVE

 

 

 

BENNINGTON

 

VT

 

05201-1673

 

BENNINGTON

 

802 - 442-3286

 

AR7242857

 

10:05 AM

 

433

 

00433

 

831 W. BROWNING ROAD

 

 

 

BELLMAWR

 

NJ

 

08031-1723

 

CAMDEN

 

856 - 931-6500

 

AR7027837

 

9:50 AM

 

441

 

00441

 

CHAPEL SQUARE MALL

 

900 CHAPEL SQUARE STREET

 

NEW HAVEN

 

CT

 

06510-2802

 

NEW HAVEN

 

203 - 777-7248

 

AR7222057

 

11:00 AM

 

442

 

00442

 

138 ELM STREET

 

 

 

PENN YAN

 

NY

 

14527-1412

 

YATES

 

315 - 536-2446

 

AR7388920

 

1:00 PM

 

443

 

00443

 

PENNSBURG SQUARE S/C

 

468 POTTSTOWN AVENUE

 

PENNSBURG

 

PA

 

18073-1423

 

MONTGOMERY

 

215 - 679-4411

 

AR7414864

 

10:00 AM

 

447

 

00447

 

12 DOUGLASSVILLE SHOP CR

 

(ROUTES 422/662)

 

DOUGLASSVILLE

 

PA

 

19518-1566

 

BERKS

 

610 - 385-6643

 

AR7382978

 

9:30 AM

 

449

 

00449

 

590 W. MAIN STREET

 

 

 

NEW LEBANON

 

OH

 

45345-1426

 

MONTGOMERY

 

937 - 687-3456

 

AR7685588

 

11:45 AM

 

450

 

00450

 

138 NORTH 5TH AVENUE

 

 

 

STEUBENVILLE

 

OH

 

43952-2128

 

JEFFERSON

 

740 - 282-1801

 

AR8503915

 

9:42 AM

 

451

 

00451

 

1200 WEST MARKET STREET

 

 

 

YORK

 

PA

 

17404-3416

 

YORK

 

717 - 854-6989

 

AR7499216

 

1:00 PM

 

452

 

00452

 

8 ELK PLAZA

 

 

 

ELKVIEW

 

WV

 

25071-9602

 

KANAWHA

 

304 - 965-1111

 

AR8716461

 

9:30 AM

 

454

 

00454

 

CROSSROADS PLAZA

 

800 BUSTLETON PIKE

 

RICHBORO

 

PA

 

18954-1360

 

BUCKS

 

215 - 357-1345

 

AR7828392

 

9:50 AM

 

456

 

00456

 

1203 EASTERN AVENUE

 

 

 

SCHENECTADY

 

NY

 

12308-3501

 

SCHENECTADY

 

518 - 393-4549

 

AR7654331

 

11:45 AM

 

457

 

00457

 

SNYDER SQUARE SHOPPING CENTER

 

1602 COWPATH ROAD

 

HATFIELD

 

PA

 

19440-3104

 

MONTGOMERY

 

215 - 362-1040

 

AR7648364

 

12:25 PM

 

458

 

00458

 

1262 DIX AVENUE

 

 

 

HUDSON FALLS

 

NY

 

12839-9618

 

WASHINGTON

 

518 - 747-0292

 

AR7837997

 

9:58 AM

 

459

 

00459

 

140-42 FERRY STREET

 

 

 

NEWARK

 

NJ

 

07105-2113

 

ESSEX

 

973 - 344-2982

 

AR8046395

 

10:30 AM

 

462

 

00462

 

64 PRINCETON HIGHTSTOWN RD #11

 

 

 

PRINCETON JUNCTION

 

NJ

 

08550-1103

 

MERCER

 

609 - 799-4114

 

AR8132831

 

11:45 AM

 

467

 

00467

 

WEST READING SHOPPING CENTER

 

525 PENN AVENUE

 

WEST READING

 

PA

 

19611-1035

 

BERKS

 

610 - 373-5241

 

AR7828784

 

11:00 AM

 

468

 

00468

 

MIDTOWN PLAZA

 

175 MIDTOWN PLAZA

 

ROCHESTER

 

NY

 

14604-2059

 

MONROE

 

585 - 546-2448

 

AR7582213

 

1:00 PM

 

471

 

00471

 

705 ANDERSON AVENUE

 

 

 

CLIFFSIDE PARK

 

NJ

 

07010-2032

 

BERGEN

 

201 - 943-2225

 

AR1227380

 

12:00 PM

 

475

 

00475

 

167 MAIN STREET

 

 

 

SOUTHINGTON

 

CT

 

06489-2505

 

HARTFORD

 

860 - 628-2444

 

AR7922823

 

5:13 AM

 

476

 

00476

 

JACKSONVILLE MANOR S/C

 

3463 SWEET AIR ROAD

 

PHOENIX

 

MD

 

21131-1825

 

BALTIMORE

 

410 - 666-8220

 

AR8023400

 

6:52 AM

 

478

 

00478

 

5400 RISING SUN AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19120-3009

 

PHILADELPHIA

 

215 - 329-0312

 

AR8391447

 

2:50 PM

 

479

 

00479

 

7615 LINDBERG BLVD

 

 

 

PHILADELPHIA

 

PA

 

19153-2301

 

PHILADELPHIA

 

215 - 492-0492

 

AR8558275

 

1:00 PM

 

482

 

00482

 

8491 FORT SMALLWOOD ROAD

 

 

 

PASADENA

 

MD

 

21122-2739

 

ANNE ARUNDEL

 

410 - 255-5361

 

AR8294681

 

8:55 AM

 

483

 

00483

 

3301 BAYSHORE ROAD

 

 

 

NORTH CAPE MAY

 

NJ

 

08204-3711

 

CAPE MAY

 

609 - 884-5464

 

AR9018917

 

9:30 AM

 

489

 

00489

 

BAY HILLS S.C.

 

1264 BAY DALE DRIVE

 

ARNOLD

 

MD

 

21012-2325

 

ANNE ARUNDEL

 

410 - 757-0027

 

AR8161159

 

10:36 AM

 

494

 

00494

 

362 SOUTH MAIN STREET

 

 

 

LEITCHFIELD

 

KY

 

42754-1428

 

GRAYSON

 

270 - 259-5720

 

AR8114720

 

10:15 AM

 

497

 

00497

 

350 NIAGARA STREET

 

 

 

BUFFALO

 

NY

 

14201-1833

 

ERIE

 

716 - 853-3111

 

AR8114679

 

1:00 PM

 

498

 

00498

 

142 GRANT STREET

 

 

 

BUFFALO

 

NY

 

14213-1605

 

ERIE

 

716 - 885-3111

 

AR8114681

 

1:00 PM

 

499

 

00499

 

424 ELMWOOD AVE.

 

 

 

BUFFALO

 

NY

 

14222-2210

 

ERIE

 

716 - 882-3111

 

AR1031676

 

1:00 PM

 

501

 

00501

 

201 NORTH WASHINGTON AVENUE

 

 

 

SCRANTON

 

PA

 

18503-1503

 

LACKAWANNA

 

570 - 343-7301

 

AR2407547

 

10:30 AM

 

507

 

00507

 

10 SOUTH CENTER STREET

 

 

 

POTTSVILLE

 

PA

 

17901-3001

 

SCHUYLKILL

 

570 - 628-2537

 

AP2452554

 

11:50 AM

 

508

 

00508

 

5706 BERGENLINE AVENUE

 

 

 

WEST NEW YORK

 

NJ

 

07093-1230

 

HUDSON

 

201 - 869-8054

 

AR6430487

 

12:45 PM

 

512

 

00512

 

111 MARKET STREET

 

 

 

NEWARK

 

NJ

 

07102-2809

 

ESSEX

 

973 - 624-4999

 

AR7466065

 

11:00 AM

 

513

 

00513

 

1085 MAIN STREET

 

 

 

BRIDGEPORT

 

CT

 

06604-4405

 

FAIRFIELD

 

203 - 384-0051

 

AR4712560

 

5:45 AM

 

514

 

00514

 

471 BROADWAY

 

 

 

BAYONNE

 

NJ

 

07002-3622

 

HUDSON

 

201 - 339-8181

 

AR0616461

 

12:15 PM

 

517

 

00517

 

40-42 WEST MARKET STREET

 

 

 

YORK

 

PA

 

17401-1203

 

YORK

 

717 - 854-4432

 

AR4462153

 

1:15 PM

 

523

 

00523

 

2 SOUTH BROADWAY

 

 

 

CAMDEN

 

NJ

 

08103-1206

 

CAMDEN

 

856 - 963-9311

 

BR0376613

 

11:25 AM

 

 

--------------------------------------------------------------------------------


 

524

 

00524

 

PO BOX 967

 

MAIN STREET

 

SALTVILLE

 

VA

 

24370-0967

 

SMYTH

 

276 - 496-5289

 

AR2404705

 

1:34 PM

 

525

 

00525

 

301 NORTHAMPTON STREET

 

 

 

EASTON

 

PA

 

18042-3513

 

NORTHAMPTON

 

610 - 253-5379

 

AR6116873

 

12:15 PM

 

531

 

00531

 

226 WASHINGTON STREET

 

 

 

HOBOKEN

 

NJ

 

07030-4709

 

HUDSON

 

201 - 659-9055

 

AR0618338

 

9:20 AM

 

532

 

00532

 

127-29 EAST STATE STREET

 

 

 

TRENTON

 

NJ

 

08608-1709

 

MERCER

 

609 - 394-1193

 

AR0674829

 

10:50 AM

 

537

 

00537

 

17-21 NORTH PEARL STREET

 

 

 

ALBANY

 

NY

 

12207-2701

 

ALBANY

 

518 - 434-6024

 

AR4137952

 

11:05 AM

 

539

 

00539

 

733 HAMILTON ST. MALL

 

 

 

ALLENTOWN

 

PA

 

18101-2434

 

LEHIGH

 

610 - 435-8211

 

AR8503903

 

10:00 AM

 

542

 

00542

 

3601 BERGENLINE AVENUE

 

 

 

UNION CITY

 

NJ

 

07087-4752

 

HUDSON

 

201 - 865-3237

 

AR0616459

 

1:00 PM

 

543

 

00543

 

5224 FIFTH AVENUE

 

 

 

BROOKLYN

 

NY

 

11220-2709

 

KINGS

 

718 - 765-1833

 

BR6105503

 

12:05 PM

 

546

 

00546

 

301 SOUTH SALINA STREET

 

 

 

SYRACUSE

 

NY

 

13202-1601

 

ONONDAGA

 

315 - 471-0373

 

AT1246758

 

1:00 PM

 

549

 

00549

 

2158 WHITE PLAINS ROAD

 

 

 

BRONX

 

NY

 

10462-1406

 

BRONX

 

718 - 892-2288

 

AR5822792

 

9:10 AM

 

552

 

00552

 

6401 OXFORD AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19111-5421

 

PHILADELPHIA

 

215 - 745-2557

 

AR5416866

 

2:00 PM

 

553

 

00553

 

4011 COTTMAN AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19135-1005

 

PHILADELPHIA

 

215 - 332-8899

 

AR7198167

 

10:50 AM

 

554

 

00554

 

9280 KREWSTOWN ROAD

 

 

 

PHILADELPHIA

 

PA

 

19115-3723

 

PHILADELPHIA

 

215 - 676-1453

 

AR1947689

 

11:20 AM

 

555

 

00555

 

6430 CASTOR AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19149-2737

 

PHILADELPHIA

 

215 - 744-2706

 

AR5744037

 

1:45 PM

 

558

 

00558

 

1441 OLD YORK ROAD

 

 

 

ABINGTON

 

PA

 

19001-2710

 

MONTGOMERY

 

215 - 886-0472

 

AR3142988

 

9:40 AM

 

560

 

00560

 

ROOSEVELT MALL

 

2327 COTTMAN AVENUE

 

PHILADELPHIA

 

PA

 

19149-1002

 

PHILADELPHIA

 

215 - 331-2858

 

AR5271604

 

1:20 PM

 

561

 

00561

 

VALLEY S/C

 

1004 N. ELMIRA ST.

 

SAYRE

 

PA

 

18840-2642

 

BRADFORD

 

570 - 888-7516

 

AR2410671

 

1:00 PM

 

564

 

00564

 

462 FIFTH AVENUE

 

 

 

BROOKLYN

 

NY

 

11215-4004

 

KINGS

 

718 - 499-7500

 

AR3165568

 

12:10 PM

 

565

 

00565

 

452 MAIN STREET

 

 

 

BUFFALO

 

NY

 

14202-3203

 

ERIE

 

716 - 854-3387

 

AR3280461

 

1:00 PM

 

568

 

00568

 

50 SOUTH MAIN STREET

 

 

 

JAMESTOWN

 

NY

 

14701-6633

 

CHAUTAUQUA

 

716 - 664-2650

 

AR5228285

 

1:00 PM

 

572

 

00572

 

119-10 LIBERTY AVENUE

 

 

 

RICHMOND HILL

 

NY

 

11419-2002

 

QUEENS

 

—

 

AR6311512

 

1:00 PM

 

574

 

00574

 

K MART PLAZA

 

475 ROUTE 17M

 

MONROE

 

NY

 

10950-4120

 

ORANGE

 

845 - 783-3101

 

AR4137976

 

2:15 PM

 

576

 

00576

 

605 NORTH COLONY ROAD

 

 

 

WALLINGFORD

 

CT

 

06492-3109

 

NEW HAVEN

 

203 - 265-3600

 

AR5880720

 

6:37 AM

 

577

 

00577

 

941 STATE ROUTE 17C

 

 

 

OWEGO

 

NY

 

13827-9801

 

TIOGA

 

607 - 687-5566

 

AR4695473

 

1:00 PM

 

581

 

00581

 

90 WEST AVENUE

 

 

 

SARATOGA SPRINGS

 

NY

 

12866-6003

 

SARATOGA

 

518 - 587-0721

 

AR6946391

 

10:45 AM

 

585

 

00585

 

1015 SPRINGFIELD AVENUE

 

 

 

IRVINGTON

 

NJ

 

07111-2024

 

ESSEX

 

973 - 372-3010

 

AR7048780

 

12:15 PM

 

587

 

00587

 

BERKSHIRE MALL

 

1665 BERN ROAD

 

WYOMISSING

 

PA

 

19604-1629

 

BERKS

 

610 - 376-8065

 

AR2344151

 

1:30 PM

 

588

 

00588

 

2141 SOUTH CRATER ROAD

 

 

 

PETERSBURG

 

VA

 

23805-2701

 

DINWIDDIE

 

804 - 733-3471

 

AR3144526

 

10:37 AM

 

590

 

00590

 

169 NORTH MAIN STREET

 

 

 

GLOVERSVILLE

 

NY

 

12078-2402

 

FULTON

 

518 - 725-8659

 

AR4137964

 

11:15 AM

 

594

 

00594

 

1896 ROUTE 6

 

 

 

CARMEL

 

NY

 

10512-2355

 

PUTNAM

 

845 - 225-6189

 

AR5038167

 

1:15 PM

 

595

 

00595

 

195 MOUNTAIN AVENUE

 

 

 

HACKETTSTOWN

 

NJ

 

07840-2418

 

MORRIS

 

908 - 852-2888

 

AR4897180

 

11:30 AM

 

596

 

00596

 

827 N. CENTER STREET

 

 

 

CORRY

 

PA

 

16407-1225

 

ERIE

 

814 - 665-3764

 

AR5416549

 

12:21 PM

 

597

 

00597

 

RED OAKS MILL

 

40 VASSAR ROAD

 

POUGHKEEPSIE

 

NY

 

12603-5241

 

DUTCHESS

 

845 - 462-9773

 

AR6550025

 

1:15 PM

 

599

 

00599

 

542 MILLTOWN ROAD

 

 

 

NORTH BRUNSWICK

 

NJ

 

08902-3327

 

MIDDLESEX

 

732 - 545-9487

 

AR4127622

 

9:50 AM

 

602

 

00602

 

529 MONROE AVENUE

 

 

 

ROCHESTER

 

NY

 

14607-3722

 

MONROE

 

585 - 244-1711

 

AN1246772

 

1:00 PM

 

606

 

00606

 

1000 COURT STREET

 

 

 

UTICA

 

NY

 

13502-4018

 

ONEIDA

 

315 - 797-5313

 

AR9811971

 

12:10 PM

 

607

 

00607

 

47 EAST GENESEE STREET

 

 

 

AUBURN

 

NY

 

13021-4027

 

CAYUGA

 

315 - 252-5661

 

AR3495808

 

1:00 PM

 

609

 

00609

 

1727 BLACK RIVER BOULEVARD

 

 

 

ROME

 

NY

 

13440-2425

 

ONEIDA

 

315 - 336-8890

 

AR1246811

 

11:15 AM

 

610

 

00610

 

WESTGATE

 

1124 ERIE BLVD. WEST

 

ROME

 

NY

 

13440-2948

 

ONEIDA

 

315 - 337-4120

 

AR1246823

 

11:35 AM

 

613

 

00613

 

437 LYELL AVENUE

 

 

 

ROCHESTER

 

NY

 

14606-1638

 

MONROE

 

585 - 647-2784

 

AD3526324

 

1:00 PM

 

614

 

00614

 

2918 DEWEY AVENUE

 

 

 

ROCHESTER

 

NY

 

14616-4634

 

MONROE

 

585 - 865-2210

 

AR2196017

 

1:00 PM

 

 

--------------------------------------------------------------------------------


 

615

 

00615

 

792 WEST MAIN STREET

 

 

 

ROCHESTER

 

NY

 

14611-2343

 

MONROE

 

585 - 235-2726

 

AD3526336

 

1:00 PM

 

617

 

00617

 

1433 CULVER ROAD

 

 

 

ROCHESTER

 

NY

 

14609-4235

 

MONROE

 

585 - 288-3000

 

AD3526348

 

1:00 PM

 

621

 

00621

 

GOODMAN PLAZA

 

804 N GOODMAN ST

 

ROCHESTER

 

NY

 

14609-4639

 

MONROE

 

585 - 288-7600

 

AD3526362

 

1:00 PM

 

623

 

00623

 

1436 WEST RIDGE ROAD

 

 

 

ROCHESTER

 

NY

 

14615-2411

 

MONROE

 

585 - 663-4240

 

AS3526386

 

1:00 PM

 

629

 

00629

 

1000 NORTH CLINTON AVENUE

 

 

 

ROCHESTER

 

NY

 

14621-4526

 

MONROE

 

585 - 544-8210

 

AD3526413

 

1:00 PM

 

631

 

00631

 

4001 SOUTH SALINA STREET

 

 

 

SYRACUSE

 

NY

 

13205-2059

 

ONONDAGA

 

315 - 469-1701

 

AD3526437

 

1:00 PM

 

632

 

00632

 

1405 EAST GENESEE STREET

 

 

 

SYRACUSE

 

NY

 

13210-1113

 

ONONDAGA

 

315 - 472-1042

 

AD3526463

 

1:00 PM

 

633

 

00633

 

1819 WEST GENESEE STREET

 

 

 

SYRACUSE

 

NY

 

13204-1811

 

ONONDAGA

 

315 - 488-2799

 

AD3526449

 

1:00 PM

 

636

 

00636

 

519 BUTTERNUT STREET

 

 

 

SYRACUSE

 

NY

 

13208-2628

 

ONONDAGA

 

315 - 471-1204

 

AD3526475

 

1:00 PM

 

638

 

00638

 

NORTH UTICA PLAZA

 

30 AUERT AVE.

 

UTICA

 

NY

 

13502-2308

 

ONEIDA

 

315 - 735-6081

 

AD3526499

 

9:40 AM

 

639

 

00639

 

1924 GENESEE STREET

 

 

 

UTICA

 

NY

 

13502-5627

 

ONEIDA

 

315 - 792-9595

 

AD3526502

 

10:10 AM

 

640

 

00640

 

2 CENTER STREET

 

 

 

NEW HARTFORD

 

NY

 

13413-2817

 

ONEIDA

 

315 - 733-3621

 

AR9072000

 

9:50 AM

 

641

 

00641

 

1033 MOHAWK STREET

 

 

 

UTICA

 

NY

 

13501-3136

 

ONEIDA

 

315 - 733-3604

 

AD3526526

 

10:35 AM

 

642

 

00642

 

141 ORISKANY BOULEVARD

 

 

 

WHITESBORO

 

NY

 

13492-1549

 

ONEIDA

 

315 - 736-4943

 

AD3526538

 

10:50 AM

 

643

 

00643

 

232 MOHAWK STREET

 

 

 

HERKIMER

 

NY

 

13350-2328

 

HERKIMER

 

315 - 866-4570

 

AD3526540

 

12:00 PM

 

645

 

00645

 

QUEENSBURY PLAZA

 

727 GLEN STREET

 

QUEENSBURY

 

NY

 

12804-2029

 

WARREN

 

518 - 793-3132

 

AD1115282

 

11:48 AM

 

646

 

00646

 

147 N. COMRIE AVENUE

 

 

 

JOHNSTOWN

 

NY

 

12095-1906

 

FULTON

 

518 - 762-4311

 

AD1115294

 

10:20 AM

 

648

 

00648

 

94 MAIN STREET

 

 

 

SOUTH GLENS FALLS

 

NY

 

12803-4866

 

SARATOGA

 

518 - 792-5575

 

AD1115319

 

10:27 AM

 

650

 

00650

 

419 DIVISION STREET

 

 

 

NORTH TONAWANDA

 

NY

 

14120-4636

 

NIAGARA

 

716 - 692-8722

 

AG4094037

 

1:00 PM

 

652

 

00652

 

400 CHESTNUT STREET

 

 

 

ONEONTA

 

NY

 

13820-2121

 

OTSEGO

 

607 - 432-3200

 

AR6866466

 

11:10 AM

 

653

 

00653

 

4764 SALINA STREET

 

 

 

PULASKI

 

NY

 

13142-4715

 

OSWEGO

 

315 - 298-6027

 

AR5997498

 

1:00 PM

 

654

 

00654

 

1 NORTH BROAD STREET

 

PO BOX 106

 

CARTHAGE

 

NY

 

13619-0106

 

JEFFERSON

 

315 - 493-3606

 

AR8102686

 

1:00 PM

 

655

 

00655

 

1365 WEST GENESEE STREET

 

 

 

CHITTENANGO

 

NY

 

13037-8763

 

MADISON

 

315 - 687-3841

 

AR4094051

 

1:00 PM

 

661

 

00661

 

2025 WESTERN AVENUE

 

 

 

ALBANY

 

NY

 

12203-5021

 

ALBANY

 

518 - 456-5112

 

AR4295033

 

10:35 AM

 

665

 

00665

 

1422 SOUTH MAIN STREET

 

 

 

MEDINA

 

NY

 

14103-9779

 

ORLEANS

 

585 - 798-1980

 

AR5916373

 

1:00 PM

 

667

 

00667

 

404 MAIN STREET

 

 

 

ANSONIA

 

CT

 

06401-2303

 

NEW HAVEN

 

203 - 734-3152

 

AR5106023

 

8:08 AM

 

668

 

00668

 

CALDOR S/C

 

143 RONKONKOMA AVENUE

 

LAKE RONKONKOMA

 

NY

 

11779-3339

 

SUFFOLK

 

631 - 981-4477

 

AR6534348

 

12:20 PM

 

673

 

00673

 

TRIPHAMMER PLAZA

 

2255 N. TRIPHAMMER RD.

 

ITHACA

 

NY

 

14850-1576

 

TOMPKINS

 

607 - 257-1500

 

AR4536720

 

1:00 PM

 

675

 

00675

 

SOUTHGATE PLAZA

 

1050 UNION ROAD

 

WEST SENECA

 

NY

 

14224-3402

 

ERIE

 

716 - 674-4375

 

AR4280626

 

1:00 PM

 

676

 

00676

 

PRICE CHOPPER PLAZA

 

8648 STATE ROUTE 22 STE 2

 

GRANVILLE

 

NY

 

12832-2481

 

WASHINGTON

 

518 - 642-2332

 

AR5977561

 

10:48 AM

 

679

 

00679

 

69 S. 69TH STREET

 

 

 

UPPER DARBY

 

PA

 

19082-2433

 

DELAWARE

 

610 - 352-5300

 

AR5068677

 

9:30 AM

 

684

 

00684

 

140 WATER STREET

 

 

 

RED BANK

 

NJ

 

07701-1165

 

MONMOUTH

 

732 - 747-3727

 

AR6836463

 

12:25 PM

 

685

 

00685

 

RIVER MALL SHOPPING CENTER

 

2265 DOWNER STREET

 

BALDWINSVILLE

 

NY

 

13027-2370

 

ONONDAGA

 

315 - 638-1717

 

AR4508050

 

1:00 PM

 

686

 

00686

 

9519 FOSTER WHEELER ROAD

 

 

 

NORTH DANSVILLE

 

NY

 

14437-9259

 

LIVINGSTON

 

585 - 335-6760

 

AR5674533

 

1:00 PM

 

687

 

00687

 

249 CUTHBERT BOULEVARD

 

 

 

OAKLYN

 

NJ

 

08107-1017

 

CAMDEN

 

856 - 869-5410

 

AR5314202

 

1:30 PM

 

688

 

00688

 

242 W. MARLTON PIKE

 

 

 

CHERRY HILL

 

NJ

 

08002-3016

 

CAMDEN

 

856 - 428-0473

 

AR5314199

 

2:10 PM

 

695

 

00695

 

AIRPORT PLAZA

 

1360 ROUTE 36

 

HAZLET

 

NJ

 

07730-1716

 

MONMOUTH

 

732 - 264-3114

 

AR6375085

 

1:25 PM

 

696

 

00696

 

15 WEST CENTRE STREET

 

 

 

MAHANOY CITY

 

PA

 

17948-2603

 

SCHUYLKILL

 

570 - 773-1455

 

AR5942900

 

2:15 PM

 

699

 

00699

 

120 JEFFERSON AVENUE

 

 

 

MOUNDSVILLE

 

WV

 

26041-1411

 

MARSHALL

 

304 - 845-4230

 

AR4573413

 

11:23 AM

 

703

 

00703

 

2704 BELMONT AVENUE

 

 

 

YOUNGSTOWN

 

OH

 

44505-1820

 

TRUMBULL

 

330 - 759-2062

 

AR4790487

 

11:41 AM

 

 

--------------------------------------------------------------------------------


 

704

 

00704

 

EAST HILL PLAZA

 

323 PINE TREE ROAD

 

ITHACA

 

NY

 

14850-2820

 

TOMPKINS

 

607 - 273-2035

 

AR6042662

 

1:00 PM

 

706

 

00706

 

MILLSIDE SHOPPING CENTER

 

4004 ROUTE 130 SUITE 10

 

DELRAN

 

NJ

 

08075-2493

 

BURLINGTON

 

856 - 461-1250

 

AR5424394

 

9:25 AM

 

710

 

00710

 

199 EAST RIDGEWOOD AVENUE

 

 

 

RIDGEWOOD

 

NJ

 

07450-3815

 

BERGEN

 

201 - 447-3424

 

AR6120442

 

10:50 AM

 

712

 

00712

 

5 EAST ASHTABULA STREET

 

 

 

JEFFERSON

 

OH

 

44047-1109

 

ASHTABULA

 

440 - 576-3921

 

AR2113796

 

12:06 PM

 

713

 

00713

 

5001 MAHONING AVENUE

 

 

 

WARREN

 

OH

 

44483-1407

 

TRUMBULL

 

330 - 847-0016

 

BR1869063

 

11:10 AM

 

719

 

00719

 

LOGAN SQUARE PLAZA

 

1864 MARKLEY STREET

 

NORRISTOWN

 

PA

 

19401-2904

 

MONTGOMERY

 

610 - 279-1599

 

AR5301558

 

12:00 PM

 

721

 

00721

 

309-11 MARKET STREET

 

 

 

HARRISBURG

 

PA

 

17101-2207

 

DAUPHIN

 

717 - 234-6149

 

AR1768449

 

12:30 PM

 

726

 

00726

 

SCRANTON PLAZA

 

1112 S. WASHINGTON AVENUE

 

SCRANTON

 

PA

 

18505-1532

 

LACKAWANNA

 

570 - 346-5924

 

AR5942885

 

11:00 AM

 

729

 

00729

 

59 NORTH QUEEN STREET

 

 

 

LANCASTER

 

PA

 

17603-3838

 

LANCASTER

 

717 - 397-6179

 

AR5152955

 

10:00 AM

 

731

 

00731

 

2080 NAAMANS ROAD

 

 

 

WILMINGTON

 

DE

 

19810-3624

 

NEW CASTLE

 

302 - 475-4690

 

AR9713973

 

12:10 PM

 

733

 

00733

 

111 KRUGER STREET

 

 

 

WHEELING

 

WV

 

26003-5120

 

OHIO

 

304 - 242-0273

 

AR5048043

 

11:56 AM

 

734

 

00734

 

2102 WARWOOD AVENUE

 

 

 

WHEELING

 

WV

 

26003-7106

 

OHIO

 

304 - 277-3607

 

AR5048067

 

1:33 PM

 

740

 

00740

 

TARGET SQUARE

 

“RD #4, BOX 91A”

 

CLEARFIELD

 

PA

 

16830-9191

 

CLEARFIELD

 

814 - 765-2753

 

AR6789006

 

12:58 PM

 

742

 

00742

 

PORT JERVIS PLAZA

 

100 PIKE STREET

 

PORT JERVIS

 

NY

 

12771-1831

 

ORANGE

 

845 - 856-8342

 

AR5972333

 

11:15 AM

 

743

 

00743

 

146 E. 86TH STREET

 

 

 

MANHATTAN

 

NY

 

10028-2107

 

NEW YORK

 

212 - 876-0600

 

AD1856763

 

1:20 PM

 

744

 

00744

 

75 BOSTON POST ROAD

 

 

 

WATERFORD

 

CT

 

06385-2423

 

NEW HAVEN

 

860 - 437-8880

 

AR5106035

 

1:00 PM

 

748

 

00748

 

530 LANDIS AVENUE

 

 

 

VINELAND

 

NJ

 

08360-8006

 

CUMBERLAND

 

856 - 691-4397

 

AR5277985

 

9:45 AM

 

754

 

00754

 

118 SOUTH MAIN STREET

 

 

 

BUTLER

 

PA

 

16001-5913

 

BUTLER

 

724 - 287-6751

 

AR5236179

 

10:27 AM

 

755

 

00755

 

104 GENESEE STREET

 

 

 

ONEIDA

 

NY

 

13421-2716

 

MADISON

 

315 - 363-3170

 

AR5150139

 

1:00 PM

 

756

 

00756

 

4606 ADMIRAL PEARY HIGHWAY

 

 

 

EBENSBURG

 

PA

 

15931-4203

 

CAMBRIA

 

814 - 472-5312

 

AR6539069

 

10:59 AM

 

757

 

00757

 

14 SOUTH CENTRE STREET

 

 

 

MERCHANTVILLE

 

NJ

 

08109-2203

 

CAMDEN

 

856 - 663-1038

 

AR5224958

 

2:40 PM

 

758

 

00758

 

PINE PLAZA

 

8317 NIAGARA FALLS BLVD.

 

NIAGARA FALLS

 

NY

 

14304-4708

 

NIAGARA

 

716 - 283-9430

 

AR1464510

 

1:00 PM

 

760

 

00760

 

10 BROAD STREET

 

 

 

GLENS FALLS

 

NY

 

12801-4327

 

WARREN

 

518 - 792-1131

 

AR5222663

 

10:37 AM

 

761

 

00761

 

2887 HARLEM ROAD

 

 

 

CHEEKTOWAGA

 

NY

 

14225-2527

 

ERIE

 

716 - 892-8115

 

AR5327261

 

1:00 PM

 

763

 

00763

 

DEL-TON PLAZA

 

4220 DELAWARE AVENUE

 

TONAWANDA

 

NY

 

14150-6120

 

ERIE

 

716 - 695-1111

 

BR0140121

 

1:00 PM

 

764

 

00764

 

THE CROSSINGS

 

5210 OAKLAWN BOULEVARD

 

HOPEWELL

 

VA

 

23860-7336

 

PRINCE GEORGE

 

804 - 458-8688

 

AR6168187

 

9:03 AM

 

766

 

00766

 

91 NEW BRIDGE ROAD

 

 

 

BERGENFIELD

 

NJ

 

07621-4114

 

BERGEN

 

201 - 385-2550

 

AR8191126

 

1:30 PM

 

775

 

00775

 

445 SALEM AVENUE

 

 

 

DAYTON

 

OH

 

45406-5815

 

MONTGOMERY

 

937 - 224-1400

 

AR5216418

 

9:15 AM

 

782

 

00782

 

128 NORTH CENTER STREET

 

 

 

PERRY

 

NY

 

14530-9701

 

WYOMING

 

585 - 237-3113

 

AR5967750

 

1:00 PM

 

783

 

00783

 

175 SOUTH MAIN STREET

 

 

 

ALBION

 

NY

 

14411-1630

 

ORLEANS

 

585 - 589-5685

 

BR0788349

 

1:00 PM

 

784

 

00784

 

CLIFTON PARK PLAZA

 

1028 ROUTE 146

 

CLIFTON PARK

 

NY

 

12065-3679

 

SARATOGA

 

518 - 371-6155

 

AR6168163

 

11:48 AM

 

789

 

00789

 

501 CLEMENTS BRIDGE ROAD

 

 

 

BARRINGTON

 

NJ

 

08007-1811

 

CAMDEN

 

856 - 547-3200

 

AR5424370

 

10:10 AM

 

790

 

00790

 

MANOA S/C

 

1301 WEST CHESTER PIKE

 

HAVERTOWN

 

PA

 

19083-2925

 

DELAWARE

 

610 - 446-2795

 

AR5376466

 

9:50 AM

 

791

 

00791

 

LYNDHURST S/C

 

425 VALLEY BROOK AVE.

 

LYNDHURST

 

NJ

 

07071-1919

 

BERGEN

 

201 - 935-1338

 

AR6307905

 

10:30 AM

 

793

 

00793

 

HILL'S PLAZA

 

1927 ATHERTON STREET

 

STATE COLLEGE

 

PA

 

16801-7606

 

CENTRE

 

814 - 237-1625

 

AR8271102

 

9:38 AM

 

794

 

00794

 

900 UNION STREET

 

 

 

ENGLEWOOD

 

OH

 

45322-2221

 

MONTGOMERY

 

937 - 836-5204

 

AR5513456

 

10:55 AM

 

799

 

00799

 

234 SOUTH MAIN STREET

 

 

 

ZELIENOPLE

 

PA

 

16063-1148

 

BUTLER

 

724 - 452-7360

 

AR9790002

 

9:23 AM

 

802

 

00802

 

205 MORRIS AVENUE

 

 

 

LONG BRANCH

 

NJ

 

07740-6537

 

MONMOUTH

 

732 - 222-6400

 

AR1884053

 

12:45 PM

 

803

 

00803

 

507 MAIN STREET

 

 

 

JOHNSTOWN

 

PA

 

15901-2010

 

CAMBRIA

 

814 - 536-3544

 

AR5683291

 

1:00 PM

 

 

--------------------------------------------------------------------------------


 

805

 

00805

 

10 NORTH MAIN STREET

 

 

 

WELLSVILLE

 

NY

 

14895-1232

 

ALLEGANY

 

585 - 593-1540

 

AR5733173

 

1:00 PM

 

813

 

00813

 

104 E THIRD STREET

 

 

 

BETHLEHEM

 

PA

 

18015-1306

 

NORTHAMPTON

 

610 - 867-3981

 

AR6391685

 

10:05 AM

 

814

 

00814

 

MARKET STREET S.C.

 

801 MARKET STREET

 

WILMINGTON

 

DE

 

19801-3010

 

NEW CASTLE

 

302 - 655-7432

 

AR1481415

 

8:20 AM

 

817

 

00817

 

48 E. MAIN STREET

 

 

 

NORRISTOWN

 

PA

 

19401-4915

 

MONTGOMERY

 

610 - 277-3424

 

AR5909722

 

11:40 AM

 

818

 

00818

 

6140 WOODLAND AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19142-3224

 

PHILADELPHIA

 

215 - 729-3213

 

BR0275835

 

12:15 PM

 

819

 

00819

 

340 EAST HIGH STREET

 

 

 

POTTSTOWN

 

PA

 

19464-5538

 

MONTGOMERY

 

610 - 326-1255

 

AR5743833

 

9:20 AM

 

821

 

00821

 

6744-46 NORTH FIFTH STREET

 

 

 

PHILADELPHIA

 

PA

 

19126-3028

 

PHILADELPHIA

 

215 - 224-2060

 

AW6365236

 

2:30 PM

 

822

 

00822

 

5911-5933 RIDGE AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19128-1642

 

PHILADELPHIA

 

215 - 482-1992

 

AR7190919

 

11:45 AM

 

830

 

00830

 

BELL'S CORNER

 

8358 BUSTLETON AVE.

 

PHILADELPHIA

 

PA

 

19152-1909

 

PHILADELPHIA

 

215 - 725-6480

 

AW0576631

 

12:30 PM

 

833

 

00833

 

MAIN LINE S.C.

 

1408 ROUTE 130 N

 

CINNAMINSON

 

NJ

 

08077-3011

 

BURLINGTON

 

856 - 829-7200

 

AR1428526

 

9:10 AM

 

835

 

00835

 

97 W. BROAD STREET

 

 

 

BETHLEHEM

 

PA

 

18018-5740

 

NORTHAMPTON

 

610 - 866-8069

 

AW5302194

 

10:30 AM

 

836

 

00836

 

1781 STEFKO BOULEVARD

 

 

 

BETHLEHEM

 

PA

 

18017-6235

 

NORTHAMPTON

 

610 - 865-0761

 

AR9790026

 

10:45 AM

 

837

 

00837

 

715 HADDON AVENUE

 

 

 

HADDONFIELD

 

NJ

 

08033-1705

 

CAMDEN

 

856 - 429-0252

 

AR1007815

 

1:15 PM

 

839

 

00839

 

GRAYLYN CREST S/C

 

1718 MARSH ROAD

 

WILMINGTON

 

DE

 

19810-4606

 

NEW CASTLE

 

302 - 478-7200

 

AR6294615

 

12:20 PM

 

841

 

00841

 

52 EAST BROAD STREET

 

 

 

BRIDGETON

 

NJ

 

08302-2831

 

CUMBERLAND

 

856 - 455-0777

 

AR6532433

 

11:10 AM

 

843

 

00843

 

608 NORTH WARWICK ROAD

 

 

 

SOMERDALE

 

NJ

 

08083-1956

 

CAMDEN

 

856 - 784-1500

 

AR1112743

 

10:30 AM

 

844

 

00844

 

45 OUTWATER LANE

 

 

 

GARFIELD

 

NJ

 

07026-3838

 

BERGEN

 

973 - 772-2937

 

AR2380222

 

10:30 AM

 

845

 

00845

 

25 SOUTH BROAD STREET

 

 

 

ELIZABETH

 

NJ

 

07202-3401

 

UNION

 

908 - 353-0400

 

AR2611665

 

10:40 AM

 

850

 

00850

 

8716 NEW FALLS ROAD

 

 

 

LEVITTOWN

 

PA

 

19054-1708

 

BUCKS

 

215 - 945-1212

 

AR9626269

 

11:00 AM

 

852

 

00852

 

11750 BUSTLETON AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19116-2516

 

PHILADELPHIA

 

215 - 934-6221

 

AW5240279

 

11:50 AM

 

853

 

00853

 

1165 MACARTHUR ROAD

 

 

 

WHITEHALL

 

PA

 

18052-7010

 

LEHIGH

 

610 - 821-0606

 

AW5255573

 

11:20 AM

 

855

 

00855

 

151 BOULEVARD

 

 

 

HASBROUCK HEIGHTS

 

NJ

 

07604-1716

 

BERGEN

 

201 - 288-5500

 

AR8458350

 

11:05 AM

 

856

 

00856

 

326 E. CHESTER PIKE

 

 

 

NORWOOD

 

PA

 

19074-1202

 

DELAWARE

 

610 - 461-8852

 

AR9812163

 

1:55 PM

 

857

 

00857

 

169 WEST LANCASTER AVENUE

 

 

 

ARDMORE

 

PA

 

19003-1401

 

MONTGOMERY

 

610 - 649-7150

 

AW5437719

 

10:15 AM

 

859

 

00859

 

FREDERICKSBURG S/C

 

513-B JEFFERSON DAVIS HWY.

 

FREDERICKSBURG

 

VA

 

22401-4420

 

SPOTSYLVANIA

 

540 - 373-6262

 

AR5802360

 

1:00 PM

 

862

 

00862

 

PO BOX 409

 

200 BRIDGEHAMPTON COMMONS

 

BRIDGEHAMPTON

 

NY

 

11932-0409

 

SUFFOLK

 

631 - 537-0235

 

AR6969832

 

10:30 AM

 

866

 

00866

 

501 SOUTH 29TH STREET

 

 

 

HARRISBURG

 

PA

 

17104-2106

 

DAUPHIN

 

717 - 233-5344

 

AR5653363

 

11:45 AM

 

868

 

00868

 

9 BROAD STREET

 

 

 

SALAMANCA

 

NY

 

14779-1418

 

CATTARAUGUS

 

716 - 945-1095

 

AR5772187

 

1:00 PM

 

872

 

00872

 

160-166 WEST CHELTEN AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19144-3302

 

PHILADELPHIA

 

215 - 438-5167

 

AR5977573

 

12:05 PM

 

873

 

00873

 

500 N. CLAUDE LORD BOULEVARD

 

 

 

POTTSVILLE

 

PA

 

17901-3868

 

SCHUYLKILL

 

570 - 622-2224

 

AR5942897

 

12:00 PM

 

875

 

00875

 

4402 SUNSET BOULEVARD

 

 

 

STEUBENVILLE

 

OH

 

43952-3423

 

JEFFERSON

 

740 - 264-0611

 

AR5918531

 

10:22 AM

 

884

 

00884

 

9 EAST GRAND STREET

 

 

 

PALATINE BRIDGE

 

NY

 

13428-9775

 

MONTGOMERY

 

518 - 673-3713

 

AR6490180

 

12:50 PM

 

890

 

00890

 

328-334 MAIN STREET

 

 

 

IRWIN

 

PA

 

15642-3438

 

WESTMORELAND

 

724 - 863-3700

 

AR6256211

 

9:10 AM

 

895

 

00895

 

3900 CASTOR AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19124-5602

 

PHILADELPHIA

 

215 - 289-4566

 

AR6249216

 

9:35 AM

 

906

 

00906

 

20 SOUTH FLORIDA STREET

 

 

 

BUCKHANNON

 

WV

 

26201-2665

 

UPSHUR

 

304 - 472-0150

 

AR6528749

 

12:48 PM

 

911

 

00911

 

5498 MAHONING AVENUE

 

 

 

AUSTINTOWN

 

OH

 

44515-2418

 

MAHONING

 

330 - 793-4409

 

BR5805455

 

11:36 AM

 

914

 

00914

 

690 BEVERLY PIKE

 

 

 

ELKINS

 

WV

 

26241-9475

 

RANDOLPH

 

304 - 636-7349

 

AR7054581

 

11:30 AM

 

915

 

00915

 

505 ROSEBUD PLAZA

 

ROUTE 19 SOUTH

 

CLARKSBURG

 

WV

 

26301-9380

 

HARRISON

 

304 - 622-6330

 

AR6086563

 

11:56 AM

 

 

--------------------------------------------------------------------------------


 

917

 

00917

 

208 S. PIKE STREET

 

 

 

SHINNSTON

 

WV

 

26431-1122

 

HARRISON

 

304 - 592-8003

 

AR2434099

 

12:04 PM

 

919

 

00919

 

327 HOLLAND AVENUE

 

 

 

WESTOVER

 

WV

 

26505-4206

 

MONONGALIA

 

304 - 296-2547

 

AR5725570

 

12:09 PM

 

921

 

00921

 

150 WEST MAIN STREET

 

 

 

ROMNEY

 

WV

 

26757-1640

 

HAMPSHIRE

 

304 - 822-3313

 

AR6319924

 

9:34 AM

 

922

 

00922

 

1271 MAIN STREET

 

 

 

WATERTOWN

 

CT

 

06795-3107

 

LITCHFIELD

 

860 - 274-9191

 

AR6399352

 

6:25 AM

 

923

 

00923

 

TREVOSE S/C

 

1852 BROWNSVILLE RD

 

TREVOSE

 

PA

 

19047-3462

 

BUCKS

 

215 - 322-4107

 

AR6446567

 

9:30 AM

 

926

 

00926

 

1440 EAST HIGH STREET

 

 

 

WAYNESBURG

 

PA

 

15370-9558

 

GREENE

 

724 - 627-9849

 

AR6450908

 

9:11 AM

 

927

 

00927

 

236 WEST STREET

 

 

 

GETTYSBURG

 

PA

 

17325-2509

 

ADAMS

 

717 - 334-6447

 

AR6602610

 

7:32 AM

 

928

 

00928

 

15 NORTH PARK PLACE

 

 

 

MORRISTOWN

 

NJ

 

07960-3944

 

MORRIS

 

973 - 267-5880

 

AR6512330

 

10:40 AM

 

929

 

00929

 

710 BLOOMFIELD AVENUE

 

 

 

GLEN RIDGE

 

NJ

 

07028-2304

 

BERGEN

 

973 - 429-8384

 

AR6496473

 

12:15 PM

 

933

 

00933

 

28 MAIN AVENUE

 

 

 

LOGAN

 

WV

 

25601-3331

 

LOGAN

 

304 - 752-2910

 

AC2969636

 

10:15 AM

 

934

 

00934

 

“3801 MACCORKLE AVENUE, S.E.”

 

 

 

CHARLESTON

 

WV

 

25304-1527

 

KANAWHA

 

304 - 925-2168

 

AC2969775

 

10:30 AM

 

935

 

00935

 

406 WEST WASHINGTON STREET

 

 

 

CHARLESTON

 

WV

 

25302-2131

 

KANAWHA

 

304 - 343-8807

 

AC2973813

 

10:30 AM

 

937

 

00937

 

1101 MYERS AVENUE

 

 

 

DUNBAR

 

WV

 

25064-3118

 

KANAWHA

 

304 - 768-1284

 

AR6632219

 

8:15 AM

 

942

 

00942

 

660 S. MAIN STREET

 

 

 

MADISON

 

WV

 

25130-1245

 

BOONE

 

304 - 369-3124

 

AC2979601

 

11:45 AM

 

944

 

00944

 

1015 BRIDGE ROAD

 

 

 

CHARLESTON

 

WV

 

25314-1305

 

KANAWHA

 

304 - 344-2030

 

AC2986163

 

10:30 AM

 

945

 

00945

 

100 21ST STREET

 

 

 

NITRO

 

WV

 

25143-1740

 

KANAWHA

 

304 - 755-3391

 

AC2974411

 

8:50 AM

 

946

 

00946

 

305 SIXTH AVENUE

 

 

 

ST. ALBANS

 

WV

 

25177-2838

 

KANAWHA

 

304 - 722-4617

 

AC2976756

 

9:15 AM

 

947

 

00947

 

“333 MACCORKLE AVENUE,SW”

 

 

 

SO.CHARLESTON

 

WV

 

25303-1263

 

KANAWHA

 

304 - 744-8362

 

AR9505871

 

1:50 AM

 

948

 

00948

 

1719 W. WASHINGTON STREET

 

 

 

CHARLESTON

 

WV

 

25312-2319

 

KANAWHA

 

304 - 344-2565

 

AC2982773

 

10:30 AM

 

949

 

00949

 

“1201 MAIN STREET, EAST”

 

 

 

OAK HILL

 

WV

 

25901-3132

 

FAYETTE

 

304 - 465-5658

 

AC2985680

 

10:00 AM

 

950

 

00950

 

FAIRFIELD PLAZA

 

1681 SIXTEENTH STREET

 

HUNTINGTON

 

WV

 

25701-3862

 

CABELL

 

304 - 523-0167

 

AC2986872

 

12:30 PM

 

953

 

00953

 

BOX 67

 

ROUTE 3

 

WHITESVILLE

 

WV

 

25209-0067

 

BOONE

 

304 - 854-2373

 

AR2030637

 

1:40 AM

 

957

 

00957

 

305 BECKLEY PLAZA

 

 

 

BECKLEY

 

WV

 

25801-2215

 

RALEIGH

 

304 - 252-7313

 

AC2988927

 

11:00 AM

 

959

 

00959

 

635 MAIN STREET WEST

 

 

 

RIPLEY

 

WV

 

25271-1107

 

JACKSON

 

304 - 372-7448

 

BR6884642

 

8:30 AM

 

961

 

00961

 

2 RED OAK SHOPPING CENTER

 

 

 

RONCEVERTE

 

WV

 

24970-1348

 

GREENBRIER

 

304 - 645-2096

 

AC5229845

 

8:50 AM

 

962

 

00962

 

OAKVIEW SHOPPING CENTER

 

1203 13TH STREET

 

ASHLAND

 

KY

 

41101-2607

 

BOYD

 

606 - 324-7149

 

BR5780994

 

12:00 PM

 

966

 

00966

 

4016 STATE ROUTE 34

 

 

 

HURRICANE

 

WV

 

25526-9009

 

PUTNAM

 

304 - 757-7318

 

AR5471482

 

10:30 AM

 

968

 

00968

 

6401 US ROUTE 60

 

 

 

BARBOURSVILLE

 

WV

 

25504-1200

 

CABELL

 

304 - 736-2837

 

AR6070178

 

11:15 AM

 

972

 

00972

 

PO BOX 733

 

 

 

GRANTSVILLE

 

WV

 

26147-0733

 

CALHOUN

 

304 - 354-9232

 

AR2468280

 

12:00 PM

 

982

 

00982

 

PO BOX 696

 

200 ROCKCASTLE ROAD

 

INEZ

 

KY

 

41224-0696

 

MARTIN

 

606 - 298-4215

 

AR2373544

 

12:15 PM

 

987

 

00987

 

GILBERTSVILLE S/C

 

1050 PHILADELPHIA AVE.

 

GILBERTSVILLE

 

PA

 

19525-9517

 

MONTGOMERY

 

610 - 367-8077

 

AR7005324

 

8:45 AM

 

990

 

00990

 

159 SOUTH BROAD STREET

 

 

 

WOODBURY

 

NJ

 

08096-2410

 

GLOUCESTER

 

856 - 845-1173

 

AR6774144

 

2:25 PM

 

991

 

00991

 

LAWRENCE PARK SHOP CTR

 

1901 SPROUL ROAD

 

BROOMALL

 

PA

 

19008-3504

 

DELAWARE

 

610 - 356-6500

 

AR6774132

 

11:30 AM

 

992

 

00992

 

320 EAST LINCOLN HIGHWAY

 

 

 

COATESVILLE

 

PA

 

19320-3407

 

CHESTER

 

610 - 384-7022

 

AR6774156

 

12:30 PM

 

994

 

00994

 

TROY PLAZA SHOPPING CENTER

 

480 NORTH BEVERWYCK ROAD

 

LAKE HIAWATHA

 

NJ

 

07034-2511

 

MORRIS

 

973 - 334-4343

 

AR6760688

 

10:20 AM

 

995

 

00995

 

127 WEST LANCASTER PIKE

 

 

 

WAYNE

 

PA

 

19087-3305

 

DELAWARE

 

610 - 293-1496

 

AR6760690

 

8:10 AM

 

1000

 

01000

 

HARRISON PLAZA SHP CTR

 

432 BERGEN STREET

 

HARRISON

 

NJ

 

07029-2291

 

HUDSON

 

973 - 483-5336

 

AR9255488

 

10:15 AM

 

1002

 

01002

 

3175 W. DUPONT AVENUE

 

 

 

BELLE

 

WV

 

25015-1120

 

KANAWHA

 

304 - 926-6889

 

AR9242506

 

1:30 AM

 

1004

 

01004

 

ROSEMORE S/C

 

1033 W. COUNTY LINE RD

 

HATBORO

 

PA

 

19040-1002

 

MONTGOMERY

 

215 - 672-1177

 

AR9206308

 

11:10 AM

 

1006

 

01006

 

138 XENIA TOWNE SQUARE

 

 

 

XENIA

 

OH

 

45385-2932

 

GREENE

 

937 - 372-1677

 

AR9287334

 

11:30 AM

 

 

--------------------------------------------------------------------------------


 

1010

 

01010

 

13916 S.W. BAY SHORE DRIVE

 

 

 

TRAVERSE CITY

 

MI

 

49684-8329

 

GRAND TRAVERSE

 

231 - 946-7400

 

BR5986180

 

10:23 AM

 

1013

 

01013

 

QUINCY CENTER

 

2700 E. DUPONT AVENUE

 

BELLE

 

WV

 

25015-1810

 

KANAWHA

 

304 - 949-6237

 

AR9242518

 

1:30 AM

 

1014

 

01014

 

930 ROUTE 22 HWY W STE 2

 

 

 

BLAIRSVILLE

 

PA

 

15717-0116

 

INDIANA

 

724 - 459-5938

 

AR9402479

 

12:10 PM

 

1015

 

01015

 

STONEWALL S/C

 

3101 CLAYS MILL ROAD

 

LEXINGTON

 

KY

 

40503-2772

 

FAYETTE

 

859 - 223-9202

 

AR9311399

 

1:00 AM

 

1016

 

01016

 

PENNYPACK CIRCLE S/C

 

8130 ROOSEVELT BLVD

 

PHILADELPHIA

 

PA

 

19152-2911

 

PHILADELPHIA

 

215 - 331-0160

 

AR9255464

 

1:00 PM

 

1019

 

01019

 

133 ROUTE 303

 

 

 

VALLEY COTTAGE

 

NY

 

10989-1921

 

ROCKLAND

 

845 - 268-4765

 

AR9561451

 

11:45 AM

 

1021

 

01021

 

401-403 SOUTH MAIN STREET

 

 

 

OLD FORGE

 

PA

 

18518-1608

 

LACKAWANNA

 

570 - 457-0844

 

AR9255452

 

10:00 AM

 

1025

 

01025

 

46977 ROMEO PLANK ROAD

 

TIFFIN MALL

 

MACOMB

 

MI

 

48044-3509

 

MACOMB

 

586 - 286-4285

 

BR7030694

 

9:21 AM

 

1027

 

01027

 

WEST FALLS CHURCH PLAZA

 

7395 LEE HIGHWAY

 

FALLS CHURCH

 

VA

 

22042-1724

 

FAIRFAX

 

703 - 698-5356

 

AR9560435

 

8:55 AM

 

1028

 

01028

 

CALN VILLAGE SHOPPING CENTER

 

3949 LINCOLN HIGHWAY

 

DOWNINGTOWN

 

PA

 

19335-5503

 

CHESTER

 

610 - 269-7101

 

AR9341342

 

12:45 PM

 

1029

 

01029

 

CANTON PLAZA

 

19 MINER STREET

 

CANTON

 

NY

 

13617-1231

 

ST. LAWRENCE

 

315 - 386-8611

 

AR9270012

 

1:00 PM

 

1030

 

01030

 

TWIN BOROUGH SHOPPING CTR

 

43 EAST BRIDGE STREET

 

SPRING CITY

 

PA

 

19475-1404

 

CHESTER

 

610 - 948-8619

 

AR9387792

 

3:12 PM

 

1031

 

01031

 

GRAND CENTRAL PLAZA

 

581 CENTRAL AVENUE

 

ALBANY

 

NY

 

12206-1914

 

ALBANY

 

518 - 453-0021

 

BR6724632

 

10:40 AM

 

1033

 

01033

 

112 QUINNIPIAC AVENUE

 

 

 

NORTH HAVEN

 

CT

 

06473-3624

 

NEW HAVEN

 

203 - 865-3179

 

AR9338030

 

1:30 PM

 

1047

 

01047

 

634 NORTH BARDSTOWN ROAD

 

BOX 38

 

MT. WASHINGTON

 

KY

 

40047-7640

 

BULLITT

 

502 - 538-8275

 

AR9504196

 

11:15 AM

 

1050

 

01050

 

915 MAIN STREET

 

ROCKWOOD SQUARE S/C

 

NEW TAZEWELL

 

TN

 

37825-6650

 

CLAIBORNE

 

423 - 626-5829

 

AR9434046

 

9:40 AM

 

1051

 

01051

 

614-616 COLUMBIA TURNPIKE

 

 

 

EAST GREENBUSH

 

NY

 

12061-1610

 

RENSSELAER

 

518 - 479-4230

 

BR6111570

 

10:40 AM

 

1052

 

01052

 

2 NORTH PARK STREET

 

 

 

CAMBRIDGE

 

NY

 

12816-1105

 

WASHINGTON

 

518 - 677-3822

 

AR9537462

 

12:07 PM

 

1060

 

01060

 

1407 OLD GALLATIN ROAD

 

 

 

SCOTTSVILLE

 

KY

 

42164-9331

 

ALLEN

 

270 - 237-3738

 

AR9506328

 

12:30 PM

 

1063

 

01063

 

NEW CITY SHOPPING CENTER

 

50 NORTH MAIN STREET

 

NEW CITY

 

NY

 

10956-3719

 

ROCKLAND

 

845 - 638-1537

 

AR9609883

 

12:15 PM

 

1064

 

01064

 

DUMFRIES SHOPPING CENTER

 

273 SOUTH FRALEY BOULEVARD

 

DUMFRIES

 

VA

 

22026-2410

 

PRINCE WILLIAM

 

703 - 221-4220

 

BR4036782

 

6:02 AM

 

1065

 

01065

 

703 SOUTH CONGRESS BLVD.

 

 

 

SMITHVILLE

 

TN

 

37166-2019

 

DE KALB

 

615 - 597-4200

 

AR9523146

 

11:13 AM

 

1067

 

01067

 

7564-70 HAVERFORD AVE.

 

 

 

PHILADELPHIA

 

PA

 

19151-2112

 

PHILADELPHIA

 

215 - 878-4636

 

AR9575676

 

10:50 AM

 

1069

 

01069

 

“1572 ROUTE 9, UNIT 1”

 

 

 

WAPPINGERS FALLS

 

NY

 

12590-2846

 

DUTCHESS

 

845 - 298-8200

 

AR9609871

 

10:45 AM

 

1070

 

01070

 

416 DANIEL WEBSTER HIGHWAY

 

 

 

MERRIMACK

 

NH

 

03054-4125

 

HILLSBOROUGH

 

603 - 424-4833

 

AR9631272

 

9:15 AM

 

1071

 

01071

 

SHARON CITY CENTER

 

60 SOUTH WATER STREET

 

SHARON

 

PA

 

16146-1354

 

MERCER

 

724 - 981-4072

 

AR9739220

 

9:48 AM

 

1072

 

01072

 

1177 SOUTH ROSEMONT ROAD

 

 

 

VIRGINIA BEACH

 

VA

 

23456-2119

 

VIRGINIA BEACH CITY

 

757 - 486-4427

 

AR9645029

 

7:37 AM

 

1074

 

01074

 

1137 MARKET STREET

 

 

 

LEMOYNE

 

PA

 

17043-1416

 

CUMBERLAND

 

717 - 737-3359

 

AR9609807

 

9:15 AM

 

1079

 

01079

 

HAR-KEN PLAZA

 

3842 HARLEM ROAD

 

CHEEKTOWAGA

 

NY

 

14215-1945

 

ERIE

 

716 - 835-8290

 

AR9706384

 

1:00 PM

 

1080

 

01080

 

25TH & BUTLER STREET

 

 

 

EASTON

 

PA

 

18042-5302

 

NORTHAMPTON

 

610 - 250-8714

 

AR9658379

 

12:30 PM

 

1081

 

01081

 

710 BURMONT ROAD

 

 

 

DREXEL HILL

 

PA

 

19026-4322

 

DELAWARE

 

610 - 626-4350

 

AR9681758

 

10:10 AM

 

1086

 

01086

 

PO BOX 86

 

3237 CHESTNUT RIDGE ROAD

 

GRANTSVILLE

 

MD

 

21536-0086

 

GARRETT

 

301 - 895-5315

 

AR9704176

 

9:18 AM

 

1087

 

01087

 

STOP N SHOP PLAZA

 

151 HIGHLAND AVENUE

 

CHESHIRE

 

CT

 

06410-2520

 

NEW HAVEN

 

203 - 272-3543

 

AR9683637

 

7:03 AM

 

1088

 

01088

 

22 MAIN STREET

 

 

 

HOOSICK FALLS

 

NY

 

12090-2002

 

RENSSELAER

 

518 - 686-5831

 

AR1048859

 

12:54 PM

 

1089

 

01089

 

3200 RED LION ROAD

 

 

 

PHILADELPHIA

 

PA

 

19114-1109

 

PHILADELPHIA

 

215 - 637-1200

 

AR9731046

 

10:00 AM

 

1090

 

01090

 

345-361 FLATBUSH AVENUE

 

 

 

KINGSTON

 

NY

 

12401-2743

 

ULSTER

 

845 - 340-0664

 

AR9689906

 

11:30 AM

 

1092

 

01092

 

4400 HEATHERDOWNS BLVD.

 

 

 

TOLEDO

 

OH

 

43614-3112

 

LUCAS

 

419 - 381-9921

 

AR9699832

 

1:00 PM

 

1094

 

01094

 

3210 BANKSVILLE ROAD

 

 

 

PITTSBURGH

 

PA

 

15216-2757

 

ALLEGHENY

 

412 - 388-1601

 

BR6138300

 

10:22 AM

 

 

--------------------------------------------------------------------------------

 

1095

 

01095

 

553 MAST ROAD

 

 

 

GOFFSTOWN

 

NH

 

03045-5230

 

HILLSBOROUGH

 

603  -  623-3290

 

AR9756707

 

10:30 AM

 

1100

 

01100

 

4042 WARRENSVILLE CENTER ROAD

 

 

 

WARRENSVILLE HEIGHTS

 

OH

 

44122-7022

 

CUYAHOGA

 

216  -  283-4031

 

BR6072728

 

11:55 AM

 

1105

 

01105

 

160 WASHINGTON AVENUE

 

 

 

CARTERET

 

NJ

 

07008-2633

 

MIDDLESEX

 

732  -  541-2336

 

AR1013666

 

9:35 AM

 

1127

 

01127

 

2131-59 NORTH BROAD STREET

 

 

 

PHILADELPHIA

 

PA

 

19132-1105

 

PHILADELPHIA

 

215  -  236-2297

 

BR6434207

 

9:55 AM

 

1139

 

01139

 

918 HILLSBORO BOULEVARD

 

 

 

MANCHESTER

 

TN

 

37355-2000

 

COFFEE

 

931  -  728-6656

 

AR9801451

 

9:51 AM

 

1140

 

01140

 

“444 WYNN DRIVE, N.W.”

 

 

 

HUNTSVILLE

 

AL

 

35816-3426

 

MADISON

 

256  -  837-6240

 

BR5842528

 

10:46 AM

 

1141

 

01141

 

“1338-A WINCHESTER ROAD, N.E.”

 

 

 

HUNTSVILLE

 

AL

 

35811-8658

 

MADISON

 

256  -  852-3776

 

BR5842554

 

11:43 AM

 

1142

 

01142

 

2302 S. WHITESBURG DRIVE

 

 

 

HUNTSVILLE

 

AL

 

35801-3818

 

MADISON

 

256  -  539-8066

 

BR5842542

 

11:33 AM

 

1144

 

01144

 

CHESTERBROOK VILLAGE C

 

500 CHESTERBROOK BLVD.

 

WAYNE

 

PA

 

19087-5603

 

DELAWARE

 

610  -  647-4490

 

AR1081392

 

12:33 PM

 

1146

 

01146

 

14450 HIGHWAY 231/431 NORTH

 

 

 

HAZEL GREEN

 

AL

 

35750-8658

 

MADISON

 

256  -  828-5133

 

BR5842566

 

12:19 PM

 

1147

 

01147

 

FOODLAND SHOPPING CENTER

 

175 WILSON ROAD

 

BENTLEYVILLE

 

PA

 

15314-1027

 

WASHINGTON

 

724  -  239-3400

 

AR1311923

 

10:42 AM

 

1148

 

01148

 

1717 PINE AVENUE

 

 

 

NIAGARA FALLS

 

NY

 

14301-2231

 

NIAGARA

 

716  -  282-3522

 

AR1228419

 

1:00 PM

 

1150

 

01150

 

435 EAST BROADWAY

 

 

 

SALEM

 

NJ

 

08079-1234

 

SALEM

 

856  -  935-7623

 

AR1331052

 

12:15 PM

 

1151

 

01151

 

330 RANKIN AVENUE SOUTH

 

 

 

DUNLAP

 

TN

 

37327-3200

 

SEQUATCHIE

 

423  -  949-4049

 

AR1097826

 

12:03 PM

 

1153

 

01153

 

SELMER SQUARE SHOP CTR

 

409 MULBERRY

 

SELMER

 

TN

 

38375-2307

 

MCNAIRY

 

731  -  645-4423

 

AR1178436

 

9:55 AM

 

1155

 

01155

 

335 CENTER STREET

 

 

 

MANCHESTER

 

CT

 

06040-3922

 

HARTFORD

 

860  -  649-9110

 

AR1181128

 

8:03 AM

 

1156

 

01156

 

4 PLEASANT AVENUE

 

 

 

TUPPER LAKE

 

NY

 

12986-1443

 

FRANKLIN

 

518  -  359-3378

 

AR1261813

 

3:50 PM

 

1158

 

01158

 

MCKENZIE SHOPPING PLAZA

 

14860 HIGHLAND DRIVE

 

MCKENZIE

 

TN

 

38201-2606

 

CARROLL

 

731  -  352-7744

 

AR1225855

 

7:09 AM

 

1164

 

01164

 

33 RIVER ROAD

 

 

 

BOGOTA

 

NJ

 

07603-1507

 

BERGEN

 

201  -  489-7805

 

AR1286168

 

9:30 AM

 

1167

 

01167

 

633 SOUTH BROADWAY

 

 

 

GENEVA

 

OH

 

44041-1914

 

ASHTABULA

 

440  -  466-3323

 

AR1407685

 

10:45 AM

 

1174

 

01174

 

294 MAIN STREET

 

 

 

WEST RUTLAND

 

VT

 

05777-0090

 

RUTLAND

 

802  -  438-6186

 

AR1391870

 

10:00 AM

 

1180

 

01180

 

217 SOUTH BLAKELY STREET

 

 

 

DUNMORE

 

PA

 

18512-2203

 

LACKAWANNA

 

570  -  343-5525

 

AR1400681

 

11:45 AM

 

1181

 

01181

 

850 UNIVERSITY CITY BLVD.

 

 

 

BLACKSBURG

 

VA

 

24060-2708

 

MONTGOMERY

 

540  -  552-7716

 

AR1351232

 

1:34 PM

 

1185

 

01185

 

4407 MILITARY ROAD

 

 

 

NIAGARA FALLS

 

NY

 

14305-1333

 

NIAGARA

 

716  -  297-0700

 

AR2136732

 

1:00 PM

 

1186

 

01186

 

1805 SOUTH LIMESTONE STREET

 

 

 

SPRINGFIELD

 

OH

 

45505-4015

 

CLARK

 

937  -  323-5536

 

AR1349136

 

11:15 AM

 

1187

 

01187

 

564 MCADAMS DRIVE

 

 

 

NEW CARLISLE

 

OH

 

45344-2501

 

CLARK

 

937  -  849-1366

 

AR1349174

 

11:40 AM

 

1193

 

01193

 

AMES PLAZA

 

3 MAIN STREET SUITE 1

 

DELHI

 

NY

 

13753-1194

 

DELAWARE

 

607  -  746-7110

 

AR1428944

 

12:05 PM

 

1194

 

01194

 

1941 SENECA STREET

 

 

 

BUFFALO

 

NY

 

14210-2310

 

ERIE

 

716  -  822-5220

 

AR1444241

 

1:00 PM

 

1195

 

01195

 

711 WEST MAIN STREET

 

 

 

ABINGDON

 

VA

 

24210-2423

 

WASHINGTON

 

276  -  628-3511

 

BR6084723

 

9:31 AM

 

1196

 

01196

 

580 SE MAIN STREET

 

 

 

LEBANON

 

VA

 

24266-4700

 

RUSSELL

 

276  -  889-4149

 

AR1433969

 

10:45 AM

 

1197

 

01197

 

1233 WEST MAIN STREET

 

 

 

MONONGAHELA

 

PA

 

15063-2829

 

WASHINGTON

 

724  -  258-6161

 

AR1449900

 

9:02 AM

 

1198

 

01198

 

1560 CELINA ROAD

 

 

 

ST. MARYS

 

OH

 

45885-1211

 

AUGLAIZE

 

419  -  394-3542

 

AR1450193

 

9:00 AM

 

1200

 

01200

 

1740 MACOMBS ROAD

 

 

 

BRONX

 

NY

 

10453-7048

 

BRONX

 

718  -  716-7722

 

BR6379564

 

1:10 PM

 

1203

 

01203

 

178 NEW HYDE PARK ROAD

 

 

 

FRANKLIN SQUARE

 

NY

 

11010-3012

 

NASSAU

 

516  -  775-4294

 

AR1453757

 

12:30 PM

 

1211

 

01211

 

PO BOX 539

 

3242 ROUTE 39

 

YORKSHIRE

 

NY

 

14173-0539

 

CATTARAUGUS

 

716  -  492-0176

 

BR6192265

 

1:00 PM

 

1212

 

01212

 

308 PARKWAY DRIVE

 

 

 

SALYERSVILLE

 

KY

 

41465-9740

 

MAGOFFIN

 

606  -  349-1044

 

AR1570135

 

10:00 AM

 

1214

 

01214

 

331 WEST STREET

 

P O BOX 1204

 

LITCHFIELD

 

CT

 

06759-3406

 

LITCHFIELD

 

860  -  567-7064

 

AR1562099

 

7:36 AM

 

1217

 

01217

 

FOODTOWN SHOPPING CENTER

 

3049 ALEXIS ROAD

 

TOLEDO

 

OH

 

43613-2012

 

LUCAS

 

419  -  473-2451

 

AR1520609

 

1:00 PM

 

1218

 

01218

 

936 BRIGHTON AVENUE.

 

 

 

PORTLAND

 

ME

 

04102-1004

 

CUMBERLAND

 

207  -  842-9202

 

BR6342745

 

3:30 PM

 

1225

 

01225

 

534 HUDSON STREET

 

 

 

MANHATTAN

 

NY

 

10014-2663

 

NEW YORK

 

646  -  486-1048

 

BR6563527

 

9:40 AM

 

 

--------------------------------------------------------------------------------


 

1249

 

01249

 

50 NORTH MAIN STREET

 

 

 

ELLENVILLE

 

NY

 

12428-1015

 

ULSTER

 

845  -  647-8016

 

AR1653787

 

11:00 AM

 

1258

 

01258

 

3400 NEW JERSEY AVENUE

 

 

 

WILDWOOD

 

NJ

 

08260-6116

 

CAPE MAY

 

609  -  729-0162

 

BR5785487

 

10:05 AM

 

1260

 

01260

 

1915 CENTRAL AVENUE

 

 

 

MIDDLETOWN

 

OH

 

45044-4401

 

BUTLER

 

513  -  420-2546

 

AR1606257

 

12:00 PM

 

1265

 

01265

 

2255 SOUTH JACKSON ROAD

 

 

 

JACKSON

 

MI

 

49201-8344

 

JACKSON

 

517  -  780-9535

 

BR4922604

 

1:00 PM

 

1270

 

01270

 

1500 WEST BEVERLY STREET

 

 

 

STAUNTON

 

VA

 

24401-3001

 

AUGUSTA

 

540  -  886-7801

 

AR1647304

 

1:00 PM

 

1272

 

01272

 

2284 BRODHEAD ROAD

 

 

 

ALIQUIPPA

 

PA

 

15001-4685

 

BEAVER

 

724  -  375-7000

 

AR1662180

 

10:15 AM

 

1273

 

01273

 

WILLOWBROOK SHOPPING CENTER

 

3296 CHICHESTER AVENUE

 

BOOTHWYN

 

PA

 

19061-3250

 

DELAWARE

 

610  -  485-3530

 

AR1662255

 

1:05 PM

 

1274

 

01274

 

131 PENNELL ROAD

 

 

 

ASTON

 

PA

 

19014-3009

 

DELAWARE

 

610  -  494-2055

 

AR1662267

 

1:15 PM

 

1277

 

01277

 

173 MAIN STREET

 

 

 

CLAY

 

WV

 

25043-0789

 

CLAY

 

304  -  587-2224

 

AR1767029

 

11:00 AM

 

1282

 

01282

 

11 MANSFIELD AVENUE

 

 

 

SHELBY

 

OH

 

44875-1301

 

RICHLAND

 

419  -  347-1506

 

AR1675959

 

10:00 AM

 

1283

 

01283

 

207 NORTH COURT STREET

 

 

 

MEDINA

 

OH

 

44256-2201

 

MEDINA

 

330  -  725-4104

 

AR1675961

 

11:33 AM

 

1288

 

01288

 

1315 EAST WASHINGTON LANE

 

 

 

PHILADELPHIA

 

PA

 

19138-1047

 

PHILADELPHIA

 

215  -  549-0555

 

AR9807299

 

1:05 PM

 

1289

 

01289

 

PO BOX 286

 

406 SMOOT AVENUE

 

DANVILLE

 

WV

 

25053-0286

 

BOONE

 

304  -  369-0152

 

AR1877589

 

11:40 AM

 

1292

 

01292

 

HARLEYSVILLE MEADOWBRK

 

270 MAIN STREET

 

HARLEYSVILLE

 

PA

 

19438-2400

 

MONTGOMERY

 

215  -  256-4749

 

AR1804550

 

1:00 PM

 

1294

 

01294

 

BOXWOOD S/C

 

636 SOUTH MARYLAND AVENUE

 

WILMINGTON

 

DE

 

19804-1632

 

NEW CASTLE

 

302  -  994-3473

 

AR1777979

 

10:20 AM

 

1295

 

01295

 

51 SOUTH MAIN STREET

 

 

 

NEWPORT

 

NH

 

03773-1810

 

SULLIVAN

 

603  -  863-5766

 

AR1833448

 

10:30 AM

 

1296

 

01296

 

“1805 DALTON PIKE, SE”

 

 

 

CLEVELAND

 

TN

 

37311-6988

 

BRADLEY

 

423  -  478-3850

 

AR1744069

 

9:51 AM

 

1297

 

01297

 

103 NORTH SHADY STREET

 

 

 

MOUNTAIN CITY

 

TN

 

37683-1333

 

JOHNSON

 

423  -  727-5651

 

AR1781663

 

11:28 AM

 

1299

 

01299

 

2503-05 WELSH ROAD

 

 

 

PHILADELPHIA

 

PA

 

19114-3203

 

PHILADELPHIA

 

215  -  671-0544

 

AR1867095

 

9:00 AM

 

1302

 

01302

 

657 BROADWAY

 

 

 

NEWBURGH

 

NY

 

12550-5131

 

ORANGE

 

845  -  561-1090

 

AR1867374

 

11:00 AM

 

1304

 

01304

 

124 SOUTH FRONT STREET

 

 

 

STEELTON

 

PA

 

17113-2521

 

DAUPHIN

 

717  -  939-7235

 

AR1858046

 

9:25 AM

 

1305

 

01305

 

218 EAST THIRD STREET

 

 

 

WESTON

 

WV

 

26452-2021

 

LEWIS

 

304  -  269-7963

 

AR1870371

 

1:18 PM

 

1309

 

01309

 

490 WEST TRI-COUNTY BOULEVARD

 

 

 

OLIVER SPRINGS

 

TN

 

37840-2016

 

ROANE

 

865  -  435-7724

 

AR1870131

 

11:18 AM

 

1314

 

01314

 

2 MAIN STREET

 

 

 

WHITE HAVEN

 

PA

 

18661-1508

 

LUZERNE

 

570  -  443-9519

 

AR1893735

 

12:50 PM

 

1316

 

01316

 

78 MAIN AVENUE

 

 

 

PASSAIC PARK

 

NJ

 

07055-4425

 

PASSAIC

 

973  -  778-0510

 

AR1920859

 

11:25 AM

 

1318

 

01318

 

130 EAST MAIN STREET

 

 

 

PENNS GROVE

 

NJ

 

08069-1443

 

SALEM

 

856  -  299-9462

 

AR1942425

 

8:00 AM

 

1319

 

01319

 

HAEBERLES SHOPPING PLAZA

 

738-742 PORTAGE RD

 

NIAGARA FALLS

 

NY

 

14301-1924

 

NIAGARA

 

716  -  284-9956

 

AR1922598

 

1:00 PM

 

1320

 

01320

 

640 MONTGOMERY AVENUE

 

 

 

NARBERTH

 

PA

 

19072-2010

 

MONTGOMERY

 

610  -  664-4010

 

AR1981403

 

9:35 AM

 

1321

 

01321

 

4902 WESTFIELD AVENUE

 

 

 

PENNSAUKEN

 

NJ

 

08110-2952

 

CAMDEN

 

856  -  662-3496

 

AR1983534

 

9:00 AM

 

1323

 

01323

 

383 NORTH CENTRAL AVE.

 

 

 

HARTSDALE

 

NY

 

10530-1811

 

WESTCHESTER

 

914  -  428-8842

 

AR1943679

 

11:40 AM

 

1324

 

01324

 

WALBROOK PLAZA

 

3425 CLIFTON AVENUE

 

BALTIMORE

 

MD

 

21216-2502

 

BALTIMORE CITY

 

410  -  945-8507

 

AR1982912

 

9:41 AM

 

1325

 

01325

 

325 LAFAYETTE AVENUE

 

 

 

HAWTHORNE

 

NJ

 

07506-2505

 

PASSAIC

 

973  -  423-5500

 

AR2001131

 

11:30 AM

 

1326

 

01326

 

1801 KUSER ROAD

 

 

 

MERCERVILLE

 

NJ

 

08690-3705

 

MERCER

 

609  -  585-3925

 

AR1982924

 

11:55 AM

 

1327

 

01327

 

910 ROUTE 16

 

 

 

OSSIPEE

 

NH

 

03864-7171

 

CARROLL

 

603  -  539-4822

 

AR2041298

 

1:45 PM

 

1328

 

01328

 

975 HODGES FERRY ROAD

 

 

 

PORTSMOUTH

 

VA

 

23701-1309

 

PORTSMOUTH CITY

 

757  -  465-0063

 

AR2041084

 

9:19 AM

 

1337

 

01337

 

488 SECOND STREET PIKE

 

 

 

SOUTHAMPTON

 

PA

 

18966-1200

 

BUCKS

 

215  -  364-0482

 

AR2041844

 

9:40 AM

 

1343

 

01343

 

PO BOX 460

 

COOK PARKWAY

 

OCEANA

 

WV

 

24870-0460

 

WYOMING

 

304  -  682-8586

 

AR2102969

 

12:15 PM

 

1344

 

01344

 

415 NORTH LINCOLN BOULEVARD

 

 

 

HODGENVILLE

 

KY

 

42748-1610

 

LARUE

 

270  -  358-3186

 

AR2027161

 

8:50 AM

 

1347

 

01347

 

155 NORTH MAIN STREET

 

 

 

RITTMAN

 

OH

 

44270-1580

 

WAYNE

 

330  -  925-6015

 

AR2023581

 

10:31 AM

 

1351

 

01351

 

137 EAST AVENUE

 

 

 

TALLMADGE

 

OH

 

44278-2339

 

SUMMIT

 

330  -  633-1150

 

AR2023620

 

9:42 AM

 

 

--------------------------------------------------------------------------------


 

1352

 

01352

 

LOUDON PLAZA CENTER

 

2111 HIGHWAY 72 NORTH

 

LOUDON

 

TN

 

37774-5719

 

LOUDON

 

865  -  458-9938

 

AR2059106

 

9:44 AM

 

1353

 

01353

 

25 EAST PIKE STREET

 

 

 

CANONSBURG

 

PA

 

15317-1311

 

WASHINGTON

 

724  -  745-4418

 

AR2087028

 

11:24 AM

 

1355

 

01355

 

ROUTES 209 & 115

 

 

 

BRODHEADSVILLE

 

PA

 

18322-6638

 

MONROE

 

570  -  992-2373

 

AR2093211

 

11:50 AM

 

1357

 

01357

 

4209 N. MAYO TRAIL

 

U.S. HWYS 23 & 460

 

PIKEVILLE

 

KY

 

41501-9554

 

PIKE

 

606  -  432-0331

 

AR2059079

 

10:45 AM

 

1359

 

01359

 

781 VIRGINIA AVENUE

 

 

 

WELCH

 

WV

 

24801-2341

 

MCDOWELL

 

304  -  436-6360

 

AR2144842

 

12:25 PM

 

1360

 

01360

 

265 PASCACK ROAD

 

 

 

WASHINGTON TOWNSHIP

 

NJ

 

07675-4809

 

BERGEN

 

201  -  664-7900

 

AR9811185

 

10:35 AM

 

1362

 

01362

 

123 ANDERSON STREET

 

 

 

HACKENSACK

 

NJ

 

07601-3503

 

BERGEN

 

201  -  488-0654

 

AR2265963

 

11:35 AM

 

1363

 

01363

 

PO BOX 1753

 

ROUTE 7A

 

MANCHESTER CENTER

 

VT

 

05255-1753

 

BENNINGTON

 

802  -  362-2230

 

AR2153942

 

10:55 AM

 

1365

 

01365

 

215 SOUTH BROAD STREET

 

 

 

PHILADELPHIA

 

PA

 

19107-5325

 

PHILADELPHIA

 

215  -  735-3593

 

AR9812151

 

10:35 AM

 

1370

 

01370

 

725 LYSLE BOULEVARD

 

 

 

MCKEESPORT

 

PA

 

15132-2515

 

ALLEGHENY

 

412  -  672-3853

 

AR9810739

 

9:43 AM

 

1371

 

01371

 

102 NORTH MAIN STREET

 

 

 

PITTSTON

 

PA

 

18640-2000

 

LUZERNE

 

570  -  655-4030

 

AR2185355

 

12:45 PM

 

1373

 

01373

 

401 MORAN AVENUE

 

 

 

MULLENS

 

WV

 

25882-1430

 

WYOMING

 

304  -  294-0343

 

AR2218077

 

10:50 AM

 

1374

 

01374

 

100 PEMBERTON BROWNS MILLS RD

 

PO BOX 665

 

BROWNS MILLS

 

NJ

 

08015-0665

 

BURLINGTON

 

609  -  893-1437

 

AR2266725

 

9:30 AM

 

1375

 

01375

 

56 RUBBER AVENUE

 

 

 

NAUGATUCK

 

CT

 

06770-4112

 

NEW HAVEN

 

203  -  723-7745

 

AR2250215

 

7:44 AM

 

1376

 

01376

 

916 STATE STREET

 

 

 

ERIE

 

PA

 

16501-1406

 

ERIE

 

814  -  456-0560

 

AR2255520

 

7:47 AM

 

1377

 

01377

 

2307 EAST MAIN STREET

 

 

 

CUMBERLAND

 

KY

 

40823-1910

 

HARLAN

 

606  -  589-2234

 

AR2290954

 

2:00 AM

 

1379

 

01379

 

301 GREENE STREET

 

 

 

MARIETTA

 

OH

 

45750-3134

 

WASHINGTON

 

740  -  376-0769

 

AR2183729

 

10:25 AM

 

1380

 

01380

 

3400 DUDLEY AVENUE

 

 

 

PARKERSBURG

 

WV

 

26104-1810

 

WOOD

 

304  -  428-0946

 

AR2183717

 

9:05 AM

 

1382

 

01382

 

PO BOX 199 B

 

HIGHWAY 2 NORTH

 

ST. MARY’S

 

WV

 

26170-0199

 

PLEASANTS

 

304  -  684-2297

 

AR2183692

 

10:30 AM

 

1384

 

01384

 

1329 BLUE VALLEY DRIVE

 

 

 

PEN ARGYL

 

PA

 

18072-1815

 

NORTHAMPTON

 

610  -  863-6101

 

AR2242965

 

11:25 AM

 

1387

 

01387

 

NORTHRIDGE S/C

 

“183 S. HWY  127, BOX 2”

 

RUSSELL SPRINGS

 

KY

 

42642-0408

 

RUSSELL

 

270  -  866-2226

 

AR2291045

 

10:00 AM

 

1393

 

01393

 

PO BOX 4597

 

“1118 MUNICIPAL DRIVE, HWY 27”

 

ONEIDA

 

TN

 

37841-4597

 

SCOTT

 

423  -  569-4555

 

AR2301872

 

1:02 PM

 

1396

 

01396

 

PO BOX 1309

 

HIGHWAY 83 AND BRUSHCREEK

 

CLINTWOOD

 

VA

 

24228-1309

 

DICKENSON

 

276  -  926-6555

 

AR2488840

 

2:15 AM

 

1397

 

01397

 

53 CHURCH STREET

 

PO BOX 36

 

KINGSTON

 

NH

 

03848-9998

 

ROCKINGHAM

 

603  -  642-3191

 

AR2439203

 

10:30 AM

 

1398

 

01398

 

1 EAST HIGH STREET

 

 

 

UNION CITY

 

PA

 

16438-1003

 

ERIE

 

814  -  438-3112

 

AR2354746

 

1:00 PM

 

1403

 

01403

 

PO BOX 1077

 

140 SOUTH MAIN STREET

 

STUART

 

VA

 

24171-1077

 

PATRICK

 

276  -  694-4034

 

AR2439760

 

1:29 PM

 

1404

 

01404

 

GERMANTOWN PLAZA

 

30 GERMANTOWN ROAD

 

DANBURY

 

CT

 

06810-5033

 

FAIRFIELD

 

203  -  797-0223

 

AR2446486

 

2:15 PM

 

1405

 

01405

 

2107 PIKE STREET SUITE 4

 

 

 

PARKERSBURG

 

WV

 

26101-6973

 

WOOD

 

304  -  485-5517

 

BN5752604

 

9:45 AM

 

1406

 

01406

 

521 NORTH FRALEY STREET

 

 

 

KANE

 

PA

 

16735-1162

 

MCKEAN

 

814  -  837-6160

 

AR2468317

 

1:00 PM

 

1407

 

01407

 

PO BOX 677

 

ROUTES 20 AND 55

 

CRAIGSVILLE

 

WV

 

26205-0677

 

NICHOLAS

 

304  -  742-3072

 

AR2449076

 

10:15 AM

 

1408

 

01408

 

109 EAST MAIN STREET

 

 

 

MANNINGTON

 

WV

 

26582-1126

 

MARION

 

304  -  986-2280

 

AR9812733

 

10:18 AM

 

1409

 

01409

 

460 WEST BOCKMAN WAY

 

 

 

SPARTA

 

TN

 

38583-1833

 

WHITE

 

931  -  836-1500

 

BR0236794

 

12:11 PM

 

1411

 

01411

 

1698 PULASKI HIGHWAY

 

 

 

BEAR

 

DE

 

19701-1315

 

NEW CASTLE

 

302  -  836-1004

 

BR6003141

 

9:10 AM

 

1413

 

01413

 

155 EAST NORTHAMPTON STREET

 

 

 

WILKES-BARRE

 

PA

 

18701-3401

 

LUZERNE

 

570  -  822-2791

 

AR2505216

 

11:00 AM

 

1415

 

01415

 

929 SOUTH HIGH STREET

 

 

 

WEST CHESTER

 

PA

 

19382-5466

 

CHESTER

 

610  -  436-6767

 

AR2481149

 

10:10 AM

 

1417

 

01417

 

BLUE BELL S/C

 

2910 S. 70TH STREET

 

PHILADELPHIA

 

PA

 

19142-2502

 

PHILADELPHIA

 

215  -  365-3400

 

AR2481137

 

1:00 PM

 

1419

 

01419

 

101-103 S. MAIN STREET

 

 

 

PHILIPPI

 

WV

 

26416-1316

 

BARBOUR

 

304  -  457-4911

 

AR2563042

 

9:43 AM

 

 

--------------------------------------------------------------------------------


 

1420

 

01420

 

LAKEHURST CIRCLE CNTR

 

648 ROUTE 70

 

LAKEHURST

 

NJ

 

08733-2851

 

OCEAN

 

732  -  657-1664

 

AR2556910

 

10:45 AM

 

1422

 

01422

 

BOX HILL SQUARE SHOP CT.

 

2913 EMMORTON ROAD

 

ABINGDON

 

MD

 

21009-1631

 

HARFORD

 

410  -  569-1853

 

AR2661470

 

12:30 PM

 

1425

 

01425

 

HOPATCONG PLAZA

 

47 HOPATCHUNG ROAD

 

HOPATCONG

 

NJ

 

07843-1586

 

SUSSEX

 

973  -  398-5647

 

AR2644955

 

12:45 PM

 

1426

 

01426

 

1650 MAIN STREET

 

 

 

OLYPHANT

 

PA

 

18447-1334

 

LACKAWANNA

 

570  -  489-8834

 

AR2585428

 

1:15 PM

 

1427

 

01427

 

430-A NORTH MAIN ST.

 

 

 

BRISTOL

 

CT

 

06010-4923

 

HARTFORD

 

860  -  582-3491

 

AR2537251

 

7:38 AM

 

1428

 

01428

 

305 WEST OGEECHEE STREET

 

 

 

SYLVANIA

 

GA

 

30467-1985

 

SCREVEN

 

912  -  564-2668

 

AR2552974

 

1:00 PM

 

1429

 

01429

 

211 EAST MAIN STREET

 

 

 

EVERETT

 

PA

 

15537-1211

 

BEDFORD

 

814  -  652-2052

 

AR2558178

 

11:59 AM

 

1430

 

01430

 

201 WASHINGTON BOULEVARD

 

 

 

BELPRE

 

OH

 

45714-2432

 

WASHINGTON

 

740  -  423-4894

 

BR5770296

 

9:10 AM

 

1432

 

01432

 

TOPS PLAZA

 

1755 ROUTE 27

 

EDISON

 

NJ

 

08817-3471

 

MIDDLESEX

 

732  -  985-4558

 

AR2587650

 

1:25 PM

 

1433

 

01433

 

99 WHITTLESEY AVENUE

 

 

 

NORWALK

 

OH

 

44857-1463

 

HURON

 

419  -  668-9775

 

AR2580810

 

1:00 PM

 

1434

 

01434

 

20 ECHO PLAZA

 

 

 

SPRINGFIELD

 

NJ

 

07081-3501

 

UNION

 

973  -  376-6246

 

AR2587662

 

12:40 PM

 

1436

 

01436

 

100 HOLLY HILLS MALL

 

 

 

HINDMAN

 

KY

 

41822-9086

 

KNOTT

 

606  -  785-4960

 

AR3172448

 

2:00 AM

 

1437

 

01437

 

92 WILLOW STREET

 

 

 

TORRINGTON

 

CT

 

06790-5561

 

LITCHFIELD

 

860  -  482-5522

 

AR2578423

 

8:45 AM

 

1441

 

01441

 

505-517 MORRIS AVENUE

 

 

 

ELIZABETH

 

NJ

 

07208-1943

 

UNION

 

908  -  353-1245

 

AR2639889

 

10:55 AM

 

1443

 

01443

 

WREN’S SHOPPING CENTER

 

“502 BROAD STREET, N.E.”

 

WRENS

 

GA

 

30833-1115

 

JEFFERSON

 

706  -  547-6545

 

AR2602717

 

1:00 PM

 

1444

 

01444

 

804 EAST WINTHROPE AVENUE

 

 

 

MILLEN

 

GA

 

30442-1838

 

JENKINS

 

478  -  982-5832

 

AR2602729

 

1:00 PM

 

1448

 

01448

 

412 BROADWAY STREET

 

 

 

CORAOPOLIS

 

PA

 

15108-1632

 

ALLEGHENY

 

412  -  264-0810

 

AR2603175

 

11:28 AM

 

1449

 

01449

 

730 SOUTH LEWIS STREET

 

 

 

METTER

 

GA

 

30439-2235

 

CANDLER

 

912  -  685-5170

 

AR2657522

 

1:00 PM

 

1450

 

01450

 

601 DELAWARE AVENUE

 

 

 

PALMERTON

 

PA

 

18071-2002

 

CARBON

 

610  -  826-2600

 

AR2665365

 

9:55 AM

 

1451

 

01451

 

MAHOPAC VILLAGE CENTER

 

159 ROUTE 6

 

MAHOPAC

 

NY

 

10541-2204

 

PUTNAM

 

845  -  628-5299

 

AR2662775

 

11:45 AM

 

1457

 

01457

 

1018 BROADWAY

 

 

 

BUFFALO

 

NY

 

14212-1461

 

ERIE

 

716  -  892-7575

 

AR2663258

 

1:00 PM

 

1459

 

01459

 

150 SUNRISE CENTER DRIVE

 

 

 

ZANESVILLE

 

OH

 

43701-4651

 

MUSKINGUM

 

740  -  452-5485

 

BR5749063

 

10:20 AM

 

1460

 

01460

 

1960 EAST 7TH STREET

 

 

 

PARKERSBURG

 

WV

 

26101-4260

 

WOOD

 

304  -  422-2577

 

BN5751789

 

10:00 AM

 

1462

 

01462

 

PO BOX 697

 

“ROUTE 16, MAIN STREET”

 

WAR

 

WV

 

24892-0697

 

MCDOWELL

 

304  -  875-2330

 

AR9813987

 

2:29 PM

 

1466

 

01466

 

“1029 4 MILE ROAD, N.W.”

 

 

 

GRAND RAPIDS

 

MI

 

49544-1504

 

KENT

 

616  -  784-4400

 

AT2734499

 

11:48 AM

 

1468

 

01468

 

RUM CREEK MALL

 

511 10 MILE ROAD

 

ROCKFORD

 

MI

 

49341-1342

 

KENT

 

616  -  866-4429

 

AT2734641

 

1:00 PM

 

1470

 

01470

 

100 COVERED VILLAGE MALL

 

 

 

BELDING

 

MI

 

48809-1683

 

IONIA

 

616  -  794-2200

 

AT2734576

 

10:06 AM

 

1472

 

01472

 

2775 PORT SHELDON STREET

 

 

 

JENISON

 

MI

 

49428-9359

 

OTTAWA

 

616  -  669-0970

 

AT2734590

 

1:00 PM

 

1473

 

01473

 

2200 GRAND CENTRAL AVENUE

 

 

 

VIENNA

 

WV

 

26105-1300

 

WOOD

 

304  -  295-4573

 

BN5752616

 

9:55 AM

 

1474

 

01474

 

1434 WEST MICHIGAN AVENUE

 

 

 

BATTLE CREEK

 

MI

 

49017-1928

 

CALHOUN

 

269  -  965-5178

 

AT2734615

 

11:43 AM

 

1478

 

01478

 

CORK LANE SHOPPING CENTER

 

1032 EAST CORK STREET

 

KALAMAZOO

 

MI

 

49001-4823

 

KALAMAZOO

 

269  -  344-0131

 

AT2734689

 

9:48 AM

 

1479

 

01479

 

2702-2710 EAST MAIN ST.

 

 

 

KALAMAZOO

 

MI

 

49001-2165

 

KALAMAZOO

 

269  -  349-1284

 

AT2734704

 

10:24 AM

 

1480

 

01480

 

WESTWOOD SHOPPING CENTER

 

4432 WEST MAIN STREET

 

KALAMAZOO

 

MI

 

49006-2605

 

KALAMAZOO

 

269  -  349-7767

 

AT2734487

 

10:14 AM

 

1481

 

01481

 

1701 SOUTH M-139

 

 

 

BENTON HARBOR

 

MI

 

49022-9231

 

BERRIEN

 

269  -  927-3101

 

AT2734502

 

9:14 AM

 

1482

 

01482

 

BROOKFIELD PLAZA SHPG CTR.

 

1399 EAST GRAND RIVER

 

EAST LANSING

 

MI

 

48823-4913

 

INGHAM

 

517  -  337-1385

 

AT2734526

 

10:49 AM

 

1483

 

01483

 

DEWITT SHOPPING CENTER

 

13157 SHAVEY ROAD

 

DEWITT

 

MI

 

48820-9042

 

CLINTON

 

517  -  669-2585

 

AT2734538

 

10:00 AM

 

1486

 

01486

 

COLONIAL VILLAGE SHOP CTR.

 

1705 WEST MT. HOPE

 

LANSING

 

MI

 

48910-2660

 

INGHAM

 

517  -  372-6700

 

AT2734552

 

11:10 AM

 

1487

 

01487

 

3050 BAY ROAD

 

 

 

SAGINAW

 

MI

 

48603-2415

 

SAGINAW

 

989  -  792-9606

 

AT2734564

 

12:23 PM

 

1490

 

01490

 

702 EDGEWOOD ROAD

 

 

 

EDGEWOOD

 

MD

 

21040-2400

 

HARFORD

 

410  -  671-9780

 

AR2729929

 

1:11 PM

 

1494

 

01494

 

1120 PHILADELPHIA AVE.

 

 

 

NORTHERN CAMBRIA

 

PA

 

15714-1359

 

CAMBRIA

 

814  -  948-6102

 

AR2767309

 

12:14 PM

 

1495

 

01495

 

101 EAST SHIRLEY ST.

 

 

 

MT. UNION

 

PA

 

17066-1625

 

HUNTINGDON

 

814  -  542-8003

 

AR9813949

 

2:00 PM

 

 

--------------------------------------------------------------------------------


 

1496

 

01496

 

508 EAST SECOND STREET

 

 

 

OIL CITY

 

PA

 

16301-2327

 

VENANGO

 

814  -  677-2215

 

AR2846016

 

11:01 AM

 

1498

 

01498

 

WANTAGE PLAZA SHP CTR

 

205 STATE ROUTE 23

 

SUSSEX

 

NJ

 

07461-3137

 

SUSSEX

 

973  -  875-2300

 

AR2829553

 

11:20 AM

 

1499

 

01499

 

402 S. DOWNING MUSGROVE

 

 

 

GLENNVILLE

 

GA

 

30427-1772

 

TATTNALL

 

912  -  654-9647

 

AR2930522

 

1:00 PM

 

1500

 

01500

 

6000 TRANSIT ROAD

 

 

 

DEPEW

 

NY

 

14043-1530

 

ERIE

 

716  -  683-4706

 

AR9813951

 

1:00 PM

 

1502

 

01502

 

1038 WEST HIGHWAY 80

 

 

 

POOLER

 

GA

 

31322-2114

 

CHATHAM

 

912  -  748-5155

 

AR2816227

 

1:00 PM

 

1503

 

01503

 

205 MARSHALL STREET

 

 

 

BENWOOD

 

WV

 

26031-1024

 

MARSHALL

 

304  -  232-6103

 

AR2880397

 

11:44 AM

 

1511

 

01511

 

2474 BAILEY AVENUE

 

 

 

BUFFALO

 

NY

 

14215-3247

 

ERIE

 

716  -  897-1070

 

AR2909779

 

1:00 PM

 

1514

 

01514

 

404 THIRD STREET

 

 

 

CALIFORNIA

 

PA

 

15419-1105

 

WASHINGTON

 

724  -  938-3515

 

AR2841864

 

1:21 PM

 

1517

 

01517

 

1830 BRETON ROAD SE

 

 

 

GRAND RAPIDS

 

MI

 

49506-4869

 

KENT

 

616  -  949-5710

 

AR2815376

 

1:00 PM

 

1519

 

01519

 

EDISON PLAZA

 

2036 LAKE MICHIGAN DR.

 

GRAND RAPIDS

 

MI

 

49504-4743

 

KENT

 

616  -  453-2473

 

AR2815390

 

9:47 AM

 

1521

 

01521

 

GASLIGHT VILLAGE

 

2130 WEALTHY ST S E

 

GRAND RAPIDS

 

MI

 

49506-3032

 

KENT

 

616  -  451-0711

 

AR2815415

 

10:54 AM

 

1523

 

01523

 

1198 EAST WILCOX AVENUE

 

PO BOX 637

 

WHITE CLOUD

 

MI

 

49349-0637

 

NEWAYGO

 

231  -  689-6648

 

AR2815605

 

1:00 PM

 

1524

 

01524

 

924 WEST MAIN STREET

 

 

 

FREMONT

 

MI

 

49412-1419

 

NEWAYGO

 

231  -  924-3790

 

AR2815592

 

1:00 PM

 

1525

 

01525

 

53 SOUTH MAPLE STREET

 

P.O. BOX 125

 

GRANT

 

MI

 

49327-9698

 

NEWAYGO

 

231  -  834-5744

 

AR2815580

 

11:11 AM

 

1526

 

01526

 

4117 17 MILE ROAD

 

 

 

CEDAR SPRINGS

 

MI

 

49319-9451

 

KENT

 

616  -  696-9040

 

AR2998980

 

10:38 AM

 

1527

 

01527

 

507 N LAFAYETTE STREET

 

 

 

GREENVILLE

 

MI

 

48838-1166

 

MONTCALM

 

616  -  754-3625

 

AR2815566

 

11:54 AM

 

1528

 

01528

 

M 57 AND GARLOCK

 

10767 CARSON CITY ROAD

 

CARSON CITY

 

MI

 

48811-9560

 

MONTCALM

 

989  -  584-3077

 

AR2815554

 

10:38 AM

 

1529

 

01529

 

1401 WEST MAIN STREET

 

 

 

LOWELL

 

MI

 

49331-1513

 

KENT

 

616  -  897-9221

 

AR2815542

 

9:11 AM

 

1530

 

01530

 

715 SOUTH CLINTON STREET

 

 

 

GRAND LEDGE

 

MI

 

48837-1118

 

EATON

 

517  -  627-2800

 

AR2815530

 

1:00 PM

 

1532

 

01532

 

9377 CHERRY VALLEY ROAD

 

 

 

CALEDONIA

 

MI

 

49316-9506

 

KENT

 

616  -  891-1256

 

AR2815516

 

9:15 AM

 

1533

 

01533

 

125 W SUPERIOR

 

 

 

WAYLAND

 

MI

 

49348-1216

 

ALLEGAN

 

269  -  792-2259

 

AR2815504

 

1:00 PM

 

1534

 

01534

 

560 JENNER DRIVE

 

 

 

ALLEGAN

 

MI

 

49010-1517

 

ALLEGAN

 

269  -  673-2181

 

AR2815489

 

1:00 PM

 

1537

 

01537

 

130 WASHBURN STREET

 

 

 

LOCKPORT

 

NY

 

14094-3815

 

NIAGARA

 

716  -  434-5534

 

AR2829197

 

1:00 PM

 

1538

 

01538

 

731 CENTER STREET

 

 

 

LEWISTON

 

NY

 

14092-1705

 

NIAGARA

 

716  -  754-9201

 

AR2829200

 

1:00 PM

 

1539

 

01539

 

208 PARK PLACE

 

 

 

RUTHERFORD

 

NJ

 

07070-1808

 

BERGEN

 

201  -  896-9251

 

AR2843010

 

11:40 AM

 

1540

 

01540

 

2300 HIGHWAY 15

 

 

 

WHITESBURG

 

KY

 

41858-7413

 

LETCHER

 

606  -  632-1936

 

AR2845420

 

1:00 AM

 

1542

 

01542

 

1300 WILLOW AVE.

 

 

 

HOBOKEN

 

NJ

 

07030-3308

 

HUDSON

 

201  -  798-0558

 

AR2935712

 

8:55 AM

 

1543

 

01543

 

1212 SECOND STREET

 

 

 

CRESSON

 

PA

 

16630-1148

 

CAMBRIA

 

814  -  886-2677

 

AR2900240

 

10:31 AM

 

1548

 

01548

 

610 BROAD STREET

 

 

 

NEW BETHLEHEM

 

PA

 

16242-1106

 

CLARION

 

814  -  275-4241

 

AR2966844

 

9:24 AM

 

1549

 

01549

 

630 MAIN ST.

 

 

 

PORTAGE

 

PA

 

15946-1540

 

CAMBRIA

 

814  -  736-4323

 

AR2923274

 

12:15 PM

 

1551

 

01551

 

6155 DIXIE HIGHWAY

 

 

 

BRIDGEPORT

 

MI

 

48722-9618

 

SAGINAW

 

989  -  777-3550

 

AR2884650

 

9:47 AM

 

1552

 

01552

 

5050 GRATIOT ROAD

 

 

 

SAGINAW

 

MI

 

48603-6030

 

SAGINAW

 

989  -  249-4215

 

AR2884662

 

11:47 AM

 

1555

 

01555

 

200 NORTH SECOND STREET

 

 

 

FOLKSTON

 

GA

 

31537-3008

 

CHARLTON

 

912  -  496-7759

 

AR2966832

 

1:00 PM

 

1557

 

01557

 

490 ALBANY SHAKER ROAD STE 1

 

 

 

LOUDONVILLE

 

NY

 

12211-3505

 

ALBANY

 

518  -  458-1030

 

AR2943492

 

9:30 AM

 

1559

 

01559

 

305 W. MAIN STREET

 

 

 

MANCHESTER

 

GA

 

31816-1656

 

MERIWETHER

 

706  -  846-8647

 

AR2957275

 

12:43 PM

 

1561

 

01561

 

258 HOOSICK STREET

 

 

 

TROY

 

NY

 

12180-2427

 

RENSSELAER

 

518  -  272-5735

 

AR2977392

 

12:55 PM

 

1562

 

01562

 

1301 WASHINGTON STREET EAST

 

 

 

CHARLESTON

 

WV

 

25301-1916

 

KANAWHA

 

304  -  346-9382

 

AR2986896

 

10:30 AM

 

1563

 

01563

 

6201-23 GERMANTOWN AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19144-2033

 

PHILADELPHIA

 

215  -  713-2695

 

BR6399631

 

12:35 PM

 

1564

 

01564

 

SUNCREST SHOPPING PLAZA

 

376 PATTESON DRIVE

 

MORGANTOWN

 

WV

 

26505-3202

 

MONONGALIA

 

304  -  598-2265

 

AR9814573

 

7:17 AM

 

1566

 

01566

 

327 NORTH CHESTER PIKE

 

 

 

GLENOLDEN

 

PA

 

19036-1426

 

DELAWARE

 

610  -  583-8600

 

AR2939190

 

2:15 PM

 

1567

 

01567

 

2901 SPRINGFIELD ROAD

 

 

 

BROOMALL

 

PA

 

19008-1308

 

DELAWARE

 

610  -  356-8800

 

AR2939227

 

11:50 AM

 

 

--------------------------------------------------------------------------------


 

1570

 

01570

 

6412 FRANKLIN AVENUE

 

 

 

CLEVELAND

 

OH

 

44102-3153

 

CUYAHOGA

 

216  -  281-6100

 

AR2963521

 

10:04 AM

 

1572

 

01572

 

201 WEST TRILBY STREET

 

 

 

WRIGHTSVILLE

 

GA

 

31096-1231

 

JOHNSON

 

478  -  864-9717

 

AR2989664

 

1:00 PM

 

1573

 

01573

 

1490 WEST CENTER ROAD

 

 

 

ESSEXVILLE

 

MI

 

48732-2112

 

BAY

 

989  -  892-1565

 

AR2975196

 

1:00 PM

 

1574

 

01574

 

NORTHWEST PLAZA

 

2006 N. SAGINAW ROAD

 

MIDLAND

 

MI

 

48640-6817

 

BAY

 

989  -  631-4321

 

AR2975209

 

1:00 PM

 

1575

 

01575

 

SKYWAY PLAZA

 

3777 NORTH MICHIGAN

 

SAGINAW

 

MI

 

48604-2152

 

SAGINAW

 

989  -  754-8477

 

AR2975211

 

10:00 AM

 

1576

 

01576

 

901 WEST MIDLAND STREET

 

 

 

BAY CITY

 

MI

 

48706-4288

 

BAY

 

989  -  684-9370

 

AR2975223

 

9:43 AM

 

1577

 

01577

 

1200 EUCLID AVENUE

 

 

 

BRISTOL

 

VA

 

24201-3924

 

HENRY

 

276  -  645-0977

 

BR6443573

 

10:10 AM

 

1578

 

01578

 

400 NORTH CHURCH STREET

 

 

 

HOMERVILLE

 

GA

 

31634-1515

 

CLINCH

 

912  -  487-5181

 

AR3041819

 

11:41 AM

 

1581

 

01581

 

542 NORTH 6TH STREET #40

 

 

 

READING

 

PA

 

19601-3012

 

BERKS

 

610  -  374-6282

 

AR3016400

 

11:15 AM

 

1582

 

01582

 

1006 WHITE HORSE PIKE

 

 

 

EGG HARBOR CITY

 

NJ

 

08215-1821

 

ATLANTIC

 

609  -  965-0520

 

AR3062344

 

3:45 PM

 

1587

 

01587

 

4519 RICHFIELD ROAD

 

 

 

FLINT

 

MI

 

48506-2101

 

GENESEE

 

810  -  250-0165

 

AR2989121

 

11:18 AM

 

1589

 

01589

 

6375 LIBRARY ROAD

 

 

 

SOUTH PARK

 

PA

 

15129-8502

 

ALLEGHENY

 

412  -  831-8350

 

AR3028645

 

9:30 AM

 

1591

 

01591

 

325 KINDERKAMACK ROAD

 

 

 

ORADELL

 

NJ

 

07649-2125

 

BERGEN

 

201  -  265-3343

 

AR3031541

 

10:15 AM

 

1594

 

01594

 

PO BOX 1501

 

MAIN STREET

 

WEST POINT

 

VA

 

23181-1501

 

KING WILLIAM

 

804  -  843-2880

 

AR3045968

 

10:41 AM

 

1596

 

01596

 

480 CENTENNIAL BOULEVARD

 

 

 

VOORHEES

 

NJ

 

08043-3801

 

CAMDEN

 

856  -  782-5125

 

AR3056670

 

11:30 AM

 

1597

 

01597

 

125 SOUTH TRANSIT STREET

 

 

 

LOCKPORT

 

NY

 

14094-4834

 

NIAGARA

 

716  -  433-2678

 

AR2998322

 

1:00 PM

 

1599

 

01599

 

1873 SPRINGFIELD AVENUE

 

 

 

MAPLEWOOD

 

NJ

 

07040-2904

 

ESSEX

 

973  -  762-8283

 

AR3052735

 

11:40 AM

 

1600

 

01600

 

1602 KIRKWOOD HIGHWAY

 

 

 

NEWARK

 

DE

 

19711-5718

 

NEW CASTLE

 

302  -  453-1337

 

AR3042772

 

11:00 AM

 

1601

 

01601

 

101 LAUREL AVENUE

 

 

 

COEBURN

 

VA

 

24230-3529

 

WISE

 

276  -  395-5396

 

AR3038987

 

12:07 PM

 

1604

 

01604

 

202 NORTH MAIN STREET

 

 

 

GREENSBORO

 

GA

 

30642-1110

 

GREENE

 

706  -  453-4120

 

AR3070721

 

9:25 AM

 

1607

 

01607

 

103 GLYNNVIEW PLAZA

 

 

 

PRESTONSBURG

 

KY

 

41653-7963

 

FLOYD

 

606  -  886-1255

 

AR3108669

 

9:15 AM

 

1609

 

01609

 

1664 WEST GRAND RIVER AVENUE

 

 

 

OKEMOS

 

MI

 

48864-1892

 

INGHAM

 

517  -  349-4410

 

AR3036755

 

12:57 PM

 

1611

 

01611

 

CARRIAGE HILLS SHP CTR

 

3030 LAKE LANSING ROAD

 

EAST LANSING

 

MI

 

48823-2207

 

INGHAM

 

517  -  332-0888

 

AR3036767

 

1:30 PM

 

1612

 

01612

 

2263 CEDAR STREET

 

 

 

HOLT

 

MI

 

48842-1202

 

INGHAM

 

517  -  694-2179

 

AR3036779

 

11:35 AM

 

1613

 

01613

 

3825 WEST JOLLY ROAD

 

 

 

LANSING

 

MI

 

48911-3362

 

INGHAM

 

517  -  882-6616

 

AR3036781

 

1:00 PM

 

1615

 

01615

 

1004 EAST MICHIGAN AVENUE

 

 

 

LANSING

 

MI

 

48912-1809

 

INGHAM

 

517  -  485-4381

 

BR1575452

 

12:47 PM

 

1617

 

01617

 

238 HOOKER AVENUE

 

 

 

POUGHKEEPSIE

 

NY

 

12603-3326

 

DUTCHESS

 

845  -  486-6166

 

AR3073866

 

11:30 AM

 

1618

 

01618

 

115 FRANKLIN AVENUE

 

 

 

NUTLEY

 

NJ

 

07110-2924

 

ESSEX

 

973  -  661-0900

 

AR3047760

 

11:40 AM

 

1619

 

01619

 

135 WEST MAIN STREET

 

 

 

HONEOYE FALLS

 

NY

 

14472-1103

 

MONROE

 

585  -  624-3500

 

AR3062192

 

1:00 PM

 

1621

 

01621

 

153 PROSPECT STREET

 

 

 

ATTICA

 

NY

 

14011-1149

 

GENESEE

 

585  -  591-0945

 

AR3116921

 

1:00 PM

 

1623

 

01623

 

15 SUMMERHILL ROAD

 

 

 

SPOTSWOOD

 

NJ

 

08884-1251

 

MIDDLESEX

 

732  -  251-8202

 

AR3229627

 

10:45 AM

 

1625

 

01625

 

11223 INDIAN CREEK ROAD

 

PO BOX 610

 

POUND

 

VA

 

24279-5223

 

WISE

 

276  -  796-4751

 

AR3097640

 

2:00 AM

 

1627

 

01627

 

CHURCH STREET SHOPPING CENTER

 

720 S. CHURCH ST.

 

MT. LAUREL

 

NJ

 

08054-1352

 

BURLINGTON

 

856  -  234-6486

 

AR3159577

 

12:45 PM

 

1628

 

01628

 

222 Y STREET

 

 

 

DERRY

 

PA

 

15627-1259

 

WESTMORELAND

 

724  -  694-9811

 

AR3144641

 

12:40 PM

 

1629

 

01629

 

301 SOUTH BROAD STREET

 

 

 

THOMASVILLE

 

GA

 

31792-5546

 

THOMAS

 

229  -  228-7658

 

AR3155315

 

10:23 AM

 

1630

 

01630

 

CHESTERTOWNE SQUARE S/C

 

4205 BEULAH ROAD

 

RICHMOND

 

VA

 

23237-1449

 

HENRICO

 

804  -  271-7207

 

AR3139082

 

12:45 PM

 

1631

 

01631

 

PIGGLY WIGGLY SHOPPING CTR

 

74 NORTH SCOTT STREET

 

CAMILLA

 

GA

 

31730-1247

 

MITCHELL

 

229  -  336-5400

 

AR3155985

 

2:43 PM

 

1632

 

01632

 

ZUBA’S IGA SHOPPING CENTER

 

RIVER ROAD AT CAREY STREET

 

PLAINS TOWNSHIP

 

PA

 

18705-1610

 

LUZERNE

 

570  -  824-7242

 

AR3294446

 

12:30 PM

 

1633

 

01633

 

1216 PENNSYLVANIA AVENUE

 

 

 

TYRONE

 

PA

 

16686-1618

 

BLAIR

 

814  -  684-1230

 

AR3185596

 

11:07 AM

 

1634

 

01634

 

8315 COURT AVENUE

 

 

 

HAMLIN

 

WV

 

25523-1332

 

LINCOLN

 

304  -  824-5050

 

AR3138028

 

9:45 AM

 

 

--------------------------------------------------------------------------------


 

1635

 

01635

 

300 EAST MAIN STREET

 

 

 

POMEROY

 

OH

 

45769-1023

 

MEIGS

 

740  -  992-2586

 

AR3138030

 

10:50 AM

 

1636

 

01636

 

RIVERSIDE SHOPPING CENTER

 

16427A WISE STREET

 

SAINT PAUL

 

VA

 

24283-3521

 

WISE

 

276  -  762-5011

 

AR3156951

 

11:28 AM

 

1638

 

01638

 

PEACHTREE PLAZA

 

819 PEACHTREE STREET

 

LOUISVILLE

 

GA

 

30434-1449

 

JEFFERSON

 

478  -  625-7227

 

AR3173539

 

1:00 PM

 

1640

 

01640

 

910 WEST BROADWAY

 

 

 

RED LION

 

PA

 

17356-1952

 

YORK

 

717  -  244-2919

 

AR3197452

 

9:10 AM

 

1642

 

01642

 

100 SOUTH HIGHWAY I-29

 

 

 

HOGANSVILLE

 

GA

 

30230-1142

 

TROUP

 

706  -  637-6461

 

BR0155033

 

11:40 AM

 

1645

 

01645

 

3085 E. TREMONT AVENUE

 

 

 

BRONX

 

NY

 

10461-5720

 

BRONX

 

718  -  863-2677

 

AD3233652

 

8:50 AM

 

1649

 

01649

 

81 WEST MAIN STREET

 

 

 

GOWANDA

 

NY

 

14070-1318

 

ERIE

 

716  -  532-4114

 

AR3295094

 

1:00 PM

 

1650

 

01650

 

654-690 MAIN STREET

 

 

 

POUGHKEEPSIE

 

NY

 

12601-3704

 

DUTCHESS

 

845  -  485-5065

 

BR0127882

 

1:15 PM

 

1652

 

01652

 

2315 WILLIAM STREET

 

 

 

BUFFALO

 

NY

 

14206-2526

 

ERIE

 

716  -  895-3232

 

AR3290183

 

1:00 PM

 

1653

 

01653

 

14 PETERBOROUGH STREET

 

 

 

JAFFREY

 

NH

 

03452-5857

 

CHESHIRE

 

603  -  532-6955

 

AR3295260

 

11:45 AM

 

1654

 

01654

 

FORDS SHOPPING CENTER

 

5 LAFAYETTE ROAD

 

FORDS

 

NJ

 

08863-1046

 

MIDDLESEX

 

732  -  225-9655

 

BR0108767

 

12:40 PM

 

1655

 

01655

 

“1389 STATE ROUTE 10, NORTH”

 

 

 

BRANCHLAND

 

WV

 

25506-9719

 

LINCOLN

 

304  -  824-7077

 

AR3297581

 

9:30 AM

 

1656

 

01656

 

FOREST HILLS PLAZA

 

1019 CUMBERLAND FALLS RD.

 

CORBIN

 

KY

 

40701-2735

 

WHITLEY

 

606  -  528-8270

 

AR3247687

 

1:00 PM

 

1657

 

01657

 

116 N. PINE STREET

 

 

 

PINEVILLE

 

KY

 

40977-1647

 

BELL

 

606  -  337-6548

 

BR0886006

 

10:00 AM

 

1658

 

01658

 

ADAMS FOUR SHOPPING CENTER

 

800 W. FOURTH STREET

 

WILMINGTON

 

DE

 

19801-2006

 

NEW CASTLE

 

302  -  654-4493

 

BR0108793

 

11:00 AM

 

1659

 

01659

 

437 N.WOLF CREEK STREET

 

 

 

BROOKVILLE

 

OH

 

45309-1214

 

MONTGOMERY

 

937  -  833-2174

 

BR0131499

 

11:25 AM

 

1661

 

01661

 

2859-61 KENNEDY BOULEVARD

 

 

 

JERSEY CITY

 

NJ

 

07306-3901

 

HUDSON

 

201  -  433-2826

 

BR0108779

 

10:15 AM

 

1662

 

01662

 

700 EAST MAIN STREET

 

 

 

PALMYRA

 

PA

 

17078-3704

 

LEBANON

 

717  -  838-8878

 

BR0138013

 

11:30 AM

 

1663

 

01663

 

419 WEST MAIN STREET

 

 

 

GAYLORD

 

MI

 

49735-1859

 

OTSEGO

 

989  -  732-5220

 

AR3296705

 

10:15 AM

 

1665

 

01665

 

2750 B0STON ROAD

 

 

 

BRONX

 

NY

 

10469-4127

 

BRONX

 

718  -  405-2127

 

BR0127868

 

9:10 AM

 

1668

 

01668

 

707 SHARON NEW CASTLE RD.

 

 

 

FARRELL

 

PA

 

16121-1361

 

MERCER

 

724  -  983-1645

 

BR0108806

 

9:32 AM

 

1669

 

01669

 

402 SOUTH DAVIS STREET

 

 

 

NASHVILLE

 

GA

 

31639-2441

 

BERRIEN

 

229  -  686-5113

 

BR0122440

 

12:46 PM

 

1670

 

01670

 

76 SMITH STREET

 

 

 

PERTH AMBOY

 

NJ

 

08861-4414

 

MIDDLESEX

 

732  -  826-7690

 

BR0181723

 

12:05 PM

 

1671

 

01671

 

1103-1107 WEST SCREVEN STREET

 

 

 

QUITMAN

 

GA

 

31643-1815

 

BROOKS

 

229  -  263-4455

 

BR0168042

 

11:22 AM

 

1672

 

01672

 

6912 NEW FALLS ROAD

 

 

 

LEVITTOWN

 

PA

 

19057-2410

 

BUCKS

 

215  -  949-3052

 

BR0202894

 

11:10 AM

 

1673

 

01673

 

715 WEST FOURTH STREET

 

 

 

ADEL

 

GA

 

31620-2607

 

COOK

 

229  -  896-2300

 

BR0122414

 

1:29 PM

 

1674

 

01674

 

3950 UNION ROAD

 

 

 

CHEEKTOWAGA

 

NY

 

14225-4252

 

ERIE

 

716  -  634-3603

 

BR0182181

 

1:00 PM

 

1677

 

01677

 

476 WILLIAM STREET

 

 

 

BUFFALO

 

NY

 

14206-1538

 

ERIE

 

716  -  847-0424

 

BR0233053

 

1:00 PM

 

1678

 

01678

 

GRAY’S SHOPPING CENTER

 

5113 LEE HIGHWAY

 

VERONA

 

VA

 

24482-9767

 

AUGUSTA

 

540  -  248-0307

 

BR0170845

 

10:06 AM

 

1680

 

01680

 

3232 28TH STREET

 

 

 

GRANDVILLE

 

MI

 

49418-1423

 

KENT

 

616  -  538-0000

 

BR0204381

 

10:22 AM

 

1685

 

01685

 

801 WYOMING AVENUE

 

 

 

WEST PITTSTON

 

PA

 

18643-2766

 

LUZERNE

 

570  -  654-6689

 

BR0217441

 

1:00 PM

 

1687

 

01687

 

306 NORTH MAIN STREET

 

 

 

WEBSTER SPRINGS

 

WV

 

26288-1046

 

WEBSTER

 

304  -  847-2900

 

BR0258714

 

1:30 AM

 

1688

 

01688

 

2418 JACKSON AVENUE

 

 

 

POINT PLEASANT

 

WV

 

25550-2008

 

MASON

 

304  -  675-1624

 

AR7024730

 

8:30 AM

 

1689

 

01689

 

3071-3085 SOUTH PARK AVENUE

 

 

 

LACKAWANNA

 

NY

 

14218-3107

 

ERIE

 

716  -  824-6263

 

BR0234865

 

1:00 PM

 

1691

 

01691

 

THE GIANT PLAZA

 

1133 NORTH US 31

 

PETOSKEY

 

MI

 

49770-9305

 

EMMET

 

231  -  348-2767

 

BR0238293

 

12:21 PM

 

1692

 

01692

 

COUNTY SEAT PLAZA

 

1089 OLD COUNTRY ROAD

 

“RIVERHEAD, LI”

 

NY

 

11901-2019

 

SUFFOLK

 

631  -  727-1060

 

BR0327812

 

10:00 AM

 

1694

 

01694

 

1709 HARPER ROAD

 

 

 

BECKLEY

 

WV

 

25801-3311

 

RALEIGH

 

304  -  255-1251

 

BR0310730

 

11:00 AM

 

1697

 

01697

 

106 W. RACE STREET

 

 

 

KINGSTON

 

TN

 

37763-2721

 

ROANE

 

865  -  376-5263

 

BR0899293

 

8:43 AM

 

1698

 

01698

 

221 GROVE CITY ROAD

 

 

 

SLIPPERY ROCK

 

PA

 

16057-8524

 

BUTLER

 

724  -  794-6365

 

BR0217465

 

11:30 AM

 

1699

 

01699

 

IMPERIAL POINT PLAZA

 

9141 RIDGE ROAD

 

GIRARD

 

PA

 

16417-9645

 

ERIE

 

814  -  774-8880

 

BR0217403

 

1:00 PM

 

 

--------------------------------------------------------------------------------


 

1704

 

01704

 

EDGEWOOD VILLAGE S/C

 

657 HEACOCK ROAD

 

YARDLEY

 

PA

 

19067-6338

 

BUCKS

 

215  -  321-0105

 

BR0356647

 

10:45 AM

 

1707

 

01707

 

47-07 BROADWAY

 

 

 

ASTORIA

 

NY

 

11103-1629

 

QUEENS

 

718  -  726-0801

 

BR0386474

 

11:50 AM

 

1709

 

01709

 

1 CENTENNIAL WAY

 

 

 

SCOTTDALE

 

PA

 

15683-1744

 

WESTMORELAND

 

724  -  887-4727

 

BR0288046

 

11:55 AM

 

1711

 

01711

 

408 GRAND STREET

 

 

 

MANHATTAN

 

NY

 

10002-4702

 

NEW YORK

 

212  -  529-7115

 

BR0818990

 

11:30 AM

 

1715

 

01715

 

101 SOUTH MORENCI STREET

 

 

 

MIO

 

MI

 

48647-9470

 

OSCODA

 

989  -  826-3737

 

BR0300640

 

8:57 AM

 

1716

 

01716

 

101 WHITE HORSE PIKE

 

 

 

CLEMENTON

 

NJ

 

08021-4154

 

CAMDEN

 

856  -  627-6649

 

BR0362929

 

11:00 AM

 

1717

 

01717

 

523 NORTH IRWIN AVENUE

 

 

 

OCILLA

 

GA

 

31774-1007

 

IRWIN

 

229  -  468-7149

 

BR0352473

 

11:07 AM

 

1721

 

01721

 

MEADOWS SHOPPING CENTER

 

6622-24 SECURITY BOULEVARD

 

BALTIMORE

 

MD

 

21207-4010

 

BALTIMORE

 

410  -  944-6611

 

BR0294986

 

9:35 AM

 

1722

 

01722

 

670 THURSTON ROAD

 

 

 

ROCHESTER

 

NY

 

14619-2151

 

MONROE

 

585  -  436-1430

 

BR0815829

 

1:00 PM

 

1726

 

01726

 

415 ROUTE 22

 

 

 

DELMONT

 

PA

 

15626-1637

 

WESTMORELAND

 

724  -  468-6282

 

BR0702806

 

11:29 AM

 

1728

 

01728

 

417 BOONES CREEK ROAD

 

 

 

JONESBOROUGH

 

TN

 

37659-5165

 

WASHINGTON

 

423  -  753-9701

 

BR0357500

 

9:50 AM

 

1729

 

01729

 

218 WEST MAIN STREET

 

 

 

FLUSHING

 

MI

 

48433-2032

 

GENESEE

 

810  -  659-9112

 

BR0344363

 

1:00 PM

 

1731

 

01731

 

337 CENTRAL AVENUE

 

 

 

JERSEY CITY

 

NJ

 

07307-2919

 

HUDSON

 

201  -  653-0357

 

BR0715170

 

9:50 AM

 

1732

 

01732

 

CROSSROADS SHOPPING CENTER

 

823 COOPER LANDING ROAD

 

CHERRY HILL

 

NJ

 

08002-1722

 

CAMDEN

 

856  -  667-6596

 

BR0474180

 

2:25 PM

 

1733

 

01733

 

JEFFERSONVILLE S/C

 

1930 W. MAIN ST.

 

JEFFERSONVILLE

 

PA

 

19403-3175

 

MONTGOMERY

 

610  -  631-1889

 

BR0415554

 

1:12 PM

 

1735

 

01735

 

9 NORTH 52ND STREET

 

 

 

PHILADELPHIA

 

PA

 

19139-2644

 

PHILADELPHIA

 

215  -  748-8342

 

BR0760593

 

10:55 AM

 

1736

 

01736

 

RICHFIELD SHOPPING CENTER

 

1366 CLIFTON AVENUE

 

CLIFTON

 

NJ

 

07012-1343

 

PASSAIC

 

973  -  778-2940

 

BR0448616

 

11:55 AM

 

1737

 

01737

 

U.S. 23 & 35TH STREET

 

 

 

CATLETTSBURG

 

KY

 

41129-9803

 

BOYD

 

606  -  739-4432

 

BR0757015

 

12:00 PM

 

1738

 

01738

 

2241 E. MONUMENT STREET

 

 

 

BALTIMORE

 

MD

 

21205-2430

 

BALTIMORE CITY

 

410  -  675-2416

 

AR7473870

 

7:43 AM

 

1739

 

01739

 

TAYLOR SHOPPING CENTER

 

1345 SOUTH MAIN AVENUE

 

TAYLOR

 

PA

 

18504-3237

 

LACKAWANNA

 

570  -  969-1843

 

BR0924351

 

10:15 AM

 

1740

 

01740

 

500 LAFAYETTE AVENUE

 

 

 

BAY CITY

 

MI

 

48708-7854

 

BAY

 

989  -  892-5300

 

BR0370510

 

11:02 AM

 

1742

 

01742

 

701 HANOVER AVENUE

 

 

 

ALLENTOWN

 

PA

 

18103-2006

 

LEHIGH

 

610  -  820-0450

 

BR0479508

 

12:00 PM

 

1743

 

01743

 

100 SOUTH CAROL MALONE BLVD.

 

 

 

GRAYSON

 

KY

 

41143-1352

 

CARTER

 

606  -  474-4470

 

BR0356039

 

9:15 AM

 

1744

 

01744

 

1040 RICHMOND STREET

 

 

 

MT. VERNON

 

KY

 

40456-2307

 

ROCKCASTLE

 

606  -  256-9207

 

BR0808874

 

12:45 PM

 

1745

 

01745

 

SHOP-RITE S/C

 

512 GOODRICH ST.

 

VASSAR

 

MI

 

48768-9205

 

TUSCOLA

 

989  -  823-2391

 

BR0768880

 

12:06 PM

 

1746

 

01746

 

435 LEXINGTON AVENUE

 

 

 

CLIFTON

 

NJ

 

07011-2356

 

PASSAIC

 

973  -  546-9388

 

BR0641894

 

10:45 AM

 

1748

 

01748

 

10404 MACCORKLE AVENUE

 

 

 

MARMET

 

WV

 

25315-1916

 

KANAWHA

 

304  -  949-2838

 

BR0715168

 

10:50 AM

 

1751

 

01751

 

400 PEOPLES PLAZA

 

 

 

NEWARK

 

DE

 

19702-4797

 

NEW CASTLE

 

302  -  834-0532

 

BR0638479

 

9:35 AM

 

1753

 

01753

 

859 FRANKLIN SPRINGS ST.

 

 

 

ROYSTON

 

GA

 

30662-1527

 

FRANKLIN

 

706  -  245-8595

 

BR0444024

 

1:00 PM

 

1754

 

01754

 

4390 RICHMOND STREET

 

 

 

PHILADELPHIA

 

PA

 

19137-1912

 

PHILADELPHIA

 

215  -  533-6564

 

BR0705511

 

11:25 AM

 

1755

 

01755

 

933 BLACKBURN AVE

 

 

 

ASHLAND

 

KY

 

41101-4503

 

BOYD

 

606  -  324-0372

 

BR1038074

 

11:15 AM

 

1757

 

01757

 

3400 MOUNTAIN ROAD

 

 

 

PASADENA

 

MD

 

21122-2021

 

ANNE ARUNDEL

 

410  -  360-1509

 

BR2613289

 

9:28 AM

 

1758

 

01758

 

113 EAST BALTIMORE AVENUE

 

 

 

CLIFTON HEIGHTS

 

PA

 

19018-1603

 

DELAWARE

 

610  -  622-3225

 

BR0803862

 

10:20 AM

 

1759

 

01759

 

1242-50 HAMILTON AVENUE

 

 

 

TRENTON

 

NJ

 

08629-1401

 

MERCER

 

609  -  396-4744

 

BR0715156

 

10:15 AM

 

1760

 

01760

 

FINKSBURG PLAZA

 

3000 GAMBER ROAD SUITE 2

 

FINKSBURG

 

MD

 

21048-2242

 

CARROLL

 

410  -  861-8100

 

BR0917700

 

9:30 AM

 

1762

 

01762

 

380 HARMONY ROAD

 

 

 

GIBBSTOWN

 

NJ

 

08027-1702

 

GLOUCESTER

 

856  -  423-2944

 

BR1264996

 

1:20 PM

 

1764

 

01764

 

5601 CHESTNUT STREET

 

 

 

PHILADELPHIA

 

PA

 

19139-3233

 

PHILADELPHIA

 

215  -  474-6868

 

BR0671479

 

10:15 AM

 

1766

 

01766

 

SNYDER PLAZA

 

10 SNYDER AVENUE

 

PHILADELPHIA

 

PA

 

19148-2711

 

PHILADELPHIA

 

215  -  465-3270

 

BR0660402

 

1:35 PM

 

 

--------------------------------------------------------------------------------


 

1767

 

01767

 

STRAWBERRY SQUARE

 

2801 W. DAUPHIN STREET

 

PHILADELPHIA

 

PA

 

19132-3452

 

PHILADELPHIA

 

215  -  225-1912

 

BR0775924

 

11:00 AM

 

1768

 

01768

 

1620 MAIN STREET

 

 

 

NORTHAMPTON

 

PA

 

18067-1541

 

NORTHAMPTON

 

610  -  262-2022

 

BR0782210

 

9:25 AM

 

1769

 

01769

 

1615 LINCOLN WAY

 

 

 

WHITE OAK

 

PA

 

15131-1713

 

ALLEGHENY

 

412  -  672-5576

 

BR0713289

 

10:31 AM

 

1770

 

01770

 

275 PRESTONSBURG STREET

 

 

 

WEST LIBERTY

 

KY

 

41472-1135

 

MORGAN

 

606  -  743-3425

 

BR0803672

 

11:00 AM

 

1772

 

01772

 

PO BOX 63

 

1010 EAST CENTER STREET

 

ITHACA

 

MI

 

48847-0063

 

GRATIOT

 

989  -  875-3380

 

BR0994081

 

12:30 PM

 

1778

 

01778

 

596 SHREWSBURY AVENUE

 

 

 

RED BANK

 

NJ

 

07701-4909

 

MONMOUTH

 

732  -  741-7904

 

BR1098400

 

12:15 PM

 

1780

 

01780

 

BI-LO PLAZA

 

1516 JEFFERSON AVENUE

 

WINDBER

 

PA

 

15963-1752

 

SOMERSET

 

814  -  467-9168

 

BR0728228

 

11:38 AM

 

1781

 

01781

 

125 NORTH MAIN STREET

 

BOX 278

 

STANTON

 

KY

 

40380-2174

 

POWELL

 

606  -  663-2521

 

BR0722226

 

12:30 PM

 

1782

 

01782

 

3801 N. MARKET STREET

 

 

 

WILMINGTON

 

DE

 

19802-2215

 

NEW CASTLE

 

302  -  762-1127

 

BR0799405

 

11:10 AM

 

1784

 

01784

 

1100-02 SEVENTH AVENUE

 

 

 

BEAVER FALLS

 

PA

 

15010-4424

 

BEAVER

 

724  -  843-5288

 

BR0660387

 

9:53 AM

 

1790

 

01790

 

141 MERIDEN ROAD

 

 

 

WATERBURY

 

CT

 

06705-1937

 

NEW HAVEN

 

203  -  573-0378

 

BR0721440

 

6:34 AM

 

1792

 

01792

 

ALAMEDA SHOPPING CENTER

 

5618 THE ALAMEDA

 

BALTIMORE

 

MD

 

21239-2737

 

BALTIMORE CITY

 

410  -  435-7072

 

BR1681320

 

7:51 AM

 

1793

 

01793

 

651 LINCOLN STREET

 

 

 

CADIZ

 

OH

 

43907-9498

 

HARRISON

 

740  -  942-3101

 

BR0546171

 

1:29 PM

 

1795

 

01795

 

BUCHANAN AVENUE

 

WV ROUTE 83 PO BOX 751

 

BRADSHAW

 

WV

 

24817-0751

 

MCDOWELL

 

304  -  967-5001

 

BR0634407

 

12:00 PM

 

1796

 

01796

 

TINTON FALLS CENTER

 

4057 ASBURY AVENUE

 

NEPTUNE

 

NJ

 

07753-7700

 

MONMOUTH

 

732  -  493-0669

 

BR1054991

 

12:00 PM

 

1799

 

01799

 

1380 ROCKAWAY PARKWAY

 

 

 

BROOKLYN

 

NY

 

11236-2322

 

KINGS

 

718  -  272-1107

 

BR1003831

 

3:15 PM

 

1800

 

01800

 

20 VILLAGE CENTER

 

 

 

EAST STROUDSBURG

 

PA

 

18301-8705

 

MONROE

 

570  -  223-8062

 

BR1660097

 

1:15 PM

 

1801

 

01801

 

195 M-66 HIGHWAY

 

 

 

CHARLEVOIX

 

MI

 

49720-9338

 

CHARLEVOIX

 

231  -  547-4001

 

BM0426747

 

11:17 AM

 

1802

 

01802

 

NO. 1802

 

300 W. MAIN STREET

 

BRIDGEPORT

 

WV

 

26330-1751

 

HARRISON

 

304  -  842-3131

 

BR0431231

 

8:49 AM

 

1803

 

01803

 

10764 NORTH STREET

 

 

 

GARRETTSVILLE

 

OH

 

44231-1016

 

PORTAGE

 

330  -  527-2828

 

BR0431229

 

9:47 AM

 

1805

 

01805

 

33-01 30TH AVENUE

 

 

 

ASTORIA

 

NY

 

11103-4601

 

QUEENS

 

718  -  721-3475

 

BR1209091

 

11:40 AM

 

1807

 

01807

 

1224 EAST LOVEJOY STREET

 

 

 

BUFFALO

 

NY

 

14206-1216

 

ERIE

 

716  -  893-2338

 

BR0448628

 

1:00 PM

 

1809

 

01809

 

CAMBRIA HEIGHTS

 

222-14 LINDEN BOULEVARD

 

CAMBRIA HEIGHTS

 

NY

 

11411-1606

 

QUEENS

 

718  -  949-3000

 

BR0782335

 

10:25 AM

 

1811

 

01811

 

1661 LASKIN ROAD

 

 

 

VIRGINIA BEACH

 

VA

 

23451-6138

 

VIRGINIA BEACH CITY

 

757  -  425-7665

 

BR6283220

 

6:12 AM

 

1812

 

01812

 

410 WEST TOM T HALL BLVD

 

“US ROUTES 2, 59 AND 60”

 

OLIVE HILL

 

KY

 

41164-1328

 

CARTER

 

606  -  286-2322

 

BR0860595

 

9:15 AM

 

1814

 

01814

 

113 WEST MAIN STREET

 

 

 

WEST NEWTON

 

PA

 

15089-1141

 

WESTMORELAND

 

724  -  872-6401

 

BR0700650

 

11:27 AM

 

1816

 

01816

 

845 ABBOTT ROAD

 

 

 

BUFFALO

 

NY

 

14220-2401

 

ERIE

 

716  -  827-9268

 

BR0601117

 

1:00 PM

 

1818

 

01818

 

5034 BOBBY HICKS HWY STE 3

 

 

 

GRAY

 

TN

 

37615-6206

 

JOHNSON

 

423  -  477-2166

 

BR0932904

 

1:03 PM

 

1822

 

01822

 

1950 WEST CENTRE AVENUE

 

 

 

PORTAGE

 

MI

 

49024-5334

 

KALAMAZOO

 

269  -  321-0664

 

BR0695710

 

11:42 AM

 

1825

 

01825

 

UNIVERSITY PLAZA

 

1735 STATE OF FRANKLIN

 

JOHNSON CITY

 

TN

 

37604-6573

 

WASHINGTON

 

423  -  929-2611

 

BR1171444

 

10:16 AM

 

1826

 

01826

 

128 LOVVORN AVENUE

 

 

 

BOWDON

 

GA

 

30108-1000

 

CARROLL

 

770  -  258-3310

 

BR0965220

 

1:00 PM

 

1827

 

01827

 

2172 PENFIELD ROAD

 

 

 

PENFIELD

 

NY

 

14526-1736

 

MONROE

 

585  -  388-9410

 

BR6563515

 

1:00 PM

 

1830

 

01830

 

COLONIAL PLAZA

 

387 YORK AVENUE

 

NORTH TOWANDA

 

PA

 

18848-2016

 

BRADFORD

 

570  -  265-7882

 

BR0787878

 

1:00 PM

 

1832

 

01832

 

2596 TINKLING SPRING ROAD

 

 

 

STUARTS DRAFT

 

VA

 

24477-2706

 

AUGUSTA

 

540  -  337-2640

 

BR0775671

 

11:34 AM

 

1833

 

01833

 

3701 NY HIGHWAY 43

 

BOX 372

 

WEST SAND LAKE

 

NY

 

12196-1928

 

RENSSELAER

 

518  -  674-5877

 

BR0707426

 

12:02 PM

 

1839

 

01839

 

72 ELM STREET

 

 

 

WEST HAVEN

 

CT

 

06516-3810

 

NEW HAVEN

 

203  -  933-5260

 

BR5826093

 

10:10 AM

 

1843

 

01843

 

800 HABERSHAM STREET

 

 

 

SAVANNAH

 

GA

 

31401-5935

 

CHATHAM

 

912  -  234-7724

 

BR1539278

 

1:00 PM

 

1845

 

01845

 

3901 WHITE PLAINS ROAD

 

 

 

BRONX

 

NY

 

10466-3017

 

BRONX

 

718  -  652-7150

 

BR0879075

 

10:20 AM

 

 

--------------------------------------------------------------------------------


 

1849

 

01849

 

PO BOX 338

 

 

 

GILBERT

 

WV

 

25621-0338

 

MINGO

 

304  -  664-9800

 

BR0780521

 

10:05 AM

 

1851

 

01851

 

14111 TIMBER WAY

 

 

 

TIMBERVILLE

 

VA

 

22853-2325

 

ROCKINGHAM

 

540  -  896-6407

 

BR1055979

 

8:02 AM

 

1852

 

01852

 

CROSSROADS S/C

 

1107 MAIN STREET

 

PEEKSKILL

 

NY

 

10566-2907

 

WESTCHESTER

 

914  -  737-0154

 

AR5302839

 

10:45 AM

 

1854

 

01854

 

1709 LIBERTY STREET

 

 

 

ERIE

 

PA

 

16502-1650

 

ERIE

 

814  -  452-2596

 

BR0759576

 

1:00 PM

 

1859

 

01859

 

7501 RITCHIE HIGHWAY

 

 

 

GLEN BURNIE

 

MD

 

21061-3716

 

ANNE ARUNDEL

 

410  -  766-5220

 

BR0785571

 

7:53 AM

 

1860

 

01860

 

490 HURFVILLE-CROSS KEYS

 

 

 

SEWELL

 

NJ

 

08080-2342

 

GLOUCESTER

 

856  -  589-8466

 

BR1152797

 

1:15 PM

 

1861

 

01861

 

2156 GRAND ISLAND BLVD.

 

 

 

GRAND ISLAND

 

NY

 

14072-2194

 

ERIE

 

716  -  773-3111

 

BR0601092

 

1:00 PM

 

1862

 

01862

 

214 CENTRAL AVENUE

 

 

 

SILVER CREEK

 

NY

 

14136-1339

 

CHAUTAUQUA

 

716  -  934-3980

 

BR0800777

 

1:00 PM

 

1866

 

01866

 

“ATCO PLAZA, SUITE E”

 

386E WHITE HORSE PIKE

 

ATCO

 

NJ

 

08004-2265

 

CAMDEN

 

856  -  768-0911

 

BR1698135

 

12:30 PM

 

1867

 

01867

 

1147 COOPER STREET

 

 

 

EDGEWATER PARK

 

NJ

 

08010-2558

 

BURLINGTON

 

609  -  877-0013

 

BR1265001

 

10:30 AM

 

1868

 

01868

 

320 MAIN STREET

 

 

 

BEACON

 

NY

 

12508-3019

 

DUTCHESS

 

845  -  831-5699

 

BR0919691

 

9:45 AM

 

1869

 

01869

 

756 EAST DELAVAN AVENUE

 

 

 

BUFFALO

 

NY

 

14215-3042

 

ERIE

 

716  -  893-0417

 

BR0983850

 

1:00 PM

 

1870

 

01870

 

531 US HIGHWAY 22 EAST

 

 

 

WHITEHOUSE STATION

 

NJ

 

08889-3603

 

HUNTERDON

 

908  -  534-0019

 

BR6221167

 

1:05 PM

 

1871

 

01871

 

40 EAST STATE STREET

 

 

 

MT. MORRIS

 

NY

 

14510-1147

 

LIVINGSTON

 

585  -  658-9498

 

BR1018197

 

1:00 PM

 

1879

 

01879

 

8702 STAPLES MILL ROAD

 

 

 

RICHMOND

 

VA

 

23228-2721

 

HENRICO

 

804  -  264-9634

 

BR1082798

 

10:04 AM

 

1881

 

01881

 

185 KINGS HIGHWAY

 

 

 

BROOKLYN

 

NY

 

11223-1105

 

KINGS

 

718  -  331-2019

 

BR0986135

 

12:45 PM

 

1882

 

01882

 

EVERYBODY’S S/C

 

325 FERRY STREET

 

NEW HAVEN

 

CT

 

06513-3702

 

NEW HAVEN

 

203  -  777-0695

 

BR0918308

 

1:00 PM

 

1886

 

01886

 

802 NATHAN DEAN BYPASS

 

 

 

ROCKMART

 

GA

 

30153-1945

 

POLK

 

770  -  684-6547

 

BR1159020

 

10:03 AM

 

1887

 

01887

 

2103 N. THIRD STREET

 

 

 

HARRISBURG

 

PA

 

17110-1812

 

DAUPHIN

 

717  -  236-4208

 

BR1124661

 

12:55 PM

 

1889

 

01889

 

1533 EAST PEMBROKE AVENUE

 

 

 

HAMPTON

 

VA

 

23663-2038

 

YORK

 

757  -  728-9649

 

BR1279733

 

1:00 PM

 

1892

 

01892

 

211 WEST COLLEGE STREET

 

 

 

COLQUITT

 

GA

 

31737-1213

 

MILLER

 

229  -  758-3168

 

BR1156492

 

12:16 PM

 

1893

 

01893

 

335 CRYSTAL LANE

 

 

 

STRASBURG

 

VA

 

22657-2364

 

SHENANDOAH

 

540  -  465-3725

 

BR1711096

 

8:17 AM

 

1894

 

01894

 

2901 CARLISLE ROAD

 

 

 

DOVER

 

PA

 

17315-4603

 

YORK

 

717  -  764-9831

 

BR1660085

 

10:45 AM

 

1896

 

01896

 

120 WEST RESERVOIR ROAD

 

 

 

WOODSTOCK

 

VA

 

22664-1012

 

SHENANDOAH

 

540  -  459-2183

 

BR0972605

 

7:52 AM

 

1897

 

01897

 

8130 OHIO RIVER ROAD

 

 

 

WHEELERSBURG

 

OH

 

45694-1625

 

SCIOTO

 

740  -  574-5054

 

BR1311555

 

12:15 PM

 

1900

 

01900

 

4053 LANKFORD HIGHWAY

 

PO BOX 850

 

EXMORE

 

VA

 

23350-2643

 

NORTHAMPTON

 

757  -  442-8542

 

BR1283035

 

1:00 PM

 

1901

 

01901

 

BI-LO CENTER

 

2211 MOODY ROAD

 

WARNER ROBINS

 

GA

 

31088-6131

 

HOUSTON

 

478  -  328-8783

 

BR1142138

 

1:00 PM

 

1902

 

01902

 

2067 ROUTE 116

 

 

 

SPRING GROVE

 

PA

 

17362-8517

 

YORK

 

717  -  225-5227

 

BR1164879

 

12:10 PM

 

1906

 

01906

 

SILO S/C

 

13387 JONES STREET

 

LAVONIA

 

GA

 

30553-1164

 

FRANKLIN

 

706  -  356-4153

 

BR1085756

 

1:00 PM

 

1909

 

01909

 

41 BUFFALO ROAD

 

 

 

EAST AURORA

 

NY

 

14052-1648

 

ERIE

 

716  -  652-5686

 

BR0943779

 

1:00 PM

 

1910

 

01910

 

2025 SHERIDAN DRIVE

 

 

 

BUFFALO

 

NY

 

14223-1201

 

ERIE

 

716  -  873-7813

 

BR0943767

 

1:00 PM

 

1911

 

01911

 

2141 FILLMORE AVENUE

 

 

 

BUFFALO

 

NY

 

14214-2505

 

ERIE

 

716  -  832-6357

 

BR0943729

 

1:00 PM

 

1912

 

01912

 

3953 LOCKPORT OLCOTT ROAD

 

 

 

LOCKPORT

 

NY

 

14094-1132

 

NIAGARA

 

716  -  433-6061

 

BR0943743

 

1:00 PM

 

1913

 

01913

 

214 LOCKPORT STREET

 

 

 

YOUNGSTOWN

 

NY

 

14174-1008

 

NIAGARA

 

716  -  745-3313

 

BR0943755

 

1:00 PM

 

1914

 

01914

 

NUTTER FORT

 

401 BUCKHANNON PIKE

 

NUTTERFORT

 

WV

 

26301-4307

 

HARRISON

 

304  -  622-1204

 

BR1265013

 

12:49 PM

 

1915

 

01915

 

650 EAST WASHINGTON AVENUE

 

 

 

ASHBURN

 

GA

 

31714-5316

 

TURNER

 

229  -  567-3007

 

BR1287259

 

10:04 AM

 

1917

 

01917

 

13 NORTH DELSEA DRIVE

 

 

 

CLAYTON

 

NJ

 

08312-1637

 

GLOUCESTER

 

856  -  881-0667

 

BR1740756

 

9:45 AM

 

1921

 

01921

 

1242 LIBERTY AVENUE

 

 

 

OZONE PARK

 

NY

 

11417-1044

 

QUEENS

 

718  -  235-7041

 

BR1372678

 

12:35 PM

 

1922

 

01922

 

315 WEST FOURTH STREET

 

 

 

QUARRYVILLE

 

PA

 

17566-1922

 

LANCASTER

 

717  -  786-9091

 

BR1319412

 

11:45 AM

 

1924

 

01924

 

944 BROWN STREET

 

 

 

AKRON

 

OH

 

44311-2261

 

SUMMIT

 

330  -  724-7093

 

BR1243219

 

11:29 AM

 

 

--------------------------------------------------------------------------------

 

1925

 

01925

 

634-640 MONONGAHELA AVENUE

 

 

 

GLASSPORT

 

PA

 

15045-1608

 

ALLEGHENY

 

412  -  678-5109

 

BR1627782

 

12:33 PM

 

1929

 

01929

 

175 EAGLEVIEW BOULEVARD

 

 

 

EXTON

 

PA

 

19341-3060

 

CHESTER

 

610  -  363-0554

 

BR1788263

 

11:30 AM

 

1930

 

01930

 

WESTVIEW SHOPPING CENTER

 

150 BURKESVILLE ROAD

 

ALBANY

 

KY

 

42602-1602

 

CLINTON

 

606  -  387-8722

 

BR1408992

 

11:30 AM

 

1933

 

01933

 

410 FAIRFAX PIKE

 

 

 

STEPHENS CITY

 

VA

 

22655-2969

 

FREDERICK

 

540  -  869-2212

 

BR1422663

 

7:07 AM

 

1935

 

01935

 

289 NORTH MAIN STREET

 

 

 

JELLICO

 

TN

 

37762-2131

 

CAMPBELL

 

423  -  784-8380

 

BR1243233

 

2:15 PM

 

1936

 

01936

 

2017-2023 SOUTH BROAD ST.

 

 

 

PHILADELPHIA

 

PA

 

19148-5505

 

PHILADELPHIA

 

215  -  467-0850

 

BR1140437

 

12:55 PM

 

1939

 

01939

 

1108 STATE STREET

 

 

 

SCHENECTADY

 

NY

 

12307-2610

 

SCHENECTADY

 

518  -  382-1239

 

BR1372680

 

11:30 AM

 

1941

 

01941

 

7401 OGONTZ AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19138-1323

 

PHILADELPHIA

 

215  -  224-9997

 

BR1622453

 

2:50 PM

 

1944

 

01944

 

900 MOUNT ROYAL BLVD.

 

 

 

PITTSBURGH

 

PA

 

15223-1060

 

ALLEGHENY

 

412  -  487-5706

 

BR3115361

 

11:16 AM

 

1947

 

01947

 

960 HALSEY STREET

 

 

 

BROOKLYN

 

NY

 

11233-1403

 

KINGS

 

718  -  602-1607

 

BR6141434

 

2:45 PM

 

1949

 

01949

 

1510 MAIN STREET

 

 

 

FOLLANSBEE

 

WV

 

26037-1222

 

BROOKE

 

304  -  527-4082

 

BR1378226

 

1:50 PM

 

1955

 

01955

 

12 CARRIAGE SQUARE

 

STERLING ROAD (ROUTE 196 S)

 

TOBYHANNA

 

PA

 

18466-3960

 

MONROE

 

570  -  894-0571

 

BR1551046

 

2:40 PM

 

1956

 

01956

 

PARKWOOD SHOPPING CENTER

 

12353 ACADEMY ROAD

 

PHILADELPHIA

 

PA

 

19154-1927

 

PHILADELPHIA

 

215  -  637-4690

 

BR1296880

 

10:50 AM

 

1957

 

01957

 

3040-44 EASTCHESTER RD.

 

 

 

BRONX

 

NY

 

10469-3202

 

BRONX

 

718  -  320-5101

 

BR1467453

 

11:50 AM

 

1960

 

01960

 

1315 JEFFERSON AVENUE

 

 

 

BUFFALO

 

NY

 

14208-2102

 

ERIE

 

716  -  882-6282

 

BR1644586

 

1:00 PM

 

1962

 

01962

 

284 CONNECTICUT STREET

 

 

 

BUFFALO

 

NY

 

14213-2542

 

ERIE

 

716  -  881-4007

 

BR1735527

 

1:00 PM

 

1963

 

01963

 

262 CONNELLSVILLE STREET

 

 

 

UNIONTOWN

 

PA

 

15401-3814

 

FAYETTE

 

724  -  438-9799

 

BR1804106

 

12:26 PM

 

1964

 

01964

 

PO BOX 369

 

1235 WASHINGTON STREET

 

CLARKESVILLE

 

GA

 

30523-0369

 

HABERSHAM

 

706  -  754-4122

 

BR1667988

 

1:00 PM

 

1965

 

01965

 

805 BARDSTOWN ROAD

 

SUITE 1

 

SPRINGFIELD

 

KY

 

40069-1513

 

WASHINGTON

 

859  -  336-9004

 

BR1304029

 

8:50 AM

 

1969

 

01969

 

609 MAIN STREET

 

 

 

“FARMINGDALE, LI,”

 

NY

 

11735-4100

 

NASSAU

 

516  -  694-0775

 

BR1566681

 

1:00 PM

 

1970

 

01970

 

431 HALEDON AVENUE

 

 

 

HALEDON

 

NJ

 

07508-1555

 

PASSAIC

 

973  -  904-0550

 

BR1674010

 

11:10 AM

 

1972

 

01972

 

620 CENTRAL DRIVE

 

 

 

EAST DUBLIN

 

GA

 

31021-7414

 

LAURENS

 

478  -  272-8024

 

BR1546552

 

1:00 PM

 

1974

 

01974

 

PINEHILL CROSSING SHOP CENTER

 

701 RIVERSIDE AVE. #2

 

WAYCROSS

 

GA

 

31501-5335

 

WARE

 

912  -  283-7101

 

BR1658799

 

10:29 AM

 

1975

 

01975

 

4810 PENN AVENUE

 

 

 

SINKING SPRINGS

 

PA

 

19608-1111

 

BERKS

 

610  -  670-9986

 

BR1643166

 

12:50 PM

 

1976

 

01976

 

329 PORT ALLEGANY ROAD

 

 

 

COUDERSPORT

 

PA

 

16915-9523

 

POTTER

 

814  -  274-0439

 

BR1509578

 

1:00 PM

 

1977

 

01977

 

35 MILL ROAD

 

 

 

IRVINGTON

 

NJ

 

07111-1009

 

ESSEX

 

973  -  372-0733

 

BR1579385

 

11:55 AM

 

1978

 

01978

 

LEONARDTOWN SHOPPING CENTER

 

40955 MERCHANT LANE

 

LEONARDTOWN

 

MD

 

20650-3702

 

ST. MARY’S

 

301  -  475-7212

 

BR1930761

 

9:43 AM

 

1981

 

01981

 

BEAUFORT PLAZA

 

2023A LINGLESTOWN ROAD

 

HARRISBURG

 

PA

 

17110-9484

 

DAUPHIN

 

717  -  540-4310

 

BR1455965

 

10:20 AM

 

1982

 

01982

 

98 NORTH PIKE STREET

 

 

 

GRAFTON

 

WV

 

26354-1538

 

TAYLOR

 

304  -  265-0758

 

BR1434529

 

8:42 AM

 

1983

 

01983

 

102 EASTON ROAD

 

 

 

NAZARETH

 

PA

 

18064-3011

 

NORTHAMPTON

 

610  -  759-6066

 

BR1643154

 

9:15 AM

 

1986

 

01986

 

411 SOLIDA ROAD

 

 

 

SOUTH POINT

 

OH

 

45680-9208

 

LAWRENCE

 

740  -  377-9992

 

BR1724447

 

12:45 PM

 

1987

 

01987

 

GREENBRIAR SHOPPING CENTER

 

1201 VOLVO PARKWAY

 

CHESAPEAKE

 

VA

 

23320-2811

 

CHESAPEAKE CITY

 

757  -  436-9157

 

BR1594476

 

1:00 PM

 

1989

 

01989

 

TORY CORNER MARKET

 

262 MAIN STREET

 

WEST ORANGE

 

NJ

 

07052-5617

 

ESSEX

 

973  -  669-3357

 

BR1740869

 

10:40 AM

 

1990

 

01990

 

957 CURRY RD

 

 

 

ROTTERDAM

 

NY

 

12306-2909

 

SCHENECTADY

 

518  -  356-6310

 

BR1971553

 

11:00 AM

 

1991

 

01991

 

UNIVERSITY PLAZA SHOP/CENTER

 

186 WEST MARKET STREET

 

NEWARK

 

NJ

 

07103-2727

 

ESSEX

 

973  -  596-8188

 

BR2192653

 

11:30 AM

 

1992

 

01992

 

PO BOX 1251

 

“ROUTE 119, HOLDEN ROAD”

 

MOUNT GAY

 

WV

 

25637-1251

 

LOGAN

 

304  -  239-2020

 

BR1642518

 

9:25 AM

 

1993

 

01993

 

HAWLEY PLAZA

 

2511 W 4TH ST SUITE A

 

WILMINGTON

 

DE

 

19805-3307

 

NEW CASTLE

 

302  -  654-2276

 

BR1598397

 

10:30 AM

 

1998

 

01998

 

1200-1220 CLINTON AVENUE

 

 

 

IRVINGTON

 

NJ

 

07111-2015

 

ESSEX

 

973  -  375-3211

 

BR2083258

 

12:05 PM

 

2000

 

02000

 

330 CUMBERLAND PARKWAY

 

 

 

MECHANICSBURG

 

PA

 

17055-5674

 

CUMBERLAND

 

717  -  796-7685

 

BR6112229

 

2:30 PM

 

 

--------------------------------------------------------------------------------


 

2002

 

02002

 

518 JEFFERSON PLAZA

 

 

 

PORT JEFFERSON STA

 

NY

 

11776-1104

 

SUFFOLK

 

631  -  476-8334

 

BR5900003

 

11:25 AM

 

2010

 

02010

 

4046 BROADWAY

 

 

 

MANHATTAN

 

NY

 

10032-1517

 

NEW YORK

 

212  -  928-2550

 

BR6640999

 

11:40 AM

 

2017

 

02017

 

762 EAST JOHNSON HIGHWAY

 

 

 

NORRISTOWN

 

PA

 

19401-3110

 

MONTGOMERY

 

610  -  272-5401

 

BR5799068

 

10:30 AM

 

2059

 

02059

 

99-17 QUEENS BOULEVARD

 

 

 

REGO PARK

 

NY

 

11374-4512

 

QUEENS

 

718  -  896-3123

 

BR6654568

 

10:25 AM

 

2077

 

02077

 

713 NORTH STATE STREET

 

 

 

GIRARD

 

OH

 

44420-1750

 

TRUMBULL

 

330  -  545-8414

 

BR5795604

 

12:25 PM

 

2080

 

02080

 

151 EAST MAIN STREET

 

 

 

DOVER-FOXCROFT

 

ME

 

04426-1304

 

PISCATAQUIS

 

207  -  564-9011

 

BR6203498

 

12:00 PM

 

2089

 

02089

 

1030 WOLCOTT STREET

 

 

 

WATERBURY

 

CT

 

06705-1316

 

NEW HAVEN

 

203  -  754-3636

 

BR6194601

 

9:04 AM

 

2098

 

02098

 

2250 SEAMANS NECK ROAD

 

 

 

SEAFORD

 

NY

 

11783-2543

 

NASSAU

 

516  -  781-3712

 

BR6163377

 

9:24 AM

 

2108

 

02108

 

WORD OF GOD OUTREACH CENTER

 

103 EAST PINE STREET

 

SWAINSBORO

 

GA

 

30401-2062

 

EMANUEL

 

478  -  237-2605

 

BR0776332

 

1:00 PM

 

2110

 

02110

 

2423 SYLVESTER ROAD

 

 

 

ALBANY

 

GA

 

31705-2422

 

DOUGHERTY

 

229  -  431-1120

 

BR0776306

 

1:25 PM

 

2112

 

02112

 

MOULTRIE PLAZA

 

“305 6TH STREET, SE”

 

MOULTRIE

 

GA

 

31768-4842

 

COLQUITT

 

229  -  985-1378

 

BR0776368

 

1:54 PM

 

2113

 

02113

 

2001 VETERANS BOULEVARD

 

SUITE #18

 

DUBLIN

 

GA

 

31021-3028

 

LAURENS

 

478  -  272-8660

 

BR0776356

 

1:00 PM

 

2120

 

02120

 

CRESTWOOD PLAZA S/C

 

6970 CRESTWOOD BOULEVARD

 

FREDERICK

 

MD

 

21703-7225

 

FREDERICK

 

301  -  682-9158

 

BR6174988

 

8:32 AM

 

2136

 

02136

 

HEMPSTEAD VILLAGE COMMONS

 

270 PENINSULA BOULEVARD

 

HEMPSTEAD

 

NY

 

11550-4913

 

NASSAU

 

516  -  489-1942

 

BR6185688

 

12:00 PM

 

2204

 

02204

 

2801 FOSTER AVENUE

 

 

 

BALTIMORE

 

MD

 

21224-3816

 

BALTIMORE CITY

 

410  -  732-0523

 

BR0815742

 

9:14 AM

 

2205

 

02205

 

1520 ROCK SPRING ROAD

 

 

 

FOREST HILL

 

MD

 

21050-2815

 

HARFORD

 

410  -  836-5288

 

BR0815730

 

11:10 AM

 

2207

 

02207

 

6 CARROLL ISLAND ROAD

 

 

 

BALTIMORE

 

MD

 

21220-2206

 

BALTIMORE

 

410  -  335-2323

 

BR0815716

 

9:54 AM

 

2209

 

02209

 

CHADWICK MANOR

 

7153 SECURITY BLVD

 

BALTIMORE

 

MD

 

21244-1811

 

BALTIMORE

 

410  -  944-6400

 

BR0815689

 

9:39 AM

 

2210

 

02210

 

1400 SULPHUR SPRING ROAD

 

 

 

BALTIMORE

 

MD

 

21227-2701

 

BALTIMORE

 

410  -  737-9221

 

BR0815691

 

6:38 AM

 

2211

 

02211

 

17 WEST BALTIMORE STREET

 

 

 

BALTIMORE

 

MD

 

21201-3202

 

BALTIMORE CITY

 

410  -  539-0838

 

BR0815677

 

7:06 AM

 

2212

 

02212

 

6402 GOLDEN RING ROAD

 

 

 

BALTIMORE

 

MD

 

21237-2010

 

BALTIMORE

 

410  -  866-2500

 

BR0815665

 

9:00 AM

 

2214

 

02214

 

GREENSPRING S.C.

 

2855 SMITH AVENUE

 

BALTIMORE

 

MD

 

21209-1426

 

BALTIMORE

 

410  -  484-3200

 

BR0815641

 

7:34 AM

 

2217

 

02217

 

35 EAST PADONIA ROAD

 

 

 

TIMONIUM

 

MD

 

21093-2306

 

BALTIMORE

 

410  -  252-8901

 

BR0815615

 

8:28 AM

 

2220

 

02220

 

ABERDEEN MARKETPLACE

 

1014 BEARDS HILL ROAD

 

ABERDEEN

 

MD

 

21001-2230

 

HARFORD

 

410  -  272-7000

 

BR0815588

 

1:30 PM

 

2223

 

02223

 

FREEDOM VILLAGE S/C

 

6300 GEORGETOWN BLVD #107

 

ELDERSBURG

 

MD

 

21784-6419

 

CARROLL

 

410  -  549-6250

 

BR1243194

 

10:25 AM

 

2231

 

02231

 

300 PULASKI HIGHWAY

 

 

 

JOPPA

 

MD

 

21085-3699

 

HARFORD

 

410  -  538-5124

 

BR1137416

 

12:21 PM

 

2235

 

02235

 

HIGHLAND TOWNE VILLAGE

 

3820 E. LOMBARD STREET

 

BALTIMORE

 

MD

 

21224-2400

 

BALTIMORE CITY

 

410  -  675-1126

 

BR1137505

 

8:19 AM

 

2248

 

02248

 

VILLAGE CENTER AT HAMLIN

 

PO BOX 628 ROUTE #590

 

HAMLIN

 

PA

 

18427-0628

 

WAYNE

 

570  -  689-4660

 

BR2135691

 

1:50 PM

 

2252

 

02252

 

5272 TORRESDALE AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19124-2041

 

PHILADELPHIA

 

215  -  535-6854

 

BR1841572

 

9:15 AM

 

2253

 

02253

 

ELKRIDGE PLAZA

 

7270 MONTGOMERY ROAD

 

ELKRIDGE

 

MD

 

21227-5417

 

HOWARD

 

410  -  796-3344

 

BR2511889

 

4:27 AM

 

2255

 

02255

 

520 NORTH STATE ROUTE 2

 

 

 

NEW MARTINSVILLE

 

WV

 

26155-2714

 

WETZEL

 

304  -  455-1790

 

BR1720704

 

8:57 AM

 

2257

 

02257

 

GUNSTON PLAZA CENTER

 

7764 GUNSTON PLAZA DRIVE

 

LORTON

 

VA

 

22079-2531

 

FAIRFAX

 

703  -  339-0180

 

BR1881918

 

9:45 AM

 

2258

 

02258

 

1000 SENECA TRAIL NORTH

 

 

 

MARLINTON

 

WV

 

24954-1037

 

POCAHONTAS

 

304  -  799-6617

 

BR2737306

 

12:35 PM

 

2259

 

02259

 

11349 STATE HIGHWAY 1056

 

“BUSKIRK PLAZA, PO BOX 187”

 

MC CARR

 

KY

 

41544-8543

 

PIKE

 

606  -  427-9007

 

BR2831281

 

10:45 AM

 

2261

 

02261

 

201 N.HERMITAGE AVENUE

 

 

 

TRENTON

 

NJ

 

08618-5511

 

MERCER

 

609  -  396-6167

 

BR2081595

 

10:05 AM

 

 

--------------------------------------------------------------------------------


 

2264

 

02264

 

1915 W. NINTH STREET

 

 

 

CHESTER

 

PA

 

19013-2719

 

DELAWARE

 

610  -  494-3910

 

BR1974319

 

1:30 PM

 

2265

 

02265

 

134 MAIN STREET

 

P. O. BOX 148

 

PARSONS

 

WV

 

26287-0148

 

TUCKER

 

304  -  478-4864

 

BR1736579

 

10:57 AM

 

2267

 

02267

 

452 POND STREET

 

ROUTE 271

 

BRISTOL BOROUGH

 

PA

 

19007-5121

 

BUCKS

 

215  -  785-1553

 

BR1739652

 

12:15 PM

 

2270

 

02270

 

VALLEY CENTER

 

1233 N. MT. JULIET RD.

 

MT. JULIET

 

TN

 

37122-3314

 

WILSON

 

615  -  754-4044

 

BR1710614

 

7:05 AM

 

2271

 

02271

 

“4135 NORTH GEORGE STREET, EXT

 

 

 

MANCHESTER

 

PA

 

17345-1311

 

YORK

 

717  -  266-6609

 

BR1910492

 

10:10 AM

 

2274

 

02274

 

WHITE LAKE CENTRE

 

3263 E. COLBY ROAD

 

WHITEHALL

 

MI

 

49461-9637

 

MUSKEGON

 

231  -  893-0310

 

BR2054752

 

9:53 AM

 

2277

 

02277

 

1701 THIRD STREET

 

 

 

BEAVER

 

PA

 

15009-2432

 

BEAVER

 

724  -  774-2210

 

BR1852537

 

1:17 PM

 

2280

 

02280

 

300 MARTIN LUTHER KING JR BLVD

 

 

 

BALTIMORE

 

MD

 

21201-1211

 

BALTIMORE CITY

 

410  -  539-2532

 

BR6198875

 

10:00 AM

 

2286

 

02286

 

200 NEW HARTFORD ROAD

 

 

 

WINSTED

 

CT

 

06098-3370

 

LITCHFIELD

 

860  -  379-5436

 

BR1932359

 

8:27 AM

 

2289

 

02289

 

2374 VALLEY ROAD

 

 

 

BERKELEY SPRINGS

 

WV

 

25411-4204

 

MORGAN

 

304  -  258-4955

 

BR2273984

 

12:20 PM

 

2290

 

02290

 

HIGHLANDS PLAZA

 

721 UNIVERSITY DRIVE

 

PRESTONSBURG

 

KY

 

41653-1801

 

FLOYD

 

606  -  886-3884

 

BR1749273

 

9:30 AM

 

2291

 

02291

 

450 NORTH RIDGE ROAD

 

 

 

RICHMOND

 

VA

 

23229-7404

 

HENRICO

 

804  -  282-4219

 

BR1732228

 

11:32 AM

 

2294

 

02294

 

315 ARSENAL STREET

 

 

 

WATERTOWN

 

NY

 

13601-2431

 

JEFFERSON

 

315  -  785-9079

 

BR6105515

 

1:00 PM

 

2298

 

02298

 

62 E. BALTIMORE AVENUE

 

 

 

LANSDOWNE

 

PA

 

19050-2741

 

DELAWARE

 

610  -  623-4367

 

BR2017350

 

9:10 AM

 

2303

 

02303

 

209 EAST MAIN STREET

 

 

 

ENON

 

OH

 

45323-1038

 

CLARK

 

937  -  864-1603

 

BR1749348

 

12:00 PM

 

2304

 

02304

 

2990 DERR ROAD

 

 

 

SPRINGFIELD

 

OH

 

45503-1368

 

CLARK

 

937  -  390-3540

 

BR1749324

 

11:00 AM

 

2305

 

02305

 

120 WEST MAIN STREET

 

 

 

RUSSELLS POINT

 

OH

 

43348-9601

 

LOGAN

 

937  -  843-2048

 

BR1749362

 

10:30 AM

 

2309

 

02309

 

1012 WEST SYLVANIA AVENUE

 

 

 

TOLEDO

 

OH

 

43612-1702

 

LUCAS

 

419  -  478-8177

 

BT1790787

 

1:00 PM

 

2310

 

02310

 

210 MAIN STREET

 

 

 

TOLEDO

 

OH

 

43605-2036

 

LUCAS

 

419  -  691-5851

 

BT1790799

 

1:00 PM

 

2313

 

02313

 

“1255 NORTH SCOTT, SUITE 310”

 

 

 

NAPOLEON

 

OH

 

43545-1060

 

HENRY

 

419  -  592-9086

 

BT1790826

 

1:00 PM

 

2314

 

02314

 

1605 BROADWAY STREET

 

 

 

TOLEDO

 

OH

 

43609-3239

 

LUCAS

 

419  -  244-5781

 

BT1790840

 

1:00 PM

 

2316

 

02316

 

3301 WEST CENTRAL AVENUE

 

 

 

TOLEDO

 

OH

 

43606-1405

 

LUCAS

 

419  -  531-1172

 

BT1790852

 

1:00 PM

 

2317

 

02317

 

3013 MONROE STREET

 

 

 

TOLEDO

 

OH

 

43606-4603

 

LUCAS

 

419  -  243-9803

 

BT1790864

 

1:00 PM

 

2318

 

02318

 

5224 DORR STREET

 

 

 

TOLEDO

 

OH

 

43615-3602

 

LUCAS

 

419  -  531-2115

 

BT1790876

 

1:00 PM

 

2319

 

02319

 

505 WEST MARKET STREET

 

 

 

LIMA

 

OH

 

45801-4717

 

ALLEN

 

419  -  222-7797

 

BT1791412

 

11:45 AM

 

2320

 

02320

 

113 NORTH COUNTYLINE STREET

 

 

 

FOSTORIA

 

OH

 

44830-1766

 

HANCOCK

 

419  -  435-7716

 

BT1791448

 

1:00 PM

 

2321

 

02321

 

2430 GLENDALE AVENUE

 

 

 

TOLEDO

 

OH

 

43614-2736

 

LUCAS

 

419  -  381-6981

 

BT1791474

 

1:00 PM

 

2326

 

02326

 

142 EAST SOUTH BOUNDARY

 

 

 

PERRYSBURG

 

OH

 

43551-2527

 

WOOD

 

419  -  874-3587

 

BT1789861

 

1:00 PM

 

2331

 

02331

 

4838 SUMMIT STREET

 

 

 

TOLEDO

 

OH

 

43611-2867

 

LUCAS

 

419  -  726-8449

 

BT1789900

 

1:00 PM

 

2339

 

02339

 

5033 SUDER AVENUE

 

 

 

TOLEDO

 

OH

 

43611-1458

 

LUCAS

 

419  -  729-9934

 

BT1789986

 

1:00 PM

 

2340

 

02340

 

2434 WEST LASKEY ROAD

 

 

 

TOLEDO

 

OH

 

43613-3504

 

LUCAS

 

419  -  473-1221

 

BT1789998

 

1:00 PM

 

2341

 

02341

 

5619 NORTH MAIN STREET

 

 

 

SYLVANIA

 

OH

 

43560-1929

 

LUCAS

 

419  -  885-3616

 

BT1790004

 

1:00 PM

 

2343

 

02343

 

1510 SOUTH MCCORD ROAD

 

 

 

HOLLAND

 

OH

 

43528-9409

 

LUCAS

 

419  -  866-8943

 

BT1790028

 

1:00 PM

 

2346

 

02346

 

810 EAST MANHATTAN BLVD.

 

 

 

TOLEDO

 

OH

 

43608-1471

 

LUCAS

 

419  -  729-2907

 

BT1790054

 

1:00 PM

 

2347

 

02347

 

1221 WEST HIGH STREET

 

 

 

BRYAN

 

OH

 

43506-1543

 

WILLIAMS

 

419  -  636-6142

 

BT1790066

 

1:00 PM

 

2348

 

02348

 

844 N. SHOOP AVENUE

 

 

 

WAUSEON

 

OH

 

43567-1814

 

FULTON

 

419  -  337-5050

 

BT1790078

 

1:00 PM

 

2350

 

02350

 

305 WEST MAIN STREET

 

 

 

OTTAWA

 

OH

 

45875-1725

 

PUTNAM

 

419  -  523-6030

 

BT1790220

 

10:30 AM

 

2351

 

02351

 

240 WEST NORTHERN AVENUE

 

 

 

LIMA

 

OH

 

45801-2839

 

ALLEN

 

419  -  229-5846

 

BT1790232

 

12:10 PM

 

2352

 

02352

 

1816 EAST SECOND STREET

 

 

 

DEFIANCE

 

OH

 

43512-2502

 

DEFIANCE

 

419  -  782-7832

 

BT1790244

 

1:00 PM

 

2353

 

02353

 

WATERVILLE PLAZA

 

1330 MICHIGAN AVENUE

 

WATERVILLE

 

OH

 

43566-1011

 

LUCAS

 

419  -  878-8384

 

BT1790256

 

1:00 PM

 

2354

 

02354

 

4018 NORTH MCCORD ROAD

 

 

 

SYLVANIA

 

OH

 

43560-3264

 

LUCAS

 

419  -  885-2989

 

BT1790268

 

1:00 PM

 

 

--------------------------------------------------------------------------------


 

2355

 

02355

 

105 WEST AIRPORT HIGHWAY

 

 

 

SWANTON

 

OH

 

43558-1410

 

FULTON

 

419  -  825-1161

 

BT1790371

 

1:00 PM

 

2357

 

02357

 

120 NORTH MADISON AVENUE

 

 

 

SALEM

 

OH

 

44460-2439

 

COLUMBIANA

 

330  -  337-3494

 

BT1790395

 

10:36 AM

 

2359

 

02359

 

2017 BROAD AVENUE

 

 

 

FINDLAY

 

OH

 

45840-2749

 

HANCOCK

 

419  -  424-1828

 

BT1790410

 

1:00 PM

 

2360

 

02360

 

429 WEST CHURCH STREET

 

 

 

UPPER SANDUSKY

 

OH

 

43351-1038

 

WYANDOT

 

419  -  294-3469

 

BT1790422

 

1:00 PM

 

2363

 

02363

 

130 SOUTH DETROIT STREET

 

 

 

KENTON

 

OH

 

43326-1902

 

HARDIN

 

419  -  673-5220

 

BT1790458

 

12:15 PM

 

2364

 

02364

 

1850 NORTH CLINTON AVENUE

 

 

 

DEFIANCE

 

OH

 

43512-9785

 

DEFIANCE

 

419  -  782-0155

 

BT1790460

 

1:00 PM

 

2367

 

02367

 

1058 BELLEFONTAINE AVENUE

 

 

 

LIMA

 

OH

 

45804-2874

 

ALLEN

 

419  -  228-2296

 

BT1790496

 

11:40 AM

 

2372

 

02372

 

1055 N. WILLIAMS STREET

 

 

 

PAULDING

 

OH

 

45879-9570

 

PAULDING

 

419  -  399-5348

 

BT1790547

 

1:00 PM

 

2373

 

02373

 

21991 WEST STATE ROUTE 51

 

 

 

GENOA

 

OH

 

43430-1251

 

OTTAWA

 

419  -  855-8363

 

BT1790559

 

1:00 PM

 

2375

 

02375

 

925 WEST ERIE PLAZA

 

 

 

ERIE

 

PA

 

16505-4535

 

ERIE

 

814  -  454-7800

 

BT1789758

 

1:00 PM

 

2376

 

02376

 

SUMMIT PLAZA

 

5039 1/2 PEACH STREET

 

ERIE

 

PA

 

16509-2032

 

ERIE

 

814  -  866-0833

 

BT1789746

 

1:00 PM

 

2380

 

02380

 

975 MARKET STREET

 

 

 

MEADVILLE

 

PA

 

16335-3354

 

CRAWFORD

 

814  -  336-3773

 

BT1789772

 

8:40 AM

 

2381

 

02381

 

LIBERTY PLAZA

 

3716 LIBERTY STREET

 

ERIE

 

PA

 

16508-2537

 

ERIE

 

814  -  864-4969

 

BT1789760

 

1:00 PM

 

2382

 

02382

 

163 WEST 26TH STREET

 

 

 

ERIE

 

PA

 

16508-1803

 

ERIE

 

814  -  452-4012

 

BT1789811

 

1:00 PM

 

2387

 

02387

 

2103 EAST TUSCARAWAS AVENUE

 

 

 

CANTON

 

OH

 

44707-2864

 

STARK

 

330  -  454-7184

 

BT1790585

 

1:13 PM

 

2388

 

02388

 

“3030 MARKET AVENUE, N.E.”

 

 

 

CANTON

 

OH

 

44714-1428

 

STARK

 

330  -  456-0515

 

BT1790597

 

12:33 PM

 

2389

 

02389

 

3720 WEST TUSCARAWAS STREET

 

 

 

CANTON

 

OH

 

44708-5619

 

STARK

 

330  -  478-8129

 

BT1790600

 

10:33 AM

 

2390

 

02390

 

3129 LINCOLN WAY EAST

 

 

 

MASSILLON

 

OH

 

44646-3756

 

STARK

 

330  -  837-3138

 

BT1790612

 

9:00 AM

 

2392

 

02392

 

566 NW WABASH AVENUE

 

 

 

NEW PHILADELPHIA

 

OH

 

44663-4144

 

TUSCARAWAS

 

330  -  364-8876

 

BT1790648

 

9:56 AM

 

2393

 

02393

 

2220 SOUTH LOCUST STREET

 

 

 

CANAL FULTON

 

OH

 

44614-8406

 

STARK

 

330  -  854-6618

 

BT1790650

 

1:04 PM

 

2394

 

02394

 

311 NORTH SELTZER STREET

 

 

 

CRESTLINE

 

OH

 

44827-1404

 

CRAWFORD

 

419  -  683-2512

 

BT1790686

 

10:45 AM

 

2395

 

02395

 

1075 ASHLAND ROAD

 

 

 

MANSFIELD

 

OH

 

44905-2156

 

RICHLAND

 

419  -  589-8843

 

BT1790701

 

9:40 AM

 

2396

 

02396

 

901 EAST MAIN STREET

 

 

 

BARNESVILLE

 

OH

 

43713-1481

 

BELMONT

 

740  -  425-1003

 

BT1790080

 

6:23 AM

 

2397

 

02397

 

1211 WEST CLAREMONT STREET

 

 

 

ASHLAND

 

OH

 

44805-3528

 

ASHLAND

 

419  -  289-3717

 

BT1790092

 

1:00 AM

 

2398

 

02398

 

300 EAST LINCOLN WAY

 

 

 

MINERVA

 

OH

 

44657-8927

 

STARK

 

330  -  868-4171

 

BT1790105

 

11:58 AM

 

2401

 

02401

 

700 NORTH MAIN STREET

 

 

 

NORTH CANTON

 

OH

 

44720-2009

 

STARK

 

330  -  499-3448

 

BT1790270

 

9:03 AM

 

2403

 

02403

 

875 LEXINGTON ROAD

 

 

 

MANSFIELD

 

OH

 

44907-1945

 

RICHLAND

 

419  -  756-1224

 

BT1790294

 

8:10 AM

 

2404

 

02404

 

1895 W. STATE STREET

 

 

 

ALLIANCE

 

OH

 

44601-3538

 

STARK

 

330  -  823-0850

 

BT1790307

 

9:17 AM

 

2408

 

02408

 

100 W. MAIN STREET

 

 

 

LOUISVILLE

 

OH

 

44641-1226

 

STARK

 

330  -  875-1429

 

BT1790345

 

10:20 AM

 

2409

 

02409

 

2906 CLEVELAND AVENUE SOUTH

 

 

 

CANTON

 

OH

 

44707-3624

 

STARK

 

330  -  484-3947

 

BT1790357

 

1:23 PM

 

2413

 

02413

 

2110 WALES AVENUE NORTHEAST

 

 

 

MASSILLON

 

OH

 

44646-2302

 

STARK

 

330  -  833-3194

 

BT1790155

 

12:40 PM

 

2414

 

02414

 

735 NORTH WATER STREET

 

 

 

UHRICHSVILLE

 

OH

 

44683-1455

 

TUSCARAWAS

 

740  -  922-7587

 

BT1790167

 

8:52 AM

 

2415

 

02415

 

“3010 WHIPPLE AVENUE, NW”

 

 

 

CANTON

 

OH

 

44718-3027

 

STARK

 

330  -  477-7269

 

BT1790179

 

12:14 PM

 

2416

 

02416

 

4 NEWARK ROAD

 

 

 

MT. VERNON

 

OH

 

43050-4113

 

KNOX

 

740  -  393-2822

 

BT1790181

 

1:00 AM

 

2417

 

02417

 

364 MAIN STREET

 

 

 

CONNEAUT

 

OH

 

44030-2631

 

ASHTABULA

 

440  -  593-6258

 

BT1790193

 

9:08 AM

 

2418

 

02418

 

7844 STATE ROUTE 45

 

 

 

LISBON

 

OH

 

44432-9396

 

COLUMBIANA

 

330  -  424-7743

 

BT1790206

 

11:44 AM

 

2419

 

02419

 

116 WEST HIGH STREET

 

 

 

MT. GILEAD

 

OH

 

43338-1215

 

MORROW

 

419  -  947-8515

 

BT1790218

 

10:20 AM

 

2420

 

02420

 

500 NORTH HIGHWAY 27

 

PO BOX 930

 

WHITLEY CITY

 

KY

 

42653-0930

 

MCCREARY

 

606  -  376-3307

 

BR2147317

 

1:45 AM

 

2421

 

02421

 

EWELL STATION SHOPPING CENTER

 

5601B RICHMOND ROAD

 

WILLIAMSBURG

 

VA

 

23185-1919

 

WILLIAMSBURG CITY

 

757  -  565-6407

 

BR2213837

 

11:30 AM

 

2422

 

02422

 

PANTHER VALLEY PLAZA

 

480 WEST BERTSCH STREET

 

LANSFORD

 

PA

 

18232-1003

 

CARBON

 

570  -  645-3179

 

BR2107767

 

10:45 AM

 

 

--------------------------------------------------------------------------------


 

2423

 

02423

 

926 MAIN STREET

 

 

 

WARTBURG

 

TN

 

37887-4199

 

MORGAN

 

423  -  346-3505

 

BR2254162

 

11:43 AM

 

2425

 

02425

 

600 NORTH AVENUE

 

 

 

BATTLE CREEK

 

MI

 

49017-3249

 

CALHOUN

 

269  -  963-1524

 

BR5201518

 

11:09 AM

 

2426

 

02426

 

22 WEST SIDE MALL

 

 

 

EDWARDSVILLE

 

PA

 

18704-3105

 

LUZERNE

 

570  -  287-7350

 

BR1809156

 

9:30 AM

 

2427

 

02427

 

CITY HEIGHTS SHOPPING CENTER

 

156 AMBER LANE

 

WILKES-BARRE

 

PA

 

18702-5216

 

LUZERNE

 

570  -  829-7818

 

BR1809168

 

11:15 AM

 

2428

 

02428

 

89 BROOKSIDE AVENUE

 

 

 

CHESTER

 

NY

 

10918-1033

 

ORANGE

 

845  -  469-2916

 

BR2168816

 

10:45 AM

 

2430

 

02430

 

PO BOX 377

 

108 BEAUTY ROAD

 

WARFIELD

 

KY

 

41267-0377

 

MARTIN

 

606  -  395-0522

 

BR2656861

 

12:45 PM

 

2431

 

02431

 

303 CENTRAL AVENUE

 

 

 

WAYNE

 

WV

 

25570-9605

 

WAYNE

 

304  -  272-6767

 

BR2168044

 

9:00 AM

 

2433

 

02433

 

813 THIRD AVENUE

 

 

 

NEW BRIGHTON

 

PA

 

15066-1914

 

BEAVER

 

724  -  843-5440

 

BR1824677

 

9:46 AM

 

2437

 

02437

 

8619 WAYNESBURG ROAD

 

 

 

WAYNESBURG

 

OH

 

44688-9426

 

STARK

 

330  -  866-5020

 

BR2102008

 

11:09 AM

 

2439

 

02439

 

21154 HIGHWAY 421

 

PO BOX 1665

 

HYDEN

 

KY

 

41749-1665

 

LESLIE

 

606  -  672-3811

 

BR2173348

 

11:30 AM

 

2441

 

02441

 

800 DELAWARE AVENUE

 

 

 

MARYSVILLE

 

OH

 

43040-1724

 

UNION

 

937  -  642-3600

 

BR5891115

 

12:00 PM

 

2442

 

02442

 

544 CHURCH STREET

 

 

 

YEADON

 

PA

 

19050-3102

 

DELAWARE

 

610  -  622-3795

 

BR2373429

 

9:00 AM

 

2444

 

02444

 

BATTLEGROUND CROSSING SC

 

3 ALVON ROAD

 

WHITE SULPHUR SPGS

 

WV

 

24986-2373

 

GREENBRIER

 

304  -  536-2350

 

BR2079526

 

10:15 AM

 

2448

 

02448

 

1070 GENESEE STREET

 

 

 

BUFFALO

 

NY

 

14211-3007

 

ERIE

 

716  -  894-6565

 

BR2341941

 

1:00 PM

 

2449

 

02449

 

25 WEST MAIN STREET

 

 

 

EAST PALESTINE

 

OH

 

44413-1841

 

COLUMBIANA

 

330  -  426-9291

 

BR1868984

 

12:19 PM

 

2451

 

02451

 

5214-30 BALTIMORE AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19143-3240

 

PHILADELPHIA

 

215  -  476-1724

 

BR6456885

 

9:50 AM

 

2452

 

02452

 

569 SOUTH HIGH STREET

 

 

 

CORTLAND

 

OH

 

44410-1506

 

TRUMBULL

 

330  -  638-8747

 

BR1868972

 

11:30 AM

 

2453

 

02453

 

FOXBORO SQUARE

 

“7257 FULTON ROAD, NW”

 

CANTON

 

OH

 

44718-3816

 

STARK

 

330  -  833-9797

 

BR2190700

 

12:26 PM

 

2456

 

02456

 

4053 SOUTH MAIN STREET

 

 

 

AKRON

 

OH

 

44319-3649

 

SUMMIT

 

330  -  644-9911

 

BR2011067

 

1:32 PM

 

2457

 

02457

 

603 COLUMBIA HIGHWAY

 

 

 

GREENSBURG

 

KY

 

42743-1115

 

GREEN

 

270  -  932-4518

 

BR2213849

 

11:40 AM

 

2459

 

02459

 

262 KY RT 122

 

PO BOX 1076

 

MARTIN

 

KY

 

41649-1076

 

FLOYD

 

606  -  285-9908

 

BR2107820

 

9:00 AM

 

2460

 

02460

 

PO BOX 4547

 

NORTH MAIN STREET

 

CHAPMANVILLE

 

WV

 

25508-4547

 

LOGAN

 

304  -  855-1032

 

BR2168032

 

8:50 AM

 

2463

 

02463

 

219 ESSEX STREET

 

 

 

HACKENSACK

 

NJ

 

07601-3215

 

BERGEN

 

201  -  488-7224

 

BR2394651

 

11:20 AM

 

2464

 

02464

 

1233 EAST RIDGE ROAD

 

 

 

ROCHESTER

 

NY

 

14621-2003

 

MONROE

 

585  -  342-2550

 

BR6257592

 

1:00 PM

 

2466

 

02466

 

60 EAST DONNER AVENUE

 

 

 

MONESSEN

 

PA

 

15062-1308

 

WESTMORELAND

 

724  -  684-0153

 

BR2166658

 

11:27 AM

 

2469

 

02469

 

11037 MARSH ROAD

 

 

 

BEALETON

 

VA

 

22712-9312

 

FAUQUIER

 

540  -  439-9742

 

BR2461630

 

6:32 AM

 

2471

 

02471

 

1921 WEST PARRISH AVENUE

 

 

 

OWENSBORO

 

KY

 

42301-3542

 

DAVIESS

 

270  -  683-0223

 

BR1915149

 

9:51 AM

 

2473

 

02473

 

5280 NORTH HURON ROAD

 

 

 

OSCODA

 

MI

 

48750-9560

 

IOSCO

 

989  -  739-4255

 

BR2373671

 

11:49 AM

 

2474

 

02474

 

59 NORTH MAIN STREET

 

 

 

PORT ALLEGANY

 

PA

 

16743-1336

 

MCKEAN

 

814  -  642-5021

 

BR2087787

 

1:00 PM

 

2476

 

02476

 

101-111 WEST MAIN STREET

 

 

 

RIDGWAY

 

PA

 

15853-1608

 

ELK

 

814  -  776-1428

 

BR2172435

 

1:00 PM

 

2478

 

02478

 

129 EAST CENTRE STREET

 

 

 

ASHLAND

 

PA

 

17921-2010

 

COLUMBIA

 

570  -  875-2475

 

BR2210564

 

11:40 AM

 

2480

 

02480

 

847 MIDLAND AVENUE

 

 

 

MIDLAND

 

PA

 

15059-1511

 

BEAVER

 

724  -  643-6520

 

BR2476807

 

12:53 PM

 

2481

 

02481

 

PO BOX 279

 

1 EAST MAIN STREET

 

WILMINGTON

 

VT

 

05363-0279

 

WINDHAM

 

802  -  464-7575

 

BR2074045

 

2:45 PM

 

2482

 

02482

 

300 MARKET STREET

 

 

 

ELIZABETH

 

PA

 

15037-1514

 

ALLEGHENY

 

412  -  384-2890

 

BR2301175

 

12:05 PM

 

2488

 

02488

 

VILLAGE SQUARE S/C

 

15105 PATRICK HENRY HWY

 

AMELIA

 

VA

 

23002-8905

 

AMELIA

 

804  -  561-2691

 

BR1961691

 

7:33 AM

 

2490

 

02490

 

114 N. MAIN STREET

 

 

 

NORTH SYRACUSE

 

NY

 

13212-2325

 

ONONDAGA

 

315  -  458-3363

 

BR2189478

 

1:00 PM

 

2494

 

02494

 

1000 GAINESBORO HIGHWAY

 

 

 

CELINA

 

TN

 

38551-5011

 

CLAY

 

931  -  243-2673

 

BR1989978

 

7:05 AM

 

2497

 

02497

 

“123 U.S. ROUTE 460, EAST”

 

 

 

GRUNDY

 

VA

 

24614-9424

 

BUCHANAN

 

276  -  935-2789

 

BR3544132

 

8:42 AM

 

 

--------------------------------------------------------------------------------


 

2499

 

02499

 

9520 CHAMBERLAYNE ROAD

 

 

 

MECHANICSVILLE

 

VA

 

23116-3901

 

HANOVER

 

804  -  730-1612

 

BR2049876

 

11:41 AM

 

2501

 

02501

 

191 BROAD AVENUE

 

 

 

FAIRVIEW

 

NJ

 

07022-1562

 

BERGEN

 

201  -  313-2672

 

BR6710429

 

2:00 PM

 

2502

 

02502

 

80-82 WEST STREET

 

 

 

DANBURY

 

CT

 

06810-6549

 

FAIRFIELD

 

203  -  743-4233

 

BR2152988

 

1:00 PM

 

2504

 

02504

 

250 SOUTH LAKE STREET

 

SUITE A

 

EAST JORDAN

 

MI

 

49727-9376

 

CHARLEVOIX

 

231  -  536-0901

 

BR3360586

 

10:49 AM

 

2509

 

02509

 

32983 RYAN ROAD

 

 

 

WARREN

 

MI

 

48092-4353

 

MACOMB

 

586  -  264-2724

 

BR6654378

 

11:55 AM

 

2510

 

02510

 

43-47 BALTIMORE STREET

 

 

 

HANOVER

 

PA

 

17331-3233

 

YORK

 

717  -  632-5490

 

BR4057279

 

6:30 AM

 

2512

 

02512

 

34 BRICK PLAZA

 

 

 

BRICKTOWN

 

NJ

 

08723-4045

 

OCEAN

 

732  -  477-5353

 

BR2137291

 

11:50 AM

 

2513

 

02513

 

1607 CORLIES AVENUE

 

 

 

NEPTUNE

 

NJ

 

07753-4905

 

MONMOUTH

 

732  -  774-7550

 

BR2137277

 

11:10 AM

 

2515

 

02515

 

931 FISCHER BOULEVARD

 

 

 

TOMS RIVER

 

NJ

 

08753-3801

 

OCEAN

 

732  -  270-2222

 

BR2137253

 

1:05 PM

 

2518

 

02518

 

KENNEDY SHOPPING CENTER

 

159 EAST KENNEDY BOULEVARD

 

LAKEWOOD

 

NJ

 

08701-1308

 

OCEAN

 

732  -  363-0880

 

BR2137099

 

10:00 AM

 

2519

 

02519

 

SEA GIRT MALL

 

2179 ROUTE 35

 

SEA GIRT

 

NJ

 

08750-1006

 

MONMOUTH

 

732  -  223-1121

 

BR2137241

 

11:00 AM

 

2521

 

02521

 

RTE 38 LUMBERTON PLAZA

 

 

 

MT. HOLLY

 

NJ

 

08060-9808

 

BURLINGTON

 

609  -  261-1330

 

BR2137215

 

11:45 AM

 

2522

 

02522

 

416 ROUTE 9

 

 

 

BAYVILLE

 

NJ

 

08721-1847

 

OCEAN

 

732  -  269-0900

 

BR2137164

 

2:00 PM

 

2523

 

02523

 

592 NORTH MAIN STREET

 

 

 

BARNEGAT

 

NJ

 

08005-2530

 

OCEAN

 

609  -  698-3600

 

BR2137152

 

9:30 AM

 

2525

 

02525

 

595 EAST BAY AVENUE

 

 

 

MANAHAWKIN

 

NJ

 

08050-3324

 

OCEAN

 

609  -  597-4111

 

BR2137316

 

9:55 AM

 

2526

 

02526

 

546 WRIGHTSTOWN-SYKESVILLE RD

 

 

 

WRIGHTSTOWN

 

NJ

 

08562-1527

 

BURLINGTON

 

609  -  723-3176

 

BR2137227

 

9:05 AM

 

2527

 

02527

 

2101 ROUTE 70

 

 

 

MANCHESTER

 

NJ

 

08759-6300

 

OCEAN

 

732  -  657-4644

 

BR2137126

 

11:00 AM

 

2528

 

02528

 

138 SOUTH MAIN STREET

 

 

 

FORKED RIVER

 

NJ

 

08731-3625

 

OCEAN

 

609  -  693-7021

 

BR2137138

 

2:20 PM

 

2529

 

02529

 

895 WEST BAY AVENUE

 

 

 

BARNEGAT

 

NJ

 

08005-2121

 

OCEAN

 

609  -  698-2329

 

BR2137087

 

9:20 AM

 

2530

 

02530

 

220 MATHISTOWN ROAD

 

 

 

LITTLE EGG HARBOR

 

NJ

 

08087-4032

 

OCEAN

 

609  -  294-0633

 

BR2137114

 

10:40 AM

 

2532

 

02532

 

MANHATTAN STREET PLAZA

 

715 BENNETTS MILLS RD

 

JACKSON

 

NJ

 

08527-3856

 

OCEAN

 

732  -  928-0400

 

BR2137188

 

9:45 AM

 

2533

 

02533

 

107 LACY ROAD

 

107 LACEY ROAD

 

WHITING

 

NJ

 

08759-2921

 

OCEAN

 

732  -  350-3742

 

BR2137176

 

10:20 AM

 

2541

 

02541

 

420 SOUTH BROADWAY

 

 

 

YONKERS

 

NY

 

10705-2301

 

WESTCHESTER

 

914  -  963-1705

 

BR2346749

 

11:20 AM

 

2543

 

02543

 

1001 MADDEX SQUARE

 

 

 

SHEPHERDSTOWN

 

WV

 

25443-9445

 

JEFFERSON

 

304  -  876-0505

 

BR2504442

 

6:48 AM

 

2545

 

02545

 

1001 JEFFERSON AVENUE

 

 

 

WASHINGTON

 

PA

 

15301-2105

 

WASHINGTON

 

724  -  223-4971

 

BR2292061

 

9:10 AM

 

2548

 

02548

 

1600 EDGMONT AVENUE

 

 

 

CHESTER

 

PA

 

19013-5325

 

DELAWARE

 

610  -  874-7600

 

BR2102933

 

12:55 PM

 

2549

 

02549

 

301 SOUTH MAIN STREET

 

 

 

STANDISH

 

MI

 

48658-9480

 

ARENAC

 

989  -  846-4508

 

BR2320884

 

1:00 PM

 

2550

 

02550

 

AQUIA TOWN CENTER

 

“2852 JEFF DAVIS HWY.,#301”

 

STAFFORD

 

VA

 

22554-1777

 

STAFFORD

 

540  -  720-2574

 

BR2222608

 

1:00 PM

 

2558

 

02558

 

610 RIVER RIDGE PLAZA

 

 

 

BRANDENBURG

 

KY

 

40108-1730

 

MEADE

 

270  -  422-5300

 

BR2168688

 

8:55 AM

 

2560

 

02560

 

FERRY FARM SHOPPING CENTER

 

203 KINGS HIGHWAY

 

FREDERICKSBURG

 

VA

 

22405-2650

 

SPOTSYLVANIA

 

540  -  371-8249

 

BR2511877

 

1:00 PM

 

2561

 

02561

 

332 RARITAN AVENUE

 

 

 

HIGHLAND PARK

 

NJ

 

08904-2702

 

MIDDLESEX

 

732  -  572-3773

 

BR6416300

 

1:35 PM

 

2564

 

02564

 

113-131 WEST WYOMING AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19140-1628

 

PHILADELPHIA

 

215  -  329-1516

 

BR2252144

 

4:04 PM

 

2565

 

02565

 

1820 FRANKLIN STREET

 

 

 

TORONTO

 

OH

 

43964-1949

 

JEFFERSON

 

740  -  537-9425

 

BR2193984

 

10:51 AM

 

2566

 

02566

 

306 WEST WATER STREET

 

 

 

OAK HARBOR

 

OH

 

43449-1336

 

OTTAWA

 

419  -  898-3911

 

BR2141442

 

1:00 PM

 

2568

 

02568

 

DALLAS VILLAGE SHOPPING CENTER

 

 

 

DALLAS

 

PA

 

18612-1698

 

LUZERNE

 

570  -  675-2383

 

BR2135689

 

10:00 AM

 

2570

 

02570

 

14 PINNACLE LANE

 

 

 

WALPOLE

 

NH

 

03608-9801

 

CHESHIRE

 

603  -  445-1900

 

BR2158815

 

10:30 AM

 

2571

 

02571

 

4402 PENNSYLVANIA AVENUE

 

 

 

BIG CHIMNEY

 

WV

 

25302-4700

 

KANAWHA

 

304  -  965-7301

 

BR2435077

 

9:00 AM

 

2573

 

02573

 

3735 PALOMAR CENTRE DRIVE

 

SUITE 80

 

LEXINGTON

 

KY

 

40513-1168

 

FAYETTE

 

859  -  223-0701

 

BR2471732

 

1:00 AM

 

2574

 

02574

 

1360 BOSTON POST ROAD

 

 

 

MILFORD

 

CT

 

06460-2704

 

NEW HAVEN

 

203  -  877-6774

 

AR9186443

 

8:33 AM

 

 

--------------------------------------------------------------------------------


 

2575

 

02575

 

9485 HIGHWAY 805

 

 

 

JENKINS

 

KY

 

41537-8182

 

LETCHER

 

606  -  832-2084

 

BR2523985

 

1:30 AM

 

2578

 

02578

 

HOPE PLAZA

 

2121 LEHIGH AVENUE

 

PHILADELPHIA

 

PA

 

19132-2655

 

PHILADELPHIA

 

215  -  226-6479

 

BR2595544

 

10:45 AM

 

2579

 

02579

 

120 CEDAR GROVE CENTER

 

 

 

SOMERSET

 

NJ

 

08873-6462

 

SOMERSET

 

732  -  271-0033

 

BR2296259

 

12:30 PM

 

2583

 

02583

 

1921 S. DEFIANCE ROAD

 

 

 

ARCHBOLD

 

OH

 

43502-9491

 

FULTON

 

419  -  446-2335

 

BR2290524

 

1:00 PM

 

2585

 

02585

 

METZIROTT PLAZA

 

9139 RIGGS ROAD

 

ADELPHI

 

MD

 

20783-1637

 

PRINCE GEORGE’S

 

301  -  439-3232

 

BR2160151

 

7:06 AM

 

2587

 

02587

 

3610 GERMANTOWN AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19140-4226

 

PHILADELPHIA

 

215  -  225-9704

 

BR2292059

 

10:20 AM

 

2589

 

02589

 

NORTH READING PLAZA

 

5370 ALLENTOWN PIKE

 

TEMPLE

 

PA

 

19560-1200

 

BERKS

 

610  -  929-1367

 

BR2429339

 

11:45 AM

 

2590

 

02590

 

267 NORTH MAIN STREET

 

 

 

WELLINGTON

 

OH

 

44090-1045

 

LORAIN

 

440  -  647-2121

 

BR6067626

 

12:39 PM

 

2591

 

02591

 

400 KENHORST PLAZA

 

 

 

READING

 

PA

 

19607-3646

 

BERKS

 

610  -  777-8278

 

BR2410811

 

10:30 AM

 

2592

 

02592

 

700 MCKINNEY BOULEVARD #700

 

 

 

COLONIAL BEACH

 

VA

 

22443-1925

 

WESTMORELAND

 

804  -  224-2318

 

BR2613277

 

8:20 AM

 

2596

 

02596

 

FESTIVAL AT EXTON

 

426 WEST LINCOLN WAY

 

EXTON

 

PA

 

19341-2569

 

CHESTER

 

610  -  524-8641

 

BR2904440

 

10:50 AM

 

2597

 

02597

 

84 MAIN STREET

 

 

 

SOUTH BOUNDBROOK

 

NJ

 

08880-1436

 

SOMERSET

 

732  -  563-0630

 

BR2630235

 

12:45 PM

 

2604

 

02604

 

CHAMPLOST SHOPS

 

6000 NORTH BROAD STREET

 

PHILADELPHIA

 

PA

 

19140-1930

 

PHILADELPHIA

 

215  -  924-9645

 

BR2531968

 

3:10 PM

 

2605

 

02605

 

STATE ROUTE #7

 

415 EAST MAIN STREET

 

KINGWOOD

 

WV

 

26537-1701

 

PRESTON

 

304  -  329-2212

 

BR2575869

 

10:51 AM

 

2606

 

02606

 

110 SOUTH BRADLEY HIGHWAY

 

 

 

ROGERS CITY

 

MI

 

49779-2123

 

PRESQUE ISLE

 

989  -  734-7392

 

BR2395134

 

12:16 PM

 

2610

 

02610

 

111 MAIN STREET

 

P.O. BOX 799

 

ANSTED

 

WV

 

25812-0799

 

FAYETTE

 

304  -  658-4426

 

BR2215021

 

10:35 AM

 

2612

 

02612

 

344 AVENUE X

 

 

 

BROOKLYN

 

NY

 

11223-5914

 

KINGS

 

718  -  375-8257

 

BR4414621

 

1:30 PM

 

2613

 

02613

 

76-78 MAIN STREET

 

 

 

HUDSON FALLS

 

NY

 

12839-2215

 

WASHINGTON

 

518  -  747-5624

 

BR2480414

 

9:48 AM

 

2614

 

02614

 

544 ALLEN ROAD

 

 

 

BASKING RIDGE

 

NJ

 

07920-2984

 

SOMERSET

 

908  -  470-2745

 

BR6534350

 

11:10 AM

 

2615

 

02615

 

7100 SILVER LAKE BOULEVARD

 

 

 

ALEXANDRIA

 

VA

 

22315-3200

 

ALEXANDRIA CITY

 

703  -  922-4604

 

BR2429276

 

8:59 AM

 

2620

 

02620

 

SOUTHSIDE MARKET PLACE

 

903 EAST FORT AVENUE

 

BALTIMORE

 

MD

 

21230-5119

 

BALTIMORE CITY

 

410  -  962-5546

 

BR2957047

 

7:06 AM

 

2629

 

02629

 

120 SOUTH MAIN STREET

 

 

 

NEW CARLISLE

 

OH

 

45344-1951

 

CLARK

 

937  -  845-2042

 

BR2559586

 

1:00 PM

 

2631

 

02631

 

170 SAXER AVENUE

 

 

 

SPRINGFIELD

 

PA

 

19064-2335

 

MONTGOMERY

 

610  -  543-1153

 

BR3055286

 

11:10 AM

 

2637

 

02637

 

2450 CHERRY STREET

 

 

 

TOLEDO

 

OH

 

43608-2667

 

LUCAS

 

419  -  255-9524

 

BR3983219

 

1:00 PM

 

2640

 

02640

 

5411 SUPERIOR AVENUE

 

 

 

CLEVELAND

 

OH

 

44103-1344

 

CUYAHOGA

 

216  -  431-5643

 

BR2621274

 

1:18 PM

 

2643

 

02643

 

201 SOUTH MAIN STREET

 

 

 

GREENVILLE

 

KY

 

42345-1507

 

MUHLENBERG

 

270  -  338-4241

 

BR2439669

 

10:33 AM

 

2646

 

02646

 

LITTLE RIVER CENTER

 

7434 LITTLE RIVER TURNPIKE

 

ANNANDALE

 

VA

 

22003-3013

 

FAIRFAX

 

703  -  256-7487

 

BR2461654

 

6:32 AM

 

2650

 

02650

 

TWINBROOKE CENTRE

 

9579 BRADDOCK ROAD

 

FAIRFAX

 

VA

 

22032-2539

 

FAIRFAX

 

703  -  978-0661

 

BR2461666

 

8:19 AM

 

2652

 

02652

 

1720 DUKE STREET

 

 

 

ALEXANDRIA

 

VA

 

22314-3425

 

ALEXANDRIA CITY

 

703  -  548-8268

 

BR2461680

 

1:00 PM

 

2653

 

02653

 

“5600 GEORGIA AVENUE, NW”

 

 

 

WASHINGTON

 

DC

 

20011-2927

 

“WASHINGTON,D.C.”

 

202  -  722-5252

 

BR2444785

 

8:09 AM

 

2654

 

02654

 

501 WATER STREET

 

 

 

CHARDON

 

OH

 

44024-1146

 

GEAUGA

 

440  -  286-4167

 

BR2439645

 

8:56 AM

 

2655

 

02655

 

SHAWNEE CENTER

 

1735 SCHERM ROAD

 

OWENSBORO

 

KY

 

42301-5972

 

DAVIESS

 

270  -  685-3143

 

BR2461248

 

9:43 AM

 

2656

 

02656

 

WESTERN GATEWAY CENTER

 

1901 RUSSELLVILLE RD

 

BOWLING GREEN

 

KY

 

42101-3755

 

WARREN

 

270  -  842-6301

 

BR2461250

 

10:14 AM

 

2657

 

02657

 

508 WEST DIXIE AVENUE

 

 

 

ELIZABETHTOWN

 

KY

 

42701-2437

 

HARDIN

 

270  -  769-3367

 

BR2461262

 

9:30 AM

 

2659

 

02659

 

KIMBERLY SQUARE CENTER

 

951 S. MAIN STREET

 

NICHOLASVILLE

 

KY

 

40356-2151

 

JESSAMINE

 

859  -  885-6094

 

BR2461286

 

12:25 PM

 

2660

 

02660

 

RIDGEFIELD SHOPPING CENTER

 

2900 SOUTH DANVILLE BYPASS

 

DANVILLE

 

KY

 

40422-2464

 

BOYLE

 

859  -  236-0001

 

BR2461298

 

10:45 AM

 

 

--------------------------------------------------------------------------------


 

2661

 

02661

 

540 VERSAILLES CENTER

 

 

 

VERSAILLES

 

KY

 

40383-1491

 

WOODFORD

 

859  -  873-7301

 

BR2461301

 

11:45 AM

 

2665

 

02665

 

10502 ST. CLAIR AVENUE

 

 

 

CLEVELAND

 

OH

 

44108-1955

 

CUYAHOGA

 

216  -  451-9027

 

BR2660163

 

12:50 PM

 

2666

 

02666

 

277 FAIRFIELD AVE.

 

 

 

WATERBURY

 

CT

 

06708-4061

 

NEW HAVEN

 

203  -  596-8192

 

BR2552342

 

8:22 AM

 

2667

 

02667

 

719 JOHNSTOWN ROAD

 

 

 

BECKLEY

 

WV

 

25801-4821

 

RALEIGH

 

304  -  256-3800

 

BR2826090

 

11:00 AM

 

2669

 

02669

 

CO-OP CITY SHOPPING CENTER II

 

2063 BARTOW AVENUE

 

BRONX

 

NY

 

10475-4613

 

BRONX

 

718  -  379-8022

 

BR2654829

 

11:40 AM

 

2674

 

02674

 

BIG  M  SHOPPING CENTER

 

73 NORTH MAIN STREET

 

BROCKPORT

 

NY

 

14420-1648

 

MONROE

 

585  -  637-1151

 

BR2667624

 

1:00 PM

 

2675

 

02675

 

RR 3 BOX 3186

 

 

 

KEYSER

 

WV

 

26726-9415

 

MINERAL

 

304  -  788-5931

 

BR2599580

 

8:34 AM

 

2678

 

02678

 

#2 PRICE CHOPPER PLAZA

 

(SARATOGA & MAIN)

 

MECHANICVILLE

 

NY

 

12118-1591

 

SARATOGA

 

518  -  664-9081

 

BR3939901

 

11:45 AM

 

2679

 

02679

 

394 N. DIXIE STREET

 

 

 

HORSE CAVE

 

KY

 

42749-1138

 

HART

 

270  -  786-1147

 

BR2535841

 

1:00 AM

 

2683

 

02683

 

2757 SOUTH COUNTY ROAD 489

 

 

 

LEWISTON

 

MI

 

49756-9278

 

MONTMORENCY

 

989  -  786-2239

 

BR6294336

 

9:04 AM

 

2684

 

02684

 

901 MAIN STREET

 

 

 

ASBURY PARK

 

NJ

 

07712-5911

 

MONMOUTH

 

732  -  774-5100

 

BR3652941

 

10:40 AM

 

2685

 

02685

 

838 FIFTH AVENUE

 

 

 

FORD CITY

 

PA

 

16226-1109

 

ARMSTRONG

 

724  -  763-4260

 

BR2729157

 

1:05 PM

 

2686

 

02686

 

5 GARLAND LANE

 

 

 

GREENVILLE

 

NY

 

12083-3410

 

GREENE

 

518  -  966-8612

 

BR6283181

 

10:17 AM

 

2690

 

02690

 

30283 TRIANGLE DRIVE

 

 

 

CHARLOTTE HALL

 

MD

 

20622-9802

 

ST. MARY’S

 

301  -  472-1825

 

BR6279132

 

10:11 AM

 

2693

 

02693

 

KINGS VILLAGE SHOPPING CENTER

 

44 KINGS VILLAGE

 

MINERSVILLE

 

PA

 

17954-1902

 

SCHUYLKILL

 

570  -  544-8290

 

BR2638368

 

12:30 PM

 

2694

 

02694

 

PO BOX 685

 

2 FIRST AVENUE SOUTH

 

CLENDENIN

 

WV

 

25045-0685

 

KANAWHA

 

304  -  548-6593

 

BR3384548

 

10:00 AM

 

2698

 

02698

 

339 SPRING GARDEN STREET

 

 

 

PHILADELPHIA

 

PA

 

19123-2926

 

PHILADELPHIA

 

215  -  625-9802

 

BR3101831

 

8:50 AM

 

2699

 

02699

 

1770 GOLDEN MILE HIGHWAY

 

 

 

MONROEVILLE

 

PA

 

15146-2012

 

ALLEGHENY

 

724  -  327-0026

 

BR2552140

 

10:07 AM

 

2702

 

02702

 

“HC 8, BOX 8360”

 

 

 

HAWLEY

 

PA

 

18428-8360

 

PIKE

 

570  -  775-0405

 

BR3099024

 

1:10 PM

 

2703

 

02703

 

546-558 WEST 207TH STREET

 

 

 

MANHATTAN

 

NY

 

10034-2611

 

NEW YORK

 

212  -  942-1883

 

BR4258516

 

9:45 AM

 

2707

 

02707

 

HOLIDAY PLAZA III

 

601 MULE ROAD

 

TOMS RIVER

 

NJ

 

08757-6460

 

OCEAN

 

732  -  914-1470

 

BR2778770

 

11:20 AM

 

2708

 

02708

 

3026 E. 4TH STREET

 

 

 

OWENSBORO

 

KY

 

42303-0214

 

DAVIESS

 

270  -  684-9261

 

BR2574475

 

10:59 AM

 

2709

 

02709

 

8243 STENTON AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19150-3429

 

PHILADELPHIA

 

215  -  247-8535

 

BR2930952

 

1:20 PM

 

2710

 

02710

 

“801 H STREET, N.E.”

 

 

 

WASHINGTON

 

DC

 

20002-3628

 

“WASHINGTON,D.C.”

 

202  -  675-2555

 

BR2729690

 

8:55 AM

 

2711

 

02711

 

450 EAST CHICAGO STREET

 

 

 

COLDWATER

 

MI

 

49036-2003

 

BRANCH

 

517  -  278-7342

 

BR2631910

 

11:38 AM

 

2713

 

02713

 

80 CENTRAL AVENUE

 

 

 

EAST ORANGE

 

NJ

 

07018-3939

 

ESSEX

 

973  -  672-8232

 

BR5308742

 

12:45 PM

 

2727

 

02727

 

1510 ST. NICHOLAS AVENUE

 

 

 

MANHATTAN

 

NY

 

10033-3124

 

NEW YORK

 

917  -  521-7814

 

BR6326094

 

11:35 AM

 

2728

 

02728

 

4248 COAL HERITAGE ROAD

 

 

 

BLUEFIELD

 

WV

 

24701-9190

 

MERCER

 

304  -  589-6868

 

BR3322726

 

11:19 AM

 

2729

 

02729

 

RANDALL STREET SQUARE

 

1151 WEST RANDALL

 

COOPERSVILLE

 

MI

 

49404-1315

 

OTTAWA

 

616  -  837-6219

 

BR2850584

 

9:11 AM

 

2731

 

02731

 

1981 SOUTH BOULEVARD W

 

 

 

TROY

 

MI

 

48098-1786

 

OAKLAND

 

248  -  813-9581

 

BR7037218

 

10:09 AM

 

2734

 

02734

 

14813 SPOTSWOODS TRAIL

 

 

 

ELKTON

 

VA

 

22827-3024

 

ROCKINGHAM

 

540  -  298-2234

 

BR2599578

 

8:19 AM

 

2735

 

02735

 

507 WEST ELK AVENUE

 

 

 

ELIZABETHTON

 

TN

 

37643-2527

 

CARTER

 

423  -  543-3052

 

BR2604622

 

10:36 AM

 

2736

 

02736

 

PO BOX 427

 

200 VIRGINIA STREET

 

SMITHERS

 

WV

 

25186-0427

 

FAYETTE

 

304  -  442-7500

 

BR2963925

 

12:00 PM

 

2737

 

02737

 

495 SOUTH MAIN STREET

 

 

 

THOMASTON

 

CT

 

06787-1816

 

LITCHFIELD

 

860  -  283-8541

 

BR6417934

 

8:35 AM

 

2739

 

02739

 

BELLE MEADE PLAZA

 

8443 DAVISON ROAD

 

DAVISON

 

MI

 

48423-2114

 

GENESEE

 

810  -  658-1040

 

BR2652318

 

12:00 PM

 

2740

 

02740

 

2738 FEDERAL STREET

 

 

 

CAMDEN

 

NJ

 

08105-2204

 

CAMDEN

 

856  -  541-4895

 

BR3147015

 

9:10 AM

 

2742

 

02742

 

168 MAIN STREET

 

 

 

SUTTON

 

WV

 

26601-1308

 

BRAXTON

 

304  -  765-2562

 

BR3165215

 

12:15 PM

 

2744

 

02744

 

2271 RICHMOND AVENUE

 

 

 

STATEN ISLAND

 

NY

 

10314-3903

 

RICHMOND

 

718  -  698-0500

 

BR6288078

 

11:00 AM

 

2746

 

02746

 

MAPLE LAWN VILLAGE CENTER

 

540 KIMBERTON ROAD

 

PHOENIXVILLE

 

PA

 

19460-4737

 

CHESTER

 

610  -  933-9406

 

BR3101843

 

3:15 PM

 

2749

 

02749

 

119 WEST MAIN STREET

 

 

 

HANCOCK

 

NY

 

13783-1017

 

DELAWARE

 

607  -  637-2887

 

BR3253438

 

1:00 PM

 

 

--------------------------------------------------------------------------------


 

2750

 

02750

 

1521 HARFORD AVENUE

 

 

 

BALTIMORE

 

MD

 

21202-5724

 

BALTIMORE CITY

 

410  -  962-5541

 

BR3281413

 

8:32 AM

 

2752

 

02752

 

VILLAGE SQUARE SHOPPING CENTER

 

22411 JEFFERSON BLVD.

 

SMITHSBURG

 

MD

 

21783-2073

 

WASHINGTON

 

301  -  824-2211

 

BR2963999

 

7:14 AM

 

2753

 

02753

 

312 SOUTH JAMES STREET

 

 

 

GRAYLING

 

MI

 

49738-1818

 

CRAWFORD

 

989  -  348-1350

 

BR2966705

 

1:00 PM

 

2756

 

02756

 

35 FORGHAM STREET

 

 

 

LYONS

 

NY

 

14489-1327

 

WAYNE

 

315  -  946-4666

 

BR2963064

 

1:00 PM

 

2758

 

02758

 

39 EAST GAY STREET

 

 

 

WEST CHESTER

 

PA

 

19380-3144

 

CHESTER

 

610  -  696-0951

 

BR2913083

 

9:50 AM

 

2760

 

02760

 

PO BOX 458

 

352 NORTH ROSS STREET

 

BEAVERTON

 

MI

 

48612-8165

 

GLADWIN

 

989  -  435-7727

 

BR2764769

 

1:00 PM

 

2762

 

02762

 

343 N WALLACE WILKINSON BLVD

 

 

 

LIBERTY

 

KY

 

42539-3017

 

CASEY

 

606  -  787-5574

 

BR2935813

 

9:15 AM

 

2767

 

02767

 

609 EAST MAIN STREET

 

 

 

PALMYRA

 

NY

 

14522-1148

 

WAYNE

 

315  -  597-6695

 

BR3114535

 

1:00 PM

 

2768

 

02768

 

54 NORTH MAIN STREET

 

 

 

CARBONDALE

 

PA

 

18407-1927

 

LACKAWANNA

 

570  -  282-3431

 

BR2892974

 

10:45 AM

 

2769

 

02769

 

100 FRANKLIN STREET

 

 

 

MERCER

 

PA

 

16137-1067

 

MERCER

 

724  -  662-2009

 

BR3051909

 

12:04 PM

 

2771

 

02771

 

ROCHDALE VILLAGE

 

165-02 BAISLEY BOULEVARD

 

JAMAICA

 

NY

 

11434-2517

 

QUEENS

 

718  -  525-7642

 

BR3042683

 

11:00 AM

 

2772

 

02772

 

428 34TH STREET

 

 

 

BELLAIRE

 

OH

 

43906-1538

 

BELMONT

 

740  -  676-5621

 

BR2946044

 

9:56 AM

 

2773

 

02773

 

HOOSIC VALLEY PLAZA

 

4 MAIN STREET

 

SCHAGHTICOKE

 

NY

 

12154-9701

 

RENSSELAER

 

518  -  753-0149

 

BR2963052

 

1:30 PM

 

2776

 

02776

 

200 W. SAVIDGE STREET

 

 

 

SPRING LAKE

 

MI

 

49456-1605

 

OTTAWA

 

616  -  842-1461

 

BR2822410

 

9:18 AM

 

2777

 

02777

 

31 BIG HILL DRIVE

 

 

 

BEATTYVILLE

 

KY

 

41311-8903

 

LEE

 

606  -  464-2581

 

BR2861715

 

10:30 AM

 

2779

 

02779

 

DUTCH SQUARE SHOPPING CENTER

 

355 ROUTE 306

 

MONSEY

 

NY

 

10952-1646

 

ROCKLAND

 

845  -  362-8373

 

BR3854292

 

12:45 PM

 

2781

 

02781

 

2320 PENN AVENUE

 

 

 

WEST LAWN

 

PA

 

19609-1675

 

BERKS

 

610  -  678-2909

 

BR3055274

 

1:20 PM

 

2783

 

02783

 

281-285 MAIN STREET

 

 

 

GENEVA

 

NY

 

14456-2638

 

ONTARIO

 

315  -  781-2903

 

BR3483346

 

1:00 PM

 

2784

 

02784

 

188 MAIN STREET

 

 

 

HIGHLAND FALLS

 

NY

 

10928-1809

 

ORANGE

 

845  -  446-3170

 

BR6563503

 

12:30 PM

 

2785

 

02785

 

3 HUDSON AVENUE

 

 

 

GUILFORD

 

ME

 

04443-0147

 

PISCATAQUIS

 

207  -  876-2788

 

BR6580799

 

10:27 AM

 

2789

 

02789

 

7031 HARPER ROAD

 

 

 

GLEN DANIEL

 

WV

 

25844-9480

 

RALEIGH

 

304  -  934-5200

 

BR3142142

 

9:30 AM

 

2790

 

02790

 

1528-30 NORTH BROAD STREET

 

 

 

PHILADELPHIA

 

PA

 

19121-4311

 

PHILADELPHIA

 

215  -  765-9332

 

BR3196599

 

9:40 AM

 

2792

 

02792

 

1561 VIRGINIA AVENUE

 

PO DRAWER F

 

RICH CREEK

 

VA

 

24147-0340

 

GILES

 

540  -  726-7911

 

BR3192197

 

11:22 AM

 

2793

 

02793

 

1201-43 WEST GIRARD AVE.

 

 

 

PHILADELPHIA

 

PA

 

19123-1021

 

PHILADELPHIA

 

215  -  236-4859

 

BR4729464

 

9:30 AM

 

2795

 

02795

 

148 NORTH MAIN STREET

 

 

 

WOODSFIELD

 

OH

 

43793-1002

 

MONROE

 

740  -  472-5311

 

BR3019038

 

1:16 PM

 

2796

 

02796

 

EVERGREEN SHOPPING CENTER

 

3 PALMER AVENUE

 

CORINTH

 

NY

 

12822-1121

 

SARATOGA

 

518  -  654-7464

 

BR3023190

 

12:55 PM

 

2797

 

02797

 

1401 WEST CHELTENHAM AVENUE

 

 

 

MELROSE PARK

 

PA

 

19027-3131

 

PHILADELPHIA

 

215  -  782-8950

 

BR3427300

 

2:20 PM

 

2798

 

02798

 

3939 BUTLER STREET

 

 

 

PITTSBURGH

 

PA

 

15201-3222

 

ALLEGHENY

 

412  -  682-6970

 

BR3064196

 

9:43 AM

 

2799

 

02799

 

627 FAIRMONT AVENUE

 

 

 

FAIRMONT

 

WV

 

26554-5103

 

MARION

 

304  -  366-4526

 

BR2941171

 

11:19 AM

 

2800

 

02800

 

84 EAST MAIN STREET

 

 

 

FORT KENT

 

ME

 

04743-1322

 

AROOSTOOK

 

207  -  834-5444

 

BR6197102

 

3:00 PM

 

3000

 

03000

 

609 TAYLOR AVENUE

 

 

 

ANNAPOLIS

 

MD

 

21401-1419

 

ANNE ARUNDEL

 

410  -  268-5007

 

BR6205048

 

9:58 AM

 

3011

 

03011

 

36212 EUCLID AVENUE

 

 

 

WILLOUGHBY

 

OH

 

44094-4454

 

LAKE

 

440  -  942-4288

 

AG2914655

 

11:00 AM

 

3016

 

03016

 

2840 YOUNGSTOWN ROAD SE

 

 

 

WARREN

 

OH

 

44484-5063

 

TRUMBULL

 

330  -  369-8444

 

BR6483503

 

12:46 PM

 

3028

 

03028

 

COLLEGE HILLS S/C

 

1845 BEALL AVENUE

 

WOOSTER

 

OH

 

44691-2343

 

WAYNE

 

330  -  262-9045

 

AG2910102

 

9:08 AM

 

3030

 

03030

 

2532 EAST THIRD STREET

 

 

 

DAYTON

 

OH

 

45403-2019

 

MONTGOMERY

 

937  -  258-8101

 

BG0435190

 

12:00 PM

 

3031

 

03031

 

10 W. NATIONAL ROAD

 

 

 

VANDALIA

 

OH

 

45377-1933

 

MONTGOMERY

 

937  -  898-8829

 

AG3038444

 

9:30 AM

 

3032

 

03032

 

2148 LAKE AVENUE

 

 

 

ASHTABULA

 

OH

 

44004-3436

 

ASHTABULA

 

440  -  993-0906

 

AG2911560

 

9:50 AM

 

3033

 

03033

 

963 FAIRMOUNT AVENUE WE

 

 

 

JAMESTOWN

 

NY

 

14701-2452

 

CHAUTAUQUA

 

716  -  483-5999

 

BR0963834

 

1:00 PM

 

3035

 

03035

 

2360 NORTH MAPLE AVENUE

 

 

 

ZANESVILLE

 

OH

 

43701-2029

 

MUSKINGUM

 

740  -  453-0319

 

AG9714901

 

1:00 PM

 

3037

 

03037

 

“1009 PARK AVENUE, WEST”

 

 

 

MANSFIELD

 

OH

 

44906-2809

 

RICHLAND

 

419  -  525-7300

 

AG2911596

 

9:20 AM

 

 

--------------------------------------------------------------------------------


 

3041

 

03041

 

28600 CHAGRIN BOULEVARD

 

 

 

BEACHWOOD

 

OH

 

44122-4532

 

CUYAHOGA

 

216  -  831-1616

 

AG9341037

 

11:40 AM

 

3043

 

03043

 

1965 EAST 93RD STREET

 

 

 

CLEVELAND

 

OH

 

44106-2057

 

CUYAHOGA

 

216  -  721-2020

 

AG2924668

 

1:09 PM

 

3053

 

03053

 

5795 STATE ROAD

 

 

 

PARMA

 

OH

 

44134-2541

 

CUYAHOGA

 

440  -  884-3549

 

AG2926876

 

1:22 PM

 

3056

 

03056

 

23709 CENTER RIDGE ROAD

 

 

 

WESTLAKE

 

OH

 

44145-3645

 

CUYAHOGA

 

440  -  356-3433

 

AG3038228

 

9:00 AM

 

3057

 

03057

 

93 NORTH PLAINS ROAD

 

 

 

THE PLAINS

 

OH

 

45780-1016

 

ATHENS

 

740  -  797-2546

 

AG1260746

 

10:00 AM

 

3058

 

03058

 

2020 WEST STATE STREET

 

 

 

FREMONT

 

OH

 

43420-1019

 

SANDUSKY

 

419  -  332-2186

 

AG2872299

 

1:00 PM

 

3060

 

03060

 

614 BRADSHAW AVENUE

 

 

 

EAST LIVERPOOL

 

OH

 

43920-3240

 

COLUMBIANA

 

330  -  386-6210

 

AG2850926

 

12:29 PM

 

3061

 

03061

 

“4332 CLEVELAND AVENUE, NW”

 

 

 

CANTON

 

OH

 

44709-2352

 

STARK

 

330  -  649-9709

 

AG2765800

 

9:16 AM

 

3062

 

03062

 

2154 ELM ROAD

 

 

 

WARREN

 

OH

 

44483-4005

 

TRUMBULL

 

330  -  372-4105

 

AG1298365

 

12:15 PM

 

3084

 

03084

 

AIRWAY SHOPPING CENTER

 

146 WOODMAN DRIVE

 

DAYTON

 

OH

 

45431-1423

 

MONTGOMERY

 

937  -  256-1901

 

AG2790598

 

12:00 PM

 

3086

 

03086

 

FAIRBORN PLAZA

 

1248 NORTH BROAD STREET

 

FAIRBORN

 

OH

 

45324-5549

 

GREENE

 

937  -  878-0661

 

AG2787907

 

11:20 AM

 

3088

 

03088

 

4328 NORTH MAIN STREET

 

 

 

DAYTON

 

OH

 

45405-5013

 

MONTGOMERY

 

937  -  274-1530

 

AG2810794

 

10:30 AM

 

3091

 

03091

 

TOWNE CENTRE

 

15153 PEARL ROAD

 

STRONGSVILLE

 

OH

 

44136-5034

 

CUYAHOGA

 

440  -  572-0455

 

AG8932027

 

12:13 PM

 

3095

 

03095

 

242 LINCOLN WAY WEST

 

 

 

MASSILLON

 

OH

 

44647-6566

 

STARK

 

330  -  832-4774

 

AG1968227

 

9:17 AM

 

3096

 

03096

 

601 CENTRAL CENTER

 

 

 

CHILLICOTHE

 

OH

 

45601-2249

 

ROSS

 

740  -  772-1050

 

AG2854429

 

10:20 AM

 

3100

 

03100

 

FOUNTAIN SQUARE

 

3133 FAR HILLS AVENUE

 

KETTERING

 

OH

 

45429-2511

 

MONTGOMERY

 

937  -  293-0481

 

AG3017907

 

10:20 AM

 

3102

 

03102

 

304 HARDING WAY WEST

 

 

 

GALION

 

OH

 

44833-1729

 

CRAWFORD

 

419  -  468-5340

 

AG2873859

 

11:15 AM

 

3109

 

03109

 

1560 PARKMAN ROAD NW

 

 

 

WARREN

 

OH

 

44485-2159

 

TRUMBULL

 

330  -  392-7555

 

AG2914302

 

10:37 AM

 

3110

 

03110

 

303 WEST 50TH STREET

 

 

 

MANHATTAN

 

NY

 

10019-6601

 

NEW YORK

 

212  -  247-8384

 

BR6197366

 

9:45 AM

 

3114

 

03114

 

“3032 MAHONING ROAD, N.E.”

 

 

 

CANTON

 

OH

 

44705-3336

 

STARK

 

330  -  454-2877

 

AG2882896

 

9:50 AM

 

3117

 

03117

 

2701 MARKET STREET

 

 

 

YOUNGSTOWN

 

OH

 

44507-1612

 

MAHONING

 

330  -  782-8240

 

AG7378018

 

11:59 AM

 

3120

 

03120

 

2800 MAHONING AVENUE

 

 

 

YOUNGSTOWN

 

OH

 

44509-2734

 

MAHONING

 

330  -  799-7313

 

AG2900959

 

8:56 AM

 

3123

 

03123

 

BOARDMAN PLAZA

 

285 BOARDMAN-CANFIELD RD

 

YOUNGSTOWN

 

OH

 

44512-4806

 

MAHONING

 

330  -  758-2824

 

AG2899500

 

10:43 AM

 

3131

 

03131

 

20405 CHAGRIN BOULEVARD

 

 

 

SHAKER HEIGHTS

 

OH

 

44122-5324

 

CUYAHOGA

 

216  -  752-4866

 

AG8144088

 

7:13 AM

 

3133

 

03133

 

1431 WAYNE AVENUE

 

 

 

DAYTON

 

OH

 

45410-1411

 

MONTGOMERY

 

937  -  225-6826

 

BG0172027

 

12:00 PM

 

3134

 

03134

 

3700 NORTH DIXIE HIGHWAY

 

 

 

DAYTON

 

OH

 

45414-5235

 

MONTGOMERY

 

937  -  275-7032

 

AG2062608

 

11:10 AM

 

3136

 

03136

 

9 SOUTH UNION AVENUE

 

 

 

ALLIANCE

 

OH

 

44601-2452

 

STARK

 

330  -  829-0807

 

AG9714898

 

9:30 AM

 

3139

 

03139

 

1320 EAST STROOP ROAD

 

 

 

KETTERING

 

OH

 

45429-4926

 

MONTGOMERY

 

937  -  294-2651

 

AG7707699

 

9:40 AM

 

3143

 

03143

 

1540 CANTON ROAD

 

 

 

AKRON

 

OH

 

44312-4043

 

SUMMIT

 

330  -  733-8378

 

AG7960102

 

12:17 PM

 

3144

 

03144

 

2975 WEST MARKET STREET

 

 

 

FAIRLAWN

 

OH

 

44333-3613

 

SUMMIT

 

330  -  867-8492

 

AG7960114

 

9:33 AM

 

3145

 

03145

 

34350 CENTER RIDGE ROAD

 

 

 

NORTH RIDGEVILLE

 

OH

 

44039-3248

 

LORAIN

 

440  -  327-1091

 

AG9051981

 

2:03 PM

 

3146

 

03146

 

693 MCCARTNEY ROAD

 

 

 

YOUNGSTOWN

 

OH

 

44505-5016

 

MAHONING

 

330  -  747-2426

 

AG1298341

 

12:37 PM

 

3147

 

03147

 

4914 YOUNGSTOWN-POLAND ROAD

 

 

 

YOUNGSTOWN

 

OH

 

44514-1152

 

MAHONING

 

330  -  755-2421

 

AG8913522

 

12:24 PM

 

3148

 

03148

 

2323 BROADVIEW ROAD

 

 

 

CLEVELAND

 

OH

 

44109-4177

 

CUYAHOGA

 

216  -  661-5077

 

AG8660448

 

10:37 AM

 

3151

 

03151

 

SOUTH PLAZA

 

352 EAST WATERLOO ROAD

 

AKRON

 

OH

 

44319-1237

 

SUMMIT

 

330  -  724-5219

 

AM1573612

 

11:08 AM

 

3152

 

03152

 

RIVER SQUARE

 

19601 DETROIT ROAD

 

ROCKY RIVER

 

OH

 

44116-1811

 

CUYAHOGA

 

440  -  331-2482

 

AM1573624

 

1:56 PM

 

3153

 

03153

 

15149 SNOW ROAD

 

 

 

BROOKPARK

 

OH

 

44142-2458

 

CUYAHOGA

 

216  -  676-5561

 

AM1573636

 

11:40 AM

 

3155

 

03155

 

28974 LORAIN ROAD

 

 

 

NORTH OLMSTED

 

OH

 

44070-4014

 

CUYAHOGA

 

440  -  777-4524

 

AG1573650

 

8:35 AM

 

 

--------------------------------------------------------------------------------

 

3156

 

03156

 

15105 ST. CLAIR AVENUE

 

 

 

CLEVELAND

 

OH

 

44110-3719

 

CUYAHOGA

 

216  -  451-6260

 

AG1573662

 

12:41 PM

 

3157

 

03157

 

3402 CLARK AVENUE

 

 

 

CLEVELAND

 

OH

 

44109-1136

 

CUYAHOGA

 

216  -  961-9414

 

AG1573674

 

10:15 AM

 

3163

 

03163

 

21800 LIBBY ROAD

 

 

 

MAPLE HEIGHTS

 

OH

 

44146-1259

 

CUYAHOGA

 

216  -  662-7470

 

AM1573737

 

8:40 AM

 

3164

 

03164

 

UNIVERSITY PLAZA

 

1458 SOUTH WATER STREET

 

KENT

 

OH

 

44240-3848

 

PORTAGE

 

330  -  673-6711

 

AM1573749

 

8:48 AM

 

3167

 

03167

 

304 EAST STATE STREET

 

 

 

ALLIANCE

 

OH

 

44601-4938

 

STARK

 

330  -  823-6921

 

AM1573775

 

9:37 AM

 

3169

 

03169

 

SHOREWAY S/C

 

4106 EAST LAKE ROAD

 

SHEFFIELD LAKE

 

OH

 

44054-1114

 

LORAIN

 

440  -  949-6239

 

AM1573799

 

2:16 PM

 

3174

 

03174

 

7796 MUNSON ROAD

 

 

 

MENTOR

 

OH

 

44060-3745

 

LAKE

 

440  -  257-6258

 

AM1573840

 

8:43 AM

 

3179

 

03179

 

PORT CLINTON PLAZA

 

1626 EAST PERRY STREET

 

PORT CLINTON

 

OH

 

43452-1332

 

OTTAWA

 

419  -  734-5583

 

AG2402737

 

1:00 PM

 

3180

 

03180

 

1420 SYCAMORE LINE ROAD

 

 

 

SANDUSKY

 

OH

 

44870-4128

 

ERIE

 

419  -  625-2258

 

AG2145969

 

1:00 PM

 

3181

 

03181

 

OAKMONT PLAZA

 

110 COUNTY LINE ROAD WEST

 

COLUMBIANA

 

OH

 

44408-9301

 

MAHONING

 

330  -  482-3854

 

AG2121375

 

11:05 AM

 

3182

 

03182

 

1047 KENMORE BOULEVARD

 

 

 

AKRON

 

OH

 

44314-2154

 

SUMMIT

 

330  -  753-3095

 

AG2488496

 

2:10 PM

 

3185

 

03185

 

1001 ELIDA AVENUE

 

 

 

DELPHOS

 

OH

 

45833-1778

 

ALLEN

 

419  -  695-8055

 

BG0308343

 

1:00 AM

 

3191

 

03191

 

530 WEST MARKET STREET

 

 

 

TIFFIN

 

OH

 

44883-2610

 

SENECA

 

419  -  443-0189

 

BR6330233

 

1:00 PM

 

3192

 

03192

 

“2574 EASTON STREET, N.E.”

 

 

 

NORTH CANTON

 

OH

 

44721-2662

 

STARK

 

330  -  492-6203

 

AG2385638

 

10:35 AM

 

3194

 

03194

 

5447 MAIN STREET

 

 

 

WILLIAMSVILLE

 

NY

 

14221-6447

 

ERIE

 

716  -  632-8608

 

BR7042182

 

1:00 PM

 

3195

 

03195

 

LAKE EAST MED. CENTER

 

54 SOUTH STATE STREET

 

PAINESVILLE

 

OH

 

44077-3423

 

LAKE

 

440  -  352-0627

 

AG2932590

 

10:00 AM

 

3198

 

03198

 

227 MARKET AVENUE NORTH

 

 

 

CANTON

 

OH

 

44702-1417

 

STARK

 

330  -  452-7762

 

AG2932982

 

1:00 PM

 

3200

 

03200

 

623 ST. CLAIR AVENUE

 

 

 

CLAIRTON

 

PA

 

15025-1436

 

ALLEGHENY

 

412  -  233-2703

 

BR3327512

 

12:20 PM

 

3201

 

03201

 

GRAND UNION SHOPPING CENTER

 

62 WASHINGTON STREET

 

FAIR HAVEN

 

VT

 

05743-1067

 

RUTLAND

 

802  -  265-3760

 

BR3558701

 

9:58 AM

 

3203

 

03203

 

UPPER ALBANY PLAZA

 

1291 ALBANY AVENUE

 

HARTFORD

 

CT

 

06112-2162

 

HARTFORD

 

860  -  560-1881

 

BR3164819

 

5:24 AM

 

3205

 

03205

 

6401 FREDERICK ROAD

 

 

 

CATONSVILLE

 

MD

 

21228-3504

 

BALTIMORE CITY

 

410  -  719-7005

 

BR3501295

 

7:24 AM

 

3206

 

03206

 

831 BELMAR PLAZA

 

 

 

BELMAR

 

NJ

 

07719-2752

 

MONMOUTH

 

732  -  681-4102

 

BR2996772

 

10:30 AM

 

3208

 

03208

 

205 WEST G L SMITH STREET

 

 

 

MORGANTOWN

 

KY

 

42261-8602

 

BUTLER

 

270  -  526-5615

 

BR3109231

 

10:47 AM

 

3210

 

03210

 

976-990 BERGEN STREET

 

 

 

NEWARK

 

NJ

 

07112-2532

 

ESSEX

 

973  -  926-1551

 

BR3341257

 

12:00 PM

 

3213

 

03213

 

4641-51 CHESTNUT STREET

 

 

 

PHILADELPHIA

 

PA

 

19139-4612

 

PHILADELPHIA

 

215  -  474-5447

 

BR4049412

 

11:00 AM

 

3214

 

03214

 

660-680 CLINTON AVENUE

 

 

 

NEWARK

 

NJ

 

07108-1432

 

ESSEX

 

973  -  371-4985

 

BR4331081

 

11:05 AM

 

3216

 

03216

 

59 HIGHWAY 15 N

 

 

 

JACKSON

 

KY

 

41339-9631

 

BREATHITT

 

606  -  666-2883

 

BR3035044

 

11:15 AM

 

3220

 

03220

 

350 MICHIGAN STREET NE

 

 

 

GRAND RAPIDS

 

MI

 

49503-2544

 

KENT

 

616  -  454-6565

 

BR3425469

 

12:22 PM

 

3221

 

03221

 

219 GLASGOW ROAD

 

 

 

BURKESVILLE

 

KY

 

42717-9696

 

CUMBERLAND

 

270  -  864-5822

 

BR3330886

 

12:15 PM

 

3225

 

03225

 

2201 WEST ALLEGHENY AVE.

 

 

 

PHILADELPHIA

 

PA

 

19132-1420

 

PHILADELPHIA

 

215  -  223-8979

 

BR3327524

 

10:15 AM

 

3227

 

03227

 

3000-02 REED STREET

 

 

 

PHILADELPHIA

 

PA

 

19146-3520

 

PHILADELPHIA

 

215  -  467-7920

 

BR3797199

 

12:00 PM

 

3228

 

03228

 

13741 EUCLID AVENUE

 

 

 

EAST CLEVELAND

 

OH

 

44112-4228

 

CUYAHOGA

 

216  -  451-0606

 

BR3472696

 

12:56 PM

 

3230

 

03230

 

710 NORTH MAIN STREET

 

 

 

CLYDE

 

OH

 

43410-1647

 

SANDUSKY

 

419  -  547-7991

 

BR3397038

 

1:00 PM

 

3234

 

03234

 

146 NORTH CORNING STREET

 

 

 

FARWELL

 

MI

 

48622-9737

 

CLARE

 

989  -  588-2599

 

BR3349417

 

11:27 AM

 

3235

 

03235

 

2260 JERUSALEM AVENUE

 

 

 

NORTH BELLMORE

 

NY

 

11710-1821

 

NASSAU

 

516  -  221-9753

 

BR5348277

 

1:15 PM

 

3242

 

03242

 

8 SURREY PLAZA

 

 

 

HAWKINSVILLE

 

GA

 

31036-1187

 

PULASKI

 

478  -  783-3286

 

BR3478078

 

1:00 PM

 

3244

 

03244

 

VILLAGE OF PAW PAW

 

319 EAST MICHIGAN AVENUE

 

PAW PAW

 

MI

 

49079-1053

 

VAN BUREN

 

269  -  657-4440

 

BR3425471

 

11:05 AM

 

3245

 

03245

 

BELL’S PLAZA S/C

 

“1305 WASHINGTON ST, POB 885”

 

JEFFERSON

 

GA

 

30549-2879

 

JACKSON

 

706  -  367-8828

 

BR3305895

 

12:10 PM

 

 

--------------------------------------------------------------------------------


 

3246

 

03246

 

2916 LINDEN AVENUE

 

 

 

DAYTON

 

OH

 

45410-3027

 

MONTGOMERY

 

937  -  256-3111

 

BR3536705

 

12:00 PM

 

3247

 

03247

 

401 WEST NORTH STREET

 

 

 

SPRINGFIELD

 

OH

 

45504-2607

 

CLARK

 

937  -  324-5796

 

AG2821406

 

11:30 AM

 

3251

 

03251

 

3601 MIDVALE AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19129-1712

 

PHILADELPHIA

 

215  -  842-2950

 

BR3828590

 

11:35 AM

 

3252

 

03252

 

2198 RITTER DRIVE

 

 

 

DANIELS

 

WV

 

25832-9372

 

RALEIGH

 

304  -  763-5131

 

BR3477848

 

9:35 AM

 

3253

 

03253

 

PO BOX 376

 

161 BEECH STREET

 

HARRISON

 

MI

 

48625-0376

 

CLARE

 

989  -  539-4380

 

BR3778430

 

11:13 AM

 

3254

 

03254

 

PO BOX 746

 

611 WEST CLINTON STREET

 

GRAY

 

GA

 

31032-0746

 

JONES

 

478  -  986-5454

 

BR3116010

 

1:00 PM

 

3255

 

03255

 

93 MONTCALM STREET

 

 

 

TICONDEROGA

 

NY

 

12883-

 

ESSEX

 

518  -  585-6787

 

BR3476466

 

11:45 AM

 

3257

 

03257

 

HIGHWAY 80 & CHURCH STREET

 

PO BOX 140

 

JEFFERSONVILLE

 

GA

 

31044-0140

 

TWIGGS

 

478  -  945-3135

 

BR3116022

 

1:00 PM

 

3258

 

03258

 

739 GREENWOOD AVENUE

 

 

 

TRENTON

 

NJ

 

08609-1401

 

MERCER

 

609  -  989-1299

 

BR3659539

 

10:40 AM

 

3260

 

03260

 

815 EAST MAIN STREET

 

 

 

STANFORD

 

KY

 

40484-1406

 

LINCOLN

 

606  -  365-9191

 

BR3109217

 

11:30 AM

 

3264

 

03264

 

10 HEMINGWAY AVENUE

 

 

 

EAST HAVEN

 

CT

 

06512-3404

 

NEW HAVEN

 

203  -  469-4609

 

BR3372973

 

9:33 AM

 

3266

 

03266

 

117 SOUTH MAIN STREET

 

 

 

FREDERICKTOWN

 

OH

 

43019-1225

 

KNOX

 

740  -  694-5717

 

BR3427867

 

8:15 AM

 

3269

 

03269

 

461 MAIN STREET

 

 

 

EAST ORANGE

 

NJ

 

07018-2204

 

ESSEX

 

973  -  676-5262

 

BR4760270

 

10:45 AM

 

3270

 

03270

 

PO BOX 667

 

HIGHWAY 421 N

 

MCKEE

 

KY

 

40447-0667

 

JACKSON

 

606  -  287-7187

 

BR3738044

 

2:15 AM

 

3271

 

03271

 

103 WOODWAY ROAD

 

 

 

PENNINGTON GAP

 

VA

 

24277-2909

 

LEE

 

276  -  546-4613

 

BR3586546

 

2:55 PM

 

3272

 

03272

 

612 WEST STOCKTON STREET

 

 

 

EDMONTON

 

KY

 

42129-9458

 

METCALFE

 

270  -  432-2725

 

BR3512399

 

12:15 PM

 

3273

 

03273

 

1201 NORTH BETHLEHEM PIKE

 

 

 

AMBLER

 

PA

 

19002-1308

 

MONTGOMERY

 

215  -  646-8351

 

BR3477115

 

8:35 AM

 

3277

 

03277

 

290 CONGRESS STREET

 

 

 

PORTLAND

 

ME

 

04101-3637

 

CUMBERLAND

 

207  -  774-0344

 

BR4330279

 

1:50 PM

 

3278

 

03278

 

FALMOUTH SHOPPING CENTER

 

251 US ROUTE 1

 

FALMOUTH

 

ME

 

04105-1380

 

CUMBERLAND

 

207  -  781-4414

 

BR3157383

 

10:50 AM

 

3279

 

03279

 

422 WILSON STREET

 

 

 

BREWER

 

ME

 

04412-1415

 

PENOBSCOT

 

207  -  989-6238

 

BR6080838

 

10:15 AM

 

3280

 

03280

 

51 MARKET STREET

 

 

 

SOUTH PORTLAND

 

ME

 

04106-3617

 

CUMBERLAND

 

207  -  799-2261

 

BR3157395

 

2:35 PM

 

3281

 

03281

 

86 DUBLIN STREET

 

 

 

MACHIAS

 

ME

 

04654-1308

 

WASHINGTON

 

207  -  255-3458

 

BR4759013

 

1:45 PM

 

3282

 

03282

 

VILLAGE SHOPPING CENTER

 

69 LAFAYETTE ROAD

 

NORTH HAMPTON

 

NH

 

03862-2452

 

ROCKINGHAM

 

603  -  964-5105

 

BR3160722

 

11:30 AM

 

3284

 

03284

 

701 CENTRAL AVENUE

 

 

 

DOVER

 

NH

 

03820-3403

 

STRAFFORD

 

603  -  742-7105

 

BR3160708

 

8:15 AM

 

3286

 

03286

 

335 ALFRED STREET

 

 

 

BIDDEFORD

 

ME

 

04005-3128

 

YORK

 

207  -  282-1577

 

BR3157434

 

12:15 PM

 

3287

 

03287

 

260 HIGH STREET

 

 

 

ELLSWORTH

 

ME

 

04605-1716

 

HANCOCK

 

207  -  667-4644

 

BR4897813

 

12:45 PM

 

3288

 

03288

 

3 FREETOWN ROAD

 

 

 

RAYMOND

 

NH

 

03077-2346

 

ROCKINGHAM

 

603  -  895-0657

 

BR3160695

 

9:45 AM

 

3292

 

03292

 

81 MAIN STREET

 

 

 

LIVERMORE FALLS

 

ME

 

04254-1510

 

ANDROSCOGGIN

 

207  -  897-6781

 

BR6023458

 

12:43 PM

 

3293

 

03293

 

226 UNION STREET

 

 

 

BANGOR

 

ME

 

04401-6160

 

PENOBSCOT

 

207  -  942-0515

 

BR4394033

 

10:45 AM

 

3294

 

03294

 

188 SPRING STREET

 

 

 

DEXTER

 

ME

 

04930-1312

 

PENOBSCOT

 

207  -  924-7000

 

BR5739618

 

9:50 AM

 

3295

 

03295

 

51 SOUTH MAIN STREET

 

 

 

OLD TOWN

 

ME

 

04468-1535

 

PENOBSCOT

 

207  -  827-8021

 

BR3157509

 

10:55 AM

 

3296

 

03296

 

713 BROADWAY

 

 

 

BANGOR

 

ME

 

04401-3225

 

PENOBSCOT

 

207  -  942-5521

 

BR5847201

 

11:30 AM

 

3297

 

03297

 

76 STATE STREET

 

 

 

AUGUSTA

 

ME

 

04330-5127

 

KENNEBEC

 

207  -  623-8171

 

BR3157523

 

9:24 AM

 

3298

 

03298

 

“713 CONGRESS STREET, WEST”

 

 

 

PORTLAND

 

ME

 

04102-3303

 

CUMBERLAND

 

207  -  774-8456

 

BR3157535

 

2:15 PM

 

3299

 

03299

 

36 MOOSEHEAD TRAIL

 

 

 

NEWPORT

 

ME

 

04953-9802

 

PENOBSCOT

 

207  -  368-5754

 

BR5212460

 

9:20 AM

 

3300

 

03300

 

315 MAIN STREET

 

 

 

LEWISTON

 

ME

 

04240-7025

 

ANDROSCOGGIN

 

207  -  783-2011

 

BR3157559

 

9:00 AM

 

3301

 

03301

 

430 SABATTUS STREET

 

 

 

LEWISTON

 

ME

 

04240-5430

 

ANDROSCOGGIN

 

207  -  783-2013

 

BR6026959

 

8:00 AM

 

3304

 

03304

 

GLOBE SHOPPING CENTER

 

69 PORTSMOUTH AVENUE

 

EXETER

 

NH

 

03833-2105

 

ROCKINGHAM

 

603  -  778-0553

 

BR3160669

 

10:00 AM

 

3306

 

03306

 

478 ROUTE 1

 

 

 

YARMOUTH

 

ME

 

04096-6735

 

CUMBERLAND

 

207  -  846-1222

 

BR5980467

 

10:35 AM

 

 

--------------------------------------------------------------------------------


 

3307

 

03307

 

127 LONG SANDS ROAD

 

 

 

YORK

 

ME

 

03909-1148

 

YORK

 

207  -  363-4312

 

BR3605702

 

12:00 PM

 

3308

 

03308

 

7 NORTH BELFAST AVENUE

 

 

 

AUGUSTA

 

ME

 

04330-4317

 

KENNEBEC

 

207  -  622-2626

 

BR3157624

 

9:00 AM

 

3309

 

03309

 

PO BOX 97

 

37 PORTLAND ROAD

 

KENNEBUNK

 

ME

 

04043-1629

 

YORK

 

207  -  985-7144

 

BR5808336

 

10:30 AM

 

3310

 

03310

 

39 BIRCH STREET

 

 

 

DERRY

 

NH

 

03038-2119

 

ROCKINGHAM

 

603  -  432-2505

 

BR3160671

 

8:35 AM

 

3311

 

03311

 

1010 SOUTH MAIN STREET

 

 

 

MILTON

 

WV

 

25541-1220

 

CABELL

 

304  -  743-7912

 

BR3421954

 

12:00 PM

 

3312

 

03312

 

8531 LANSING HIGHWAY

 

 

 

DURAND

 

MI

 

48429-1038

 

SHIAWASSEE

 

989  -  288-3101

 

BR3226102

 

10:48 AM

 

3314

 

03314

 

NORTH PARK SHOPPING CENTER

 

650 HIGHWAY 100

 

CENTERVILLE

 

TN

 

37033-1214

 

HICKMAN

 

931  -  729-5005

 

BR3626681

 

9:44 AM

 

3315

 

03315

 

2898 MAIN STREET

 

 

 

MARLETTE

 

MI

 

48453-1113

 

SANILAC

 

989  -  635-2031

 

BR3534561

 

10:33 AM

 

3316

 

03316

 

6921 LAKE HARBOUR ROAD

 

 

 

MIDLOTHIAN

 

VA

 

23112-9998

 

CHESTERFIELD

 

804  -  639-6580

 

BR3781728

 

6:59 AM

 

3318

 

03318

 

“ROUTE 3, BOX 3B”

 

 

 

KEYSVILLE

 

VA

 

23947-9202

 

CHARLOTTE

 

434  -  736-0060

 

BR3522528

 

1:40 PM

 

3320

 

03320

 

425 NORTH FIFTH STREET

 

PO BOX 732

 

ROSCOMMON

 

MI

 

48653-9329

 

ROSCOMMON

 

989  -  275-5161

 

BR3534585

 

8:59 AM

 

3324

 

03324

 

1091 SOUTH BROAD STREET

 

 

 

TRENTON

 

NJ

 

08611-1461

 

MERCER

 

609  -  393-3386

 

BR3614876

 

9:55 AM

 

3325

 

03325

 

1443 SOUTH 7TH STREET

 

 

 

PHILADELPHIA

 

PA

 

19147-5847

 

PHILADELPHIA

 

215  -  463-7748

 

BR3706756

 

1:15 PM

 

3326

 

03326

 

821 EAST APPLE AVENUE

 

 

 

MUSKEGON

 

MI

 

49442-3737

 

MUSKEGON

 

231  -  777-4969

 

BR3886491

 

1:00 PM

 

3329

 

03329

 

RIVER-DEL SHOPPING CENTER

 

1105 FAIRVIEW STREET

 

RIVERSIDE

 

NJ

 

08075-3926

 

BURLINGTON

 

856  -  461-4404

 

BR3350129

 

9:35 AM

 

3331

 

03331

 

CHAMPLAIN PLAZA

 

101 SARATOGA STREET

 

COHOES

 

NY

 

12047-3113

 

ALBANY

 

518  -  233-1518

 

BR3859735

 

9:22 AM

 

3334

 

03334

 

310 SOUTH PEARL STREET

 

 

 

ALBANY

 

NY

 

12202-1940

 

ALBANY

 

518  -  465-6008

 

BR4275992

 

12:10 PM

 

3336

 

03336

 

149 MARKET STREET

 

 

 

AMSTERDAM

 

NY

 

12010-3626

 

MONTGOMERY

 

518  -  842-8336

 

BR3399498

 

9:00 AM

 

3337

 

03337

 

1320 SHIPYARD LANE #3-#4

 

 

 

HOBOKEN

 

NJ

 

07030-5582

 

HUDSON

 

201  -  876-0040

 

BR6534730

 

9:10 AM

 

3339

 

03339

 

PIKESVILLE SHOPPING CENTER

 

1404 REISTERSTOWN ROAD

 

PIKESVILLE

 

MD

 

21208-3806

 

BALTIMORE

 

410  -  602-1404

 

BR3474931

 

6:55 AM

 

3340

 

03340

 

100 WEST 3RD STREET

 

 

 

DONALSONVILLE

 

GA

 

31745-1506

 

SEMINOLE

 

229  -  524-1126

 

BR3439064

 

12:22 PM

 

3341

 

03341

 

1490 EAST MAIN STREET

 

ROUTE 2 BOX 1AA

 

HARRISVILLE

 

WV

 

26362-9602

 

RITCHIE

 

304  -  643-2902

 

BR3547099

 

9:10 AM

 

3342

 

03342

 

HEADWATERS PLAZA

 

261 UTICA BOULEVARD

 

BOONVILLE

 

NY

 

13309-1378

 

ONEIDA

 

315  -  942-2509

 

BR3426548

 

1:00 PM

 

3344

 

03344

 

130 WEST MAIN STREET

 

PO BOX 95

 

SNEEDVILLE

 

TN

 

37869-0095

 

HANCOCK

 

423  -  733-2203

 

BR3339606

 

10:37 AM

 

3345

 

03345

 

5571 COLLINS HIGHWAY

 

PO BOX 3036

 

PIKEVILLE

 

KY

 

41502-3036

 

PIKE

 

606  -  639-4588

 

BR3832993

 

11:15 AM

 

3347

 

03347

 

130 WEST LOUDEN AVENUE

 

 

 

LEXINGTON

 

KY

 

40508-1412

 

FAYETTE

 

859  -  281-9660

 

BR3747637

 

1:00 AM

 

3348

 

03348

 

153 MAIN STREET

 

 

 

LINCOLN PARK

 

NJ

 

07035-1737

 

MORRIS

 

973  -  694-2661

 

BR4300214

 

11:10 AM

 

3350

 

03350

 

600 NORTH MAIN STREET

 

 

 

MUNFORDVILLE

 

KY

 

42765-9424

 

HART

 

270  -  524-3081

 

BR3544144

 

1:30 AM

 

3351

 

03351

 

1306  U  STREET NW

 

 

 

WASHINGTON

 

DC

 

20009-4445

 

“WASHINGTON,D.C.”

 

202  -  328-8761

 

BR3670850

 

9:16 AM

 

3352

 

03352

 

CAROLINE SHOPPING CENTER

 

104 W. BROADUS AVENUE

 

BOWLING GREEN

 

VA

 

22427-9404

 

CAROLINE

 

804  -  633-5058

 

BR3376046

 

9:15 AM

 

3354

 

03354

 

MARCELLA’S PLAZA

 

731 CRANE STREET

 

SCHENECTADY

 

NY

 

12303-1136

 

SCHENECTADY

 

518  -  381-3898

 

BR4363759

 

11:17 AM

 

3355

 

03355

 

145 MAIN STREET

 

 

 

BERLIN

 

NH

 

03570-2417

 

COOS

 

603  -  752-4310

 

BR3822978

 

1:10 PM

 

3356

 

03356

 

3772 SOUTH LAPEER ROAD

 

 

 

METAMORA

 

MI

 

48455-8963

 

LAPEER

 

810  -  678-2331

 

BR3339517

 

12:32 PM

 

3357

 

03357

 

4 EAST WALTON STREET

 

 

 

WILLARD

 

OH

 

44890-9419

 

HURON

 

419  -  935-3900

 

BR3353238

 

1:00 AM

 

3359

 

03359

 

911 MORRIS PARK AVENUE

 

 

 

BRONX

 

NY

 

10462-3710

 

BRONX

 

718  -  409-3005

 

BR3830266

 

10:40 AM

 

3360

 

03360

 

308 SOUTH MAYO TRAIL

 

 

 

PAINTSVILLE

 

KY

 

41240-1247

 

JOHNSON

 

606  -  789-4950

 

BR3562318

 

10:45 AM

 

3362

 

03362

 

5215 PLANK ROAD

 

 

 

FREDERICKSBURG

 

VA

 

22407-6642

 

SPOTSYLVANIA

 

540  -  548-2725

 

BR7513129

 

1:00 PM

 

3363

 

03363

 

650 CASTLE HILL AVENUE

 

 

 

BRONX

 

NY

 

10473-1402

 

BRONX

 

718  -  863-6304

 

BR4571609

 

10:30 AM

 

3364

 

03364

 

1303 SHOEMAKER STREET

 

 

 

NANTY GLO

 

PA

 

15943-1254

 

CAMBRIA

 

814  -  749-7872

 

BR3426512

 

12:48 PM

 

 

--------------------------------------------------------------------------------


 

3365

 

03365

 

480 NORTH MAIN STREET

 

 

 

GRAFTON

 

OH

 

44044-1245

 

LORAIN

 

440  -  926-2126

 

BR3790549

 

1:05 PM

 

3366

 

03366

 

305 EAST STATE STREET

 

 

 

CASSOPOLIS

 

MI

 

49031-1328

 

CASS

 

269  -  445-5369

 

BR3440548

 

11:10 AM

 

3367

 

03367

 

14610 HARVARD AVENUE

 

 

 

CLEVELAND

 

OH

 

44128-1837

 

CUYAHOGA

 

216  -  921-8856

 

BR3860132

 

8:16 AM

 

3368

 

03368

 

612 NORTH ST. JOSEPH AVENUE

 

 

 

BERRIEN SPRINGS

 

MI

 

49103-1603

 

BERRIEN

 

269  -  471-5020

 

BR3475375

 

10:55 AM

 

3373

 

03373

 

3795 EAST MAIN ROAD

 

 

 

FREDONIA

 

NY

 

14063-1415

 

CHAUTAUQUA

 

716  -  672-6000

 

BR3375866

 

1:00 PM

 

3375

 

03375

 

395 DANFORTH AVENUE

 

 

 

JERSEY CITY

 

NJ

 

07305-1906

 

HUDSON

 

201  -  200-9801

 

BR4380248

 

10:35 AM

 

3376

 

03376

 

503 TUSCULUM BOULEVARD

 

 

 

GREENEVILLE

 

TN

 

37745-3934

 

GREENE

 

423  -  639-7172

 

BR3339618

 

9:01 AM

 

3377

 

03377

 

7941 OXFORD AVENUE

 

(FOX CHASE)

 

PHILADELPHIA

 

PA

 

19111-2224

 

PHILADELPHIA

 

215  -  745-9060

 

BR3610222

 

12:05 PM

 

3381

 

03381

 

857 NORTH TENNESSEE AVENUE

 

 

 

ETOWAH

 

TN

 

37331-1307

 

MCMINN

 

423  -  263-5656

 

BR3339632

 

12:58 PM

 

3383

 

03383

 

222 S. CHESTNUT STREET

 

 

 

REED CITY

 

MI

 

49677-1206

 

OSCEOLA

 

231  -  832-5542

 

BR3380158

 

1:03 PM

 

3385

 

03385

 

63-37 108TH STREET

 

 

 

FOREST HILLS

 

NY

 

11375-1347

 

QUEENS

 

718  -  459-7777

 

BR5180738

 

10:15 AM

 

3387

 

03387

 

5160 PENN AVENUE

 

 

 

PITTSBURGH

 

PA

 

15224-1626

 

ALLEGHENY

 

412  -  362-5778

 

BR3706693

 

1:00 PM

 

3388

 

03388

 

126 12TH STREET

 

 

 

WELLSBURG

 

WV

 

26070-1519

 

BROOKE

 

304  -  737-0205

 

BR3658222

 

1:42 PM

 

3389

 

03389

 

2826 AUDUBON VILLAGE DRIVE

 

 

 

AUDUBON

 

PA

 

19403-2211

 

MONTGOMERY

 

610  -  650-8490

 

BR4737790

 

1:44 PM

 

3391

 

03391

 

2710 MAYNARDVILLE HIGHWAY

 

 

 

MAYNARDVILLE

 

TN

 

37807-3021

 

UNION

 

865  -  992-8581

 

BR3404352

 

8:48 AM

 

3394

 

03394

 

609-25 WEST HUNTING PARK

 

 

 

PHILADELPHIA

 

PA

 

19140-2516

 

PHILADELPHIA

 

215  -  455-7330

 

BR3626388

 

3:55 PM

 

3395

 

03395

 

50 SOUTH MAIN STREET

 

 

 

PETERSBURG

 

WV

 

26847-1728

 

GRANT

 

304  -  257-2072

 

BR3385475

 

7:19 AM

 

3398

 

03398

 

580 HARTSVILLE PIKE

 

 

 

GALLATIN

 

TN

 

37066-2802

 

SUMNER

 

615  -  452-4253

 

BR3393472

 

11:09 AM

 

3399

 

03399

 

HC 73 BOX 1F

 

 

 

FRANKLIN

 

WV

 

26807-9203

 

PENDLETON

 

304  -  358-3272

 

BR3576571

 

9:46 AM

 

3400

 

03400

 

TULPEHOCKEN VILLAGE S/C

 

420 NORTH 3RD STREET

 

WOMELSDORF

 

PA

 

19567-9705

 

BERKS

 

610  -  589-4186

 

BR3692325

 

1:15 PM

 

3401

 

03401

 

2440 NEW HARTFORD ROAD

 

 

 

OWENSBORO

 

KY

 

42303-1311

 

DAVIESS

 

270  -  684-0205

 

BR3376351

 

10:30 AM

 

3404

 

03404

 

4934 SECOND AVENUE

 

 

 

PITTSBURGH

 

PA

 

15207-1623

 

ALLEGHENY

 

412  -  421-6948

 

BR4369078

 

9:12 AM

 

3405

 

03405

 

FRANKLIN PLAZA S/C

 

701 FRANK E RODGERS BLVD N

 

HARRISON

 

NJ

 

07029-2627

 

HUDSON

 

973  -  483-8228

 

BR3609267

 

12:30 PM

 

3408

 

03408

 

101 MORRISON DRIVE

 

 

 

PRINCETON

 

WV

 

24740-2322

 

MERCER

 

304  -  425-3024

 

BR3756674

 

10:40 AM

 

3409

 

03409

 

30 S. ARMISTEAD AVENUE

 

 

 

HAMPTON

 

VA

 

23669-4017

 

HAMPTON CITY

 

757  -  726-0348

 

BR4477041

 

1:00 PM

 

3411

 

03411

 

60 CENTRAL AVENUE

 

 

 

LANCASTER

 

NY

 

14086-2115

 

ERIE

 

716  -  684-7584

 

BR3599341

 

1:00 PM

 

3412

 

03412

 

1800-1814 MORNINGSIDE AVENUE

 

 

 

PITTSBURGH

 

PA

 

15206-1070

 

ALLEGHENY

 

412  -  362-6121

 

BR3714133

 

11:26 AM

 

3418

 

03418

 

“ROUTE 3, BOX 1495”

 

 

 

BEAN STATION

 

TN

 

37708-9803

 

GRAINGER

 

865  -  993-3333

 

BR3410622

 

12:06 PM

 

3422

 

03422

 

30 NORTH ALBANY AVENUE

 

 

 

ATLANTIC CITY

 

NJ

 

08401-3509

 

ATLANTIC

 

609  -  340-8308

 

BR4227852

 

1:55 PM

 

3423

 

03423

 

418 BRIDGE STREET

 

 

 

HUNTINGTON

 

WV

 

25702-1502

 

CABELL

 

304  -  697-1807

 

BR3813664

 

9:00 AM

 

3424

 

03424

 

300 WEST MANLIUS STREET

 

 

 

EAST SYRACUSE

 

NY

 

13057-2547

 

ONONDAGA

 

315  -  434-9178

 

BR3638319

 

1:00 PM

 

3425

 

03425

 

HAMBURG COMMONS S/C

 

500 HAWK RIDGE DRIVE

 

HAMBURG

 

PA

 

19526-9201

 

BERKS

 

610  -  562-9454

 

BR3821697

 

9:00 AM

 

3426

 

03426

 

77-105 BLOOMFIELD AVE.

 

 

 

BLOOMFIELD

 

NJ

 

07003-5915

 

ESSEX

 

973  -  259-9290

 

BR6239998

 

11:55 AM

 

3427

 

03427

 

237 SPRING STREET

 

 

 

NEWTON

 

NJ

 

07860-2103

 

SUSSEX

 

973  -  383-0292

 

BR3858012

 

12:15 PM

 

3429

 

03429

 

1540 GRAND CONCOURSE & BLVD.

 

 

 

BRONX

 

NY

 

10457-8400

 

BRONX

 

718  -  731-8733

 

BR4002541

 

9:20 AM

 

3430

 

03430

 

2101 EAST ALLEGHENY AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19134-3801

 

PHILADELPHIA

 

215  -  423-8307

 

BR3671155

 

10:55 AM

 

3432

 

03432

 

55-59 SOUTH MOGER AVENUE

 

 

 

MOUNT KISCO

 

NY

 

10549-2211

 

WESTCHESTER

 

914  -  241-6373

 

BR6483363

 

11:45 AM

 

3434

 

03434

 

1924-40 FAIRMOUNT AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19130-2010

 

PHILADELPHIA

 

215  -  765-5078

 

BR3706706

 

9:50 AM

 

3436

 

03436

 

648 E. WASHINGTON STREET

 

 

 

NEW CASTLE

 

PA

 

16101-4134

 

LAWRENCE

 

724  -  654-7754

 

BR3481013

 

1:13 PM

 

3439

 

03439

 

115 STATE ROUTE 81 N.

 

 

 

CALHOUN

 

KY

 

42327-0479

 

MCLEAN

 

270  -  273-5202

 

BR3457442

 

6:01 AM

 

 

--------------------------------------------------------------------------------


 

3440

 

03440

 

190 EAST AVENUE

 

 

 

NORWALK

 

CT

 

06855-1112

 

FAIRFIELD

 

203  -  838-6141

 

BR3747536

 

8:12 AM

 

3443

 

03443

 

6039 NATIONAL PIKE

 

 

 

GRINDSTONE

 

PA

 

15442-1107

 

FAYETTE

 

724  -  785-4522

 

BR3773365

 

1:01 PM

 

3444

 

03444

 

1700 BALTIC AVENUE

 

 

 

ATLANTIC CITY

 

NJ

 

08401-4312

 

ATLANTIC

 

609  -  348-0578

 

BR3843833

 

2:30 PM

 

3445

 

03445

 

2132-38 EAST LEHIGH AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19125-1433

 

PHILADELPHIA

 

215  -  426-9631

 

BR3978749

 

10:45 AM

 

3447

 

03447

 

213 W. MAIN STREET

 

 

 

GROVE CITY

 

PA

 

16127-1223

 

MERCER

 

724  -  458-0944

 

BR3653955

 

12:18 PM

 

3448

 

03448

 

12-16 NORTH STREET

 

 

 

BAYONNE

 

NJ

 

07002-1241

 

HUDSON

 

201  -  436-6268

 

BR4358152

 

12:30 PM

 

3449

 

03449

 

275 MAIN STREET

 

 

 

GREENVILLE

 

PA

 

16125-2022

 

MERCER

 

724  -  588-3398

 

BR3714121

 

11:36 AM

 

3451

 

03451

 

PO BOX 1680

 

STATE ROUTE 80

 

HONAKER

 

VA

 

24260-1680

 

RUSSELL

 

276  -  873-6868

 

BR3761485

 

11:13 AM

 

3452

 

03452

 

PO BOX 237

 

602 BROAD ROAD

 

LINDEN

 

MI

 

48451-0237

 

GENESEE

 

810  -  735-1341

 

BR3534612

 

10:52 AM

 

3454

 

03454

 

140 PINE STREET

 

 

 

HAMBURG

 

NY

 

14075-5154

 

ERIE

 

716  -  649-9505

 

BR3565035

 

1:00 PM

 

3455

 

03455

 

1426 MT. EPHRAIM AVENUE

 

 

 

CAMDEN

 

NJ

 

08104-1549

 

CAMDEN

 

856  -  541-7648

 

BR3659476

 

9:35 AM

 

3457

 

03457

 

136 NORTH 63RD STREET

 

 

 

PHILADELPHIA

 

PA

 

19139-2201

 

PHILADELPHIA

 

215  -  472-7820

 

BR3909415

 

10:20 AM

 

3459

 

03459

 

802 PENNSYLVANIA AVENUE

 

 

 

PITTSBURGH

 

PA

 

15233-1407

 

ALLEGHENY

 

412  -  231-0868

 

BR3969675

 

8:52 AM

 

3460

 

03460

 

133 EAST MAIN STREET

 

 

 

FRANKFORT

 

NY

 

13340-1133

 

HERKIMER

 

315  -  895-4009

 

BR3632747

 

11:15 AM

 

3461

 

03461

 

5700 CHEW AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19138-1716

 

PHILADELPHIA

 

215  -  438-4695

 

BR3675040

 

12:10 PM

 

3462

 

03462

 

4749 U.S. ROUTE 152

 

 

 

LAVALETTE

 

WV

 

25535-9802

 

WAYNE

 

304  -  525-3992

 

BR3824477

 

1:00 AM

 

3465

 

03465

 

IGA PLAZA

 

3035 EAST AVENUE

 

CENTRAL SQUARE

 

NY

 

13036-9546

 

OSWEGO

 

315  -  668-7363

 

BR3711098

 

1:00 PM

 

3466

 

03466

 

109 JEFFERSON STREET

 

 

 

GREENFIELD

 

OH

 

45123-1364

 

HIGHLAND

 

937  -  981-7133

 

BR3825746

 

12:00 PM

 

3467

 

03467

 

61 UNION STREET

 

 

 

AUBURN

 

ME

 

04210-5447

 

ANDROSCOGGIN

 

207  -  753-0506

 

BR5605235

 

9:45 AM

 

3468

 

03468

 

340 WEST MAIN STREET

 

 

 

CARROLLTON

 

OH

 

44615-1348

 

CARROLL

 

330  -  627-5229

 

BR3765964

 

12:33 PM

 

3469

 

03469

 

GREENSPRING TOWER S/C

 

“1030 WEST 41ST ST., SUITE E”

 

BALTIMORE

 

MD

 

21211-1634

 

BALTIMORE CITY

 

410  -  235-0002

 

BR3924493

 

6:10 AM

 

3470

 

03470

 

SCOTT PLAZA

 

RR 2 BOX 301

 

OLYPHANT

 

PA

 

18447-9802

 

LACKAWANNA

 

570  -  586-2749

 

BR3893698

 

1:30 PM

 

3473

 

03473

 

120 CURRY AVENUE NW

 

 

 

PELHAM

 

GA

 

31779-1311

 

MITCHELL

 

229  -  294-5141

 

BR3529116

 

2:28 PM

 

3475

 

03475

 

380 GENERAL DANIEL AVENUE N

 

PO BOX 359

 

DANIELSVILLE

 

GA

 

30633-6910

 

MADISON

 

706  -  795-2135

 

BR3562659

 

1:00 PM

 

3476

 

03476

 

11511 KINSMAN ROAD

 

 

 

CLEVELAND

 

OH

 

44104-5046

 

CUYAHOGA

 

216  -  752-6600

 

BR4070265

 

8:02 AM

 

3477

 

03477

 

767-773 HAMILTON AVENUE

 

 

 

FRANKLIN TWP.

 

NJ

 

08873-3102

 

SOMERSET

 

732  -  545-2299

 

BR3776640

 

1:30 PM

 

3478

 

03478

 

PO BOX 684

 

2010 NORTH M-76

 

ST. HELEN

 

MI

 

48656-0684

 

ROSCOMMON

 

989  -  389-4965

 

BR3547669

 

9:39 AM

 

3481

 

03481

 

4211 BROADWAY

 

(PORT AUTHORITY BUS TERMINAL)

 

MANHATTAN

 

NY

 

10033-3733

 

NEW YORK

 

212  -  781-5396

 

BR3985061

 

1:20 PM

 

3482

 

03482

 

145 AMHERST STREET

 

 

 

NASHUA

 

NH

 

03063-1301

 

HILLSBOROUGH

 

603  -  598-9450

 

BR3835608

 

8:45 AM

 

3483

 

03483

 

“37 JULIUSTOWN ROAD, PO BOX 38

 

 

 

BROWNS MILLS

 

NJ

 

08015-3627

 

BURLINGTON

 

609  -  893-3191

 

BR6416285

 

10:00 AM

 

3486

 

03486

 

11702 LORAIN AVENUE

 

 

 

CLEVELAND

 

OH

 

44111-5442

 

CUYAHOGA

 

216  -  671-1411

 

BR3888039

 

9:33 AM

 

3490

 

03490

 

400 PUBLIC ROAD

 

 

 

YORKVILLE

 

OH

 

43971-1248

 

JEFFERSON

 

740  -  859-2449

 

BR3744237

 

8:57 AM

 

3491

 

03491

 

365 MAIN STREET

 

 

 

DAMARISCOTTA

 

ME

 

04543-4654

 

LINCOLN

 

207  -  563-3506

 

BR5158096

 

8:00 AM

 

3492

 

03492

 

“738 ROUTE 9, #3”

 

 

 

FISHKILL

 

NY

 

12524-2504

 

DUTCHESS

 

845  -  896-5939

 

BR3887859

 

10:30 AM

 

3493

 

03493

 

116-130 BROADWAY

 

 

 

PASSAIC

 

NJ

 

07055-3905

 

PASSAIC

 

973  -  779-2865

 

BR4201036

 

11:10 AM

 

3495

 

03495

 

ROYERSFORD CENTER

 

“70 BUCKWALTER RD., #113”

 

ROYERSFORD

 

PA

 

19468-1814

 

MONTGOMERY

 

610  -  948-0838

 

BR4766032

 

2:40 PM

 

3496

 

03496

 

6616 LINCOLN AVENUE

 

 

 

LOCKPORT

 

NY

 

14094-6109

 

NIAGARA

 

716  -  438-2500

 

BR3681601

 

1:00 PM

 

3497

 

03497

 

15242 NORTH HOLLY ROAD

 

 

 

HOLLY

 

MI

 

48442-1141

 

OAKLAND

 

248  -  634-2314

 

BR3802041

 

12:00 PM

 

 

--------------------------------------------------------------------------------


 

3498

 

03498

 

1559 FLATBUSH AVENUE

 

 

 

BROOKLYN

 

NY

 

11210-3041

 

KINGS

 

718  -  434-5755

 

BR6471469

 

9:45 AM

 

3500

 

03500

 

3636 RANSOMVILLE ROAD

 

 

 

RANSOMVILLE

 

NY

 

14131-9767

 

NIAGARA

 

716  -  791-3038

 

BR3660772

 

1:00 PM

 

3504

 

03504

 

1045 WOOSTER AVENUE

 

 

 

AKRON

 

OH

 

44307-1073

 

SUMMIT

 

330  -  253-9622

 

BR4136087

 

9:53 AM

 

3505

 

03505

 

“210 MCMURRY BOULEVARD, EAST”

 

 

 

HARTSVILLE

 

TN

 

37074-1110

 

TROUSDALE

 

615  -  374-2438

 

BR3693098

 

11:46 AM

 

3507

 

03507

 

650 EAST TREMONT AVENUE

 

 

 

BRONX

 

NY

 

10457-4931

 

BRONX

 

718  -  466-0266

 

BR4078689

 

1:00 PM

 

3508

 

03508

 

1340 MAIN STREET

 

 

 

BURGETTSTOWN

 

PA

 

15021-1225

 

WASHINGTON

 

724  -  947-4722

 

BR3615501

 

12:08 PM

 

3509

 

03509

 

2312 NORTH MAIN STREET

 

 

 

DAYTON

 

OH

 

45405-3439

 

MONTGOMERY

 

937  -  278-0778

 

BR3833008

 

10:35 AM

 

3510

 

03510

 

337 NORTH STATE ROAD

 

PO BOX 127

 

OTISVILLE

 

MI

 

48463-9486

 

GENESEE

 

810  -  631-4551

 

BR3683667

 

12:44 PM

 

3513

 

03513

 

60 WHALLEY AVENUE

 

 

 

NEW HAVEN

 

CT

 

06511-3221

 

NEW HAVEN

 

203  -  777-3080

 

BR4279382

 

11:30 AM

 

3515

 

03515

 

100 COLLIERS WAY

 

 

 

WEIRTON

 

WV

 

26062-4004

 

HANCOCK

 

304  -  723-1050

 

BR3652167

 

12:52 PM

 

3518

 

03518

 

2460 ROUTE 52

 

PO BOX 895

 

PINE BUSH

 

NY

 

12566-7038

 

ORANGE

 

845  -  744-8845

 

BR4057154

 

9:45 AM

 

3520

 

03520

 

11 EAST DIVISION STREET

 

 

 

SPARTA

 

MI

 

49345-1325

 

KENT

 

616  -  887-0600

 

BR3911054

 

9:50 AM

 

3521

 

03521

 

1410 DELAWARE AVENUE

 

 

 

BUFFALO

 

NY

 

14209-1111

 

ERIE

 

716  -  885-9944

 

BR3711137

 

1:00 PM

 

3523

 

03523

 

1105-09 N. 63RD STREET

 

 

 

PHILADELPHIA

 

PA

 

19151-3221

 

PHILADELPHIA

 

215  -  879-1663

 

BR4364179

 

11:10 AM

 

3524

 

03524

 

212 NORTH MAIN STREET

 

 

 

NORTHVILLE

 

NY

 

12134-0449

 

FULTON

 

518  -  863-6524

 

BR3711113

 

12:20 PM

 

3525

 

03525

 

200 CHAMBER PLAZA

 

 

 

CHARLEROI

 

PA

 

15022-1605

 

WASHINGTON

 

724  -  489-0870

 

BR3803598

 

11:04 AM

 

3526

 

03526

 

PENN MALL

 

1111 PENNSYLVANIA AVENUE

 

BROOKLYN

 

NY

 

11207-9064

 

KINGS

 

718  -  272-0346

 

BR4057166

 

3:45 PM

 

3527

 

03527

 

821 CHARTIERS AVENUE

 

 

 

MCKEES ROCKS

 

PA

 

15136-3804

 

ALLEGHENY

 

412  -  331-0106

 

BR3811379

 

9:21 AM

 

3530

 

03530

 

601 SOUTH MAIN STREET

 

 

 

SALEM

 

IN

 

47167-1039

 

WASHINGTON

 

812  -  883-1023

 

BR3695105

 

11:40 AM

 

3547

 

03547

 

1105 MARKET STREET

 

 

 

CHARLESTOWN

 

IN

 

47111-1934

 

CLARK

 

812  -  256-6368

 

BR3694420

 

9:45 AM

 

3555

 

03555

 

380 WEST MAIN STREET

 

 

 

MOREHEAD

 

KY

 

40351-1536

 

ROWAN

 

606  -  783-1581

 

BR3671737

 

11:45 AM

 

3559

 

03559

 

EASTGATE SHOPPING CENTER

 

1638 SECOND STREET

 

HENDERSON

 

KY

 

42420-3364

 

HENDERSON

 

270  -  827-9857

 

BR3686726

 

11:17 AM

 

3560

 

03560

 

86 MADISON SQUARE

 

 

 

MADISONVILLE

 

KY

 

42431-2740

 

HOPKINS

 

270  -  821-5811

 

BR3686738

 

9:29 AM

 

3561

 

03561

 

408 NORTH MORGAN STREET

 

 

 

MORGANFIELD

 

KY

 

42437-1240

 

UNION

 

270  -  389-4556

 

BR3686740

 

12:09 PM

 

3562

 

03562

 

1200 MAIN STREET

 

 

 

MURRAY

 

KY

 

42071-1821

 

CALLOWAY

 

270  -  753-8304

 

BR3655339

 

1:00 PM

 

3564

 

03564

 

426 VILLAGE LANE

 

 

 

HAZARD

 

KY

 

41701-9405

 

PERRY

 

606  -  436-2117

 

BR3686714

 

1:15 AM

 

3565

 

03565

 

224 SOUTH MAIN STREET

 

 

 

FRANKLIN

 

KY

 

42134-2116

 

SIMPSON

 

270  -  586-7131

 

BR3653462

 

12:45 PM

 

3566

 

03566

 

755 W BROADWAY STREET STE 202

 

 

 

LAWRENCEBURG

 

KY

 

40342-1902

 

ANDERSON

 

502  -  839-3403

 

BR3676888

 

9:45 AM

 

3567

 

03567

 

2135 ARGILLITE ROAD

 

 

 

FLATWOODS

 

KY

 

41139-1629

 

GREENUP

 

606  -  836-2498

 

BR3656975

 

9:15 AM

 

3568

 

03568

 

806 WEST GRATIOT AVENUE

 

 

 

SAGINAW

 

MI

 

48602-2171

 

SAGINAW

 

989  -  791-4221

 

BR3911042

 

11:19 AM

 

3571

 

03571

 

IMPERIAL COMMONS

 

400 MARKET PLACE DR.

 

OAKDALE

 

PA

 

15071-1023

 

ALLEGHENY

 

724  -  695-7317

 

BR4071938

 

9:46 AM

 

3572

 

03572

 

1109 EAST GENESEE AVENUE

 

 

 

SAGINAW

 

MI

 

48607-1746

 

SAGINAW

 

989  -  755-7761

 

BR3886489

 

10:22 AM

 

3573

 

03573

 

95 ATLANTIC CITY BOULEVARD

 

 

 

BEACHWOOD

 

NJ

 

08722-2901

 

OCEAN

 

732  -  505-8784

 

BR4536136

 

1:45 PM

 

3575

 

03575

 

PROSPECT POINT CENTER

 

9531 U.S. HIGHWAY 42

 

PROSPECT

 

KY

 

40059-9301

 

JEFFERSON

 

502  -  228-1139

 

BR3703142

 

10:10 AM

 

3576

 

03576

 

922 SOUTH CUMBERLAND AVE.

 

 

 

MORRISTOWN

 

TN

 

37813-5233

 

HAMBLEN

 

423  -  586-0251

 

BR3734402

 

12:52 PM

 

3579

 

03579

 

1038 NORTH WEST STREET

 

 

 

LIMA

 

OH

 

45801-3676

 

ALLEN

 

419  -  225-5721

 

BR6325597

 

1:00 PM

 

3580

 

03580

 

2417 SHAWNEE ROAD

 

 

 

LIMA

 

OH

 

45806-1407

 

ALLEN

 

419  -  991-2867

 

BR6325573

 

10:25 AM

 

3581

 

03581

 

85-10 NORTHERN BOULEVARD

 

 

 

JACKSON HEIGHTS

 

NY

 

11372-1543

 

QUEENS

 

718  -  476-3087

 

BR4057142

 

11:05 AM

 

3585

 

03585

 

CLARENCE POINTE PLAZA

 

9160 MAIN STREET

 

CLARENCE

 

NY

 

14031-1930

 

ERIE

 

716  -  633-0325

 

BR4342286

 

1:00 PM

 

3586

 

03586

 

111 NORTH PLAZA

 

 

 

APOLLO

 

PA

 

15613-1346

 

ARMSTRONG

 

724  -  478-2500

 

BR4080127

 

10:14 AM

 

 

--------------------------------------------------------------------------------


 

3587

 

03587

 

425 EAST STUART DRIVE

 

 

 

GALAX

 

VA

 

24333-2124

 

GALAX CITY

 

276  -  236-3402

 

BR3738981

 

10:47 AM

 

3588

 

03588

 

3403 EAST GENESEE AVENUE

 

 

 

SAGINAW

 

MI

 

48601-4212

 

SAGINAW

 

989  -  752-8240

 

BR3901471

 

10:00 AM

 

3589

 

03589

 

20 TAPPAN STREET

 

 

 

FARMINGTON

 

NH

 

03835-1515

 

STRAFFORD

 

603  -  755-2440

 

BR3916080

 

10:12 AM

 

3594

 

03594

 

59 CHURCH STREET EXTENSION

 

 

 

SARANAC LAKE

 

NY

 

12983-1711

 

FRANKLIN

 

518  -  891-6033

 

BR4039916

 

11:00 AM

 

3597

 

03597

 

535 PORTLAND AVENUE

 

 

 

ROCHESTER

 

NY

 

14621-5117

 

MONROE

 

585  -  266-5930

 

BR4439279

 

1:00 PM

 

3599

 

03599

 

103 NORTH GATEWAY AVENUE

 

 

 

ROCKWOOD

 

TN

 

37854-2330

 

ROANE

 

865  -  354-3422

 

BR3987560

 

9:32 AM

 

3600

 

03600

 

7804-12 BUFFALO AVENUE

 

 

 

NIAGARA FALLS

 

NY

 

14304-4222

 

NIAGARA

 

716  -  283-0068

 

BR3916042

 

1:00 PM

 

3602

 

03602

 

5675 YORK ROAD

 

 

 

NEW OXFORD

 

PA

 

17350-9553

 

ADAMS

 

717  -  624-8080

 

BR3905974

 

11:45 AM

 

3603

 

03603

 

220 THIRD STREET

 

 

 

WELLSVILLE

 

OH

 

43968-1660

 

COLUMBIANA

 

330  -  532-5889

 

BR3893751

 

11:44 AM

 

3606

 

03606

 

MARTINSBURG PLAZA

 

609 WINCHESTER AVENUE

 

MARTINSBURG

 

WV

 

25401-2101

 

BERKELEY

 

304  -  267-2955

 

BR0963872

 

10:39 AM

 

3607

 

03607

 

1814 SPRING ROAD

 

 

 

CARLISLE

 

PA

 

17013-1150

 

CUMBERLAND

 

717  -  249-7697

 

BR0959912

 

10:35 AM

 

3608

 

03608

 

1941 DERRY STREET

 

 

 

HARRISBURG

 

PA

 

17104-2334

 

DAUPHIN

 

717  -  234-3350

 

BR4467165

 

12:00 PM

 

3609

 

03609

 

415 EAST QUEEN STREET

 

 

 

CHAMBERSBURG

 

PA

 

17201-2325

 

FRANKLIN

 

717  -  263-8040

 

BR0959900

 

8:51 AM

 

3610

 

03610

 

COLUMBIA SHOPPING CENTER

 

1786-I COLUMBIA AVENUE

 

COLUMBIA

 

PA

 

17512-9508

 

LANCASTER

 

717  -  684-0025

 

BR0959948

 

2:30 PM

 

3611

 

03611

 

ENOLA-SUMMERDALE PLAZA

 

455-K N. ENOLA ROAD

 

ENOLA

 

PA

 

17025-2128

 

CUMBERLAND

 

717  -  732-3666

 

BR0959924

 

9:30 AM

 

3613

 

03613

 

WINDSOR PARK PLAZA

 

5260 SIMPSON FERRY ROAD

 

MECHANICSBURG

 

PA

 

17055-3514

 

CUMBERLAND

 

717  -  766-2533

 

BR0959885

 

2:00 PM

 

3619

 

03619

 

1060 EAST MAIN STREET

 

 

 

BRIDGEPORT

 

CT

 

06608-1915

 

FAIRFIELD

 

203  -  382-0009

 

BR4379447

 

5:53 AM

 

3620

 

03620

 

1550 COLUMBIA AVENUE

 

 

 

LANCASTER

 

PA

 

17603-4527

 

LANCASTER

 

717  -  394-2580

 

BR1202491

 

9:00 AM

 

3623

 

03623

 

522 W. ONONDAGA ST.

 

 

 

SYRACUSE

 

NY

 

13204-3225

 

ONONDAGA

 

315  -  475-1366

 

BR3996305

 

1:00 PM

 

3626

 

03626

 

158-02 UNION TURNPIKE

 

 

 

FLUSHING (QUEENS)

 

NY

 

11366-1940

 

QUEENS

 

718  -  380-8259

 

BR4341854

 

12:40 PM

 

3627

 

03627

 

1154 CLARKSON AVENUE

 

 

 

BROOKLYN

 

NY

 

11212-2706

 

KINGS

 

718  -  345-6355

 

BR4406268

 

2:25 PM

 

3630

 

03630

 

7228 HULL STREET ROAD

 

 

 

RICHMOND

 

VA

 

23235-5804

 

HENRICO

 

804  -  276-5100

 

AD1643469

 

11:07 AM

 

3635

 

03635

 

BERMUDA SQUARE

 

12633 JEFF DAVIS HWY.

 

CHESTER

 

VA

 

23831-5307

 

CHESTERFIELD

 

804  -  748-9040

 

AD8384430

 

11:39 AM

 

3637

 

03637

 

6363 FRANKFORD AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19135-3032

 

PHILADELPHIA

 

215  -  335-4882

 

BR4071914

 

10:40 AM

 

3641

 

03641

 

100 SOUTH COLLEGE DRIVE

 

 

 

FRANKLIN

 

VA

 

23851-2424

 

SOUTHAMPTON

 

757  -  562-6177

 

AD5937808

 

1:00 PM

 

3642

 

03642

 

1420 SOUTH MAIN STREET

 

 

 

HARRISONBURG

 

VA

 

22801-2931

 

ROCKINGHAM

 

540  -  434-7341

 

AD3500534

 

6:37 AM

 

3645

 

03645

 

CULMORE S/C

 

6003 LEESBURG PIKE

 

FALLS CHURCH

 

VA

 

22041-2203

 

FAIRFAX

 

703  -  820-7474

 

AD2356930

 

6:38 AM

 

3646

 

03646

 

1040 ST. NICHOLAS AVENUE

 

 

 

MANHATTAN

 

NY

 

10032-3826

 

NEW YORK

 

212  -  795-3218

 

BR4439293

 

3:20 PM

 

3647

 

03647

 

CLINTON AVENUE PLAZA

 

117-129 CLINTON AVENUE

 

NEWARK

 

NJ

 

07114-1909

 

ESSEX

 

973  -  733-2866

 

BR4870401

 

11:45 AM

 

3648

 

03648

 

705 DOMINION SQ SHOPPING CTR

 

 

 

CULPEPER

 

VA

 

22701-2479

 

CULPEPER

 

540  -  825-0703

 

BD0442690

 

5:58 AM

 

3649

 

03649

 

HILLWOOD SHOPPING CENTER

 

157 HILLWOOD AVENUE

 

FALLS CHURCH

 

VA

 

22046-2913

 

FAIRFAX

 

703  -  532-6111

 

AD2356992

 

8:11 AM

 

3652

 

03652

 

2708 WILLIAMSBURG ROAD

 

 

 

RICHMOND

 

VA

 

23231-2033

 

HENRICO

 

804  -  222-2705

 

AD1643483

 

7:28 AM

 

3653

 

03653

 

ROSE HILL S/C

 

6100 ROSE HILL DRIVE

 

ALEXANDRIA

 

VA

 

22310-1901

 

ARLINGTON

 

703  -  971-2200

 

AD2357045

 

9:31 AM

 

3654

 

03654

 

4237-4245 WALNUT STREET

 

 

 

PHILADELPHIA

 

PA

 

19104-3518

 

PHILADELPHIA

 

215  -  222-1536

 

BR4198342

 

11:15 AM

 

3656

 

03656

 

LAKEVIEW PLAZA

 

“1511 ROUTE 22, SUITE A”

 

BREWSTER

 

NY

 

10509-4009

 

PUTNAM

 

845  -  278-5251

 

BR6198077

 

1:45 PM

 

3657

 

03657

 

800 WEST ANN ARBOR ROAD

 

 

 

PLYMOUTH

 

MI

 

48170-2127

 

WAYNE

 

734  -  737-0218

 

BR8085981

 

9:28 AM

 

3658

 

03658

 

BRAD-LEE

 

3614 KING STREET

 

ALEXANDRIA

 

VA

 

22302-1908

 

ARLINGTON

 

703  -  379-6030

 

AD2356978

 

7:19 AM

 

3660

 

03660

 

MT VERNON SHOPPING CENTER

 

8244 RICHMOND HIGHWAY

 

ALEXANDRIA

 

VA

 

22309-8220

 

ARLINGTON

 

703  -  780-8020

 

AD2357172

 

10:12 AM

 

3662

 

03662

 

FOXCHASE S/C

 

4515 DUKE STREET

 

ALEXANDRIA

 

VA

 

22304-2503

 

ARLINGTON

 

703  -  751-4900

 

AD2356942

 

8:03 AM

 

3663

 

03663

 

592 EAST 183RD STREET

 

 

 

BRONX

 

NY

 

10458-8701

 

BRONX

 

718  -  220-2226

 

BR4675748

 

12:40 PM

 

 

--------------------------------------------------------------------------------


 

3665

 

03665

 

HOLLIN HILL S/C

 

7968 FT. HUNT ROAD

 

ALEXANDRIA

 

VA

 

22308-1249

 

ARLINGTON

 

703  -  768-4000

 

AD5569681

 

10:51 AM

 

3667

 

03667

 

4001 DAVISON ROAD

 

SUITE A

 

BURTON

 

MI

 

48509-1401

 

GENESEE

 

810  -  742-0217

 

BR3952985

 

11:43 AM

 

3671

 

03671

 

123 MAIN STREET

 

 

 

FAIRFIELD

 

ME

 

04937-1120

 

SOMERSET

 

207  -  453-2233

 

BR4041973

 

9:00 AM

 

3674

 

03674

 

BARCROFT S/C

 

940 S. GEORGE MASON DRIVE

 

ARLINGTON

 

VA

 

22204-1557

 

ARLINGTON

 

703  -  920-3400

 

BR1345518

 

7:58 AM

 

3675

 

03675

 

CRYSTAL PLAZA

 

2120 CRYSTAL PLAZA ARCADE

 

ARLINGTON

 

VA

 

22202-3708

 

ARLINGTON

 

703  -  415-4770

 

AD2357247

 

3:59 AM

 

3676

 

03676

 

CRYSTAL UNDERGROUND

 

1667 CRYSTAL SQUARE ARCADE

 

ARLINGTON

 

VA

 

22202-3322

 

ARLINGTON

 

703  -  413-0525

 

AD6905220

 

4:11 AM

 

3677

 

03677

 

162-19 HILLSIDE AVENUE

 

 

 

JAMAICA

 

NY

 

11432-4034

 

QUEENS

 

718  -  739-3451

 

BR4369321

 

12:20 PM

 

3680

 

03680

 

WESTOVER S/C

 

5841 N. WASHINGTON BLVD.

 

ARLINGTON

 

VA

 

22205-2923

 

ARLINGTON

 

703  -  536-7100

 

AD2356916

 

7:29 AM

 

3681

 

03681

 

5440 LANSDOWNE AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19131-3924

 

PHILADELPHIA

 

215  -  877-1506

 

BR4525688

 

10:45 AM

 

3682

 

03682

 

615 WEST PIKE STREET

 

 

 

CANONSBURG

 

PA

 

15317-1064

 

WASHINGTON

 

724  -  745-2600

 

BR4392229

 

11:29 AM

 

3686

 

03686

 

10521 LEE HIGHWAY

 

 

 

FAIRFAX

 

VA

 

22030-3103

 

FAIRFAX

 

703  -  273-4515

 

BR1729043

 

9:42 AM

 

3687

 

03687

 

485 GREAT NECK ROAD

 

 

 

GREAT NECK

 

NY

 

11021-4306

 

NASSAU

 

516  -  829-2653

 

BR4700983

 

9:45 AM

 

3688

 

03688

 

4616-4650 NORTH BROAD STREET

 

 

 

PHILADELPHIA

 

PA

 

19140-1218

 

PHILADELPHIA

 

215  -  329-4840

 

BR4517364

 

3:50 PM

 

3689

 

03689

 

100 WEST HARFORD STREET

 

 

 

MILFORD

 

PA

 

18337-1119

 

PIKE

 

570  -  296-6014

 

BR4175635

 

12:35 PM

 

3691

 

03691

 

607 ENGLAND STREET

 

 

 

ASHLAND

 

VA

 

23005-2201

 

HANOVER

 

804  -  752-6451

 

AD7410905

 

9:14 AM

 

3695

 

03695

 

800 JOHN MARSHALL HIGHWAY

 

 

 

FRONT ROYAL

 

VA

 

22630-4577

 

WARREN

 

540  -  631-0332

 

AD2357134

 

8:51 AM

 

3697

 

03697

 

543 CENTRAL AVENUE

 

 

 

EAST ORANGE

 

NJ

 

07018-1922

 

ESSEX

 

973  -  677-7880

 

BR4953053

 

12:30 PM

 

3698

 

03698

 

6908 MAIN STREET

 

PO BOX 1817

 

GLOUCESTER

 

VA

 

23061-5121

 

GLOUCESTER

 

804  -  693-2160

 

AD5973501

 

2:01 PM

 

3700

 

03700

 

“114 12TH STREET, N.E.”

 

 

 

CANTON

 

OH

 

44703-1024

 

STARK

 

330  -  456-4791

 

BR3952074

 

12:50 PM

 

3702

 

03702

 

932 CROSS LANES DRIVE

 

 

 

CROSS LANES

 

WV

 

25313-1315

 

KANAWHA

 

304  -  776-3276

 

BR4323642

 

9:50 AM

 

3705

 

03705

 

2305 OAKLAWN BOULEVARD

 

 

 

HOPEWELL

 

VA

 

23860-5032

 

PRINCE GEORGE

 

804  -  458-1231

 

AD3500558

 

8:32 AM

 

3706

 

03706

 

1801 HULL STREET

 

 

 

RICHMOND

 

VA

 

23224-3721

 

RICHMOND

 

804  -  230-6645

 

BR4340256

 

9:30 AM

 

3707

 

03707

 

LEESBURG

 

448 S. KING STREET

 

LEESBURG

 

VA

 

20175-3619

 

LOUDOUN

 

703  -  777-3111

 

AD9082760

 

9:20 AM

 

3710

 

03710

 

HANOVER VILLAGE S/C

 

7019 MECHANICSVILLE PIKE

 

MECHANICSVILLE

 

VA

 

23111-4647

 

HANOVER

 

804  -  746-7577

 

AD5743465

 

11:07 AM

 

3713

 

03713

 

HUGUENOT VILLAGE S/C

 

2011 HUGUENOT ROAD

 

RICHMOND

 

VA

 

23235-4305

 

HENRICO

 

804  -  320-7181

 

AD5968283

 

11:07 AM

 

3714

 

03714

 

502 E. LABURNUM AVENUE

 

 

 

RICHMOND

 

VA

 

23222-2123

 

HENRICO

 

804  -  329-7600

 

AD5683265

 

9:08 AM

 

3715

 

03715

 

520 WEST BROAD STREET

 

 

 

RICHMOND

 

VA

 

23220-4223

 

HENRICO

 

804  -  225-1340

 

BR5347756

 

8:14 AM

 

3719

 

03719

 

PARKWAY PLAZA

 

6335 JAHNKE ROAD

 

RICHMOND

 

VA

 

23225-4142

 

HENRICO

 

804  -  320-5871

 

AD8422975

 

9:50 AM

 

3721

 

03721

 

9199 PRESCOTT AVENUE

 

 

 

MANASSAS

 

VA

 

20110-5398

 

PRINCE WILLIAM

 

703  -  368-2116

 

AD2357780

 

6:58 AM

 

3723

 

03723

 

1312 CHAIN BRIDGE ROAD

 

 

 

MCLEAN

 

VA

 

22101-3901

 

FAIRFAX

 

703  -  356-5822

 

AD2357033

 

6:47 AM

 

3724

 

03724

 

CHESTERBROOK S/C

 

6224 OLD DOMINION DRIVE

 

MCLEAN

 

VA

 

22101-4217

 

FAIRFAX

 

703  -  538-6600

 

AD2357209

 

7:12 AM

 

3726

 

03726

 

WARWICK VILLAGE S/C

 

14260 WARWICK BOULEVARD

 

NEWPORT NEWS

 

VA

 

23602-3716

 

YORK

 

757  -  874-1924

 

AD4927488

 

1:00 PM

 

3729

 

03729

 

“609 EAST MAIN STREET, SUITE 8

 

 

 

PURCELLVILLE

 

VA

 

20132-3182

 

LOUDOUN

 

540  -  338-4195

 

AD2357259

 

9:45 AM

 

3733

 

03733

 

309 WEST 125TH STREET

 

 

 

MANHATTAN

 

NY

 

10027-3620

 

NEW YORK

 

212  -  961-1246

 

BR4206579

 

12:40 PM

 

3734

 

03734

 

RAVENSWORTH S/C

 

5230 PORT ROYAL ROAD

 

SPRINGFIELD

 

VA

 

22151-2102

 

FAIRFAX

 

703  -  321-8440

 

AD2357146

 

6:24 AM

 

 

--------------------------------------------------------------------------------


 

3737

 

03737

 

VIRGINIA BEACH

 

320 LASKIN ROAD

 

VIRGINIA BEACH

 

VA

 

23451-3020

 

VIRGINIA BEACH CITY

 

757  -  422-0330

 

AD8569432

 

7:54 AM

 

3738

 

03738

 

2260A HUNTERS WOODS

 

 

 

RESTON

 

VA

 

20191-2898

 

FAIRFAX

 

703  -  860-0300

 

AD5122318

 

6:21 AM

 

3740

 

03740

 

ROSSLYN METRO CENTER

 

1700 NORTH MOORE STREET

 

ROSSLYN

 

VA

 

22209-1903

 

ARLINGTON

 

703  -  528-2101

 

AD9311212

 

7:54 AM

 

3741

 

03741

 

515 NORTH MAIN STREET

 

 

 

SUFFOLK

 

VA

 

23434-4426

 

SUFFOLK CITY

 

757  -  539-9992

 

AD6273041

 

1:00 PM

 

3743

 

03743

 

507 AMHERST AVENUE

 

 

 

WINCHESTER

 

VA

 

22601-3801

 

FREDERICK

 

540  -  662-2573

 

AD2357071

 

5:48 AM

 

3744

 

03744

 

50 SOUTH MAIN STREET

 

 

 

WOLFEBORO

 

NH

 

03894-4326

 

CARROLL

 

603  -  569-3348

 

BR4260698

 

9:15 AM

 

3745

 

03745

 

251 WEST LEE HIGHWAY STE 641

 

 

 

WARRENTON

 

VA

 

20186-2078

 

FAUQUIER

 

540  -  347-3020

 

AD2357805

 

6:52 AM

 

3747

 

03747

 

PINES S/C

 

696 ELDEN STREET

 

HERNDON

 

VA

 

20170-4723

 

FAIRFAX

 

703  -  471-7440

 

AD2357160

 

7:25 AM

 

3748

 

03748

 

1580 SOUTH DUPONT HIGHWAY

 

 

 

DOVER

 

DE

 

19901-4900

 

KENT

 

302  -  734-4788

 

BR5882142

 

10:28 AM

 

3749

 

03749

 

MILFORD PLAZA

 

694 NORTH DUPONT BLVD

 

MILFORD

 

DE

 

19963-1002

 

SUSSEX

 

302  -  422-3341

 

BR0963909

 

9:15 AM

 

3750

 

03750

 

701 ATLANTA ROAD

 

 

 

SEAFORD

 

DE

 

19973-1211

 

SUSSEX

 

302  -  629-4544

 

BR0963911

 

11:56 AM

 

3751

 

03751

 

798 SUNBURST HIGHWAY

 

 

 

CAMBRIDGE

 

MD

 

21613-9401

 

DORCHESTER

 

410  -  228-8600

 

AD2442705

 

7:48 AM

 

3752

 

03752

 

KENT PLAZA S/C

 

“711 WASHINGTON AVENUE, #26”

 

CHESTERTOWN

 

MD

 

21620-1001

 

KENT

 

410  -  778-4000

 

AD2436891

 

8:58 AM

 

3753

 

03753

 

129 SOUTH AVENUE

 

 

 

POUGHKEEPSIE

 

NY

 

12601-4510

 

DUTCHESS

 

845  -  473-4820

 

BR4190079

 

9:45 AM

 

3756

 

03756

 

GREENTREE VILLAGE S/C

 

41 GREENTREE DRIVE

 

DOVER

 

DE

 

19901-2685

 

KENT

 

302  -  678-2101

 

BR0963923

 

10:23 AM

 

3757

 

03757

 

HILLS PLAZA

 

1050 W INDUSTRIAL BLVD STE 5

 

CUMBERLAND

 

MD

 

21502-4331

 

ALLEGANY

 

301  -  724-6100

 

AD2436877

 

11:18 AM

 

3758

 

03758

 

101 MARLBORO AVENUE

 

 

 

EASTON

 

MD

 

21601-2768

 

TALBOT

 

410  -  822-0500

 

AD2436764

 

6:10 AM

 

3760

 

03760

 

139 SOUTH ORANGE AVENUE

 

 

 

SOUTH ORANGE

 

NJ

 

07079-1901

 

ESSEX

 

973  -  275-3845

 

BR4386187

 

11:25 AM

 

3761

 

03761

 

BRUNSWICK HEIGHTS S/C

 

92 SOUDER ROAD

 

BRUNSWICK

 

MD

 

21716-1245

 

FREDERICK

 

301  -  834-8100

 

BD0203579

 

8:12 AM

 

3766

 

03766

 

5901 BAY PARKWAY

 

 

 

BROOKLYN

 

NY

 

11204-2566

 

KINGS

 

718  -  236-6366

 

BR4571611

 

12:30 PM

 

3767

 

03767

 

701 S. PIERCE STREET

 

 

 

ALMA

 

GA

 

31510-3217

 

BACON

 

912  -  632-6715

 

BR4175508

 

9:18 AM

 

3768

 

03768

 

BRANDYWINE VILLAGE S/C

 

1249 HORSESHOE PIKE

 

DOWNINGTOWN

 

PA

 

19335-1152

 

CHESTER

 

610  -  873-3720

 

BR4644882

 

11:45 AM

 

3770

 

03770

 

1000-1008 MARKET STREET

 

 

 

PHILADELPHIA

 

PA

 

19107-4205

 

PHILADELPHIA

 

215  -  351-5314

 

BR4390314

 

10:50 AM

 

3771

 

03771

 

87-89 AVENUE D

 

 

 

MANHATTAN

 

NY

 

10009-6050

 

NEW YORK

 

212  -  475-5315

 

BR4329290

 

9:35 AM

 

3772

 

03772

 

4671 RICHMOND ROAD

 

PO BOX 1298

 

WARSAW

 

VA

 

22572-1298

 

RICHMOND

 

804  -  333-4122

 

BR4230479

 

6:31 AM

 

3773

 

03773

 

2649-53 GERMANTOWN AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19133-1618

 

PHILADELPHIA

 

215  -  225-5029

 

BR4399730

 

10:35 AM

 

3774

 

03774

 

2426-34 EASTCHESTER ROAD

 

 

 

BRONX

 

NY

 

10469-5916

 

BRONX

 

718  -  653-3047

 

BR4675736

 

12:00 PM

 

3775

 

03775

 

500 NORTH MAIN AVENUE

 

 

 

SCRANTON

 

PA

 

18504-1866

 

LACKAWANNA

 

570  -  342-6411

 

BR4822804

 

11:20 AM

 

3778

 

03778

 

131 S. MAIN STREET

 

 

 

HIAWASSEE

 

GA

 

30546-9308

 

TOWNS

 

706  -  896-2255

 

BR4234706

 

1:00 PM

 

3779

 

03779

 

1111 MOUNT HERMON ROAD

 

 

 

SALISBURY

 

MD

 

21804-5109

 

WICOMICO

 

410  -  543-0446

 

BD0384672

 

10:13 AM

 

3780

 

03780

 

1810 MAPLEWOOD AVENUE

 

 

 

FLINT

 

MI

 

48506-3780

 

GENESEE

 

810  -  232-6423

 

BR4250394

 

11:05 AM

 

3781

 

03781

 

7967 BALTIMORE ANNAPOLIS BLVD

 

 

 

GLEN BURNIE

 

MD

 

21060-8143

 

ANNE ARUNDEL

 

410  -  768-3875

 

AD2436889

 

9:58 AM

 

3782

 

03782

 

1712 CRAIN HIGHWAY SOUTH

 

 

 

GLEN BURNIE

 

MD

 

21061-5503

 

ANNE ARUNDEL

 

410  -  761-1099

 

AD2445434

 

5:17 AM

 

3783

 

03783

 

810-814 SOUTH BROAD STREET

 

 

 

PHILADELPHIA

 

PA

 

19146-2217

 

PHILADELPHIA

 

215  -  985-0113

 

BR4421056

 

12:45 PM

 

3788

 

03788

 

NORTHGATE CENTER

 

13870 GEORGIA AVENUE

 

SILVER SPRING

 

MD

 

20906-2924

 

MONTGOMERY

 

301  -  871-6400

 

AD2436550

 

9:48 AM

 

3789

 

03789

 

WHITE OAK S/C

 

11215 NEW HAMPSHIRE AVE

 

SILVER SPRING

 

MD

 

20904-2631

 

MONTGOMERY

 

301  -  593-5400

 

AD2436980

 

8:09 AM

 

 

--------------------------------------------------------------------------------


 

3790

 

03790

 

8048 NEW HAMPSHIRE AVENUE

 

 

 

LANGLEY PARK

 

MD

 

20783-4611

 

MONTGOMERY

 

301  -  439-4400

 

AD2436586

 

7:37 AM

 

3793

 

03793

 

327 CHESTNUT STREET

 

 

 

UNION

 

NJ

 

07083-9412

 

UNION

 

908  -  686-1212

 

BR4848834

 

9:30 AM

 

3794

 

03794

 

6806 RIVERDALE ROAD

 

 

 

RIVERDALE

 

MD

 

20737-1802

 

PRINCE GEORGE’S

 

301  -  429-9122

 

AD4929165

 

6:34 AM

 

3799

 

03799

 

SILVER HILL SHOPPING CENTER

 

4705 SILVER HILL ROAD

 

SUITLAND

 

MD

 

20746-2404

 

PRINCE GEORGE’S

 

301  -  736-2900

 

AD2437425

 

7:38 AM

 

3800

 

03800

 

5931 MARTIN LUTHER KING HWY

 

 

 

SEAT PLEASANT

 

MD

 

20743-1754

 

PRINCE GEORGE’S

 

301  -  350-1400

 

AD2436601

 

6:44 AM

 

3801

 

03801

 

704-20 EAST PASSYUNK AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19147-3017

 

PHILADELPHIA

 

215  -  627-3151

 

BR4537479

 

12:25 PM

 

3803

 

03803

 

CHESTNUT HILL S/C

 

10456 BALTIMORE AVENUE

 

BELTSVILLE

 

MD

 

20705-2321

 

PRINCE GEORGE’S

 

301  -  937-4020

 

AD2436790

 

6:53 AM

 

3804

 

03804

 

10 NEWPORT PLACE

 

 

 

NEWPORT

 

PA

 

17074-8736

 

PERRY

 

717  -  567-6670

 

BR4844761

 

12:00 PM

 

3806

 

03806

 

2026 FALLSTON ROAD

 

 

 

FALLSTON

 

MD

 

21047-1456

 

HARFORD

 

410  -  877-7849

 

BR5146673

 

11:45 AM

 

3808

 

03808

 

WESTWOOD S/C

 

5350 WESTBARD AVENUE

 

BETHESDA

 

MD

 

20816-1410

 

MONTGOMERY

 

301  -  656-2477

 

AD2436992

 

7:53 AM

 

3809

 

03809

 

66-54 FRESH POND ROAD

 

 

 

FLUSHING

 

NY

 

11385-3255

 

KINGS

 

718  -  821-2222

 

BR4478649

 

9:30 AM

 

3812

 

03812

 

239 EAST 198TH STREET

 

 

 

BRONX

 

NY

 

10458-3147

 

BRONX

 

718  -  933-1465

 

BR4632394

 

9:40 AM

 

3813

 

03813

 

MARLTON PLAZA

 

9530 CRAIN HIGHWAY

 

UPPER MARLBORO

 

MD

 

20772-5424

 

PRINCE GEORGE’S

 

301  -  868-0303

 

AD8307212

 

9:58 AM

 

3814

 

03814

 

1419 NEWKIRK AVENUE

 

 

 

BROOKLYN

 

NY

 

11226-6521

 

KINGS

 

718  -  940-1794

 

BR4617835

 

11:20 AM

 

3815

 

03815

 

32 EAST 170TH STREET

 

 

 

BRONX

 

NY

 

10452-7013

 

BRONX

 

718  -  588-6825

 

BR4605931

 

9:30 AM

 

3816

 

03816

 

7821 3RD AVENUE

 

 

 

BROOKLYN

 

NY

 

11209-3605

 

KINGS

 

718  -  630-5482

 

BR5172971

 

11:30 AM

 

3817

 

03817

 

57 EAST BURNSIDE AVENUE

 

 

 

BRONX

 

NY

 

10453-4105

 

BRONX

 

718  -  295-4533

 

BR4732675

 

12:30 PM

 

3818

 

03818

 

PATUXENT S/C

 

2203 DEFENSE HIGHWAY

 

CROFTON

 

MD

 

21114-2403

 

ANNE ARUNDEL

 

410  -  721-6239

 

AD4635631

 

7:11 AM

 

3822

 

03822

 

MOUNT AIRY SHOPPING CTR

 

415 EAST RIDGEVILLE BOULEVARD

 

MOUNT AIRY

 

MD

 

21771-5251

 

CARROLL

 

301  -  829-2920

 

AD5944219

 

9:51 AM

 

3825

 

03825

 

801 SOUTH 9TH STREET

 

 

 

PHILADELPHIA

 

PA

 

19147-2822

 

PHILADELPHIA

 

215  -  925-4481

 

BR4682717

 

12:30 PM

 

3826

 

03826

 

EASTPORT S/C

 

1005 BAYRIDGE AVENUE

 

ANNAPOLIS

 

MD

 

21403-3031

 

ANNE ARUNDEL

 

410  -  267-8600

 

AD2436637

 

9:39 AM

 

3827

 

03827

 

2027 WEST STREET

 

 

 

ANNAPOLIS

 

MD

 

21401-3007

 

ANNE ARUNDEL

 

410  -  266-5055

 

AD2436776

 

9:08 AM

 

3828

 

03828

 

VILLAGE S/C

 

10134 RIVER ROAD

 

POTOMAC

 

MD

 

20854-4903

 

MONTGOMERY

 

301  -  299-8600

 

AD2436752

 

10:10 AM

 

3829

 

03829

 

WHITE MARLIN MALL

 

12641-250 OCEAN GATEWAY

 

OCEAN CITY

 

MD

 

21842-0991

 

WORCESTER

 

410  -  213-2536

 

BR1361411

 

12:02 PM

 

3831

 

03831

 

12222 VEIRS MILL ROAD

 

 

 

SILVER SPRING

 

MD

 

20906-4505

 

MONTGOMERY

 

301  -  949-6212

 

AD4266537

 

7:18 AM

 

3835

 

03835

 

GOLD COAST MALL

 

11401 COASTAL HIGHWAY

 

OCEAN CITY

 

MD

 

21842-2516

 

WORCESTER

 

410  -  524-3700

 

AD7540227

 

12:32 PM

 

3836

 

03836

 

COUNTY MARKET SHOPPING CENTER

 

825 WEST HILLCREST ROAD

 

HAGERSTOWN

 

MD

 

21742-3105

 

WASHINGTON

 

301  -  797-9300

 

AD5322019

 

7:44 AM

 

3837

 

03837

 

505 LINDEN AVENUE

 

 

 

POCOMOKE CITY

 

MD

 

21851-1133

 

WORCESTER

 

410  -  957-2311

 

AD5421285

 

9:50 AM

 

3838

 

03838

 

40 WEST MAIN STREET

 

 

 

SPRINGVILLE

 

NY

 

14141-1014

 

ERIE

 

716  -  592-2836

 

BR4470415

 

1:00 PM

 

3842

 

03842

 

5229 JEFFERSON DAVIS HIGHWAY

 

 

 

FREDERICKSBURG

 

VA

 

22408-2605

 

SPOTSYLVANIA

 

540  -  710-0034

 

BR6210025

 

1:00 PM

 

3843

 

03843

 

EXECUTIVE BLDG.

 

1034 15TH STREET NW

 

WASHINGTON

 

DC

 

20005-1502

 

“WASHINGTON,D.C.”

 

202  -  296-6171

 

BR2399788

 

9:01 AM

 

3844

 

03844

 

950-960 SOUTHERN BOULEVARD

 

 

 

BRONX

 

NY

 

10459-3402

 

BRONX

 

718  -  991-1376

 

BR4642799

 

1:20 PM

 

3845

 

03845

 

UNIVERSAL BUILDING

 

1815 CONNECTICUT AVE.

 

WASHINGTON

 

DC

 

20009-5702

 

“WASHINGTON,D.C.”

 

202  -  332-1718

 

AD3497535

 

7:17 AM

 

3847

 

03847

 

1532-34 86TH STREET

 

 

 

BROOKLYN

 

NY

 

11228-3431

 

KINGS

 

718  -  234-8444

 

BR4756372

 

1:00 PM

 

3848

 

03848

 

956 2ND AVENUE

 

 

 

MANHATTAN

 

NY

 

10022-7805

 

NEW YORK

 

212  -  759-4474

 

BR4596889

 

12:20 PM

 

3850

 

03850

 

4813 WEST MERCURY BOULEVARD

 

 

 

HAMPTON

 

VA

 

23666-3727

 

HAMPTON CITY

 

757  -  826-2792

 

AD2053128

 

1:00 PM

 

 

--------------------------------------------------------------------------------

 

3851

 

03851

 

WARICK SHOPPING CENTER

 

10818 WARICK BOULEVARD

 

NEWPORT NEWS

 

VA

 

23601-3741

 

NEWPORT NEWS CITY

 

757  -  596-7646

 

AD9809801

 

1:00 PM

 

3854

 

03854

 

GLEBE LEE SHOPPING CENTER

 

4720B LEE HIGHWAY

 

ARLINGTON

 

VA

 

22207-3417

 

ARLINGTON

 

703  -  524-9003

 

BR4538938

 

5:26 AM

 

3855

 

03855

 

506-528 UTICA AVENUE

 

 

 

BROOKLYN

 

NY

 

11203-1321

 

KINGS

 

718  -  604-1323

 

BR5186007

 

9:10 AM

 

3856

 

03856

 

2865 ELMWOOD AVENUE

 

 

 

KENMORE

 

NY

 

14217-1932

 

ERIE

 

716  -  447-1757

 

BR4632407

 

1:00 PM

 

3857

 

03857

 

304 DEPOT STREET

 

 

 

LATROBE

 

PA

 

15650-1562

 

WESTMORELAND

 

724  -  532-3219

 

BR4664137

 

10:08 AM

 

3858

 

03858

 

991 EAST GUN HILL ROAD

 

 

 

BRONX

 

NY

 

10469-3707

 

BRONX

 

718  -  231-6677

 

BR5048461

 

10:20 AM

 

3863

 

03863

 

MID TOWN SHOPPING CENTER

 

ROUTE 196

 

LISBON FALLS

 

ME

 

04252-

 

ANDROSCOGGIN

 

207  -  353-4843

 

BR4680434

 

11:00 AM

 

3864

 

03864

 

4102 CHURCH AVENUE

 

 

 

BROOKLYN

 

NY

 

11203-3006

 

KINGS

 

718  -  940-1579

 

BR4632419

 

10:43 AM

 

3865

 

03865

 

218-35 HEMPSTEAD AVENUE

 

 

 

QUEENS VILLAGE

 

NY

 

11429-1236

 

QUEENS

 

718  -  465-8046

 

BR4918073

 

10:35 AM

 

3866

 

03866

 

CHESAPEAKE SQUARE

 

25096 LANKFORD HWY

 

ONLEY

 

VA

 

23418-0710

 

ACCOMACK

 

757  -  787-7154

 

BR1176379

 

1:00 PM

 

3868

 

03868

 

1823 EAST WEST HIGHWAY

 

 

 

ADELPHI

 

MD

 

20783-3032

 

PRINCE GEORGE’S

 

301  -  439-7100

 

BR4675039

 

7:53 AM

 

3869

 

03869

 

1791 UTICA AVENUE

 

 

 

BROOKLYN

 

NY

 

11234-2120

 

KINGS

 

718  -  241-3559

 

BR5139820

 

2:40 PM

 

3870

 

03870

 

3700-06 JUNCTION BOULEVARD

 

 

 

FLUSHING

 

NY

 

11368-1741

 

QUEENS

 

718  -  639-2647

 

BR4730847

 

10:55 AM

 

3871

 

03871

 

9300 LAKESIDE BOULEVARD

 

 

 

OWINGS MILLS

 

MD

 

21117-4953

 

BALTIMORE

 

410  -  363-8066

 

BR5399969

 

6:41 AM

 

3872

 

03872

 

1600 E. CHURCHVILLE ROAD

 

 

 

BEL AIR

 

MD

 

21015-4804

 

HARFORD

 

410  -  836-9628

 

BR5584746

 

10:00 AM

 

3873

 

03873

 

FOXHALL SQUARE

 

“3301 NEW MEXICO AVENUE, N.W.”

 

WASHINGTON

 

DC

 

20016-3622

 

“WASHINGTON,D.C.”

 

202  -  966-4900

 

BR4537974

 

8:30 AM

 

3875

 

03875

 

4102 18TH AVENUE

 

 

 

BROOKLYN

 

NY

 

11218-5710

 

KINGS

 

718  -  437-2703

 

BR4732699

 

11:41 AM

 

3876

 

03876

 

1500 W. MOYAMENSING AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19145-4925

 

PHILADELPHIA

 

215  -  465-1475

 

BR4824199

 

11:30 AM

 

3877

 

03877

 

801 NORTH MAIN STREET

 

 

 

MT. PLEASANT

 

TN

 

38474-1017

 

MAURY

 

931  -  379-5000

 

BR4749529

 

7:05 AM

 

3878

 

03878

 

22346 WOODWARD AVENUE

 

 

 

FERNDALE

 

MI

 

48220-1817

 

OAKLAND

 

248  -  542-1925

 

BR4945234

 

11:03 AM

 

3879

 

03879

 

6900 4TH AVENUE

 

 

 

BROOKLYN

 

NY

 

11209-1502

 

KINGS

 

718  -  748-8184

 

BR4708511

 

11:40 AM

 

3880

 

03880

 

13635 23 MILE ROAD

 

 

 

SHELBY TWP.

 

MI

 

48315-2901

 

MACOMB

 

586  -  566-2520

 

BR4948987

 

10:40 AM

 

3881

 

03881

 

27-07 FRANCIS LEWIS BOULEVARD

 

 

 

BAYSIDE

 

NY

 

11358-1146

 

QUEENS

 

718  -  352-7378

 

BR4700969

 

11:35 AM

 

3883

 

03883

 

5102 13TH AVENUE

 

 

 

BROOKLYN

 

NY

 

11219-3520

 

KINGS

 

718  -  435-5684

 

BR5218880

 

1:00 PM

 

3887

 

03887

 

KNOLLWOOD CLINIC

 

1254 NORTH MAIN STREET

 

LAPEER

 

MI

 

48446-1370

 

LAPEER

 

810  -  664-1932

 

BA4541795

 

10:26 AM

 

3888

 

03888

 

9738 SEA VIEW AVENUE

 

 

 

BROOKLYN

 

NY

 

11236-5516

 

KINGS

 

718  -  968-1584

 

BR4632382

 

3:30 PM

 

3891

 

03891

 

223 TOWNSEND AVENUE

 

 

 

BOOTHBAY HARBOR

 

ME

 

04538-1847

 

LINCOLN

 

207  -  633-7023

 

BR5088592

 

8:37 AM

 

3892

 

03892

 

223 & 233 NORTH STREET

 

 

 

CALAIS

 

ME

 

04619-1619

 

WASHINGTON

 

207  -  454-2262

 

BR6042232

 

3:25 PM

 

3894

 

03894

 

355 MAIN STREET

 

 

 

FORT FAIRFIELD

 

ME

 

04742-1181

 

AROOSTOOK

 

207  -  472-1191

 

BR5756183

 

12:47 PM

 

3896

 

03896

 

429 MAIN STREET

 

 

 

MADAWASKA

 

ME

 

04756-1165

 

AROOSTOOK

 

207  -  728-3815

 

BR5219109

 

4:15 PM

 

3897

 

03897

 

35 PARK STREET

 

 

 

MILO

 

ME

 

04463-1110

 

PISCATAQUIS

 

207  -  943-8750

 

BR6432796

 

11:15 AM

 

3900

 

03900

 

15 MAIN STREET

 

 

 

VAN BUREN

 

ME

 

04785-1008

 

AROOSTOOK

 

207  -  868-2626

 

BR5763417

 

5:03 PM

 

3902

 

03902

 

CAPE HENRY S/C

 

2817 SHORE DRIVE

 

VIRGINIA BEACH

 

VA

 

23451-1367

 

VIRGINIA BEACH CITY

 

757  -  496-9636

 

BR6486953

 

7:53 AM

 

3904

 

03904

 

2129 GENERAL BOOTH BLVD

 

SUITE 119

 

VIRGINIA BEACH

 

VA

 

23454-5872

 

VIRGINIA BEACH CITY

 

757  -  427-9129

 

BD0883137

 

1:00 PM

 

3906

 

03906

 

671 J. CLYDE MORRIS BLVD.

 

 

 

NEWPORT NEWS

 

VA

 

23601-1839

 

YORK

 

757  -  596-0037

 

BD0694097

 

1:00 PM

 

3908

 

03908

 

GOVERNORS SQUARE S/C

 

194 FRANKFORT ROAD

 

SHELBYVILLE

 

KY

 

40065-9433

 

SHELBY

 

502  -  633-2606

 

AB4895744

 

10:20 AM

 

3910

 

03910

 

878 EAST HIGH STREET

 

 

 

LEXINGTON

 

KY

 

40502-2135

 

FAYETTE

 

859  -  266-1171

 

AB3003035

 

1:00 AM

 

 

--------------------------------------------------------------------------------


 

3912

 

03912

 

1307 WINCHESTER ROAD

 

 

 

LEXINGTON

 

KY

 

40505-4124

 

FAYETTE

 

859  -  254-4471

 

AB3005685

 

1:00 AM

 

3913

 

03913

 

GARDENSIDE SHOPPING CENTER

 

1743 ALEXANDRIA DRIVE

 

LEXINGTON

 

KY

 

40504-3112

 

FAYETTE

 

859  -  278-3471

 

AB3020827

 

1:00 AM

 

3914

 

03914

 

PARIS VILLAGE S/C

 

2234 BYPASS ROAD

 

PARIS

 

KY

 

40361-1282

 

BOURBON

 

859  -  987-1210

 

AB2997534

 

12:00 PM

 

3915

 

03915

 

1250 SOUTH HIGHWAY 27

 

 

 

SOMERSET

 

KY

 

42501-3525

 

PULASKI

 

606  -  676-0485

 

AB3033672

 

9:15 AM

 

3916

 

03916

 

560 MANCHESTER SQUARE

 

PO BOX 7

 

MANCHESTER

 

KY

 

40962-0007

 

CLAY

 

606  -  598-0414

 

AB6901210

 

10:00 AM

 

3918

 

03918

 

CARRIAGE GATE S/C

 

835 EASTERN BYPASS

 

RICHMOND

 

KY

 

40475-2569

 

MADISON

 

859  -  623-5812

 

AB3030208

 

10:45 AM

 

3919

 

03919

 

297 TERRELL LANE

 

 

 

BARBOURVILLE

 

KY

 

40906-7308

 

KNOX

 

606  -  546-9241

 

AB3022782

 

9:15 AM

 

3920

 

03920

 

1160 US HIGHWAY 68

 

 

 

MAYSVILLE

 

KY

 

41056-1626

 

MASON

 

606  -  564-4044

 

AB3007259

 

12:00 PM

 

3921

 

03921

 

LANSDOWNE S/C

 

3349 TATES CREEK ROAD

 

LEXINGTON

 

KY

 

40502-3409

 

FAYETTE

 

859  -  266-0413

 

AB3038292

 

1:00 AM

 

3922

 

03922

 

654 UNIVERSITY SHOPPING CENTER

 

 

 

RICHMOND

 

KY

 

40475-2617

 

MADISON

 

859  -  623-7326

 

AB3030373

 

11:00 AM

 

3923

 

03923

 

WINCHESTER PLAZA

 

12 WINCHESTER ROAD

 

WINCHESTER

 

KY

 

40391-1143

 

CLARK

 

859  -  744-8131

 

AB4186955

 

1:45 AM

 

3926

 

03926

 

517 NORTH GREEN STREET

 

 

 

HENDERSON

 

KY

 

42420-2947

 

HENDERSON

 

270  -  827-1897

 

BB0568672

 

11:00 AM

 

3931

 

03931

 

2700 RICHMOND ROAD

 

 

 

LEXINGTON

 

KY

 

40509-1503

 

FAYETTE

 

859  -  269-5396

 

AB6264117

 

1:00 AM

 

3932

 

03932

 

CARNABY SQUARE SHOPPING CENTER

 

839 S. MAIN STREET

 

LONDON

 

KY

 

40741-1996

 

LAUREL

 

606  -  864-7368

 

AB4643551

 

11:00 AM

 

3935

 

03935

 

310 GLADES ROAD

 

 

 

BEREA

 

KY

 

40403-1327

 

MADISON

 

859  -  986-3103

 

AB6391902

 

12:00 PM

 

3936

 

03936

 

204 PARK AVENUE

 

 

 

CARROLLTON

 

KY

 

41008-9513

 

CARROLL

 

502  -  732-4392

 

AB6282660

 

9:30 AM

 

3938

 

03938

 

629 US HIGHWAY 27 SOUTH

 

 

 

CYNTHIANA

 

KY

 

41031-6001

 

HARRISON

 

859  -  234-6111

 

AB7531850

 

12:45 PM

 

3939

 

03939

 

101 EASTWOOD SHOPPING CENTER

 

 

 

FRANKFORT

 

KY

 

40601-3277

 

FRANKLIN

 

502  -  695-5626

 

AB7680742

 

11:15 AM

 

3943

 

03943

 

110 RICHMOND ROAD

 

 

 

IRVINE

 

KY

 

40336-9316

 

ESTILL

 

606  -  723-2146

 

AB8014069

 

9:15 AM

 

3946

 

03946

 

28 PARK STREET

 

 

 

ROCKLAND

 

ME

 

04841-3349

 

KNOX

 

207  -  596-0036

 

BR5176640

 

11:30 AM

 

3947

 

03947

 

393 WALLER AVENUE

 

 

 

LEXINGTON

 

KY

 

40504-2914

 

FAYETTE

 

859  -  254-7777

 

AB7763433

 

1:00 AM

 

3948

 

03948

 

WILLOW OAKS S/C

 

227-2 FOX HILL ROAD

 

HAMPTON

 

VA

 

23669-1739

 

HAMPTON CITY

 

757  -  851-0660

 

AD2053142

 

1:00 PM

 

3949

 

03949

 

PARK HILLS SHOPPING CENTER

 

3120 PIMLICO HIGHWAY SUITE 178

 

LEXINGTON

 

KY

 

40517-4063

 

FAYETTE

 

859  -  273-7963

 

AB2561137

 

1:00 PM

 

3954

 

03954

 

TATES CREEK CENTRE

 

4101 TATES CREEK ROAD

 

LEXINGTON

 

KY

 

40517-3057

 

FAYETTE

 

859  -  273-0222

 

BB0854605

 

1:00 AM

 

3957

 

03957

 

600 NORTH MAIN STREET

 

 

 

AKRON

 

OH

 

44310-3114

 

SUMMIT

 

330  -  384-1588

 

BR4763365

 

9:17 AM

 

3958

 

03958

 

2002 AVENUE  U

 

 

 

BROOKLYN

 

NY

 

11229-3908

 

KINGS

 

718  -  769-2058

 

BR4877518

 

1:55 PM

 

3959

 

03959

 

2301 WALNUT STREET

 

 

 

PHILADELPHIA

 

PA

 

19103-4305

 

PHILADELPHIA

 

215  -  636-9634

 

BR4836411

 

9:10 AM

 

3960

 

03960

 

1141 LONDON BOULEVARD

 

 

 

PORTSMOUTH

 

VA

 

23704-2239

 

PORTSMOUTH CITY

 

757  -  393-6047

 

AD2053104

 

8:04 AM

 

3962

 

03962

 

45-02 43RD AVENUE

 

 

 

SUNNYSIDE

 

NY

 

11104-1902

 

QUEENS

 

718  -  433-0941

 

BR4728195

 

9:45 AM

 

3965

 

03965

 

8935 PATTERSON AVENUE

 

 

 

RICHMOND

 

VA

 

23229-6323

 

RICHMOND

 

804  -  740-0124

 

BR4849709

 

11:09 AM

 

3966

 

03966

 

902 NORTH CEDAR STREET

 

 

 

KALKASKA

 

MI

 

49646-9459

 

KALKASKA

 

231  -  258-2081

 

BR4667777

 

9:10 AM

 

3967

 

03967

 

1019 WEST SAGINAW STREET

 

 

 

LANSING

 

MI

 

48915-1966

 

INGHAM

 

517  -  374-6103

 

BR5138703

 

12:47 PM

 

3968

 

03968

 

318 FIFTH AVENUE

 

 

 

PITTSBURGH

 

PA

 

15222-2401

 

ALLEGHENY

 

412  -  434-6607

 

BR4754342

 

9:26 AM

 

3969

 

03969

 

1115 WEST PROSPECT AVENUE

 

 

 

ASHTABULA

 

OH

 

44004-6520

 

ASHTABULA

 

440  -  998-3777

 

BR4949357

 

10:01 AM

 

3971

 

03971

 

5500 GEORGE WASHINGTON HIGHWAY

 

 

 

GRAFTON

 

VA

 

23692-3622

 

YORK

 

757  -  898-5466

 

AD2053116

 

1:03 PM

 

3972

 

03972

 

811 EAST STATE STREET

 

 

 

SHARON

 

PA

 

16146-3361

 

MERCER

 

724  -  342-4680

 

BR5147120

 

8:19 AM

 

3974

 

03974

 

1041 BURNT TAVERN ROAD

 

 

 

BRICK

 

NJ

 

08724-1967

 

OCEAN

 

732  -  836-3021

 

BR6336689

 

11:15 AM

 

3975

 

03975

 

1475 LANDER ROAD

 

 

 

MAYFIELD HEIGHTS

 

OH

 

44124-3358

 

CUYAHOGA

 

440  -  605-1695

 

BR5097832

 

8:17 AM

 

3976

 

03976

 

481 PIPESTONE STREET

 

 

 

BENTON HARBOR

 

MI

 

49022-4636

 

BERRIEN

 

269  -  926-2131

 

BR4684305

 

8:39 AM

 

3977

 

03977

 

115 RUSSELL STREET

 

 

 

ELKHORN CITY

 

KY

 

41522-7063

 

PIKE

 

606  -  754-4172

 

BR4625630

 

12:00 PM

 

 

--------------------------------------------------------------------------------


 

3978

 

03978

 

1679 BEDFORD AVENUE

 

 

 

BROOKLYN

 

NY

 

11225-2601

 

KINGS

 

718  -  282-7476

 

BR5105538

 

10:05 AM

 

3979

 

03979

 

CHESTER SHOPPING MALL

 

11 WEST MAIN STREET

 

CHESTER

 

NJ

 

07930-2407

 

MORRIS

 

908  -  879-2123

 

BR4739061

 

1:00 PM

 

3980

 

03980

 

1179 EAST 233RD STREET

 

 

 

BRONX

 

NY

 

10466-3318

 

BRONX

 

718  -  324-3668

 

BR5207344

 

11:00 AM

 

3981

 

03981

 

423 EAST NORTH AVENUE

 

 

 

BALTIMORE

 

MD

 

21202-5915

 

BALTIMORE CITY

 

410  -  385-3188

 

BR5112658

 

11:11 AM

 

3983

 

03983

 

338 WEST WASHINGTON STREET

 

 

 

BATH

 

NY

 

14810-1024

 

STEUBEN

 

607  -  776-4747

 

BR5614133

 

1:00 PM

 

3984

 

03984

 

82-13 37TH AVENUE

 

 

 

JACKSON HEIGHTS

 

NY

 

11372-7011

 

QUEENS

 

718  -  565-1473

 

BR4728208

 

11:00 AM

 

4112

 

04112

 

15 SACO AVENUE

 

 

 

OLD ORCHARD BEACH

 

ME

 

04064-2242

 

YORK

 

207  -  934-1000

 

BR5139440

 

1:58 PM

 

4116

 

04116

 

225 MADISON AVENUE

 

 

 

SKOWHEGAN

 

ME

 

04976-2054

 

SOMERSET

 

207  -  474-2525

 

BR4764139

 

9:33 AM

 

4117

 

04117

 

259 MAIN STREET

 

 

 

SOUTH PARIS

 

ME

 

04281-1620

 

OXFORD

 

207  -  743-5177

 

BR4862719

 

11:35 AM

 

4118

 

04118

 

987 LISBON STREET

 

 

 

LEWISTON

 

ME

 

04240-5747

 

ANDROSCOGGIN

 

207  -  784-9588

 

BR4723121

 

10:30 AM

 

4119

 

04119

 

PO BOX 1157

 

“ROUTE 5, MEMORIAL DRIVE”

 

LYNDONVILLE

 

VT

 

05851-1157

 

CALEDONIA

 

802  -  626-3779

 

BR4164151

 

9:50 AM

 

4120

 

04120

 

16 PECK FARM ROAD

 

 

 

WINTHROP

 

ME

 

04364-3432

 

KENNEBEC

 

207  -  377-2279

 

BR5914432

 

1:44 PM

 

4121

 

04121

 

156 MAINE STREET

 

 

 

BRUNSWICK

 

ME

 

04011-2007

 

CUMBERLAND

 

207  -  729-8100

 

BR4156813

 

9:30 AM

 

4122

 

04122

 

NORTHPORT PLAZA

 

383 ALLEN AVENUE

 

PORTLAND

 

ME

 

04103-3728

 

CUMBERLAND

 

207  -  797-4351

 

BR4157194

 

11:15 AM

 

4123

 

04123

 

131 WILTON ROAD

 

 

 

FARMINGTON

 

ME

 

04938-6119

 

FRANKLIN

 

207  -  778-3919

 

BR4761006

 

11:00 AM

 

4125

 

04125

 

465 MAIN STREET

 

 

 

WESTBROOK

 

ME

 

04092-4328

 

CUMBERLAND

 

207  -  854-9103

 

BR5100146

 

9:25 AM

 

4126

 

04126

 

7 PORTLAND STREET

 

P.O. BOX 88

 

RUMFORD

 

ME

 

04276-0088

 

OXFORD

 

207  -  364-2969

 

BR5697389

 

9:22 AM

 

4127

 

04127

 

177 MAIN STREET

 

 

 

LANCASTER

 

NH

 

03584-1722

 

COOS

 

603  -  788-2433

 

BR4157841

 

11:40 AM

 

4128

 

04128

 

17 SOUTH MAIN STREET

 

 

 

BLUE HILL

 

ME

 

04614-0335

 

HANCOCK

 

207  -  374-3565

 

BR6810700

 

12:40 PM

 

4129

 

04129

 

35 ELM STREET

 

 

 

CAMDEN

 

ME

 

04843-1910

 

KNOX

 

207  -  236-4546

 

BR6301371

 

10:30 AM

 

4130

 

04130

 

112 BENNETT DRIVE

 

 

 

CARIBOU

 

ME

 

04736-2022

 

AROOSTOOK

 

207  -  498-8735

 

BR5179963

 

1:20 PM

 

4131

 

04131

 

137 NORTH STREET

 

 

 

HOULTON

 

ME

 

04730-1832

 

AROOSTOOK

 

207  -  532-6876

 

BR4786452

 

11:20 AM

 

4132

 

04132

 

279 MAIN STREET

 

 

 

SOUTH PORTLAND

 

ME

 

04106-2629

 

CUMBERLAND

 

207  -  741-2260

 

BR4840600

 

2:52 PM

 

4133

 

04133

 

701 FOREST AVENUE

 

 

 

PORTLAND

 

ME

 

04103-4121

 

CUMBERLAND

 

207  -  780-8144

 

BR6026961

 

12:15 PM

 

4135

 

04135

 

120 MAIN STREET

 

 

 

GORHAM

 

ME

 

04038-1306

 

CUMBERLAND

 

207  -  839-3160

 

BR5802562

 

10:15 AM

 

4137

 

04137

 

320 MAIN STREET

 

 

 

PRESQUE ISLE

 

ME

 

04769-2809

 

AROOSTOOK

 

207  -  764-5221

 

BR6362660

 

12:20 PM

 

4138

 

04138

 

50 METALLAK PLACE

 

 

 

COLEBROOK

 

NH

 

03576-1222

 

COOS

 

603  -  237-8388

 

BR4157738

 

10:52 AM

 

4139

 

04139

 

1623 WHITE MOUNTAIN HIGHWAY

 

 

 

NORTH CONWAY

 

NH

 

03860-5157

 

CARROLL

 

603  -  356-5512

 

BR4157752

 

1:50 PM

 

4140

 

04140

 

151 MAPLE STREET

 

 

 

CORNISH

 

ME

 

04020-3103

 

YORK

 

207  -  625-8494

 

BR4675471

 

2:30 PM

 

4141

 

04141

 

461 MAIN STREET

 

 

 

SACO

 

ME

 

04072-1528

 

YORK

 

207  -  284-4363

 

BR5212484

 

1:30 PM

 

4142

 

04142

 

SOMERSET PLAZA

 

108 SOMERSET AVENUE

 

PITTSFIELD

 

ME

 

04967-1332

 

SOMERSET

 

207  -  487-5467

 

BR4815556

 

8:30 AM

 

4143

 

04143

 

2 CHINA ROAD

 

 

 

WINSLOW

 

ME

 

04901-7266

 

KENNEBEC

 

207  -  872-2727

 

BR4886024

 

8:40 AM

 

4144

 

04144

 

341 HIGH STREET

 

 

 

SOMERSWORTH

 

NH

 

03878-1415

 

STRAFFORD

 

603  -  692-3161

 

BR4157740

 

9:00 AM

 

4146

 

04146

 

TOWN MEETING PLAZA

 

7 PORTLAND STREET

 

BRIDGTON

 

ME

 

04009-1229

 

CUMBERLAND

 

207  -  647-3445

 

BR4156471

 

11:30 AM

 

4147

 

04147

 

20 PORTLAND ROAD

 

 

 

GRAY

 

ME

 

04039-0711

 

CUMBERLAND

 

207  -  657-2333

 

BR5182489

 

9:30 AM

 

4148

 

04148

 

34 COTTAGE STREET

 

 

 

BAR HARBOR

 

ME

 

04609-1810

 

HANCOCK

 

207  -  288-2222

 

BR4156510

 

11:30 AM

 

4149

 

04149

 

254 MAIN STREET

 

 

 

BELFAST

 

ME

 

04915-6572

 

WALDO

 

207  -  338-4411

 

BR6332073

 

10:45 AM

 

4150

 

04150

 

464 MAIN STREET

 

 

 

SPRINGVALE

 

ME

 

04083-1818

 

YORK

 

207  -  324-1222

 

BR4156546

 

10:57 AM

 

4153

 

04153

 

83 HOSPITAL STREET

 

 

 

AUGUSTA

 

ME

 

04330-6617

 

KENNEBEC

 

207  -  623-1414

 

BR5524308

 

8:10 AM

 

 

--------------------------------------------------------------------------------


 

4155

 

04155

 

6 SOUTH MAIN STREET

 

 

 

PLYMOUTH

 

NH

 

03264-1440

 

GRAFTON

 

603  -  536-4377

 

BR4157764

 

12:00 PM

 

4156

 

04156

 

“ROUTE 112, MAIN STREET”

 

PO BOX 538

 

LINCOLN

 

NH

 

03251-0538

 

GRAFTON

 

603  -  745-5660

 

BR4157776

 

12:15 PM

 

4157

 

04157

 

GORHAM PLAZA

 

167 MAIN STREET

 

GORHAM

 

NH

 

03581-1637

 

COOS

 

603  -  466-5636

 

BR4157788

 

1:50 PM

 

4158

 

04158

 

OLD PROVIDENCE COMMON

 

71 NH ROUTE 104 UNIT 5

 

MEREDITH

 

NH

 

03253-5731

 

BELKNAP

 

603  -  279-6586

 

BR4157790

 

11:05 AM

 

4159

 

04159

 

PO BOX 618

 

US ROUTE 5

 

DERBY

 

VT

 

05829-0618

 

ORLEANS

 

802  -  334-2313

 

BR4164149

 

8:30 AM

 

4160

 

04160

 

226 PARKER FARM ROAD

 

 

 

BUXTON

 

ME

 

04093-9557

 

YORK

 

207  -  727-5139

 

BR5885023

 

11:55 AM

 

4161

 

04161

 

665 ROOSEVELT TRAIL

 

PO BOX 4008

 

NAPLES

 

ME

 

04055-4008

 

CUMBERLAND

 

207  -  693-3937

 

BR5384122

 

11:15 AM

 

4162

 

04162

 

#5 FRYEBURG PLAZA

 

15 BRIDGTON ROAD (RT. 302)

 

FRYEBURG

 

ME

 

04037-1430

 

OXFORD

 

207  -  935-2045

 

BR4157005

 

12:30 PM

 

4163

 

04163

 

315 WEST MAIN STREET

 

PO BOX 391

 

HILLSBORO

 

NH

 

03244-5234

 

HILLSBOROUGH

 

603  -  464-5678

 

BR4157803

 

9:45 AM

 

4164

 

04164

 

5 MAIN STREET

 

 

 

PETERBOROUGH

 

NH

 

03458-2417

 

HILLSBOROUGH

 

603  -  924-6961

 

BR4157815

 

12:00 PM

 

4165

 

04165

 

PLAZA 800

 

800 ISLINGTON STREET

 

PORTSMOUTH

 

NH

 

03801-4272

 

ROCKINGHAM

 

603  -  436-2214

 

BR4157827

 

10:30 AM

 

4166

 

04166

 

360 SUMMER STREET

 

 

 

BRISTOL

 

NH

 

03222-3213

 

GRAFTON

 

603  -  744-2652

 

BR4157839

 

11:30 AM

 

4167

 

04167

 

211 MAIN STREET

 

 

 

WATERVILLE

 

ME

 

04901-6117

 

KENNEBEC

 

207  -  877-9004

 

BR5375387

 

8:55 AM

 

4168

 

04168

 

15 SPRING STREET

 

 

 

GARDINER

 

ME

 

04345-1823

 

KENNEBEC

 

207  -  582-3051

 

BR5613787

 

8:46 AM

 

4171

 

04171

 

FORT KNOX SHOPPING PLAZA

 

“RFD #1, P O BOX B-1”

 

BUCKSPORT

 

ME

 

04416-1232

 

HANCOCK

 

207  -  469-2201

 

BR4156875

 

12:05 PM

 

4178

 

04178

 

1 WEST BROADWAY

 

 

 

LINCOLN

 

ME

 

04457-1212

 

PENOBSCOT

 

207  -  794-3344

 

BR5561457

 

10:19 AM

 

4182

 

04182

 

118-136 MEADOW STREET

 

 

 

LITTLETON

 

NH

 

03561-4026

 

GRAFTON

 

603  -  444-2244

 

BR4157726

 

11:30 AM

 

4185

 

04185

 

3539 BROADWAY

 

 

 

MANHATTAN

 

NY

 

10031-5627

 

NEW YORK

 

212  -  281-2183

 

BR4762832

 

3:00 PM

 

4186

 

04186

 

2833 BROADWAY

 

 

 

MANHATTAN

 

NY

 

10025-2245

 

NEW YORK

 

212  -  663-3135

 

BR4732687

 

2:40 PM

 

4187

 

04187

 

2712 BROADWAY

 

 

 

MANHATTAN

 

NY

 

10025-8701

 

NEW YORK

 

212  -  665-6200

 

BR4996382

 

2:30 PM

 

4189

 

04189

 

741 COLUMBUS AVENUE

 

 

 

MANHATTAN

 

NY

 

10025-6461

 

NEW YORK

 

212  -  316-0436

 

BR4589050

 

2:20 PM

 

4192

 

04192

 

40-16 NATIONAL STREET

 

 

 

CORONA

 

NY

 

11368-2321

 

QUEENS

 

718  -  507-0442

 

BR6559201

 

10:45 AM

 

4195

 

04195

 

282 8TH AVENUE

 

(& 24TH ST.)

 

MANHATTAN

 

NY

 

10001-4801

 

NEW YORK

 

212  -  727-3854

 

BR4378609

 

10:40 AM

 

4196

 

04196

 

188 9TH AVENUE

 

 

 

MANHATTAN

 

NY

 

10011-4917

 

NEW YORK

 

212  -  727-9620

 

BR4745139

 

10:10 AM

 

4197

 

04197

 

56 7TH AVENUE

 

 

 

MANHATTAN

 

NY

 

10011-6672

 

NEW YORK

 

212  -  675-1697

 

BR4530110

 

10:10 AM

 

4202

 

04202

 

7 MADISON STREET

 

 

 

MANHATTAN

 

NY

 

10038-1202

 

NEW YORK

 

212  -  791-5795

 

BR5929091

 

11:00 AM

 

4205

 

04205

 

81 1ST AVENUE

 

 

 

NEW YORK

 

NY

 

10003-9429

 

NEW YORK

 

212  -  388-9348

 

BR4733247

 

9:20 AM

 

4208

 

04208

 

516 EAST 14TH STREET

 

 

 

MANHATTAN

 

NY

 

10009-2909

 

NEW YORK

 

212  -  979-2455

 

BR4617823

 

9:50 AM

 

4215

 

04215

 

1535 SECOND AVENUE

 

 

 

MANHATTAN

 

NY

 

10021-0504

 

NEW YORK

 

212  -  327-4757

 

BR4762856

 

12:50 PM

 

4219

 

04219

 

1235 LEXINGTON AVENUE

 

 

 

MANHATTAN

 

NY

 

10028-1408

 

NEW YORK

 

212  -  517-5141

 

BR4424711

 

1:35 PM

 

4222

 

04222

 

50 NORTH GREELEY AVENUE

 

 

 

CHAPPAQUA

 

NY

 

10514-3410

 

WESTCHESTER

 

914  -  238-4156

 

BR4617811

 

11:15 AM

 

4226

 

04226

 

82 NUGENT STREET

 

 

 

SOUTHAMPTON

 

NY

 

11968-4816

 

SUFFOLK

 

631  -  283-2604

 

BR4484894

 

10:45 AM

 

4227

 

04227

 

161 MAIN STREET

 

 

 

WEST HAMPTON BEACH

 

NY

 

11978-2701

 

SUFFOLK

 

631  -  288-5845

 

BR4474906

 

11:00 AM

 

4228

 

04228

 

39 KRISTIAN STREET

 

 

 

SANDUSKY

 

MI

 

48471-1035

 

SANILAC

 

810  -  648-4668

 

BR4250736

 

11:20 AM

 

4230

 

04230

 

588 NORTH LAFAYETTE STREET

 

 

 

SOUTH LYON

 

MI

 

48178-2000

 

OAKLAND

 

248  -  486-9100

 

BR4250697

 

12:48 PM

 

4232

 

04232

 

3106 EAST SAGINAW STREET

 

 

 

LANSING

 

MI

 

48912-4712

 

INGHAM

 

517  -  337-1681

 

BR4250661

 

1:00 PM

 

4233

 

04233

 

15893 WEST MICHIGAN AVENUE

 

 

 

MARSHALL

 

MI

 

49068-9578

 

CALHOUN

 

269  -  781-1191

 

BR4250659

 

10:14 AM

 

4234

 

04234

 

102 NORTH CENTERVILLE ROAD

 

 

 

STURGIS

 

MI

 

49091-1308

 

ST. JOSEPH

 

269  -  651-7818

 

BR4250647

 

1:00 PM

 

4235

 

04235

 

1113 WEST MICHIGAN AVENUE

 

 

 

THREE RIVERS

 

MI

 

49093-2162

 

ST. JOSEPH

 

269  -  279-9702

 

BR4250635

 

10:43 AM

 

 

--------------------------------------------------------------------------------


 

4236

 

04236

 

11 SOUTH 11TH STREET

 

 

 

NILES

 

MI

 

49120-2757

 

BERRIEN

 

269  -  684-6556

 

BR4250623

 

11:09 AM

 

4237

 

04237

 

715 EAST FRONT STREET

 

 

 

BUCHANAN

 

MI

 

49107-1458

 

BERRIEN

 

269  -  695-2000

 

BR4250596

 

11:20 AM

 

4238

 

04238

 

3681 SHAWNEE ROAD

 

 

 

BRIDGMAN

 

MI

 

49106-9713

 

BERRIEN

 

269  -  465-6777

 

BR4250560

 

10:23 AM

 

4239

 

04239

 

6699 PAW PAW AVENUE

 

PO BOX 700

 

COLOMA

 

MI

 

49038-9519

 

BERRIEN

 

269  -  468-3858

 

BR4250534

 

8:21 AM

 

4240

 

04240

 

302 WEST MAIN STREET

 

 

 

HARTFORD

 

MI

 

49057-1008

 

VAN BUREN

 

269  -  621-3654

 

BR4250508

 

11:21 AM

 

4241

 

04241

 

BYRON CENTER PLAZA

 

“2241 84TH STREET, S.W.”

 

BYRON CENTER

 

MI

 

49315-9352

 

KENT

 

616  -  878-1707

 

BR4250471

 

10:32 AM

 

4242

 

04242

 

“5995 KALAMAZOO AVENUE, SE”

 

 

 

KENTWOOD

 

MI

 

49508-6464

 

KENT

 

616  -  827-9906

 

BR4250457

 

1:00 PM

 

4244

 

04244

 

302 CHURCH AVENUE

 

 

 

BROOKLYN

 

NY

 

11218-3106

 

KINGS

 

718  -  437-7765

 

BR4725288

 

12:00 PM

 

4245

 

04245

 

142 BROAD STREET

 

 

 

ELYRIA

 

OH

 

44035-5519

 

LORAIN

 

440  -  322-7780

 

BR5486940

 

11:23 AM

 

4246

 

04246

 

892-908 FLATBUSH AVENUE

 

 

 

BROOKLYN

 

NY

 

11226-4018

 

KINGS

 

718  -  856-8841

 

BR5150165

 

10:20 AM

 

4247

 

04247

 

218 CHESTNUT STREET

 

 

 

COSHOCTON

 

OH

 

43812-1131

 

COSHOCTON

 

740  -  622-7284

 

BR4899982

 

11:12 AM

 

4248

 

04248

 

110 MITCHELLS CHANCE ROAD

 

 

 

EDGEWATER

 

MD

 

21037-2740

 

ANNE ARUNDEL

 

410  -  956-9411

 

BR6032039

 

11:10 AM

 

4250

 

04250

 

EBMC ROOM 1095

 

1000 EAST EAGER STREET

 

BALTIMORE

 

MD

 

21202-5597

 

BALTIMORE

 

410  -  522-9800

 

BR4661129

 

7:10 AM

 

4253

 

04253

 

JOHNSON HEALTH CENTER

 

2400 KIRK AVENUE

 

BALTIMORE

 

MD

 

21218-3647

 

BALTIMORE

 

410  -  366-1500

 

BR4661155

 

8:26 AM

 

4254

 

04254

 

WYMAN PARK MEDICAL CENTER

 

3100 WYMAN PARK DRIVE

 

BALTIMORE

 

MD

 

21211-2803

 

BALTIMORE

 

410  -  338-3172

 

AW1412953

 

6:15 AM

 

4255

 

04255

 

ODENTON-MEADE HEALTH CENTER

 

1132 ANNAPOLIS ROAD

 

ODENTON

 

MD

 

21113-1602

 

ANNE ARUNDEL

 

410  -  519-2460

 

BR4661179

 

7:27 AM

 

4256

 

04256

 

ROSLYN SHOPPING CENTER

 

1321 EASTON ROAD

 

ABINGTON TWP.

 

PA

 

19001-2401

 

MONTGOMERY

 

215  -  886-8509

 

BR4823135

 

10:20 AM

 

4257

 

04257

 

MERMAID PLAZA S/C

 

3001-27 MERMAID AVENUE

 

BROOKLYN

 

NY

 

11224-1805

 

KINGS

 

718  -  373-2818

 

BR4824911

 

11:30 AM

 

4258

 

04258

 

1516-1518 WESTCHESTER AVENUE

 

 

 

BRONX

 

NY

 

10472-2907

 

BRONX

 

718  -  861-2359

 

BR6240939

 

1:30 PM

 

4259

 

04259

 

6101 18TH AVENUE

 

 

 

BROOKLYN

 

NY

 

11204-2302

 

KINGS

 

718  -  236-0146

 

BR4990823

 

12:20 PM

 

4260

 

04260

 

4299 UNION DEPOSIT ROAD

 

 

 

HARRISBURG

 

PA

 

17111-2802

 

DAUPHIN

 

717  -  564-6750

 

BR4992029

 

10:00 AM

 

4261

 

04261

 

501 6TH AVENUE

 

 

 

MANHATTAN

 

NY

 

10011-8421

 

NEW YORK

 

212  -  727-3720

 

BR4918061

 

10:20 AM

 

4262

 

04262

 

7 MAIN ROAD NORTH

 

PO BOX 664

 

HAMPDEN

 

ME

 

04444-0664

 

PENOBSCOT

 

207  -  862-4900

 

BR4764735

 

9:30 AM

 

4263

 

04263

 

525 WEST 21ST STREET

 

 

 

NORFOLK

 

VA

 

23517-1985

 

NORFOLK CITY

 

757  -  625-6073

 

BR5149023

 

1:00 PM

 

4265

 

04265

 

20800 GREAT FALLS PLAZA

 

 

 

STERLING

 

VA

 

20165-2464

 

LOUDOUN

 

703  -  421-4020

 

BR5108887

 

7:44 AM

 

4266

 

04266

 

7843 WEST VERNOR HIGHWAY

 

 

 

DETROIT

 

MI

 

48209-1517

 

WAYNE

 

313  -  554-4491

 

BR5427667

 

10:57 AM

 

4267

 

04267

 

1091 OGDEN AVENUE

 

 

 

BRONX

 

NY

 

10452-4601

 

BRONX

 

718  -  293-5271

 

BR5219008

 

10:50 AM

 

4268

 

04268

 

3986 JOHN R ROAD

 

 

 

TROY

 

MI

 

48083-5688

 

OAKLAND

 

248  -  524-6480

 

BR5062699

 

12:09 PM

 

4269

 

04269

 

6201-23 FOURTH AVENUE

 

 

 

BROOKLYN

 

NY

 

11220-4615

 

KINGS

 

718  -  567-9476

 

BR4762806

 

11:55 AM

 

4270

 

04270

 

66711 GRATIOT AVENUE

 

 

 

RICHMOND

 

MI

 

48062-1909

 

MACOMB

 

586  -  727-9715

 

BR5065001

 

12:48 PM

 

4271

 

04271

 

1040 ST. JOHN’S PLACE

 

 

 

BROOKLYN

 

NY

 

11213-2533

 

KINGS

 

718  -  953-7150

 

BR4874574

 

10:50 AM

 

4272

 

04272

 

1024 NORTH AVENUE

 

 

 

BURLINGTON

 

VT

 

05401-2753

 

CHITTENDEN

 

802  -  865-7822

 

BR5177224

 

1:30 PM

 

4273

 

04273

 

720 CENTRAL STREET

 

 

 

MILLINOCKET

 

ME

 

04462-1800

 

PENOBSCOT

 

207  -  723-9850

 

BR5146902

 

11:30 AM

 

4274

 

04274

 

90-01 SUTPHIN BLVD.

 

 

 

JAMAICA

 

NY

 

11435-3631

 

QUEENS

 

718  -  526-3824

 

BR5705605

 

11:35 AM

 

4276

 

04276

 

939 US 31 SOUTH

 

 

 

TRAVERSE CITY

 

MI

 

49684-8019

 

GRAND TRAVERSE

 

231  -  943-9288

 

BR5078793

 

10:47 AM

 

4277

 

04277

 

115-10 MERRICK BLVD.

 

 

 

JAMAICA

 

NY

 

11434-1852

 

QUEENS

 

718  -  297-8350

 

BR4769557

 

10:45 AM

 

4278

 

04278

 

16207 DETROIT AVENUE

 

 

 

LAKEWOOD

 

OH

 

44107-3784

 

CUYAHOGA

 

216  -  521-8826

 

BR5108053

 

2:04 PM

 

4279

 

04279

 

15596 WEST HIGH STREET

 

 

 

MIDDLEFIELD

 

OH

 

44062-9292

 

GEAUGA

 

440  -  632-5201

 

BR4776665

 

9:51 AM

 

4280

 

04280

 

325 WEST BROAD STREET

 

 

 

NEWTON FALLS

 

OH

 

44444-1712

 

TRUMBULL

 

330  -  872-4442

 

BR4808462

 

10:30 AM

 

4282

 

04282

 

92 SOUTH STREET

 

 

 

CONCORD

 

NH

 

03301-2826

 

MERRIMACK

 

603  -  228-8400

 

BR5025146

 

10:00 AM

 

4284

 

04284

 

3601 WALNUT STREET

 

 

 

HARRISBURG

 

PA

 

17109-2526

 

DAUPHIN

 

717  -  545-8183

 

BR4723436

 

10:30 AM

 

 

--------------------------------------------------------------------------------


 

4286

 

04286

 

PO BOX 370

 

“VILLAGE SQ PLZ, RT 34”

 

SHERMANS DALE

 

PA

 

17090-0370

 

PERRY

 

717  -  582-7781

 

BR4723450

 

10:50 AM

 

4287

 

04287

 

360 EAST MAIN STREET

 

 

 

MIDDLETOWN

 

PA

 

17057-2232

 

DAUPHIN

 

717  -  944-0262

 

BR4723462

 

9:00 AM

 

4288

 

04288

 

3773 PETERS MOUNTAIN RD.

 

 

 

HALIFAX

 

PA

 

17032-9045

 

DAUPHIN

 

717  -  896-9084

 

BR4723474

 

11:40 AM

 

4289

 

04289

 

CLOISTER SHOPPING CENTER

 

108 NORTH READING ROAD

 

EPHRATA

 

PA

 

17522-1668

 

LANCASTER

 

717  -  733-2394

 

BR4723486

 

1:30 PM

 

4290

 

04290

 

137 RAILROAD STREET

 

 

 

TAMAQUA

 

PA

 

18252-1330

 

SCHUYLKILL

 

570  -  668-1686

 

BR4723638

 

11:05 AM

 

4292

 

04292

 

48-50 SOUTH OAK STREET

 

 

 

MT. CARMEL

 

PA

 

17851-2156

 

NORTHUMBERLAND

 

570  -  339-3721

 

BR4723498

 

11:20 AM

 

4293

 

04293

 

PO BOX 157

 

5 FRIENDLY DRIVE

 

DUNCANNON

 

PA

 

17020-0157

 

PERRY

 

717  -  834-6303

 

BR4723501

 

11:15 AM

 

4294

 

04294

 

4159 WHITE PLAINS ROAD

 

 

 

BRONX

 

NY

 

10466-3021

 

BRONX

 

718  -  405-1394

 

BR4990811

 

10:30 AM

 

4295

 

04295

 

250 WEST CHASE STREET

 

 

 

BALTIMORE

 

MD

 

21202-3808

 

BALTIMORE

 

410  -  752-4473

 

BR5202546

 

6:35 AM

 

4296

 

04296

 

“1403 WOOSTER ROAD, WEST”

 

 

 

BARBERTON

 

OH

 

44203-7374

 

SUMMIT

 

330  -  706-1004

 

BR5010258

 

10:27 AM

 

4297

 

04297

 

1900 GRANT BOULEVARD

 

 

 

SYRACUSE

 

NY

 

13208-3022

 

ONONDAGA

 

315  -  422-1851

 

BR5663287

 

1:00 PM

 

4300

 

04300

 

47300 PONTIAC TRAIL

 

 

 

WIXOM

 

MI

 

48393-2541

 

OAKLAND

 

248  -  960-0352

 

BR5191197

 

10:36 AM

 

4301

 

04301

 

360 N ML KING JR BLVD

 

 

 

PONTIAC

 

MI

 

48342-1712

 

OAKLAND

 

248  -  335-0602

 

AP3049271

 

12:01 PM

 

4302

 

04302

 

1245 BALDWIN AVENUE

 

 

 

PONTIAC

 

MI

 

48340-1909

 

OAKLAND

 

248  -  333-7057

 

AP2780509

 

12:13 PM

 

4303

 

04303

 

ADAMS SQUARE

 

597 SOUTH ADAMS ROAD

 

BIRMINGHAM

 

MI

 

48009-6756

 

OAKLAND

 

248  -  647-4470

 

AP3102100

 

1:29 PM

 

4304

 

04304

 

3415 ELIZABETH LAKE ROAD

 

 

 

WATERFORD

 

MI

 

48328-3009

 

OAKLAND

 

248  -  682-9400

 

AP5259468

 

10:16 AM

 

4305

 

04305

 

2971 MAPLE ROAD

 

 

 

TROY

 

MI

 

48084-7032

 

OAKLAND

 

248  -  288-4385

 

AP3053600

 

1:07 PM

 

4306

 

04306

 

2880 EAST HIGHLAND ROAD

 

 

 

HIGHLAND

 

MI

 

48356-2730

 

OAKLAND

 

248  -  887-4121

 

AP3056074

 

12:34 PM

 

4307

 

04307

 

630 SOUTH LAPEER ROAD

 

 

 

LAKE ORION

 

MI

 

48362-2916

 

OAKLAND

 

248  -  693-6233

 

AP3085746

 

8:46 AM

 

4309

 

04309

 

1895 WEST GENESEE STREET

 

 

 

LAPEER

 

MI

 

48446-1798

 

LAPEER

 

810  -  664-4578

 

AP2730287

 

11:16 AM

 

4310

 

04310

 

5018 CLIO ROAD

 

 

 

FLINT

 

MI

 

48504-1809

 

GENESEE

 

810  -  787-2232

 

BP0709519

 

8:43 AM

 

4314

 

04314

 

CROSS GRAND PLAZA

 

8701 WEST GRAND RIVER

 

BRIGHTON

 

MI

 

48116-2904

 

LIVINGSTON

 

810  -  220-5840

 

AP4610982

 

10:25 AM

 

4315

 

04315

 

ROCHESTER HILLS PLAZA

 

1378 WALTON BOULEVARD

 

ROCHESTER HILLS

 

MI

 

48309-1754

 

OAKLAND

 

248  -  652-0900

 

AP4714261

 

12:09 PM

 

4316

 

04316

 

PARKWAY PLAZA

 

37165 GROESBECK HIGHWAY

 

CLINTON TWP.

 

MI

 

48036-2315

 

OAKLAND

 

586  -  468-1428

 

AP4736560

 

12:54 PM

 

4317

 

04317

 

66998 VAN DYKE ROAD

 

 

 

WASHINGTON

 

MI

 

48095-2001

 

MACOMB

 

586  -  752-3561

 

AP4736558

 

11:45 AM

 

4318

 

04318

 

35250 SOUTH GRATIOT AVENUE

 

 

 

CLINTON TWP.

 

MI

 

48035-2843

 

MACOMB

 

586  -  791-1550

 

AP5299169

 

10:28 AM

 

4319

 

04319

 

KMART PLAZA

 

12724 SOUTH SAGINAW

 

GRAND BLANC

 

MI

 

48439-1831

 

GENESEE

 

810  -  694-2500

 

AP5476610

 

1:00 PM

 

4320

 

04320

 

37399 SIX MILE ROAD

 

 

 

LIVONIA

 

MI

 

48152-2775

 

WAYNE

 

734  -  464-7960

 

AP5511793

 

8:39 AM

 

4321

 

04321

 

51037 VAN DYKE AVENUE

 

 

 

SHELBY TOWNSHIP

 

MI

 

48316-4438

 

MACOMB

 

586  -  739-1100

 

AP5553993

 

12:06 PM

 

4322

 

04322

 

32875 FORT STREET

 

 

 

ROCKWOOD

 

MI

 

48173-1193

 

WAYNE

 

734  -  379-9633

 

AP5726685

 

10:28 AM

 

4323

 

04323

 

610 NORTH CEDAR STREET

 

SUITE A

 

MASON

 

MI

 

48854-1017

 

INGHAM

 

517  -  676-4421

 

AP5766742

 

10:08 AM

 

4324

 

04324

 

1002 EAST MAIN STREET

 

 

 

OWOSSO

 

MI

 

48867-9007

 

SHIAWASSEE

 

989  -  723-6756

 

AP5774458

 

3:00 PM

 

4325

 

04325

 

M-59 PLAZA

 

7580 HIGHLAND ROAD

 

WATERFORD

 

MI

 

48327-1404

 

OAKLAND

 

248  -  666-2510

 

AP5791719

 

1:25 PM

 

4326

 

04326

 

431 WEST LINCOLN AVENUE

 

 

 

IONIA

 

MI

 

48846-1103

 

IONIA

 

616  -  527-4300

 

BP3427095

 

11:02 AM

 

4327

 

04327

 

HAMPTON PLAZA

 

2051 SOUTH ROCHESTER ROAD

 

ROCHESTER

 

MI

 

48307-3857

 

OAKLAND

 

248  -  852-0004

 

AP5881138

 

11:29 AM

 

4330

 

04330

 

557 NORTH CEDAR STREET

 

 

 

IMLAY CITY

 

MI

 

48444-1165

 

LAPEER

 

810  -  724-0576

 

AP5882546

 

1:00 PM

 

4331

 

04331

 

507 SOUTH TELEGRAPH ROAD

 

 

 

MONROE

 

MI

 

48161-1613

 

MONROE

 

734  -  243-6700

 

AP5912781

 

10:44 AM

 

4332

 

04332

 

LAKEWOOD SHOPPING CENTER

 

2039 RAWSONVILLE ROAD

 

BELLEVILLE

 

MI

 

48111-2219

 

WAYNE

 

734  -  484-0482

 

AP6088783

 

9:30 AM

 

 

--------------------------------------------------------------------------------


 

4333

 

04333

 

100 EAST VIENNA ROAD

 

 

 

CLIO

 

MI

 

48420-1421

 

GENESEE

 

810  -  687-0800

 

AP6004383

 

1:00 PM

 

4334

 

04334

 

RIVERVIEW COMMONS

 

19016 FORT STREET

 

RIVERVIEW

 

MI

 

48192-6701

 

WAYNE

 

734  -  479-2010

 

AP6143591

 

11:47 AM

 

4335

 

04335

 

TRAFFORD SQUARE

 

3020 VAN HORN ROAD

 

TRENTON

 

MI

 

48183-4095

 

WAYNE

 

734  -  675-6110

 

AP6143589

 

12:07 PM

 

4338

 

04338

 

2480 LAPEER ROAD

 

 

 

AUBURN HILLS

 

MI

 

48326-1921

 

OAKLAND

 

248  -  373-7700

 

AP6183622

 

12:28 PM

 

4339

 

04339

 

DODGE PARK PLAZA

 

35204 DODGE PARK ROAD

 

STERLING HEIGHTS

 

MI

 

48312-3923

 

MACOMB

 

586  -  979-3100

 

AP6249329

 

10:50 AM

 

4340

 

04340

 

G4033 FENTON ROAD

 

 

 

BURTON

 

MI

 

48529-1502

 

GENESEE

 

810  -  239-4614

 

AP7127699

 

11:54 AM

 

4343

 

04343

 

G-3009 SOUTH DORT HIGHWAY

 

 

 

BURTON

 

MI

 

48529-1017

 

GENESEE

 

810  -  742-8409

 

AP7215189

 

10:45 AM

 

4345

 

04345

 

27401 WEST SIX MILE ROAD

 

 

 

LIVONIA

 

MI

 

48152-3834

 

WAYNE

 

734  -  762-0627

 

BR5335232

 

11:21 AM

 

4346

 

04346

 

5811 TELEGRAPH ROAD

 

 

 

TAYLOR

 

MI

 

48180-1214

 

WAYNE

 

313  -  291-2697

 

BP4218904

 

9:24 AM

 

4350

 

04350

 

3100 EAST MICHIGAN AVENUE

 

 

 

JACKSON

 

MI

 

49202-3850

 

JACKSON

 

517  -  782-9382

 

AP7785693

 

1:00 PM

 

4351

 

04351

 

26020 COOLIDGE HIGHWAY

 

 

 

HUNTINGTON WOODS

 

MI

 

48070-1415

 

OAKLAND

 

248  -  545-8020

 

AP7808439

 

11:49 AM

 

4352

 

04352

 

GREENFIELD PLAZA

 

22663 GREENFIELD ROAD

 

SOUTHFIELD

 

MI

 

48075-3725

 

OAKLAND

 

248  -  557-8350

 

AP8036180

 

8:46 AM

 

4354

 

04354

 

33480 SEVEN MILE ROAD

 

 

 

LIVONIA

 

MI

 

48152-3002

 

WAYNE

 

248  -  474-3330

 

AP8002658

 

10:30 AM

 

4355

 

04355

 

17170 HARPER AVENUE

 

 

 

DETROIT

 

MI

 

48224-1998

 

WAYNE

 

313  -  881-3653

 

BP3605891

 

9:55 AM

 

4357

 

04357

 

3880 WILDER ROAD

 

 

 

BAY CITY

 

MI

 

48706-2146

 

BAY

 

989  -  686-5800

 

AP8379061

 

1:00 PM

 

4358

 

04358

 

35101 MICHIGAN AVENUE EAST

 

 

 

WAYNE

 

MI

 

48184-1660

 

WAYNE

 

734  -  729-7810

 

AP8395433

 

10:05 AM

 

4359

 

04359

 

31079 HARPER AVENUE

 

 

 

ST. CLAIR SHORES

 

MI

 

48082-1596

 

MACOMB

 

586  -  294-6110

 

AP8643670

 

9:26 AM

 

4360

 

04360

 

13500 19 MILE ROAD

 

 

 

STERLING HEIGHTS

 

MI

 

48313-1980

 

MACOMB

 

586  -  323-0286

 

AP8737136

 

10:21 AM

 

4361

 

04361

 

50290 GRATIOT AVENUE

 

 

 

CHESTERFIELD

 

MI

 

48051-4003

 

MACOMB

 

586  -  949-6110

 

AP8947977

 

1:00 PM

 

4362

 

04362

 

28659 TELEGRAPH ROAD

 

 

 

FLATROCK

 

MI

 

48134-1507

 

WAYNE

 

734  -  783-2572

 

AP8922658

 

12:51 PM

 

4363

 

04363

 

GAULT VILLAGE

 

1015 EMERICK STREET

 

YPSILANTI

 

MI

 

48198-6310

 

WASHTENAW

 

734  -  482-7430

 

AP8947991

 

10:00 AM

 

4364

 

04364

 

4007 PELHAM STREET

 

 

 

DEARBORN HEIGHTS

 

MI

 

48125-3100

 

WAYNE

 

313  -  565-1500

 

AP8974289

 

9:35 AM

 

4365

 

04365

 

1970 SOUTHFIELD ROAD

 

 

 

LINCOLN PARK

 

MI

 

48146-2248

 

WAYNE

 

313  -  386-6330

 

AP8971005

 

9:49 AM

 

4366

 

04366

 

9155 TELEGRAPH ROAD

 

 

 

TAYLOR

 

MI

 

48180-2365

 

WAYNE

 

313  -  291-6050

 

AP8992566

 

2:12 PM

 

4368

 

04368

 

107 KERCHEVAL AVENUE

 

 

 

GROSSE POINTE

 

MI

 

48236-3618

 

WAYNE

 

313  -  886-5655

 

AP9157163

 

9:09 AM

 

4369

 

04369

 

BATTLE CREEK PLAZA

 

“30 E. COLUMBIA AVE., SUITE A”

 

BATTLE CREEK

 

MI

 

49015-3704

 

CALHOUN

 

269  -  965-3237

 

AP9239105

 

12:56 PM

 

4372

 

04372

 

640 NORTH MILFORD ROAD

 

 

 

MILFORD

 

MI

 

48381-1534

 

OAKLAND

 

248  -  676-2916

 

AP9703085

 

10:08 AM

 

4375

 

04375

 

LAKESHORE VILLAGE

 

23201 MARTER ROAD

 

ST. CLAIR SHORES

 

MI

 

48080-2729

 

MACOMB

 

586  -  773-1100

 

AP1064536

 

11:12 AM

 

4376

 

04376

 

33330 WEST 12 MILE ROAD

 

 

 

FARMINGTON HILLS

 

MI

 

48334-3309

 

OAKLAND

 

248  -  553-4050

 

AP1055119

 

1:52 PM

 

4377

 

04377

 

42931 WOODWARD AVENUE

 

 

 

BLOOMFIELD

 

MI

 

48304-5035

 

OAKLAND

 

248  -  338-7191

 

AP1055121

 

8:48 AM

 

4378

 

04378

 

1341 NORTH WRIGHT AVENUE

 

 

 

ALMA

 

MI

 

48801-1134

 

GRATIOT

 

989  -  463-6111

 

AP1069574

 

12:48 PM

 

4379

 

04379

 

590 NORTH PORT CRESCENT

 

 

 

BAD AXE

 

MI

 

48413-1209

 

HURON

 

989  -  269-9291

 

AP1059749

 

1:00 PM

 

4380

 

04380

 

RENAISSANCE PLAZA

 

300 WEST CARLETON ROAD

 

HILLSDALE

 

MI

 

49242-1048

 

HILLSDALE

 

517  -  437-3373

 

AP1064548

 

1:00 PM

 

4381

 

04381

 

3600 TIDEWATER DRIVE

 

 

 

NORFOLK

 

VA

 

23509-1436

 

NORFOLK CITY

 

757  -  623-2706

 

BR5202255

 

1:00 PM

 

4382

 

04382

 

2910 ASHMAN STREET

 

 

 

MIDLAND

 

MI

 

48640-4448

 

MIDLAND

 

989  -  631-0700

 

AP1073636

 

1:00 PM

 

4384

 

04384

 

22942 JOHN R ROAD

 

 

 

HAZEL PARK

 

MI

 

48030-1703

 

OAKLAND

 

248  -  547-5505

 

AP1052579

 

9:59 AM

 

4385

 

04385

 

2003 EAST 12 MILE ROAD

 

 

 

WARREN

 

MI

 

48092-5642

 

MACOMB

 

586  -  751-3600

 

AP1055133

 

9:03 AM

 

4386

 

04386

 

2749 S. INDEPENDENCE BLVD.

 

 

 

VIRGINIA BEACH

 

VA

 

23456-6376

 

VIRGINIA BEACH CITY

 

757  -  471-3200

 

BR5381467

 

7:37 AM

 

 

--------------------------------------------------------------------------------


 

4389

 

04389

 

43034 DEQUINDRE ROAD

 

 

 

STERLING HEIGHTS

 

MI

 

48314-1722

 

MACOMB

 

586  -  254-1021

 

BP3804639

 

10:37 AM

 

4390

 

04390

 

12 HOOVER SHOPPING CENTER

 

11585 EAST 12 MILE ROAD

 

WARREN

 

MI

 

48093-2645

 

MACOMB

 

586  -  751-0300

 

AP1230806

 

9:37 AM

 

4391

 

04391

 

FRASER SHOPPING CENTER

 

31340 GROESBECK HIGHWAY

 

FRASER

 

MI

 

48026-3904

 

MACOMB

 

586  -  293-3120

 

AP1230820

 

1:04 PM

 

4392

 

04392

 

VIRGINIA PARK

 

8667 ROSA PARKS BOULEVARD

 

DETROIT

 

MI

 

48206-2201

 

WAYNE

 

313  -  894-0090

 

AP1521423

 

8:54 AM

 

4393

 

04393

 

973 SOUTH WASHINGTON AVENUE

 

 

 

HOLLAND

 

MI

 

49423-5228

 

OTTAWA

 

616  -  392-5161

 

AP2195952

 

10:05 AM

 

4395

 

04395

 

4410 SOUTH DIVISION AVENUE

 

 

 

KENTWOOD

 

MI

 

49548-4305

 

KENT

 

616  -  532-9241

 

AP2328866

 

9:14 AM

 

4399

 

04399

 

5520 DRAKE ROAD

 

 

 

WEST BLOOMFIELD

 

MI

 

48322-1259

 

OAKLAND

 

248  -  661-0774

 

BA3397444

 

11:45 AM

 

4401

 

04401

 

102 STATE ROAD

 

 

 

DOWAGIAC

 

MI

 

49047-1041

 

CASS

 

269  -  782-2962

 

BA4250952

 

10:26 AM

 

4402

 

04402

 

4110 EAST 9 MILE ROAD

 

 

 

WARREN

 

MI

 

48091-1192

 

MACOMB

 

586  -  756-8070

 

BP3842641

 

9:42 AM

 

4403

 

04403

 

2580 LAKE AVENUE

 

 

 

NORTH MUSKEGON

 

MI

 

49445-3323

 

MUSKEGON

 

231  -  744-8393

 

BA4250976

 

1:00 PM

 

4404

 

04404

 

5 SOUTH GROESBECK HIGHWAY

 

 

 

MT. CLEMENS

 

MI

 

48043-2107

 

MACOMB

 

586  -  468-0978

 

BA4250940

 

12:32 PM

 

4405

 

04405

 

SOUTHLAND PLAZA

 

1200 SOUTH MAIN STREET

 

ADRIAN

 

MI

 

49221-4311

 

LENAWEE

 

517  -  263-0603

 

BA4250988

 

1:00 PM

 

4407

 

04407

 

CYPRESS PLAZA

 

1243 U.S. 31 SOUTH

 

MANISTEE

 

MI

 

49660-2220

 

MANISTEE

 

231  -  723-9438

 

BP3996177

 

11:10 AM

 

4408

 

04408

 

1001 NORTH LEROY STREET

 

 

 

FENTON

 

MI

 

48430-2755

 

GENESEE

 

810  -  750-1923

 

BP4064793

 

12:00 PM

 

4409

 

04409

 

1607 24TH STREET

 

 

 

PORT HURON

 

MI

 

48060-4820

 

ST. CLAIR

 

810  -  984-5108

 

BP4250926

 

10:00 AM

 

4410

 

04410

 

630 WEST MITCHELL STREET

 

 

 

PETOSKEY

 

MI

 

49770-2233

 

EMMET

 

231  -  347-8282

 

BP3859571

 

10:59 AM

 

4414

 

04414

 

19160 GREENFIELD ROAD

 

 

 

DETROIT

 

MI

 

48235-2001

 

WAYNE

 

313  -  862-2603

 

BP4199976

 

9:07 AM

 

4415

 

04415

 

14 FIFTH STREET

 

 

 

WILLIAMSPORT

 

PA

 

17701-6201

 

LYCOMING

 

570  -  321-9350

 

BR5189178

 

1:00 PM

 

4417

 

04417

 

48081 VAN DYKE AVENUE

 

 

 

SHELBY TWP.

 

MI

 

48317-3258

 

MACOMB

 

586  -  731-4242

 

BP4001359

 

12:16 PM

 

4419

 

04419

 

1529 FREEPORT ROAD

 

 

 

NATRONA HEIGHTS

 

PA

 

15065-1314

 

ALLEGHENY

 

724  -  226-4725

 

BR5099571

 

10:37 AM

 

4420

 

04420

 

1002 EAST GRAND RIVER AVE.

 

 

 

HOWELL

 

MI

 

48843-1718

 

LIVINGSTON

 

517  -  546-8701

 

BR4769658

 

9:30 AM

 

4421

 

04421

 

BRUCKNER PLAZA

 

1998 BRUCKNER BOULEVARD

 

BRONX

 

NY

 

10473-2500

 

BRONX

 

718  -  239-4428

 

BR6128412

 

10:40 AM

 

4423

 

04423

 

NORTHTOWN SHOPPING CENTER

 

“3500 PLAINFIELD AVE., N.E.”

 

GRAND RAPIDS

 

MI

 

49525-2790

 

KENT

 

616  -  364-7036

 

AP2620171

 

11:20 AM

 

4424

 

04424

 

JACKSON PLAZA

 

1089 NORTH WISNER STREET

 

JACKSON

 

MI

 

49202-3143

 

JACKSON

 

517  -  782-0574

 

AP2876867

 

12:03 PM

 

4426

 

04426

 

25996 GRATIOT AVENUE

 

 

 

ROSEVILLE

 

MI

 

48066-4436

 

MACOMB

 

586  -  774-1070

 

AP2957124

 

1:49 PM

 

4428

 

04428

 

186-16 UNION TURNPIKE

 

 

 

FLUSHING

 

NY

 

11366-1734

 

QUEENS

 

718  -  264-0319

 

BR5026201

 

12:05 PM

 

4429

 

04429

 

“6791 CASCADE ROAD, S.E.”

 

 

 

CASCADE

 

MI

 

49546-6849

 

KENT

 

616  -  285-4710

 

BP4046858

 

11:03 AM

 

4431

 

04431

 

4562 WEST HOUGHTON LAKE DRIVE

 

 

 

HOUGHTON LAKE

 

MI

 

48629-9005

 

ROSCOMMON

 

989  -  366-9212

 

BP4001361

 

10:20 AM

 

4432

 

04432

 

35584 GRAND RIVER AVENUE

 

 

 

FARMINGTON HILLS

 

MI

 

48335-3123

 

OAKLAND

 

248  -  474-1717

 

BP4018924

 

11:53 AM

 

4433

 

04433

 

13240 EAST JEFFERSON AVENUE

 

 

 

DETROIT

 

MI

 

48215-2704

 

WAYNE

 

313  -  331-3343

 

BA3817612

 

9:40 AM

 

4436

 

04436

 

5016 GREENFIELD ROAD

 

 

 

DEARBORN

 

MI

 

48126-2845

 

WAYNE

 

313  -  581-0410

 

BR4762046

 

11:32 AM

 

4438

 

04438

 

3717 FENTON ROAD

 

 

 

FLINT

 

MI

 

48507-1554

 

GENESEE

 

810  -  232-5118

 

AC2920379

 

11:30 AM

 

4439

 

04439

 

841 SOUTH STATE ROAD

 

 

 

DAVISON

 

MI

 

48423-1751

 

GENESEE

 

810  -  653-7485

 

AC2920266

 

9:15 AM

 

4440

 

04440

 

SWARTZ CREEK PLAZA

 

9110 MILLER ROAD

 

SWARTZ CREEK

 

MI

 

48473-1146

 

GENESEE

 

810  -  635-4481

 

AC2920278

 

10:12 AM

 

4441

 

04441

 

11609 SOUTH SAGINAW STREET

 

 

 

GRAND BLANC

 

MI

 

48439-1354

 

GENESEE

 

810  -  694-4983

 

AC2920280

 

1:00 PM

 

 

--------------------------------------------------------------------------------


 

4442

 

04442

 

4515 CORUNNA ROAD

 

 

 

FLINT

 

MI

 

48532-4320

 

GENESEE

 

810  -  732-7011

 

AC2920292

 

12:15 PM

 

4443

 

04443

 

HAMADY BROS. PLAZA

 

1561C EAST PIERSON

 

FLUSHING

 

MI

 

48433-1886

 

GENESEE

 

810  -  659-2940

 

AC2920305

 

12:53 PM

 

4445

 

04445

 

15411 SOUTHFIELD ROAD

 

 

 

ALLEN PARK

 

MI

 

48101-2681

 

WAYNE

 

313  -  386-8604

 

BP4183149

 

9:42 AM

 

4446

 

04446

 

PO BOX 328

 

8169 SOUTH STATE ROAD

 

GOODRICH

 

MI

 

48438-0502

 

GENESEE

 

810  -  636-2281

 

AC2920343

 

11:00 AM

 

4447

 

04447

 

4515 MOUNT MORRIS ROAD

 

 

 

GENESEE

 

MI

 

48437-9999

 

GENESEE

 

810  -  640-2110

 

AC2920355

 

11:30 AM

 

4452

 

04452

 

BLOOMFIELD COMMONS

 

3669 WEST MAPLE

 

BLOOMFIELD HILLS

 

MI

 

48301-3376

 

OAKLAND

 

248  -  647-4900

 

AP3013707

 

9:11 AM

 

4455

 

04455

 

625 NORTH STATE STREET

 

 

 

CARO

 

MI

 

48723-1543

 

TUSCOLA

 

989  -  673-6852

 

BP0157417

 

2:30 PM

 

4457

 

04457

 

110 EAST BROADWAY STREET

 

 

 

FULTON

 

NY

 

13069-2332

 

OSWEGO

 

315  -  598-2380

 

BR5185992

 

1:00 PM

 

4460

 

04460

 

37355 8 MILE ROAD

 

 

 

LIVONIA

 

MI

 

48152-1148

 

WAYNE

 

248  -  474-8657

 

BR5555769

 

9:08 AM

 

4462

 

04462

 

NORTON SHORES

 

730 SEMINOLE ROAD

 

MUSKEGON

 

MI

 

49441-4722

 

MUSKEGON

 

231  -  780-4706

 

BP0374746

 

10:35 AM

 

4463

 

04463

 

316 WEST NEPESSING STREET

 

 

 

LAPEER

 

MI

 

48446-2149

 

LAPEER

 

810  -  664-3421

 

BP0391401

 

11:20 AM

 

4464

 

04464

 

14101 WOODWARD AVENUE

 

 

 

HIGHLAND PARK

 

MI

 

48203-2930

 

WAYNE

 

313  -  869-4600

 

BP3842665

 

11:09 AM

 

4466

 

04466

 

29447 FORD ROAD

 

 

 

GARDEN CITY

 

MI

 

48135-2319

 

WAYNE

 

734  -  525-3246

 

BP0519263

 

11:55 AM

 

4467

 

04467

 

2990 WEST 12 MILE ROAD

 

 

 

BERKLEY

 

MI

 

48072-1414

 

OAKLAND

 

248  -  541-0158

 

BP3942681

 

12:19 PM

 

4468

 

04468

 

3425 LIBRARY ROAD

 

 

 

CASTLE SHANNON

 

PA

 

15234-2634

 

ALLEGHENY

 

412  -  885-2408

 

BR5096842

 

10:29 AM

 

4469

 

04469

 

1892-4 3RD AVENUE

 

 

 

MANHATTAN

 

NY

 

10029-4901

 

NEW YORK

 

212  -  534-2192

 

BR4766513

 

1:50 PM

 

4471

 

04471

 

FENTON HILL SHOPPING CENTER

 

5546 FENTON ROAD

 

FLINT

 

MI

 

48507-4031

 

GENESEE

 

810  -  232-4111

 

BP0709521

 

1:00 PM

 

4472

 

04472

 

5003 SOUTH WESTNEDGE AVENUE

 

 

 

PORTAGE

 

MI

 

49004-3071

 

KALAMAZOO

 

269  -  226-8777

 

BP4324303

 

10:30 AM

 

4476

 

04476

 

4350 DIXIE HIGHWAY

 

 

 

WATERFORD

 

MI

 

48329-3511

 

OAKLAND

 

248  -  674-0466

 

BP0743535

 

2:07 PM

 

4477

 

04477

 

3000 ORCHARD LAKE ROAD

 

 

 

KEEGO HARBOR

 

MI

 

48320-1244

 

OAKLAND

 

248  -  681-1965

 

BP0743547

 

10:03 AM

 

4478

 

04478

 

700 N. PONTIAC TRAIL

 

 

 

WALLED LAKE

 

MI

 

48390-3445

 

OAKLAND

 

248  -  926-1580

 

BR4723094

 

10:45 AM

 

4482

 

04482

 

EDGEMONT SHOPPING CENTER

 

3700 WEST SAGINAW STREET

 

LANSING

 

MI

 

48917-2209

 

INGHAM

 

517  -  321-7746

 

BP0814651

 

1:00 PM

 

4485

 

04485

 

HARBORTOWN

 

3456 EAST JEFFERSON AVENUE

 

DETROIT

 

MI

 

48207-4200

 

WAYNE

 

313  -  259-6520

 

BP1016218

 

9:54 AM

 

4487

 

04487

 

COMMERCE TOWN CENTER

 

3050 UNION LAKE ROAD

 

COMMERCE TOWNSHIP

 

MI

 

48382-4838

 

OAKLAND

 

248  -  363-4392

 

AP8218441

 

12:00 PM

 

4488

 

04488

 

1218 NORTH STATE STREET

 

 

 

GLADWIN

 

MI

 

48624-1244

 

GLADWIN

 

989  -  426-1170

 

BP1307594

 

12:20 PM

 

4489

 

04489

 

TOWN CENTER

 

9215 JOSEPH CAMPAU STREET

 

HAMTRAMCK

 

MI

 

48212-3730

 

WAYNE

 

313  -  873-5200

 

BP0447169

 

11:30 AM

 

4490

 

04490

 

EAST BROOK COMMONS

 

22621 GRATIOT AVENUE

 

EASTPOINTE

 

MI

 

48021-2300

 

MACOMB

 

586  -  772-6699

 

BP1598765

 

9:27 AM

 

4492

 

04492

 

1026 NORTH MAIN STREET

 

 

 

ROYAL OAK

 

MI

 

48067-1317

 

OAKLAND

 

248  -  546-4620

 

BP0748915

 

10:25 AM

 

4493

 

04493

 

7630 WYOMING STREET

 

 

 

DEARBORN

 

MI

 

48126-1621

 

WAYNE

 

313  -  935-1907

 

BR4796643

 

12:26 PM

 

4495

 

04495

 

1201A SOUTH DIVISION STREET

 

 

 

TRAVERSE CITY

 

MI

 

49684-4426

 

GRAND TRAVERSE

 

231  -  929-0526

 

BP2179150

 

9:49 AM

 

4498

 

04498

 

13939 LIVERNOIS AVENUE

 

 

 

DETROIT

 

MI

 

48238-2519

 

WAYNE

 

313  -  934-0150

 

BP2334895

 

11:01 AM

 

4499

 

04499

 

57-16 99TH STREET

 

 

 

FLUSHING (ELMHURST)

 

NY

 

11368-3741

 

QUEENS

 

718  -  592-0738

 

BR4766537

 

10:30 AM

 

4500

 

04500

 

25100 HARPER AVENUE

 

 

 

ST. CLAIR SHORES

 

MI

 

48081-2207

 

MACOMB

 

586  -  445-8181

 

BP3842677

 

11:30 AM

 

4502

 

04502

 

211 WEST LAKE STREET

 

 

 

TAWAS CITY

 

MI

 

48763-9305

 

IOSCO

 

989  -  362-3439

 

AG2748436

 

1:00 PM

 

4503

 

04503

 

501 EAST HOUGHTON AVENUE

 

 

 

WEST BRANCH

 

MI

 

48661-1131

 

OGEMAW

 

989  -  345-0080

 

AG2772045

 

10:22 AM

 

4504

 

04504

 

2838 EAST COURT STREET

 

 

 

FLINT

 

MI

 

48506-4015

 

GENESEE

 

810  -  767-3059

 

BP3397432

 

12:43 PM

 

 

--------------------------------------------------------------------------------


 

4505

 

04505

 

117 NORTH MISSION STREET

 

 

 

MT PLEASANT

 

MI

 

48858-1819

 

ISABELLA

 

989  -  772-7677

 

AG2738928

 

11:05 AM

 

4506

 

04506

 

720 SOUTH MITCHELL STREET

 

 

 

CADILLAC

 

MI

 

49601-2512

 

WEXFORD

 

231  -  775-3423

 

AG3080114

 

8:05 AM

 

4507

 

04507

 

309 NORTH MAIN STREET

 

 

 

FRANKENMUTH

 

MI

 

48734-1113

 

SAGINAW

 

989  -  652-2613

 

AP2387416

 

11:01 AM

 

4508

 

04508

 

GREEN ACRES PLAZA

 

4680 STATE STREET

 

SAGINAW

 

MI

 

48603-3805

 

SAGINAW

 

989  -  792-3451

 

AA3066164

 

12:32 PM

 

4509

 

04509

 

SOMERSET SHOPPING CENTER

 

353 US HIGHWAY 202/206

 

BRIDGEWATER

 

NJ

 

08807-2442

 

SOMERSET

 

908  -  722-8123

 

BR4817043

 

12:30 PM

 

4510

 

04510

 

WESTGATE SHOPPING CENTER

 

2603 JACKSON AVENUE

 

ANN ARBOR

 

MI

 

48103-3820

 

WASHTENAW

 

734  -  663-1362

 

AA3066102

 

11:21 AM

 

4511

 

04511

 

NORTHWOOD SHOPPING CENTER

 

30903 WOODWARD AVENUE

 

ROYAL OAK

 

MI

 

48073-0923

 

WASHTENAW

 

248  -  288-6570

 

AA3066188

 

12:08 PM

 

4512

 

04512

 

GRANDLAND SHOPPING CENTER

 

18600 FENKELL STREET

 

DETROIT

 

MI

 

48223-2315

 

WAYNE

 

313  -  837-2340

 

AA3066190

 

8:23 AM

 

4514

 

04514

 

LINCOLN SHOPPING CENTER

 

26118 GREENFIELD ROAD

 

OAK PARK

 

MI

 

48237-1001

 

OAKLAND

 

248  -  968-8778

 

AA3066215

 

11:15 AM

 

4515

 

04515

 

BLOOMFIELD SQUARE

 

3251 SOUTH BOULEVARD

 

AUBURN HILLS

 

MI

 

48326-3635

 

OAKLAND

 

248  -  852-5977

 

AA3066227

 

9:49 AM

 

4517

 

04517

 

29250 JOY ROAD

 

 

 

LIVONIA

 

MI

 

48150-2399

 

WAYNE

 

734  -  261-6171

 

AA3066241

 

10:51 AM

 

4519

 

04519

 

GEORGETOWN MALL

 

2564 PACKARD ROAD

 

ANN ARBOR

 

MI

 

48104-6832

 

WASHTENAW

 

734  -  971-1013

 

AA3066114

 

11:42 AM

 

4520

 

04520

 

5650 SCHAEFER ROAD

 

 

 

DEARBORN

 

MI

 

48126-2253

 

WAYNE

 

313  -  581-3280

 

AA3066277

 

11:58 AM

 

4521

 

04521

 

37980 ANN ARBOR ROAD

 

 

 

LIVONIA

 

MI

 

48150-3431

 

WAYNE

 

734  -  464-2440

 

AA3066289

 

9:45 AM

 

4523

 

04523

 

SHELDON CENTER

 

33251 PLYMOUTH ROAD

 

LIVONIA

 

MI

 

48150-1738

 

WAYNE

 

734  -  425-9721

 

AA3066304

 

10:02 AM

 

4526

 

04526

 

BELMONT SHOPPING CENTER

 

1900 EAST 8 MILE ROAD

 

DETROIT

 

MI

 

48234-1081

 

WAYNE

 

313  -  892-4600

 

AA3066330

 

12:38 PM

 

4528

 

04528

 

NORTH HILLS CENTER

 

1451 NORTH MAIN STREET

 

ROCHESTER

 

MI

 

48307-1122

 

OAKLAND

 

248  -  651-1614

 

AA3066354

 

12:09 PM

 

4530

 

04530

 

PLYMOUTH MALL

 

2781 PLYMOUTH ROAD

 

ANN ARBOR

 

MI

 

48105-2427

 

WASHTENAW

 

734  -  761-6404

 

AA3066126

 

12:13 PM

 

4532

 

04532

 

2140 STATE AVENUE

 

 

 

ALPENA

 

MI

 

49707-4542

 

ALPENA

 

989  -  354-4630

 

AA1761217

 

1:00 PM

 

4533

 

04533

 

8934 WOODYARD ROAD

 

 

 

CLINTON

 

MD

 

20735-4241

 

PRINCE GEORGE’S

 

301  -  868-2000

 

BR4840698

 

11:03 AM

 

4534

 

04534

 

NOVI 10 SHOPPING CENTER

 

41820 TEN MILE ROAD

 

NOVI

 

MI

 

48375-3386

 

OAKLAND

 

248  -  349-6150

 

AA3066265

 

9:03 AM

 

4537

 

04537

 

36485 GARFIELD ROAD

 

 

 

CLINTON TWP.

 

MI

 

48035-1132

 

MACOMB

 

586  -  791-0738

 

AA3066291

 

10:33 AM

 

4539

 

04539

 

SPRING ARBOR SHOPPING CENTER

 

1733 SPRING ARBOR ROAD

 

JACKSON

 

MI

 

49203-2701

 

JACKSON

 

517  -  789-6630

 

BP0175174

 

1:00 PM

 

4543

 

04543

 

22521 MICHIGAN AVENUE

 

 

 

DEARBORN

 

MI

 

48124-2122

 

WAYNE

 

313  -  278-1515

 

BP2300907

 

1:19 PM

 

4545

 

04545

 

1998 BIDDLE AVENUE

 

 

 

WYANDOTTE

 

MI

 

48192-3907

 

WAYNE

 

734  -  285-4100

 

BP2300882

 

11:30 AM

 

4546

 

04546

 

CLAWSON SHOPPING CENTER

 

1075 WEST 14 MILE ROAD

 

CLAWSON

 

MI

 

48017-1407

 

OAKLAND

 

248  -  435-2410

 

BP2300870

 

12:38 PM

 

4548

 

04548

 

25922 MIDDLEBELT ROAD

 

 

 

FARMINGTON

 

MI

 

48336-1447

 

OAKLAND

 

248  -  477-4740

 

BP2300868

 

12:25 PM

 

4550

 

04550

 

37681 FIVE MILE ROAD

 

 

 

LIVONIA

 

MI

 

48154-1543

 

WAYNE

 

734  -  464-9393

 

BP2300856

 

10:17 AM

 

4552

 

04552

 

2 WHITNEY AVENUE

 

 

 

FLORAL PARK

 

NY

 

11001-1519

 

NASSAU

 

516  -  327-8976

 

BR5108180

 

12:30 PM

 

4553

 

04553

 

2 WEST MAIN STREET

 

 

 

CLAXTON

 

GA

 

30417-1752

 

EVANS

 

912  -  739-0406

 

BR5562839

 

1:00 PM

 

4554

 

04554

 

6731 WOODLAND AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19142-1602

 

PHILADELPHIA

 

215  -  724-9677

 

BR5218854

 

12:45 PM

 

4555

 

04555

 

88 FEATHERBED LANE

 

 

 

BRONX

 

NY

 

10452-1601

 

BRONX

 

718  -  901-3811

 

BR4942339

 

10:10 AM

 

4557

 

04557

 

340 BLUE RIDGE STREET

 

PO BOX 1459

 

BLAIRSVILLE

 

GA

 

30514-1459

 

UNION

 

706  -  745-6954

 

BR6699372

 

1:00 PM

 

4559

 

04559

 

1710 GRATIOT BOULEVARD

 

 

 

MARYSVILLE

 

MI

 

48040-1282

 

ST. CLAIR

 

810  -  364-6200

 

BP2322802

 

11:19 AM

 

4563

 

04563

 

871 SOUTH MAIN STREET

 

 

 

LAPEER

 

MI

 

48446-3004

 

LAPEER

 

810  -  664-4241

 

BP2322840

 

11:35 AM

 

4564

 

04564

 

531 WEST GENESEE AVENUE

 

 

 

SAGINAW

 

MI

 

48602-5515

 

SAGINAW

 

989  -  753-2447

 

BP2322852

 

11:59 AM

 

4565

 

04565

 

2532-54 86TH STREET

 

 

 

BROOKLYN

 

NY

 

11214-4439

 

KINGS

 

718  -  946-6490

 

BR5728968

 

9:30 AM

 

4567

 

04567

 

936 EAST LUDINGTON AVE.

 

 

 

LUDINGTON

 

MI

 

49431-2438

 

MASON

 

231  -  845-7332

 

BP2322890

 

10:15 AM

 

4570

 

04570

 

55-08 METROPOLITAN AVENUE

 

 

 

RIDGEWOOD

 

NY

 

11385-1221

 

KINGS

 

718  -  418-3841

 

BR4918097

 

9:00 AM

 

4571

 

04571

 

SATTLER SQUARE

 

710 PERRY AVENUE

 

BIG RAPIDS

 

MI

 

49307-2200

 

MECOSTA

 

231  -  796-3586

 

BP2322927

 

1:00 PM

 

 

 

4572

 

04572

 

5032 SOUTH CEDAR STREET

 

 

 

LANSING

 

MI

 

48910-5479

 

INGHAM

 

517  -  394-2260

 

BP2322939

 

10:01 AM

 

4573

 

04573

 

3537 HIGHWAY 84

 

 

 

BLACKSHEAR

 

GA

 

31516-1859

 

PIERCE

 

912  -  449-0811

 

BR5026427

 

10:12 AM

 

4574

 

04574

 

2910 PINE GROVE AVENUE

 

 

 

PORT HURON

 

MI

 

48060-1976

 

ST. CLAIR

 

810  -  987-3663

 

BP2322953

 

11:26 AM

 

4575

 

04575

 

1000 KEY PARKWAY

 

 

 

FREDERICK

 

MD

 

21702-4056

 

FREDERICK

 

301  -  624-0000

 

BR5800431

 

7:26 AM

 

4577

 

04577

 

109 NORTH WHITTEMORE STREET

 

 

 

ST. JOHNS

 

MI

 

48879-1649

 

CLINTON

 

989  -  224-2313

 

BP2322989

 

11:20 AM

 

4579

 

04579

 

1025 ASHMUN STREET

 

 

 

SAULT ST. MARIE

 

MI

 

49783-2707

 

CHIPPEWA

 

906  -  632-6874

 

BP2323006

 

10:38 AM

 

4580

 

04580

 

4580 LIBERTY AVENUE

 

 

 

VERMILION

 

OH

 

44089-1912

 

LORAIN

 

440  -  967-2018

 

BR5259379

 

12:57 PM

 

4581

 

04581

 

29-31 MAIN STREET

 

 

 

MONTPELIER

 

VT

 

05602-2952

 

WASHINGTON

 

802  -  223-4787

 

BR5225087

 

11:00 AM

 

4583

 

04583

 

21588 ECORSE ROAD

 

 

 

TAYLOR

 

MI

 

48180-1854

 

WAYNE

 

313  -  382-9900

 

BP2763503

 

2:27 PM

 

4585

 

04585

 

BRECKERIDGE SQUARE

 

46856 HAYES ROAD

 

MACOMB TWP.

 

MI

 

48044-4730

 

MACOMB

 

586  -  247-6777

 

BP3022528

 

9:33 AM

 

4586

 

04586

 

511 SOUTH GARFIELD AVENUE

 

 

 

TRAVERSE CITY

 

MI

 

49684-3423

 

GRAND TRAVERSE

 

231  -  941-5332

 

BP4135554

 

10:34 AM

 

4587

 

04587

 

1936 VAN VRANKEN AVENUE

 

 

 

SCHENECTADY

 

NY

 

12308-1629

 

SCHENECTADY

 

518  -  372-3306

 

BR4835712

 

12:05 PM

 

4588

 

04588

 

3521 CORUNNA ROAD

 

 

 

FLINT

 

MI

 

48503-3267

 

GENESEE

 

810  -  235-6363

 

BP2605852

 

10:42 AM

 

4590

 

04590

 

“2027 EASTERN AVENUE, S.E.”

 

 

 

GRAND RAPIDS

 

MI

 

49507-3234

 

KENT

 

616  -  247-0440

 

BP2850623

 

1:00 PM

 

4591

 

04591

 

22315 MOROSS ROAD

 

 

 

DETROIT

 

MI

 

48236-2116

 

WAYNE

 

313  -  885-1401

 

BP2957338

 

7:43 AM

 

4592

 

04592

 

5789 ORTONVILLE ROAD

 

 

 

CLARKSTON

 

MI

 

48346-2959

 

OAKLAND

 

248  -  625-5271

 

BP3051327

 

11:39 AM

 

4594

 

04594

 

MCLAREN MEDICAL CENTER

 

2420 OWEN ROAD

 

FENTON

 

MI

 

48430-1769

 

GENESEE

 

810  -  750-1497

 

BP3635123

 

1:00 PM

 

4595

 

04595

 

4612 WOODWARD AVENUE

 

 

 

DETROIT

 

MI

 

48201-1826

 

WAYNE

 

313  -  832-3247

 

BR6171223

 

9:31 AM

 

4597

 

04597

 

1411 EAST WEST HIGHWAY

 

 

 

SILVER SPRING

 

MD

 

20910-2836

 

MONTGOMERY

 

301  -  563-6935

 

BR5539157

 

8:27 AM

 

4599

 

04599

 

SHOPTOWN CENTER

 

1589 HASLETT ROAD

 

HASLETT

 

MI

 

48840-8424

 

INGHAM

 

517  -  339-5832

 

BR4872493

 

1:00 PM

 

4600

 

04600

 

715 SOUTH MAIN STREET

 

 

 

EATON RAPIDS

 

MI

 

48827-1427

 

EATON

 

517  -  663-8430

 

BR5370577

 

1:00 PM

 

4601

 

04601

 

100 WARWICK ROAD

 

 

 

STRATFORD

 

NJ

 

08084-1624

 

CAMDEN

 

856  -  784-2999

 

BR4910332

 

10:40 AM

 

4603

 

04603

 

496 HIGHWAY 84 EAST

 

 

 

CAIRO

 

GA

 

31728-1647

 

GRADY

 

229  -  377-7644

 

BR5538763

 

9:58 AM

 

4604

 

04604

 

352 EAST 149TH STREET

 

 

 

BRONX

 

NY

 

10455-3901

 

BRONX

 

718  -  292-0043

 

BR5751070

 

10:10 AM

 

4605

 

04605

 

4205 EAST MARKET STREET

 

 

 

WARREN

 

OH

 

44484-2246

 

TRUMBULL

 

330  -  856-1794

 

BR5183784

 

12:59 PM

 

4606

 

04606

 

130 SOUTH EUFAULA AVENUE

 

 

 

EUFAULA

 

AL

 

36027-2026

 

BARBOUR

 

334  -  687-7144

 

BR5607405

 

2:08 PM

 

4607

 

04607

 

4389 WHITE PLAINS ROAD

 

 

 

BRONX

 

NY

 

10466-1414

 

BRONX

 

718  -  324-5386

 

BR5218878

 

10:50 AM

 

4609

 

04609

 

2447 GEORGE WASHINGTON MEM HWY

 

 

 

HAYES

 

VA

 

23072-3500

 

GLOUCESTER

 

804  -  642-8747

 

BR5187566

 

1:23 PM

 

4610

 

04610

 

89-10 JAMAICA AVENUE

 

 

 

WOODHAVEN

 

NY

 

11421-2040

 

QUEENS

 

718  -  849-7777

 

BR5376872

 

12:25 PM

 

4611

 

04611

 

5040 CITY LINE AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19131-1441

 

PHILADELPHIA

 

215  -  877-2116

 

BR5639894

 

11:20 AM

 

4612

 

04612

 

77 MALLETT DRIVE

 

 

 

TOPSHAM

 

ME

 

04086-1313

 

SAGADAHOC

 

207  -  729-0806

 

BR5188025

 

9:52 AM

 

4613

 

04613

 

2324 FLATBUSH AVENUE

 

 

 

BROOKLYN

 

NY

 

11234-4518

 

KINGS

 

718  -  951-6869

 

BR5480378

 

2:20 PM

 

4616

 

04616

 

208 EAST CENTRAL AVENUE

 

 

 

TITUSVILLE

 

PA

 

16354-1845

 

CRAWFORD

 

814  -  827-7083

 

BR5227346

 

12:51 PM

 

4617

 

04617

 

101 ASBURY STREET

 

 

 

TALLADEGA

 

AL

 

35160-2570

 

TALLADEGA

 

256  -  362-9540

 

BR5611719

 

8:05 AM

 

4618

 

04618

 

4232 BAYCHESTER AVENUE

 

 

 

BRONX

 

NY

 

10466-2124

 

BRONX

 

718  -  325-3100

 

BR5202560

 

11:10 AM

 

4620

 

04620

 

744 WOLCOTT ROAD

 

 

 

WOLCOTT

 

CT

 

06716-1906

 

NEW HAVEN

 

203  -  879-5853

 

BR5188188

 

9:13 AM

 

4621

 

04621

 

3201 ACADEMY AVENUE

 

 

 

PORTSMOUTH

 

VA

 

23703-3202

 

PORTSMOUTH CITY

 

757  -  483-9443

 

BR5208752

 

4:55 AM

 

4623

 

04623

 

6711 RICHMOND HIGHWAY

 

 

 

ALEXANDRIA

 

VA

 

22306-6712

 

FAIRFAX

 

703  -  768-7233

 

BR5409126

 

10:34 AM

 

4624

 

04624

 

92 LEONARDVILLE ROAD

 

 

 

BELFORD

 

NJ

 

07718-1144

 

MONMOUTH

 

732  -  471-9044

 

BR6121595

 

12:35 PM

 

4626

 

04626

 

MID CITY SHOPPING CENTER

 

1250 BARDSTOWN ROAD

 

LOUISVILLE

 

KY

 

40204-1333

 

JEFFERSON

 

502  -  451-8833

 

BR4920319

 

11:00 AM

 

4627

 

04627

 

8517 TERRY ROAD

 

 

 

LOUISVILLE

 

KY

 

40258-1751

 

JEFFERSON

 

502  -  935-6230

 

BR4920321

 

12:00 PM

 

 

--------------------------------------------------------------------------------


 

4629

 

04629

 

409 WEST OAK STREET

 

 

 

LOUISVILLE

 

KY

 

40203-3001

 

JEFFERSON

 

502  -  585-4254

 

BR4920345

 

9:00 AM

 

4633

 

04633

 

GARDINER LANE CENTER

 

3012 BARDSTOWN ROAD

 

LOUISVILLE

 

KY

 

40205-3020

 

JEFFERSON

 

502  -  458-2647

 

BR4920383

 

7:30 AM

 

4634

 

04634

 

3804 BROWNSBORO ROAD

 

 

 

LOUISVILLE

 

KY

 

40207-1822

 

JEFFERSON

 

502  -  895-5411

 

BR4920395

 

12:00 PM

 

4635

 

04635

 

4000 TAYLORSVILLE ROAD

 

 

 

LOUISVILLE

 

KY

 

40220-1502

 

JEFFERSON

 

502  -  458-2611

 

BR4920408

 

12:00 PM

 

4636

 

04636

 

4315 CANE RUN ROAD

 

 

 

LOUISVILLE

 

KY

 

40216-4567

 

JEFFERSON

 

502  -  447-1998

 

BR4920410

 

12:00 PM

 

4637

 

04637

 

7118 SOUTHSIDE DRIVE

 

 

 

LOUISVILLE

 

KY

 

40214-3660

 

JEFFERSON

 

502  -  364-8054

 

BR4920422

 

12:00 PM

 

4638

 

04638

 

5601 BARDSTOWN ROAD

 

 

 

LOUISVILLE

 

KY

 

40291-1910

 

JEFFERSON

 

502  -  239-6160

 

BR4920434

 

1:00 AM

 

4639

 

04639

 

4149 TAYLOR BOULEVARD

 

 

 

LOUISVILLE

 

KY

 

40215-2366

 

JEFFERSON

 

502  -  375-9977

 

BR4920446

 

9:15 AM

 

4641

 

04641

 

408 OLDHAM PLAZA

 

 

 

LA GRANGE

 

KY

 

40031-1226

 

OLDHAM

 

502  -  222-0322

 

BR4920460

 

12:15 PM

 

4642

 

04642

 

4721 DIXIE HIGHWAY

 

 

 

LOUISVILLE

 

KY

 

40216-2654

 

JEFFERSON

 

502  -  447-6550

 

BR4920472

 

12:00 PM

 

4644

 

04644

 

9843 OLD 3RD STREET

 

 

 

LOUISVILLE

 

KY

 

40272-2801

 

JEFFERSON

 

502  -  933-3766

 

BR4920496

 

1:00 AM

 

4645

 

04645

 

SHEPHERDSVILLE SQUARE

 

445 HIGHWAY 44 EAST

 

SHEPHERDSVILLE

 

KY

 

40165-0215

 

BULLITT

 

502  -  543-2355

 

BR4920509

 

10:50 AM

 

4646

 

04646

 

9459 WESTPORT ROAD

 

 

 

LOUISVILLE

 

KY

 

40241-2219

 

JEFFERSON

 

502  -  425-8573

 

BR4920511

 

7:30 AM

 

4647

 

04647

 

5615 OUTER LOOP

 

 

 

LOUISVILLE

 

KY

 

40219-4153

 

JEFFERSON

 

502  -  968-7777

 

BR4920523

 

12:00 PM

 

4648

 

04648

 

8651 PRESTON HIGHWAY

 

 

 

LOUISVILLE

 

KY

 

40219-5305

 

JEFFERSON

 

502  -  969-1309

 

BR4920535

 

12:00 PM

 

4649

 

04649

 

COLONIAL MANOR S/C

 

2614 CHARLESTOWN ROAD

 

NEW ALBANY

 

IN

 

47150-2529

 

FLOYD

 

812  -  945-9149

 

BR4942365

 

11:50 AM

 

4652

 

04652

 

1470 HIGHWAY 64 NE

 

 

 

NEW SALISBURY

 

IN

 

47161-8400

 

HARRISON

 

812  -  347-3188

 

BR4942377

 

9:30 AM

 

4653

 

04653

 

810 HIGHLANDER POINT DRIVE

 

 

 

FLOYDS KNOBS

 

IN

 

47119-9470

 

FLOYD

 

812  -  923-8829

 

BR4942315

 

12:00 PM

 

4654

 

04654

 

115 HERITAGE SQUARE

 

 

 

SELLERSBURG

 

IN

 

47172-1863

 

CLARK

 

812  -  246-5405

 

BR4954841

 

10:00 AM

 

4655

 

04655

 

1303 US 127 SOUTH SUITE 106

 

 

 

FRANKFORT

 

KY

 

40601-4685

 

FRANKLIN

 

502  -  875-3425

 

BR4920547

 

11:00 AM

 

4657

 

04657

 

1665 EAST TENTH STREET

 

 

 

JEFFERSONVILLE

 

IN

 

47130-6276

 

CLARK

 

812  -  282-8454

 

BR4942327

 

11:40 AM

 

4659

 

04659

 

15181 TELEGRAPH ROAD

 

 

 

REDFORD

 

MI

 

48239-3442

 

WAYNE

 

313  -  541-3186

 

BR5370565

 

1:17 PM

 

4660

 

04660

 

698 MINOT AVENUE

 

 

 

AUBURN

 

ME

 

04210-3922

 

ANDROSCOGGIN

 

207  -  786-5330

 

BR5331739

 

10:00 AM

 

4664

 

04664

 

355 KNICKERBOCKER AVENUE

 

 

 

BROOKLYN

 

NY

 

11237-3740

 

KINGS

 

718  -  821-2678

 

BR5219010

 

11:45 AM

 

4665

 

04665

 

ROUNDWOOD CENTER

 

12224 TULLAMORE ROAD

 

TIMONIUM

 

MD

 

21093-7816

 

BALTIMORE

 

410  -  683-0031

 

BR5272048

 

9:20 AM

 

4666

 

04666

 

509 COLLEGE STREET

 

 

 

LAFAYETTE

 

TN

 

37083-1706

 

MACON

 

615  -  666-3613

 

BR4918251

 

12:31 PM

 

4667

 

04667

 

49 WEST FORDHAM ROAD

 

 

 

BRONX

 

NY

 

10468-5322

 

BRONX

 

718  -  733-3808

 

BR5048473

 

1:40 PM

 

4672

 

04672

 

9062 ERIE ROAD

 

 

 

ANGOLA

 

NY

 

14006-8824

 

ERIE

 

716  -  549-2701

 

BR5034498

 

1:00 PM

 

4674

 

04674

 

709 EAST PIERSON ROAD

 

 

 

FLINT

 

MI

 

48505-3556

 

GENESEE

 

810  -  789-1143

 

BR5108433

 

10:34 AM

 

4676

 

04676

 

407 CENTRAL AVENUE

 

 

 

JOHNSTOWN

 

PA

 

15902-2502

 

CAMBRIA

 

814  -  536-7596

 

BR4982028

 

12:34 PM

 

4678

 

04678

 

3812 EAST DAVISON STREET

 

 

 

DETROIT

 

MI

 

48212-1702

 

WAYNE

 

313  -  368-0761

 

BR6171211

 

12:16 PM

 

4679

 

04679

 

2819 CHURCH AVENUE

 

 

 

BROOKLYN

 

NY

 

11226-4168

 

KINGS

 

718  -  940-3461

 

BR5646774

 

2:15 PM

 

4681

 

04681

 

842 STATE STREET

 

 

 

WATERTOWN

 

NY

 

13601-2843

 

JEFFERSON

 

315  -  788-8768

 

BR5228716

 

1:00 PM

 

4682

 

04682

 

100 WILLIAM MARKS DRIVE

 

 

 

MUNHALL

 

PA

 

15120-1945

 

ALLEGHENY

 

412  -  461-4699

 

BR5216646

 

10:10 AM

 

4683

 

04683

 

2709 BROADWAY AVENUE

 

 

 

LORAIN

 

OH

 

44052-4835

 

LORAIN

 

440  -  244-1950

 

BR5081423

 

1:21 PM

 

4684

 

04684

 

825A EAST CHESTNUT STREET

 

 

 

LANCASTER

 

PA

 

17602-3127

 

LANCASTER

 

717  -  293-8001

 

BR5404847

 

10:30 AM

 

4685

 

04685

 

4016 OAKWOOD BOULEVARD

 

 

 

MELVINDALE

 

MI

 

48122-1406

 

WAYNE

 

313  -  386-8345

 

BR5256525

 

11:06 AM

 

4686

 

04686

 

101 REISTERSTOWN ROAD

 

 

 

PIKESVILLE

 

MD

 

21208-6102

 

BALTIMORE

 

410  -  486-8600

 

BR5127786

 

7:47 AM

 

4687

 

04687

 

52 EAST STREET

 

 

 

PLAINVILLE

 

CT

 

06062-2309

 

HARTFORD

 

860  -  747-5787

 

BR5071345

 

7:21 AM

 

4688

 

04688

 

1849 2ND AVENUE

 

 

 

MANHATTAN

 

NY

 

10128-3864

 

NEW YORK

 

212  -  828-8664

 

BR5220114

 

2:00 PM

 

4689

 

04689

 

1055 EAST MAIN STREET

 

 

 

PULASKI

 

VA

 

24301-5217

 

MONTGOMERY

 

540  -  994-9390

 

BR5394060

 

9:18 AM

 

 

--------------------------------------------------------------------------------


 

4690

 

04690

 

4123 AVENUE D

 

(@ E. 42ND ST.)

 

BROOKLYN

 

NY

 

11203-5705

 

KINGS

 

718  -  629-2275

 

BR5124449

 

10:58 AM

 

4692

 

04692

 

240 S. BATTLEFIELD BOULEVARD S

 

 

 

CHESAPEAKE

 

VA

 

23320-3914

 

CHESAPEAKE CITY

 

757  -  482-8309

 

BR5220380

 

1:00 PM

 

4693

 

04693

 

78-14 LINDEN BOULEVARD

 

 

 

HOWARD BEACH

 

NY

 

11414-1022

 

QUEENS

 

718  -  296-2581

 

BR5034501

 

10:15 AM

 

4694

 

04694

 

19150 WYOMING STREET

 

 

 

DETROIT

 

MI

 

48221-3220

 

WAYNE

 

313  -  341-9700

 

BR5101299

 

9:48 AM

 

4695

 

04695

 

28350 SOUTH RIVER ROAD

 

 

 

MT. CLEMENS

 

MI

 

48045-3011

 

MACOMB

 

586  -  463-8661

 

BR5101275

 

11:02 AM

 

4696

 

04696

 

1 MILL STREET

 

 

 

ORTONVILLE

 

MI

 

48462-8606

 

OAKLAND

 

248  -  627-2888

 

BR5101287

 

11:00 AM

 

4697

 

04697

 

3 SOUTH TELEGRAPH ROAD

 

 

 

PONTIAC

 

MI

 

48341-1568

 

OAKLAND

 

248  -  338-2665

 

BR5101251

 

11:00 AM

 

4700

 

04700

 

15531 GRAND RIVER AVENUE

 

 

 

DETROIT

 

MI

 

48227-2222

 

WAYNE

 

313  -  272-0202

 

BR5101249

 

1:54 PM

 

4702

 

04702

 

26696 RYAN ROAD

 

 

 

WARREN

 

MI

 

48091-1144

 

MACOMB

 

586  -  755-1200

 

BR5101302

 

9:30 AM

 

4703

 

04703

 

37900 VAN DYKE AVENUE

 

 

 

STERLING HEIGHTS

 

MI

 

48312-1842

 

MACOMB

 

586  -  268-2500

 

BR5101225

 

11:24 AM

 

4705

 

04705

 

1212 SUMMIT AVENUE

 

 

 

JERSEY CITY

 

NJ

 

07307-3137

 

HUDSON

 

201  -  876-0107

 

BR5640176

 

8:45 AM

 

4706

 

04706

 

833 N. BATTLEFIELD BLVD.

 

 

 

CHESAPEAKE

 

VA

 

23320-4871

 

CHESAPEAKE CITY

 

757  -  382-9717

 

BR5387661

 

1:00 PM

 

4707

 

04707

 

108 WEST HENDRY STREET

 

 

 

HINESVILLE

 

GA

 

31313-3232

 

LIBERTY

 

912  -  876-7483

 

BR5571321

 

1:00 PM

 

4708

 

04708

 

501 EAST EMMITT AVENUE

 

 

 

WAVERLY

 

OH

 

45690-1206

 

PIKE

 

740  -  941-3017

 

BR5513533

 

10:00 AM

 

4712

 

04712

 

9302 3RD AVENUE

 

 

 

BROOKLYN

 

NY

 

11209-6802

 

KINGS

 

718  -  491-0442

 

BR5207368

 

10:35 AM

 

4716

 

04716

 

615 SOUTH MEADOW STREET

 

 

 

ITHACA

 

NY

 

14850-3245

 

TOMPKINS

 

607  -  272-6290

 

BR5565582

 

1:00 PM

 

4722

 

04722

 

887 STATE ROUTE 11

 

P.O. BOX 576

 

CHAMPLAIN

 

NY

 

12919-4942

 

CLINTON

 

518  -  298-2975

 

BR5085154

 

2:12 PM

 

4726

 

04726

 

1914 BAILEY ROAD

 

 

 

CUYAHOGA FALLS

 

OH

 

44221-4312

 

SUMMIT

 

330  -  922-4466

 

BR5154442

 

10:16 AM

 

4729

 

04729

 

9840 MAIN STREET

 

 

 

DAMASCUS

 

MD

 

20872-2040

 

MONTGOMERY

 

301  -  253-6288

 

BR5949005

 

9:00 AM

 

4730

 

04730

 

400 SUFFOLK AVENUE

 

 

 

BRENTWOOD

 

NY

 

11717-4207

 

SUFFOLK

 

631  -  951-0805

 

BR5646875

 

2:15 PM

 

4731

 

04731

 

3114 TEAYS VALLEY ROAD

 

 

 

HURRICANE

 

WV

 

25526-1335

 

PUTNAM

 

304  -  562-7138

 

BR5314795

 

10:30 AM

 

4733

 

04733

 

182 SMITH STREET

 

 

 

BROOKLYN

 

NY

 

11201-6409

 

KINGS

 

718  -  246-4226

 

BR5407552

 

10:35 AM

 

4735

 

04735

 

PO BOX 550

 

ROUTES 202 AND 17

 

MANCHESTER

 

ME

 

04351-0550

 

KENNEBEC

 

207  -  622-6598

 

BR5373319

 

10:25 AM

 

4736

 

04736

 

301 NORTH MAIN STREET

 

 

 

FINDLAY

 

OH

 

45840-3503

 

HANCOCK

 

419  -  420-9485

 

BR5509712

 

1:00 PM

 

4738

 

04738

 

1631-43 PITKIN AVENUE

 

 

 

BROOKLYN

 

NY

 

11212-5050

 

KINGS

 

718  -  498-9530

 

BR5302930

 

11:15 AM

 

4739

 

04739

 

2090 ERIAL CLEMENTON ROAD

 

 

 

SICKLERVILLE

 

NJ

 

08081-9628

 

CAMDEN

 

856  -  566-0584

 

BR5681184

 

11:45 AM

 

4740

 

04740

 

1339 EAST GRAND RIVER AVE.

 

 

 

PORTLAND

 

MI

 

48875-1629

 

IONIA

 

517  -  647-4704

 

BR5116012

 

9:33 AM

 

4741

 

04741

 

1631 ELM STREET

 

 

 

MANCHESTER

 

NH

 

03101-1218

 

HILLSBOROUGH

 

603  -  623-4393

 

BR5562485

 

7:40 AM

 

4743

 

04743

 

590 MADISON ROAD

 

 

 

CULPEPER

 

VA

 

22701-3322

 

CULPEPER

 

540  -  727-0483

 

BR5654618

 

6:05 AM

 

4746

 

04746

 

132 NORTH GASTON AVENUE

 

 

 

SOMERVILLE

 

NJ

 

08876-2419

 

SOMERSET

 

908  -  722-3444

 

BR5549641

 

12:00 PM

 

4748

 

04748

 

3875 SALEM AVENUE

 

 

 

DAYTON

 

OH

 

45406-1633

 

MONTGOMERY

 

937  -  277-1611

 

BR5511490

 

9:35 AM

 

4751

 

04751

 

910 SOUTH WALL STREET

 

 

 

CALHOUN

 

GA

 

30701-2620

 

GORDON

 

706  -  602-8008

 

BR5639349

 

11:33 AM

 

4759

 

04759

 

88 WEST STAFFORD ROAD

 

 

 

STAFFORD SPRINGS

 

CT

 

06076-1024

 

TOLLAND

 

860  -  684-9555

 

BR5478436

 

2:00 PM

 

4761

 

04761

 

1124 NORTH BALLENGER HWY.

 

 

 

FLINT

 

MI

 

48504-7516

 

GENESEE

 

810  -  233-6765

 

BR5518949

 

9:25 AM

 

4762

 

04762

 

19 MAIN STREET

 

 

 

OAKLAND

 

ME

 

04963-4948

 

KENNEBEC

 

207  -  465-2757

 

BR5336892

 

8:15 AM

 

4764

 

04764

 

8085 BROADVIEW ROAD

 

 

 

BROADVIEW HEIGHTS

 

OH

 

44147-1203

 

CUYAHOGA

 

440  -  717-1697

 

BR6106872

 

11:07 AM

 

4765

 

04765

 

681 NORTH MAIN STREET

 

 

 

PERRY

 

MI

 

48872-9700

 

SHIAWASSEE

 

517  -  625-3322

 

BR5203081

 

12:00 PM

 

4766

 

04766

 

2853 GROVE AVENUE

 

 

 

LORAIN

 

OH

 

44055-2063

 

LORAIN

 

440  -  277-6181

 

BR5206594

 

1:48 PM

 

4767

 

04767

 

230 SOUTH MAIN STREET

 

 

 

BELLEFONTAINE

 

OH

 

43311-1702

 

LOGAN

 

937  -  599-2314

 

BR5509724

 

11:00 AM

 

4768

 

04768

 

210 POST AVENUE

 

 

 

WESTBURY

 

NY

 

11590-3019

 

NASSAU

 

516  -  876-0592

 

BR5699383

 

11:00 AM

 

 

--------------------------------------------------------------------------------


 

4770

 

04770

 

2701 SOUTH CEDAR STREET

 

 

 

LANSING

 

MI

 

48910-3028

 

INGHAM

 

517  -  272-9190

 

BR5477054

 

9:37 AM

 

4771

 

04771

 

8404 MADISON AVENUE

 

 

 

CLEVELAND

 

OH

 

44102-2731

 

CUYAHOGA

 

216  -  651-9629

 

BR5418341

 

9:51 AM

 

4772

 

04772

 

71 PALOMBA DRIVE

 

 

 

ENFIELD

 

CT

 

06082-3801

 

HARTFORD

 

860  -  749-4184

 

BR5923885

 

10:30 AM

 

4776

 

04776

 

1819 WEST 3RD STREET

 

 

 

DAYTON

 

OH

 

45417-2536

 

MONTGOMERY

 

937  -  268-9175

 

BR5945425

 

12:00 PM

 

4777

 

04777

 

150 NORTH 11TH STREET

 

 

 

WYTHEVILLE

 

VA

 

24382-2029

 

WYTHE

 

276  -  228-0637

 

BR5353189

 

10:28 AM

 

4778

 

04778

 

588 MAIN STREET

 

 

 

EAST HAVEN

 

CT

 

06512-2001

 

NEW HAVEN

 

203  -  469-7648

 

BR5529384

 

9:50 AM

 

4780

 

04780

 

1078 NORTH MAIN STREET

 

 

 

MONTICELLO

 

KY

 

42633-1902

 

WAYNE

 

606  -  348-8478

 

BR5207205

 

10:30 AM

 

4782

 

04782

 

783 MANHATTAN AVENUE

 

 

 

BROOKLYN

 

NY

 

11222-2710

 

KINGS

 

718  -  383-6150

 

BR5434826

 

9:55 AM

 

4783

 

04783

 

5100 LIBRARY ROAD

 

 

 

BETHEL PARK

 

PA

 

15102-2829

 

ALLEGHENY

 

412  -  854-1207

 

BR5613232

 

10:16 AM

 

4784

 

04784

 

30500 LAKESHORE BOULEVARD

 

 

 

WILLOWICK

 

OH

 

44095-3600

 

LAKE

 

440  -  943-2127

 

BR5396242

 

12:04 PM

 

4786

 

04786

 

103-131 JACKSON AVENUE

 

 

 

SYOSSET

 

NY

 

11791-3609

 

NASSAU

 

516  -  921-2811

 

BR5614157

 

8:20 AM

 

4787

 

04787

 

855-857 NORTH MAIN STREET

 

 

 

PLEASANTVILLE

 

NJ

 

08232-1441

 

ATLANTIC

 

609  -  407-6562

 

BR6051077

 

2:50 PM

 

4788

 

04788

 

7109 HARVARD AVENUE

 

 

 

CLEVELAND

 

OH

 

44105-7306

 

CUYAHOGA

 

216  -  441-6937

 

BR5599519

 

1:40 PM

 

4789

 

04789

 

324 VIRGINIA BEACH BLVD.

 

 

 

VIRGINIA BEACH

 

VA

 

23451-3441

 

VIRGINIA BEACH CITY

 

757  -  437-0017

 

BR5464920

 

7:53 AM

 

4790

 

04790

 

CO-OP CITY PLAZA

 

691 CO-OP CITY BOULEVARD

 

BRONX

 

NY

 

10475-1601

 

BRONX

 

718  -  862-2847

 

BR6375718

 

11:20 AM

 

4791

 

04791

 

2023 LYCOMING CREEK ROAD

 

 

 

WILLIAMSPORT

 

PA

 

17701-1206

 

LYCOMING

 

570  -  327-9920

 

BR5255888

 

1:30 PM

 

4794

 

04794

 

41 CARROLL STREET

 

 

 

PITTSFIELD

 

NH

 

03263-3301

 

MERRIMACK

 

603  -  435-8353

 

BR5751258

 

1:30 PM

 

4795

 

04795

 

1660 INDEPENDENCE BOULEVARD

 

 

 

VIRGINIA BEACH

 

VA

 

23455-4044

 

VIRGINIA BEACH CITY

 

757  -  318-9305

 

BR5602481

 

1:00 PM

 

4796

 

04796

 

13470 CEDAR ROAD

 

 

 

UNIVERSITY HGHTS.

 

OH

 

44118-2636

 

CUYAHOGA

 

216  -  371-4643

 

BR5658109

 

12:22 PM

 

4798

 

04798

 

2155 THIRD AVENUE

 

 

 

MANHATTAN

 

NY

 

10035-4707

 

NEW YORK

 

212  -  534-9781

 

BR5815494

 

10:55 AM

 

4799

 

04799

 

2000 STATE HIGHWAY 35 S

 

 

 

OAKHURST

 

NJ

 

07755-2717

 

MONMOUTH

 

732  -  695-0961

 

BR5771301

 

12:30 PM

 

4800

 

04800

 

10 WEST MAIN STREET

 

 

 

WINCHESTER

 

NH

 

03470-3151

 

CHESHIRE

 

603  -  239-6000

 

BR5806510

 

12:00 PM

 

4801

 

04801

 

31245 8 MILE ROAD

 

 

 

LIVONIA

 

MI

 

48152-1608

 

WAYNE

 

248  -  426-6248

 

BR5708221

 

11:24 AM

 

4803

 

04803

 

85 SARANAC AVENUE

 

 

 

LAKE PLACID

 

NY

 

12946-1019

 

ESSEX

 

518  -  523-5305

 

BR5947811

 

10:20 AM

 

4804

 

04804

 

14686 TELEGRAPH ROAD

 

 

 

TAYLOR

 

MI

 

48180-4636

 

WAYNE

 

734  -  946-6887

 

BR5817599

 

1:22 PM

 

4805

 

04805

 

2463 US ROUTE 9W

 

 

 

RAVENA

 

NY

 

12143-2610

 

ALBANY

 

518  -  756-6131

 

BR5399147

 

11:50 AM

 

4806

 

04806

 

6026 LAPEER ROAD

 

 

 

BURTON

 

MI

 

48509-2215

 

GENESEE

 

810  -  742-3010

 

BR5303110

 

10:00 AM

 

4809

 

04809

 

715 PARK AVENUE

 

 

 

IRONTON

 

OH

 

45638-1544

 

LAWRENCE

 

740  -  532-5550

 

BR5393931

 

1:00 AM

 

4810

 

04810

 

1720 MAIN STREET

 

 

 

CHESTER

 

MD

 

21619-2602

 

QUEEN ANNE’S

 

410  -  604-2337

 

BR5446794

 

6:30 AM

 

4811

 

04811

 

780 HIGH STREET

 

 

 

WADSWORTH

 

OH

 

44281-1610

 

MEDINA

 

330  -  336-2550

 

BR5660471

 

10:45 AM

 

4812

 

04812

 

981 WEST SIDE AVENUE

 

 

 

JERSEY CITY

 

NJ

 

07306-6903

 

HUDSON

 

201  -  332-0410

 

BR5712105

 

10:25 AM

 

4813

 

04813

 

28949 NORTHWESTERN HIGHWAY

 

 

 

SOUTHFIELD

 

MI

 

48034-1805

 

OAKLAND

 

248  -  353-4604

 

BR5824429

 

12:36 PM

 

4814

 

04814

 

222 SOUTH MAIN STREET

 

 

 

ORRVILLE

 

OH

 

44667-1910

 

WAYNE

 

330  -  683-8711

 

BR5713739

 

9:53 AM

 

4818

 

04818

 

4957 CARLISLE PIKE

 

 

 

MECHANICSBURG

 

PA

 

17055-3025

 

CUMBERLAND

 

717  -  975-0117

 

BR5642687

 

1:25 PM

 

4819

 

04819

 

1881 NORTH BLACK HORSE PIKE

 

 

 

WILLIAMSTOWN

 

NJ

 

08094-3464

 

GLOUCESTER

 

856  -  629-0500

 

BR5549653

 

12:00 PM

 

4820

 

04820

 

3210 BOULEVARD

 

 

 

COLONIAL HEIGHTS

 

VA

 

23834-1456

 

CHESTERFIELD

 

804  -  520-9641

 

BR5683772

 

11:46 AM

 

4821

 

04821

 

10 LINCOLN HIGHWAY

 

 

 

EDISON

 

NJ

 

08820-3906

 

MIDDLESEX

 

732  -  744-0705

 

BR6146042

 

1:10 PM

 

4822

 

04822

 

“4635 SOUTH CAPITOL ST., S.W.”

 

 

 

WASHINGTON

 

DC

 

20032-2717

 

“WASHINGTON,D.C.”

 

202  -  561-0939

 

BR5752630

 

8:42 AM

 

 

--------------------------------------------------------------------------------


 

4823

 

04823

 

142 CENTRAL AVENUE

 

 

 

CLARK

 

NJ

 

07066-1108

 

UNION

 

732  -  815-9320

 

BR6166741

 

10:15 AM

 

4824

 

04824

 

537-539 EAST 138TH STREET

 

 

 

BRONX

 

NY

 

10454-3007

 

BRONX

 

718  -  402-5550

 

BR5705629

 

10:00 AM

 

4825

 

04825

 

1158 WILMINGTON AVENUE

 

 

 

DAYTON

 

OH

 

45420-1662

 

MONTGOMERY

 

937  -  252-9894

 

BR5776503

 

12:00 PM

 

4826

 

04826

 

815 EAST TREMONT AVENUE

 

 

 

BRONX

 

NY

 

10460-4108

 

BRONX

 

718  -  731-7848

 

BR5728956

 

10:40 AM

 

4827

 

04827

 

9 SUSIE WILSON ROAD

 

 

 

ESSEX JUNCTION

 

VT

 

05452-2814

 

CHITTENDEN

 

802  -  872-1800

 

BR5744126

 

1:00 PM

 

4828

 

04828

 

5055 ALEXIS ROAD

 

 

 

SYLVANIA

 

OH

 

43560-2451

 

LUCAS

 

419  -  824-5090

 

BR5717624

 

1:00 PM

 

4829

 

04829

 

2249 NORTH CANTON CENTER ROAD

 

 

 

CANTON

 

MI

 

48187-2906

 

WAYNE

 

734  -  844-3598

 

BR6551510

 

1:46 PM

 

4832

 

04832

 

1045 WHEELING AVENUE

 

 

 

CAMBRIDGE

 

OH

 

43725-2441

 

GUERNSEY

 

740  -  432-9301

 

BR5424178

 

7:23 AM

 

4833

 

04833

 

35350 23 MILE ROAD

 

 

 

NEW BALTIMORE

 

MI

 

48047-4436

 

MACOMB

 

586  -  725-3640

 

BR5678808

 

8:53 AM

 

4834

 

04834

 

908 STATE STREET

 

 

 

OGDENSBURG

 

NY

 

13669-3348

 

ST. LAWRENCE

 

315  -  393-1714

 

BR5552674

 

1:00 PM

 

4835

 

04835

 

599 MOUNT CLINTON PIKE

 

 

 

HARRISONBURG

 

VA

 

22802-2500

 

HARRISONBURG CITY

 

540  -  434-4760

 

BR5722954

 

7:41 AM

 

4836

 

04836

 

245-14 FRANCIS LEWIS BLVD.

 

 

 

ROSEDALE

 

NY

 

11422-2231

 

QUEENS

 

718  -  949-7555

 

BR5705617

 

10:30 AM

 

4838

 

04838

 

1881 MONROE AVENUE

 

 

 

BRIGHTON

 

NY

 

14618-1924

 

MONROE

 

585  -  506-9740

 

BR6604842

 

1:00 PM

 

4840

 

04840

 

1000 NORTH CHURCH STREET

 

 

 

HAZLETON

 

PA

 

18201-9367

 

LUZERNE

 

570  -  450-7272

 

BR5974755

 

11:50 AM

 

4841

 

04841

 

501 NORTH COALTER ST.

 

 

 

STAUNTON

 

VA

 

24401-3402

 

STAUNTON CITY

 

540  -  886-2775

 

BR5738692

 

1:00 PM

 

4843

 

04843

 

10950 GRATIOT AVENUE

 

 

 

DETROIT

 

MI

 

48213-1330

 

WAYNE

 

313  -  521-1850

 

BR5612052

 

9:17 AM

 

4845

 

04845

 

2410 MERRICK ROAD

 

 

 

BELLMORE

 

NY

 

11710-5701

 

NASSAU

 

516  -  409-9096

 

BR4522428

 

11:00 AM

 

4846

 

04846

 

559-563 FULTON STREET

 

 

 

BROOKLYN

 

NY

 

11201-5309

 

KINGS

 

718  -  643-3574

 

BR4522430

 

9:30 AM

 

4847

 

04847

 

6655 NORTH RIDGE ROAD

 

 

 

MADISON

 

OH

 

44057-2639

 

LAKE

 

440  -  428-1128

 

BR5424166

 

11:04 AM

 

4848

 

04848

 

39-20 BELL BOULEVARD

 

 

 

BAYSIDE

 

NY

 

11361-2061

 

KINGS

 

718  -  224-2606

 

BR4522442

 

11:45 AM

 

4849

 

04849

 

4838 POPLAR LEVEL ROAD

 

 

 

LOUISVILLE

 

KY

 

40213-2904

 

JEFFERSON

 

502  -  969-1695

 

BR5860780

 

12:00 PM

 

4850

 

04850

 

1351 CONEY ISLAND AVENUE

 

 

 

BROOKLYN

 

NY

 

11230-4119

 

KINGS

 

718  -  951-7407

 

BR4522466

 

1:35 PM

 

4852

 

04852

 

71-14 AUSTIN STREET

 

 

 

FOREST HILLS

 

NY

 

11375-4721

 

QUEENS

 

718  -  575-1012

 

BR4522478

 

10:05 AM

 

4853

 

04853

 

941-945 STUYVESANT AVE.

 

 

 

UNION

 

NJ

 

07083-6905

 

UNION

 

908  -  206-0588

 

BR6221143

 

12:15 PM

 

4855

 

04855

 

2007 86TH STREET

 

 

 

BROOKLYN

 

NY

 

11214-3203

 

KINGS

 

718  -  373-8185

 

BR4522517

 

1:15 PM

 

4856

 

04856

 

122-02 LIBERTY AVENUE

 

 

 

RICHMOND HILL

 

NY

 

11419-2114

 

QUEENS

 

718  -  843-7001

 

BR4522543

 

11:50 AM

 

4858

 

04858

 

46-12 GREENPOINT AVENUE

 

 

 

SUNNYSIDE

 

NY

 

11104-1708

 

QUEENS

 

718  -  392-8474

 

BR4522567

 

9:30 AM

 

4860

 

04860

 

713 BRIGHTON BEACH AVENUE

 

 

 

BROOKLYN

 

NY

 

11235-6413

 

KINGS

 

718  -  891-1331

 

BR4522593

 

11:45 AM

 

4861

 

04861

 

50 GREAT NECK ROAD

 

 

 

GREAT NECK

 

NY

 

11021-3305

 

NASSAU

 

516  -  466-3050

 

BR4522618

 

12:20 PM

 

4862

 

04862

 

223 EAST 86TH STREET

 

 

 

MANHATTAN

 

NY

 

10028-3004

 

NEW YORK

 

212  -  348-4995

 

BR4522632

 

1:10 PM

 

4863

 

04863

 

144-29 NORTHERN BOULEVARD

 

 

 

FLUSHING

 

NY

 

11354-4230

 

QUEENS

 

718  -  886-1515

 

BR4522644

 

11:20 AM

 

4864

 

04864

 

168 MONTAGUE STREET

 

 

 

BROOKLYN

 

NY

 

11201-3601

 

KINGS

 

718  -  522-2991

 

BR4522656

 

9:45 AM

 

4865

 

04865

 

40-02 BROADWAY

 

 

 

ASTORIA

 

NY

 

11103-4031

 

QUEENS

 

718  -  278-2100

 

BR4522668

 

12:20 PM

 

4866

 

04866

 

95-14 63RD DRIVE

 

 

 

REGO PARK

 

NY

 

11374-2025

 

KINGS

 

718  -  896-5084

 

BR4522670

 

9:50 AM

 

4867

 

04867

 

1720 KINGS HIGHWAY

 

 

 

BROOKLYN

 

NY

 

11229-1208

 

KINGS

 

718  -  998-3377

 

BR4522682

 

2:10 PM

 

4868

 

04868

 

71-18 KISSENA BOULEVARD

 

 

 

FLUSHING

 

NY

 

11367-2720

 

KINGS

 

718  -  793-3400

 

BR4522694

 

1:05 PM

 

4871

 

04871

 

4976 DARTMOUTH COLLEGE HIGHWAY

 

 

 

WOODSVILLE

 

NH

 

03785-9506

 

GRAFTON

 

603  -  747-3300

 

BR5845536

 

1:00 PM

 

4872

 

04872

 

5795 PRINCESS ANNE ROAD

 

 

 

VIRGINIA BEACH

 

VA

 

23462-3224

 

VIRGINIA BEACH CITY

 

757  -  490-0307

 

BR5879169

 

1:00 PM

 

 

--------------------------------------------------------------------------------


 

4873

 

04873

 

55-60 MYRTLE AVENUE

 

 

 

RIDGEWOOD

 

NY

 

11385-3554

 

KINGS

 

718  -  456-8555

 

BR4522719

 

9:15 AM

 

4875

 

04875

 

600 U.S. ROUTE ONE

 

 

 

SCARBOROUGH

 

ME

 

04074-9776

 

CUMBERLAND

 

207  -  885-1515

 

BR6148616

 

2:15 PM

 

4876

 

04876

 

3823 NOSTRAND AVENUE

 

 

 

BROOKLYN

 

NY

 

11235-2012

 

KINGS

 

718  -  743-8933

 

BR4522721

 

1:40 PM

 

4877

 

04877

 

325 ROUTE 110

 

 

 

HUNTINGTON STATION

 

NY

 

11746-4149

 

SUFFOLK

 

631  -  271-2525

 

BR4522745

 

11:52 AM

 

4878

 

04878

 

8 VETERANS MEMORIAL HIGHWAY

 

 

 

COMMACK

 

NY

 

11725-3409

 

SUFFOLK

 

631  -  499-0505

 

BR4522757

 

10:30 AM

 

4879

 

04879

 

108 EAST ROUTE 130 S

 

 

 

BURLINGTON

 

NJ

 

08016-2774

 

BURLINGTON

 

609  -  387-4998

 

BR4584620

 

11:00 AM

 

4882

 

04882

 

880 THIRD AVENUE

 

 

 

MANHATTAN

 

NY

 

10022-4730

 

NEW YORK

 

212  -  826-0670

 

BR4522771

 

12:00 PM

 

4883

 

04883

 

2425 EAST HAGGERTY HIGHWAY

 

 

 

COMMERCE TWP.

 

MI

 

48390-1730

 

OAKLAND

 

248  -  669-5905

 

BR5824417

 

11:26 AM

 

4885

 

04885

 

210-20 AMSTERDAM AVENUE

 

 

 

MANHATTAN

 

NY

 

10023-5005

 

NEW YORK

 

212  -  787-2903

 

BR4522822

 

10:53 AM

 

4886

 

04886

 

7887 26 MILE ROAD

 

 

 

WASHINGTON

 

MI

 

48094-3820

 

MACOMB

 

586  -  677-3438

 

BR5591664

 

11:20 AM

 

4887

 

04887

 

4910 BROADWAY

 

 

 

MANHATTAN

 

NY

 

10034-3135

 

NEW YORK

 

212  -  569-2512

 

BR4522846

 

11:55 AM

 

4888

 

04888

 

5500 LAKESIDE AVENUE

 

 

 

RICHMOND

 

VA

 

23228-5719

 

HENRICO

 

804  -  261-4855

 

BR5493995

 

9:35 AM

 

4889

 

04889

 

2551 BROADWAY

 

 

 

MANHATTAN

 

NY

 

10025-6334

 

NEW YORK

 

212  -  222-5824

 

BR4522860

 

11:50 AM

 

4893

 

04893

 

1950 FULTON STREET

 

 

 

BROOKLYN

 

NY

 

11233-3104

 

KINGS

 

718  -  493-0854

 

BR6307347

 

9:40 AM

 

4894

 

04894

 

605 TITUS AVENUE

 

 

 

ROCHESTER

 

NY

 

14617-3918

 

MONROE

 

585  -  544-7280

 

BR6094851

 

1:00 PM

 

4896

 

04896

 

3395 GREAT NECK ROAD

 

 

 

NORTH AMITYVILLE

 

NY

 

11701-1912

 

SUFFOLK

 

631  -  841-3091

 

BR5710214

 

12:16 PM

 

4897

 

04897

 

25425 VAN DYKE AVENUE

 

 

 

CENTER LINE

 

MI

 

48015-1825

 

MACOMB

 

586  -  757-6179

 

BR5791391

 

12:50 PM

 

4900

 

04900

 

5701 NORTH BROAD STREET

 

 

 

PHILADELPHIA

 

PA

 

19141-2307

 

PHILADELPHIA

 

215  -  424-7400

 

BR6434194

 

2:55 PM

 

4902

 

04902

 

600 NORTH WELLWOOD AVENUE

 

 

 

LINDENHURST

 

NY

 

11757-2001

 

SUFFOLK

 

631  -  226-1805

 

BR6293966

 

12:00 PM

 

4909

 

04909

 

12154 BRITTINGHAM LANE

 

 

 

PRINCESS ANNE

 

MD

 

21853-2212

 

SOMERSET

 

410  -  651-1133

 

BR6275401

 

11:30 AM

 

4910

 

04910

 

10 MASON-DIXON ANX

 

 

 

SELBYVILLE

 

DE

 

19944-9363

 

SUSSEX

 

302  -  436-9226

 

BR6237110

 

10:38 AM

 

4912

 

04912

 

842 SOUTH 5TH AVENUE

 

 

 

DENTON

 

MD

 

21629-1398

 

CAROLINE

 

410  -  479-1771

 

BR6275413

 

9:02 AM

 

4913

 

04913

 

444 SAVANNAH ROAD

 

 

 

LEWES

 

DE

 

19958-1462

 

SUSSEX

 

302  -  645-6243

 

BR6323199

 

9:25 AM

 

4914

 

04914

 

1120 SOUTH CENTRAL AVENUE

 

 

 

LAUREL

 

DE

 

19956-1418

 

SUSSEX

 

302  -  875-7844

 

BR6237160

 

11:35 AM

 

4915

 

04915

 

“38650 SUSSEX HIGHWAY, UNIT 2”

 

 

 

DELMAR

 

DE

 

19940-3527

 

SUSSEX

 

302  -  846-2500

 

BR6237134

 

11:39 AM

 

4916

 

04916

 

2 NANTICOKE CROSSING PLAZA

 

 

 

MILLSBORO

 

DE

 

19966-9511

 

SUSSEX

 

302  -  947-1204

 

BR6237158

 

9:54 AM

 

4917

 

04917

 

11070 CATHELL ROAD

 

 

 

BERLIN

 

MD

 

21811-9344

 

WORCESTER

 

410  -  641-5858

 

BR6275425

 

11:27 AM

 

4918

 

04918

 

9 GEORGETOWN PLAZA

 

 

 

GEORGETOWN

 

DE

 

19947-2300

 

SUSSEX

 

302  -  856-2015

 

BR6237095

 

11:29 AM

 

4919

 

04919

 

219 ATLANTIC AVENUE

 

 

 

MILLVILLE

 

DE

 

19967-6701

 

SUSSEX

 

302  -  539-3334

 

BR6237172

 

12:49 PM

 

4920

 

04920

 

1214 NANTICOKE ROAD

 

 

 

SALISBURY

 

MD

 

21801-8217

 

WICOMICO

 

410  -  543-8180

 

BR6275437

 

10:30 AM

 

4924

 

04924

 

17098 SOUTH DUPONT HIGHWAY

 

2 LIBERTY PLAZA

 

HARRINGTON

 

DE

 

19952-2477

 

KENT

 

302  -  398-4420

 

BR6237122

 

11:01 AM

 

4925

 

04925

 

HAMLET SHOPPING CENTER

 

1059 WALKER ROAD

 

DOVER

 

DE

 

19904-6572

 

KENT

 

302  -  678-8010

 

BR6237184

 

10:12 AM

 

4926

 

04926

 

512 MIDDLETOWN WARWICK ROAD

 

 

 

MIDDLETOWN

 

DE

 

19709-8873

 

NEW CASTLE

 

302  -  376-7833

 

BR6237108

 

10:26 AM

 

4927

 

04927

 

180 LILLEY ROAD

 

 

 

CANTON

 

MI

 

48188-1104

 

WAYNE

 

734  -  844-0296

 

BR6052992

 

12:54 PM

 

4928

 

04928

 

1863 CENTRAL AVENUE

 

 

 

COLONIE

 

NY

 

12205-4221

 

ALBANY

 

518  -  456-0418

 

BR6176273

 

10:15 AM

 

4932

 

04932

 

260 WEST LEHIGH AVENUE #80

 

 

 

PHILADELPHIA

 

PA

 

19133-3425

 

PHILADELPHIA

 

215  -  425-3784

 

BR5572020

 

9:35 AM

 

4934

 

04934

 

79 WASHINGTON STREET

 

 

 

CLAREMONT

 

NH

 

03743-2341

 

SULLIVAN

 

603  -  542-3700

 

BR5793357

 

11:30 AM

 

4935

 

04935

 

249 7TH AVENUE

 

 

 

BROOKLYN

 

NY

 

11215-3610

 

KINGS

 

718  -  768-9567

 

BR5646798

 

12:00 PM

 

4937

 

04937

 

334 WEST PERKINS STREET

 

 

 

SANDUSKY

 

OH

 

44870-4804

 

ERIE

 

419  -  624-8442

 

BR5691642

 

1:00 PM

 

4938

 

04938

 

7972 CASTOR AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19152-3224

 

PHILADELPHIA

 

215  -  728-4981

 

BR5895707

 

12:45 PM

 

 

--------------------------------------------------------------------------------


 

4940

 

04940

 

3220 MONROE AVENUE

 

 

 

ROCHESTER

 

NY

 

14618-4608

 

MONROE

 

585  -  383-1630

 

BR6248707

 

1:00 PM

 

4942

 

04942

 

OLNEY SHOPPING CENTER

 

3446 LAYTONSVILLE ROAD

 

OLNEY

 

MD

 

20832-1734

 

MONTGOMERY

 

301  -  260-0469

 

BR5800417

 

9:21 AM

 

4943

 

04943

 

402 POINTE TREMBLE ROAD

 

 

 

ALGONAC

 

MI

 

48001-1805

 

ST. CLAIR

 

810  -  794-4985

 

BR5618131

 

9:08 AM

 

4944

 

04944

 

26 MAYVILLE ROAD

 

PO BOX 190

 

BETHEL

 

ME

 

04217-0190

 

OXFORD

 

207  -  824-8085

 

BR5835472

 

12:50 PM

 

4945

 

04945

 

35-45 WEST 125TH STREET

 

 

 

MANHATTAN

 

NY

 

10027-4512

 

NEW YORK

 

212  -  828-1772

 

BR6210671

 

12:50 PM

 

4946

 

04946

 

20720 VAN DYKE STREET

 

 

 

WARREN

 

MI

 

48089-2944

 

MACOMB

 

586  -  759-1869

 

BR6404610

 

1:39 PM

 

4947

 

04947

 

100 SOUTH LEAVITT ROAD

 

 

 

AMHERST

 

OH

 

44001-1780

 

LORAIN

 

440  -  988-5832

 

BR5909075

 

12:49 PM

 

4948

 

04948

 

G-4007 SOUTH SAGINAW ST.

 

 

 

BURTON

 

MI

 

48529-1617

 

GENESEE

 

810  -  742-7002

 

BR5612040

 

12:57 PM

 

4951

 

04951

 

1109 BENNS CHURCH ROAD

 

 

 

SMITHFIELD

 

VA

 

23430-6064

 

ISLE OF WIGHT

 

757  -  356-0083

 

BR5944865

 

1:00 PM

 

4953

 

04953

 

3871 CENTER ROAD

 

 

 

BRUNSWICK

 

OH

 

44212-3058

 

MEDINA

 

330  -  220-7767

 

BR6104260

 

12:31 PM

 

4954

 

04954

 

7812 FLATLANDS AVENUE

 

 

 

BROOKLYN

 

NY

 

11236-3530

 

KINGS

 

718  -  531-5023

 

BR6489377

 

3:00 PM

 

4956

 

04956

 

5370 EAST HILL ROAD

 

 

 

GRAND BLANC

 

MI

 

48439-8622

 

GENESEE

 

810  -  694-4775

 

BR5675814

 

1:00 PM

 

4957

 

04957

 

1401 RHODE ISLAND AVENUE

 

 

 

WASHINGTON

 

DC

 

20018-3708

 

“WASHINGTON,D.C.”

 

202  -  636-3648

 

BR6048967

 

8:07 AM

 

4958

 

04958

 

795 NORTH MAIN STREET

 

 

 

MARION

 

VA

 

24354-3403

 

SMYTH

 

276  -  783-4115

 

BR6083365

 

12:08 PM

 

4960

 

04960

 

2470 BEDFORD STREET

 

 

 

JOHNSTOWN

 

PA

 

15904-1436

 

CAMBRIA

 

814  -  266-5150

 

BR5727702

 

12:19 PM

 

4961

 

04961

 

48 ATWOOD ROAD

 

P.O. BOX 688

 

PELHAM

 

NH

 

03076-3715

 

HILLSBOROUGH

 

603  -  635-7996

 

BR6074669

 

10:30 AM

 

4962

 

04962

 

123 MORRISTOWN ROAD

 

 

 

BERNARDSVILLE

 

NJ

 

07924-2337

 

SOMERSET

 

908  -  696-9202

 

BR6319948

 

11:30 AM

 

4963

 

04963

 

890 EAST MICHIGAN AVENUE

 

 

 

BATTLE CREEK

 

MI

 

49014-6292

 

CALHOUN

 

269  -  660-9509

 

BR5923253

 

12:38 PM

 

4964

 

04964

 

GRAND CENTRAL TERMINAL

 

SPACE #MC-10

 

NEW YORK

 

NY

 

10017-5684

 

NEW YORK

 

212  -  972-8052

 

BR6654556

 

11:30 AM

 

4965

 

04965

 

201 GRACE STREET

 

 

 

PITTSBURGH

 

PA

 

15211-1503

 

ALLEGHENY

 

412  -  381-1464

 

BR5721976

 

12:23 PM

 

4966

 

04966

 

35363 FORD ROAD

 

 

 

WESTLAND

 

MI

 

48185-3171

 

WAYNE

 

734  -  728-7392

 

BR5882394

 

12:37 PM

 

4967

 

04967

 

5651 WHISKEY HILL ROAD

 

 

 

WOLCOTT

 

NY

 

14590-9379

 

WAYNE

 

315  -  594-2987

 

BR5693494

 

1:00 PM

 

4969

 

04969

 

3050 UNION ROAD

 

 

 

ORCHARD PARK

 

NY

 

14127-1215

 

ERIE

 

716  -  677-4360

 

BR5899983

 

1:00 PM

 

4971

 

04971

 

KIPS BAY PLAZA

 

542-576 SECOND AVENUE

 

MANHATTAN

 

NY

 

10016-6307

 

NEW YORK

 

212  -  213-9887

 

BR6205543

 

11:40 AM

 

4973

 

04973

 

957 MEMORIAL DRIVE

 

 

 

ST. JOHNSBURY

 

VT

 

05819-9238

 

CALEDONIA

 

802  -  748-2778

 

BR5954791

 

10:30 AM

 

4975

 

04975

 

27175 CENTER RIDGE ROAD

 

 

 

WESTLAKE

 

OH

 

44145-4024

 

CUYAHOGA

 

440  -  871-7177

 

BR6044793

 

9:19 AM

 

4977

 

04977

 

2635 HENRY STREET

 

 

 

MUSKEGON

 

MI

 

49441-3507

 

MUSKEGON

 

231  -  755-0500

 

BR5923241

 

10:51 AM

 

4979

 

04979

 

1036 POST ROAD

 

ROUTE 1

 

WELLS

 

ME

 

04090-4500

 

YORK

 

207  -  646-6894

 

BR6057435

 

12:30 PM

 

4981

 

04981

 

3131 HEMPSTEAD TURNPIKE

 

 

 

LEVITTOWN

 

NY

 

11756-1318

 

NASSAU

 

516  -  731-2990

 

BR6240941

 

11:20 AM

 

4982

 

04982

 

1640 HOPKINS ROAD

 

 

 

WILLIAMSVILLE

 

NY

 

14221-1752

 

ERIE

 

716  -  568-0075

 

BR5695791

 

1:00 PM

 

4983

 

04983

 

6130 BALTIMORE AVENUE

 

 

 

RIVERDALE

 

MD

 

20737-1905

 

PRINCE GEORGE’S

 

301  -  699-5004

 

BR6061509

 

7:17 AM

 

4986

 

04986

 

106 SOUTH COLUMBIA STREET

 

 

 

UNION CITY

 

IN

 

47390-1434

 

RANDOLPH

 

765  -  964-6000

 

BR6107634

 

1:15 AM

 

4987

 

04987

 

5036 FERRELL PARKWAY

 

 

 

VIRGINIA BEACH

 

VA

 

23464-3981

 

VIRGINIA BEACH CITY

 

757  -  495-3088

 

BR6014536

 

7:50 AM

 

4988

 

04988

 

9920 BUSTLETON AVENUE

 

 

 

PHILADELPHIA

 

PA

 

19115-2149

 

PHILADELPHIA

 

215  -  464-1177

 

BR5727500

 

12:10 PM

 

4990

 

04990

 

2 KIRBY AVENUE

 

 

 

MOUNTAIN TOP

 

PA

 

18707-1213

 

LUZERNE

 

570  -  403-1132

 

BR6122802

 

1:00 PM

 

4991

 

04991

 

109-07 101ST AVENUE

 

 

 

JAMAICA

 

NY

 

11419-1029

 

QUEENS

 

718  -  441-9311

 

BR6637308

 

12:10 PM

 

4992

 

04992

 

58-01 QUEENS BOULEVARD

 

 

 

WOODSIDE

 

NY

 

11377-7752

 

QUEENS

 

718  -  779-6431

 

BR6128400

 

12:35 PM

 

4993

 

04993

 

46 ALLENSTOWN ROAD

 

 

 

ALLENSTOWN

 

NH

 

03275-1809

 

MERRIMACK

 

603  -  485-5935

 

BR5678252

 

11:45 AM

 

4995

 

04995

 

173 DANBURY ROAD

 

 

 

NEW MILFORD

 

CT

 

06776-4309

 

LITCHFIELD

 

860  -  354-6313

 

BR6266440

 

7:46 AM

 

 

--------------------------------------------------------------------------------


 

4998

 

04998

 

87 MAIN STREET

 

 

 

MASSENA

 

NY

 

13662-1913

 

ST. LAWRENCE

 

315  -  769-3484

 

BR5815470

 

1:00 PM

 

5171

 

05171

 

AUBURN NORTH SHOPPING CENTER

 

1231 AUBURN WAY NORTH

 

AUBURN

 

WA

 

98002-4148

 

KING

 

253  -  939-5355

 

BT5164621

 

11:54 AM

 

5172

 

05172

 

1509 AUBURN WAY SOUTH

 

 

 

AUBURN

 

WA

 

98002-6797

 

KING

 

253  -  939-1939

 

BT5164633

 

11:31 AM

 

5175

 

05175

 

32015 PACIFIC HWY. SOUTH

 

 

 

FEDERAL WAY

 

WA

 

98003-6001

 

KING

 

253  -  945-6011

 

BT5164669

 

9:48 AM

 

5176

 

05176

 

120 106TH AVENUE NE

 

 

 

BELLEVUE

 

WA

 

98004-5910

 

KING

 

425  -  454-6513

 

BT5164671

 

11:37 AM

 

5178

 

05178

 

3905 FACTORIA MALL SE

 

 

 

BELLEVUE

 

WA

 

98006-1264

 

KING

 

425  -  644-2925

 

BT5164708

 

10:39 AM

 

5179

 

05179

 

EASTGATE PLAZA

 

15100 S.E. 38TH STREET

 

BELLEVUE

 

WA

 

98006-1763

 

KING

 

425  -  746-4028

 

BT5164722

 

10:40 AM

 

5180

 

05180

 

“19107 BOTHELL WAY, N.E.”

 

 

 

BOTHELL

 

WA

 

98011-2938

 

KING

 

425  -  489-1814

 

BT5164746

 

10:05 AM

 

5181

 

05181

 

16222 BOTHELL-EVERETT HIGHWAY

 

 

 

MILL CREEK

 

WA

 

98012-1520

 

SNOHOMISH

 

425  -  741-8649

 

BT5164758

 

8:15 AM

 

5183

 

05183

 

22515 HIGHWAY 99

 

 

 

EDMONDS

 

WA

 

98020-5841

 

SNOHOMISH

 

425  -  670-2667

 

BT5164784

 

11:53 AM

 

5184

 

05184

 

CANYON PARK SHOPPING CENTER

 

“22631 BOTHELL WAY, S.E.”

 

BOTHELL

 

WA

 

98021-8498

 

KING

 

425  -  481-8667

 

BT5164796

 

9:56 AM

 

5185

 

05185

 

232 ROOSEVELT AVENUE

 

 

 

ENUMCLAW

 

WA

 

98022-2989

 

KING

 

360  -  825-2558

 

BT5164823

 

8:46 AM

 

5186

 

05186

 

TWIN LAKES

 

2131 S.W. 336TH STREET

 

FEDERAL WAY

 

WA

 

98023-2898

 

KING

 

253  -  952-2803

 

BT5164835

 

9:12 AM

 

5187

 

05187

 

1065 N.W. GILMAN BLVD.

 

 

 

ISSAQUAH

 

WA

 

98027-5304

 

KING

 

425  -  392-2865

 

BT5164859

 

11:05 AM

 

5188

 

05188

 

PINE LAKE VILLAGE S/C

 

3066 ISSAQUAH PINE LAKE RD SE

 

SAMMAMISH

 

WA

 

98075-7253

 

KING

 

425  -  391-1582

 

BT5164974

 

11:48 AM

 

5189

 

05189

 

PANTHER LAKE

 

“20518 108TH AVE.,SE”

 

KENT

 

WA

 

98031-1542

 

KING

 

253  -  854-2999

 

BT5164986

 

1:22 PM

 

5190

 

05190

 

OLD ORCHARD SHOPPING CENTER

 

“24044 104TH AVE., S.E.”

 

KENT

 

WA

 

98031-4976

 

KING

 

253  -  854-5343

 

BT5164998

 

1:49 PM

 

5191

 

05191

 

WOODMONT PLACE S/C

 

“26200 PACIFIC HWY.,SOUTH”

 

KENT

 

WA

 

98032-6934

 

KING

 

253  -  941-4660

 

BT5165003

 

10:56 AM

 

5192

 

05192

 

TOTEM LAKE MALL

 

12530 TOTEM LAKE BOULEVARD

 

KIRKLAND

 

WA

 

98034-7205

 

KING

 

425  -  821-1500

 

BT5165015

 

10:38 AM

 

5193

 

05193

 

9820 N.E. 132ND ST.

 

 

 

KIRKLAND

 

WA

 

98034-1927

 

KING

 

425  -  823-4466

 

BT5165039

 

10:27 AM

 

5194

 

05194

 

VAUGHN CENTER

 

“7500-A 196TH ST.,SW”

 

LYNNWOOD

 

WA

 

98036-5090

 

SNOHOMISH

 

425  -  774-6669

 

BT5165041

 

10:47 AM

 

5196

 

05196

 

ALDERWOOD PLAZA S/C

 

“18600-B 33RD AVENUE,WEST”

 

LYNNWOOD

 

WA

 

98037-4715

 

SNOHOMISH

 

425  -  771-9427

 

BT5165065

 

9:15 AM

 

5197

 

05197

 

MERCER ISLAND S/C

 

“3023 78TH AVENUE, SE”

 

MERCER ISLAND

 

WA

 

98040-2894

 

KING

 

206  -  236-0776

 

BT5165089

 

10:58 AM

 

5198

 

05198

 

COVINGTON SQUARE

 

“17051 S.E. 272ND ST., #24”

 

KENT

 

WA

 

98042-4903

 

KING

 

253  -  630-9880

 

BT5165091

 

9:03 AM

 

5199

 

05199

 

BEAR CREEK VILLAGE

 

“17220 REDMOND WAY, N.E.”

 

REDMOND

 

WA

 

98052-4403

 

KING

 

425  -  883-1516

 

BT5165116

 

9:29 AM

 

5200

 

05200

 

14880 N.E. 24TH ST.

 

 

 

REDMOND

 

WA

 

98052-5593

 

KING

 

425  -  883-0900

 

BT5165128

 

10:03 AM

 

5201

 

05201

 

RENTON VILLAGE S/C

 

“601 SOUTH GRADY WAY,STE.P”

 

RENTON

 

WA

 

98055-3229

 

KING

 

425  -  226-4390

 

BT5165130

 

12:15 PM

 

5202

 

05202

 

4613 N.E. SUNSET BLVD.

 

 

 

RENTON

 

WA

 

98056-4005

 

KING

 

425  -  271-1340

 

BT5165142

 

9:35 AM

 

5203

 

05203

 

3116 NE SUNSET BOULEVARD

 

 

 

RENTON

 

WA

 

98056-3337

 

KING

 

425  -  793-0787

 

BT5165154

 

10:22 AM

 

5204

 

05204

 

“3202 132ND STREET, S.E.”

 

 

 

BOTHELL

 

WA

 

98012-5624

 

SNOHOMISH

 

425  -  379-7105

 

BT5577195

 

8:15 AM

 

5205

 

05205

 

WOODINVILLE PLAZA

 

14035 NE WOODINVILLE-DUVALL

 

WOODINVILLE

 

WA

 

98072-8504

 

KING

 

425  -  485-6468

 

BT5165166

 

11:03 AM

 

5206

 

05206

 

319 PIKE STREET

 

 

 

SEATTLE

 

WA

 

98101-2203

 

KING

 

206  -  223-0512

 

BT5165178

 

8:28 AM

 

5207

 

05207

 

201 BROADWAY EAST

 

 

 

SEATTLE

 

WA

 

98102-5723

 

KING

 

206  -  324-7111

 

BT5165180

 

9:57 AM

 

5210

 

05210

 

802 THIRD AVENUE

 

 

 

SEATTLE

 

WA

 

98104-1602

 

KING

 

206  -  623-0577

 

BT5165217

 

8:18 AM

 

 

--------------------------------------------------------------------------------


 

5212

 

05212

 

1300 MADISON STREET

 

 

 

SEATTLE

 

WA

 

98104-1315

 

KING

 

206  -  322-9316

 

BT5165229

 

9:11 AM

 

5213

 

05213

 

“4535 UNIVERSITY WAY, N.E.”

 

 

 

SEATTLE

 

WA

 

98105-4510

 

KING

 

206  -  632-3975

 

BT5165231

 

12:13 PM

 

5215

 

05215

 

WINSLOW VILLAGE S/C

 

301 HIGH SCHOOL ROAD NE

 

BAINBRIDGE ISLAND

 

WA

 

98110-1608

 

KITSAP

 

206  -  842-4065

 

BT5165255

 

12:02 PM

 

5216

 

05216

 

“8500 35TH AVENUE, N.E.”

 

 

 

SEATTLE

 

WA

 

98115-3606

 

KING

 

206  -  527-8373

 

BT5165267

 

12:38 PM

 

5217

 

05217

 

9000 RAINIER AVENUE SOUTH

 

 

 

SEATTLE

 

WA

 

98118-5025

 

KING

 

206  -  760-1076

 

BT5165279

 

11:29 AM

 

5218

 

05218

 

2603 THIRD AVENUE

 

 

 

SEATTLE

 

WA

 

98121-1280

 

KING

 

206  -  441-8790

 

BT5165281

 

9:56 AM

 

5219

 

05219

 

401 NE NORTHGATE WAY SPC 840

 

 

 

SEATTLE

 

WA

 

98125-7312

 

KING

 

206  -  363-7318

 

BT5165293

 

9:21 AM

 

5220

 

05220

 

WESTWOOD TOWN CENTER

 

“2600 SW BARTON STREET, STE. D

 

SEATTLE

 

WA

 

98126-3948

 

KING

 

206  -  938-4253

 

BT5165306

 

1:09 PM

 

5222

 

05222

 

“13201 AURORA AVE., N.”

 

 

 

SEATTLE

 

WA

 

98133-7508

 

KING

 

206  -  364-7676

 

BT5165320

 

2:26 PM

 

5223

 

05223

 

“5217 CALIFORNIA AVE., S.W.”

 

 

 

SEATTLE

 

WA

 

98136-1209

 

KING

 

206  -  937-2191

 

BT5165332

 

12:10 PM

 

5224

 

05224

 

RAINIER PLAZA

 

“2707 RAINIER AVE.,SOUTH”

 

SEATTLE

 

WA

 

98144-5332

 

KING

 

206  -  721-5018

 

BT5165344

 

10:24 AM

 

5225

 

05225

 

LAKE FOREST PARK TOWNE CENTER

 

“17171 BOTHELL WAY, NE, STE.15

 

LAKE FOREST PARK

 

WA

 

98155-5534

 

KING

 

206  -  363-6364

 

BT5165356

 

12:44 PM

 

5227

 

05227

 

110 SW 148TH STREET

 

 

 

BURIEN

 

WA

 

98166-1924

 

KING

 

206  -  835-0166

 

BT5165370

 

12:41 PM

 

5228

 

05228

 

655 NW RICHMOND BEACH ROAD

 

 

 

SHORELINE

 

WA

 

98177-3121

 

KING

 

206  -  542-9688

 

BT5165522

 

8:25 AM

 

5229

 

05229

 

COLLEGE PLAZA

 

1001 NORTH BROADWAY

 

EVERETT

 

WA

 

98201-1490

 

SNOHOMISH

 

425  -  258-4542

 

BT5165534

 

1:45 PM

 

5230

 

05230

 

EVERGREEN PLAZA

 

4920-A EVERGREEN WAY

 

EVERETT

 

WA

 

98203-2827

 

SNOHOMISH

 

425  -  252-4109

 

BT5165546

 

2:00 PM

 

5231

 

05231

 

SOUTHPOINT PLAZA

 

10103 EVERGREEN WAY

 

EVERETT

 

WA

 

98204-3860

 

SNOHOMISH

 

425  -  347-2180

 

BT5165558

 

8:00 AM

 

5232

 

05232

 

LAKE STEVENS MARKETPLACE

 

“303 91ST AVENUE, NE”

 

EVERETT

 

WA

 

98205-1529

 

SNOHOMISH

 

425  -  335-4513

 

BT5165560

 

1:30 PM

 

5234

 

05234

 

1517 COMMERCIAL AVE.

 

 

 

ANACORTES

 

WA

 

98221-2234

 

SKAGIT

 

360  -  293-2119

 

BT5165584

 

10:45 AM

 

5235

 

05235

 

17226 SMOKEY POINT BOULEVARD

 

 

 

ARLINGTON

 

WA

 

98223-8718

 

SNOHOMISH

 

360  -  657-4410

 

BT5165596

 

10:00 AM

 

5236

 

05236

 

1400 CORNWALL AVENUE

 

 

 

BELLINGHAM

 

WA

 

98225-4520

 

WHATCOM

 

360  -  733-1980

 

BT5165609

 

8:22 AM

 

5237

 

05237

 

3227 NORTHWEST AVENUE

 

 

 

BELLINGHAM

 

WA

 

98225-1317

 

WHATCOM

 

360  -  647-2175

 

BT5165611

 

9:33 AM

 

5238

 

05238

 

SEHOME VILLAGE

 

220 36TH STREET

 

BELLINGHAM

 

WA

 

98225-6540

 

WHATCOM

 

360  -  734-8254

 

BT5165623

 

8:07 AM

 

5239

 

05239

 

SUNSET SQUARE

 

“1225 EAST SUNSET DR., STE.110

 

BELLINGHAM

 

WA

 

98226-3554

 

WHATCOM

 

360  -  671-5041

 

BT5165635

 

10:11 AM

 

5240

 

05240

 

MERIDIAN VILLAGE

 

3922 GUIDE-MERIDIAN AVENUE

 

BELLINGHAM

 

WA

 

98226-5519

 

WHATCOM

 

360  -  676-8570

 

BT5165647

 

10:59 AM

 

5241

 

05241

 

BLAINE MARKETPLACE

 

“1733  H  STREET, STE.500”

 

BLAINE

 

WA

 

98230-0404

 

WHATCOM

 

360  -  332-1616

 

BT5165659

 

2:14 PM

 

5242

 

05242

 

8156 GUIDE MERIDIAN RD.

 

 

 

LYNDEN

 

WA

 

98264-9421

 

WHATCOM

 

360  -  354-4284

 

BT5165661

 

2:11 PM

 

5243

 

05243

 

251 MARYSVILLE MALL

 

 

 

MARYSVILLE

 

WA

 

98270-5501

 

SNOHOMISH

 

360  -  659-0492

 

BT5165685

 

11:30 AM

 

5244

 

05244

 

18906 STATE ROUTE 2

 

 

 

MONROE

 

WA

 

98272-1415

 

SNOHOMISH

 

360  -  794-0943

 

BT5165697

 

10:47 AM

 

5245

 

05245

 

SKAGIT VALLEY MALL

 

242 EAST COLLEGE WAY

 

MT. VERNON

 

WA

 

98273-5432

 

SKAGIT

 

360  -  424-7958

 

BT5165700

 

12:30 PM

 

5246

 

05246

 

HARBOUR POINTE SHOPPING CENTER

 

11700 MUKILTEO SPEEDWAY # 500

 

MUKILTEO

 

WA

 

98275-5435

 

SNOHOMISH

 

425  -  514-0620

 

BT5165712

 

9:37 AM

 

5247

 

05247

 

ISLAND PLAZA S/C

 

31645 STATE ROUTE 20

 

OAK HARBOR

 

WA

 

98277-3173

 

ISLAND

 

360  -  679-3522

 

BT5165724

 

10:00 AM

 

5248

 

05248

 

506 CROSSROADS SQUARE

 

 

 

SEDRO WOOLLEY

 

WA

 

98284-1055

 

SKAGIT

 

360  -  856-2153

 

BT5165736

 

9:10 AM

 

5249

 

05249

 

205 PINE STREET

 

 

 

SNOHOMISH

 

WA

 

98290-9002

 

SNOHOMISH

 

360  -  563-0223

 

BT5165748

 

11:23 AM

 

5250

 

05250

 

PO BOX 1679

 

26817 88TH AVENUE NW

 

STANWOOD

 

WA

 

98292-1679

 

SNOHOMISH

 

360  -  629-9519

 

BT5165762

 

10:34 AM

 

 

--------------------------------------------------------------------------------


 

5253

 

05253

 

4220 WHEATON WAY

 

 

 

BREMERTON

 

WA

 

98310-3604

 

KITSAP

 

360  -  479-3450

 

BT5165786

 

8:43 AM

 

5254

 

05254

 

OYSTER BAY PLAZA

 

4205 KITSAP WAY

 

BREMERTON

 

WA

 

98312-2498

 

KITSAP

 

360  -  479-2415

 

BT5165798

 

9:31 AM

 

5255

 

05255

 

HARBOR PLAZA

 

“4818 POINT FOSDICK DR.,NW”

 

GIG HARBOR

 

WA

 

98335-1711

 

PIERCE

 

253  -  851-6939

 

BT5165801

 

11:26 AM

 

5256

 

05256

 

900 EAST MERIDIAN

 

 

 

MILTON

 

WA

 

98354-7001

 

PIERCE

 

253  -  952-2680

 

BT5165813

 

9:50 AM

 

5257

 

05257

 

621 SOUTH LINCOLN ST.

 

 

 

PORT ANGELES

 

WA

 

98362-6111

 

CLALLAM

 

360  -  452-9784

 

BT5165837

 

4:13 AM

 

5258

 

05258

 

110 PORT ANGELES PLAZA

 

 

 

PORT ANGELES

 

WA

 

98362-4935

 

CLALLAM

 

360  -  457-3456

 

BT5165849

 

4:15 AM

 

5260

 

05260

 

“3282 BETHEL ROAD, SE”

 

 

 

PORT ORCHARD

 

WA

 

98366-5636

 

KITSAP

 

360  -  876-0969

 

BT5165875

 

10:18 AM

 

5261

 

05261

 

POULSBO VILLAGE

 

“19475 7TH AVENUE, NE”

 

POULSBO

 

WA

 

98370-7527

 

KITSAP

 

360  -  697-2209

 

BT5165887

 

11:27 AM

 

5262

 

05262

 

VALLEY PLAZA

 

1323 EAST MAIN AVENUE

 

PUYALLUP

 

WA

 

98372-3136

 

PIERCE

 

253  -  848-3564

 

BT5165902

 

10:15 AM

 

5263

 

05263

 

WILLOWS SHOPPING CENTER

 

“3717 MERIDIAN STREET, SOUTH”

 

PUYALLUP

 

WA

 

98373-3715

 

PIERCE

 

253  -  848-1544

 

BT5165926

 

11:00 AM

 

5264

 

05264

 

11220 CANYON ROAD EAST

 

 

 

PUYALLUP

 

WA

 

98373-4354

 

PIERCE

 

253  -  537-3071

 

BT5159353

 

12:30 PM

 

5265

 

05265

 

WASHINGTON PLAZA

 

“680 WEST WASHINGTON ST., #C”

 

SEQUIM

 

WA

 

98382-3264

 

CLALLAM

 

360  -  681-0129

 

BT5159365

 

10:06 AM

 

5266

 

05266

 

SILVERDALE PLAZA

 

2860 NW BUCKLIN HILL ROAD

 

SILVERDALE

 

WA

 

98383-9110

 

KITSAP

 

360  -  692-3410

 

BT5159377

 

10:17 AM

 

5267

 

05267

 

21302 STATE ROUTE 410 EAST

 

 

 

BONNEY LAKE

 

WA

 

98390-8468

 

PIERCE

 

253  -  862-2822

 

BT5159389

 

9:27 AM

 

5269

 

05269

 

1912 NORTH PEARL STREET

 

 

 

TACOMA

 

WA

 

98406-2457

 

PIERCE

 

253  -  879-0140

 

BT5159416

 

12:30 PM

 

5271

 

05271

 

7041 PACIFIC AVENUE

 

 

 

TACOMA

 

WA

 

98408-7220

 

PIERCE

 

253  -  474-0115

 

BT5159430

 

2:18 PM

 

5272

 

05272

 

TACOMA MALL

 

“4502 S. STEELE ST., #476”

 

TACOMA

 

WA

 

98409-7242

 

PIERCE

 

253  -  474-8355

 

BT5159442

 

1:54 PM

 

5274

 

05274

 

SPANAWAY VILLAGE S/C

 

15801 PACIFIC AVENUE

 

TACOMA

 

WA

 

98444-6904

 

PIERCE

 

253  -  531-7427

 

BT5159480

 

1:19 PM

 

5275

 

05275

 

GREEN FIRS VILLAGE

 

3840 BRIDGEPORT WAY WEST

 

TACOMA

 

WA

 

98466-4416

 

PIERCE

 

253  -  564-2255

 

BT5159478

 

11:44 AM

 

5276

 

05276

 

1850 SOUTH MILDRED STREET

 

 

 

TACOMA

 

WA

 

98465-1608

 

PIERCE

 

253  -  460-9599

 

BT5159492

 

11:25 AM

 

5277

 

05277

 

5700 100TH STREET SW STE 100

 

 

 

LAKEWOOD

 

WA

 

98499-2708

 

PIERCE

 

253  -  588-3666

 

B95713828

 

9:46 AM

 

5278

 

05278

 

CAPITAL VILLAGE

 

“400 COOPER POINT RD.,SW”

 

OLYMPIA

 

WA

 

98502-8705

 

THURSTON

 

360  -  754-8014

 

BT5159505

 

11:04 AM

 

5279

 

05279

 

691 SLEATER KINNEY ROAD SE

 

 

 

LACEY

 

WA

 

98503-1007

 

THURSTON

 

360  -  491-4111

 

BT5159517

 

10:49 AM

 

5280

 

05280

 

8230 MARTIN WAY EAST

 

 

 

LACEY

 

WA

 

98516-5726

 

THURSTON

 

360  -  456-0444

 

BT5159529

 

9:13 AM

 

5281

 

05281

 

“4776 WHITMAN LANE, S.E.”

 

 

 

LACEY

 

WA

 

98513-2246

 

THURSTON

 

360  -  412-5962

 

BT5422061

 

11:24 AM

 

5282

 

05282

 

301 EAST WISHKAH STREET

 

 

 

ABERDEEN

 

WA

 

98520-6514

 

GRAYS HARBOR

 

360  -  533-6320

 

BT5159531

 

9:12 AM

 

5283

 

05283

 

310 N. MYRTLE STREET

 

 

 

ABERDEEN

 

WA

 

98520-4416

 

GRAYS HARBOR

 

360  -  533-5531

 

BT5159543

 

9:55 AM

 

5284

 

05284

 

1200 HARRISON AVENUE

 

 

 

CENTRALIA

 

WA

 

98531-1853

 

LEWIS

 

360  -  807-2014

 

BT5159555

 

10:07 AM

 

5285

 

05285

 

LEWIS COUNTY MALL

 

181 NE HAMPE WAY

 

CHEHALIS

 

WA

 

98532-2492

 

LEWIS

 

360  -  748-0079

 

BT5159567

 

10:16 AM

 

5286

 

05286

 

909 EAST YELM AVENUE

 

 

 

YELM

 

WA

 

98597-9425

 

THURSTON

 

360  -  458-9011

 

BT5159579

 

9:01 AM

 

5287

 

05287

 

RIVERWAY PLAZA

 

230 KELSO DRIVE

 

KELSO

 

WA

 

98626-3112

 

COWLITZ

 

360  -  577-2693

 

BT5159581

 

1:00 PM

 

5288

 

05288

 

364 TRIANGLE SHOPPING CENTER

 

 

 

LONGVIEW

 

WA

 

98632-4651

 

COWLITZ

 

360  -  423-4833

 

BT5159593

 

1:00 PM

 

5289

 

05289

 

11505-C NE 4TH PLAIN

 

 

 

VANCOUVER

 

WA

 

98662-5593

 

CLARK

 

360  -  254-3108

 

BT5159606

 

10:38 AM

 

5291

 

05291

 

13511 SE THIRD WAY

 

 

 

VANCOUVER

 

WA

 

98684-6990

 

CLARK

 

360  -  885-0839

 

BT5728576

 

11:51 AM

 

5292

 

05292

 

VALLEY NORTH SHOPPING CENTER

 

1300 NORTH MILLER AVENUE

 

WENATCHEE

 

WA

 

98801-1599

 

CHELAN

 

509  -  663-7805

 

BT5159620

 

9:35 AM

 

 

--------------------------------------------------------------------------------

 

5293

 

05293

 

500 SOUTH PIONEER WAY

 

 

 

MOSES LAKE

 

WA

 

98837-1812

 

GRANT

 

509  -  765-1219

 

BT5159632

 

9:13 AM

 

5295

 

05295

 

606 OMACHE DRIVE

 

“ROUTE 2, BOX 2101”

 

OMAK

 

WA

 

98841-9802

 

OKANOGAN

 

509  -  826-2806

 

BT5159098

 

12:48 PM

 

5296

 

05296

 

2204-B W. NOB HILL BLVD.

 

 

 

YAKIMA

 

WA

 

98902-6200

 

YAKIMA

 

509  -  453-4414

 

BT5159101

 

9:39 AM

 

5297

 

05297

 

2519 MAIN STREET

 

 

 

UNION GAP

 

WA

 

98903-1605

 

YAKIMA

 

509  -  453-3603

 

BT5159113

 

12:17 PM

 

5298

 

05298

 

5606 SUMMIT VIEW AVE.

 

 

 

YAKIMA

 

WA

 

98908-3038

 

YAKIMA

 

509  -  965-2037

 

BT5159125

 

10:14 AM

 

5299

 

05299

 

700 SOUTH MAIN STREET

 

 

 

ELLENSBURG

 

WA

 

98926-3677

 

KITTITAS

 

509  -  925-4232

 

BT5159137

 

10:05 AM

 

5300

 

05300

 

MID VALLEY MALL

 

“2010 YAKIMA VALLEY HWY.,STE.C

 

SUNNYSIDE

 

WA

 

98944-1257

 

YAKIMA

 

509  -  839-2711

 

BT5159149

 

1:22 PM

 

5301

 

05301

 

WHEATLAND SHOPPING CENTER

 

1630 SOUTH GRAND AVENUE

 

PULLMAN

 

WA

 

99163-4906

 

WHATCOM

 

509  -  334-7222

 

BT5159151

 

9:00 AM

 

5302

 

05302

 

112 NORTH HOWARD ST.  #115

 

 

 

SPOKANE

 

WA

 

99201-0516

 

SPOKANE

 

509  -  838-1851

 

BT5159163

 

8:42 AM

 

5303

 

05303

 

MANITO SHOPPING CENTER

 

810 EAST 29TH AVENUE

 

SPOKANE

 

WA

 

99203-3219

 

SPOKANE

 

509  -  838-3508

 

BT5159175

 

10:40 AM

 

5304

 

05304

 

2215A WEST WELLESLEY AVENUE

 

 

 

SPOKANE

 

WA

 

99205-5001

 

SPOKANE

 

509  -  328-7887

 

BT5159187

 

9:59 AM

 

5305

 

05305

 

OPPORTUNITY SHOPPING CENTER

 

12115 EAST SPRAGUE AVENUE

 

SPOKANE

 

WA

 

99206-5146

 

SPOKANE

 

509  -  924-4922

 

BT5159199

 

10:26 AM

 

5307

 

05307

 

FRANKLIN PARK MALL

 

5520 NORTH DIVISION STREET

 

SPOKANE

 

WA

 

99208-1211

 

SPOKANE

 

509  -  489-6010

 

BT5159214

 

8:20 AM

 

5308

 

05308

 

9120 NORTH DIVISION STREET

 

 

 

SPOKANE

 

WA

 

99218-1202

 

SPOKANE

 

509  -  464-4480

 

BT5159226

 

12:03 PM

 

5309

 

05309

 

ARGONNE MISSION CENTER

 

1443 NORTH ARGONNE ROAD

 

SPOKANE

 

WA

 

99212-2555

 

SPOKANE

 

509  -  928-9121

 

BT5159238

 

10:50 AM

 

5311

 

05311

 

WANDERMERE MALL

 

12420 NORTH DIVISION STREET

 

SPOKANE

 

WA

 

99218-1930

 

SPOKANE

 

509  -  466-1946

 

BT5159252

 

12:12 PM

 

5312

 

05312

 

LINCOLN HEIGHTS S/C

 

2929 EAST 29TH AVENUE

 

SPOKANE

 

WA

 

99223-4811

 

SPOKANE

 

509  -  535-9056

 

BT5159264

 

11:23 AM

 

5313

 

05313

 

SOUTHGATE CENTER

 

4514 SOUTH REGAL STREET

 

SPOKANE

 

WA

 

99223-7937

 

SPOKANE

 

509  -  448-9063

 

BT5159276

 

11:08 AM

 

5314

 

05314

 

1308 NORTH 20TH AVENUE

 

 

 

PASCO

 

WA

 

99301-4054

 

FRANKLIN

 

509  -  545-9581

 

BT5159288

 

7:08 AM

 

5315

 

05315

 

215 NORTH 4TH AVENUE

 

 

 

PASCO

 

WA

 

99301-5396

 

FRANKLIN

 

509  -  547-2231

 

BT5159290

 

7:55 AM

 

5316

 

05316

 

845 COLUMBIA CENTER

 

 

 

KENNEWICK

 

WA

 

99336-1169

 

BENTON

 

509  -  783-3413

 

BT5159303

 

10:01 AM

 

5317

 

05317

 

HIGHLANDS CENTER

 

101 NORTH ELY STREET

 

KENNEWICK

 

WA

 

99336-2991

 

BENTON

 

509  -  783-1438

 

BT5159315

 

8:50 AM

 

5318

 

05318

 

1549 GEORGE WASHINGTON WAY

 

 

 

RICHLAND

 

WA

 

99352-2602

 

BENTON

 

509  -  946-5770

 

BT5159327

 

11:00 AM

 

5319

 

05319

 

1268 LEE BOULEVARD

 

 

 

RICHLAND

 

WA

 

99352-4283

 

BENTON

 

509  -  946-4684

 

BT5159339

 

11:24 AM

 

5320

 

05320

 

2028 EAST ISAACS AVENUE

 

 

 

WALLA WALLA

 

WA

 

99362-2214

 

WALLA WALLA

 

509  -  529-1917

 

BT5159341

 

9:14 AM

 

5321

 

05321

 

ALOHA MARKET CENTER

 

20225 SW TUALATIN VALLEY HWY.

 

ALOHA

 

OR

 

97006-2398

 

WASHINGTON

 

503  -  649-1576

 

BT5193735

 

11:32 AM

 

5322

 

05322

 

12575 SW WALKER ROAD

 

 

 

BEAVERTON

 

OR

 

97005-1306

 

WASHINGTON

 

503  -  646-2423

 

BT5193747

 

7:24 AM

 

5323

 

05323

 

14625 S.W. ALLEN BOULEVARD

 

 

 

BEAVERTON

 

OR

 

97007-3600

 

WASHINGTON

 

503  -  643-2724

 

BT5193761

 

12:01 PM

 

5325

 

05325

 

CANBY SQUARE

 

1025 S.W. 1ST AVENUE

 

CANBY

 

OR

 

97013-3827

 

CLACKAMAS

 

503  -  266-6381

 

BT5193785

 

8:31 AM

 

5326

 

05326

 

SUNNYSIDE MARKETPLACE

 

12002 SE SUNNYSIDE ROAD

 

CLACKAMAS

 

OR

 

97015-8397

 

CLACKAMAS

 

503  -  698-8446

 

BT5193800

 

9:01 AM

 

5327

 

05327

 

HOOD SHOPPING CENTER

 

1555 N.E. DIVISION STREET

 

GRESHAM

 

OR

 

97030-4271

 

MULTNOMAH

 

503  -  666-9476

 

BT5193812

 

10:32 AM

 

5328

 

05328

 

CASCADE COMMONS S/C

 

2049 WEST CASCADE AVENUE

 

HOOD RIVER

 

OR

 

97031-1069

 

HOOD RIVER

 

541  -  387-2428

 

BT5193824

 

1:00 PM

 

 

--------------------------------------------------------------------------------


 

5329

 

05329

 

90  B  AVENUE

 

 

 

LAKE OSWEGO

 

OR

 

97034-3131

 

CLACKAMAS

 

503  -  697-0990

 

BT5193850

 

2:04 PM

 

5331

 

05331

 

16303 BRYANT ROAD

 

 

 

LAKE OSWEGO

 

OR

 

97035-4307

 

CLACKAMAS

 

503  -  636-5697

 

BT5193975

 

7:37 AM

 

5332

 

05332

 

22 OREGON CITY S/C

 

1900 MCLOUGHLIN BLVD.

 

OREGON CITY

 

OR

 

97045-1087

 

CLACKAMAS

 

503  -  656-1020

 

BT5193987

 

9:55 AM

 

5333

 

05333

 

785 S.COLUMBIA RIVER HWY.

 

 

 

ST. HELENS

 

OR

 

97051-2996

 

COLUMBIA

 

503  -  397-6787

 

BT5193999

 

1:00 PM

 

5334

 

05334

 

CASCADE SQUARE

 

1400 WEST 6TH STREET

 

THE DALLES

 

OR

 

97058-3594

 

WASCO

 

541  -  298-5680

 

BT5194004

 

1:00 PM

 

5335

 

05335

 

WILSONVILLE TOWN CENTER

 

8235 SW WILSONVILLE ROAD

 

WILSONVILLE

 

OR

 

97070-7716

 

CLACKAMAS

 

503  -  682-2701

 

BT5194016

 

7:58 AM

 

5338

 

05338

 

SUNSET ESPLANDE

 

2425 SE TUALATIN VALLEY HWY.

 

HILLSBORO

 

OR

 

97123-7977

 

WASHINGTON

 

503  -  693-1009

 

BT5194030

 

11:13 AM

 

5339

 

05339

 

TANASBOURNE VILLAGE

 

2021 NW 185TH AVENUE

 

HILLSBORO

 

OR

 

97124-7073

 

WASHINGTON

 

503  -  645-7704

 

BT5194042

 

6:35 AM

 

5340

 

05340

 

MCMINNVILLE TOWN CENTER

 

1201 N.US HIGHWAY 99W

 

MCMINNVILLE

 

OR

 

97128-2793

 

YAMHILL

 

503  -  472-2133

 

BT5194054

 

10:42 AM

 

5341

 

05341

 

SPRINGBROOK PLAZA

 

1150 N.SPRINGBROOK ROAD

 

NEWBERG

 

OR

 

97132-2098

 

YAMHILL

 

503  -  538-7402

 

BT5193317

 

11:44 AM

 

5342

 

05342

 

313 SOUTH ROOSEVELT DRIVE

 

 

 

SEASIDE

 

OR

 

97138-6743

 

CLATSOP

 

503  -  738-8422

 

BT5193343

 

1:00 PM

 

5343

 

05343

 

YOUNG’S BAY PLAZA

 

145 SOUTH HIGHWAY 101

 

WARRENTON

 

OR

 

97146-9314

 

CLATSOP

 

503  -  861-1611

 

BT5193367

 

1:00 PM

 

5345

 

05345

 

622 SW ALDER STREET

 

 

 

PORTLAND

 

OR

 

97205-3616

 

MULTNOMAH

 

503  -  226-6791

 

BT5193406

 

8:19 AM

 

5346

 

05346

 

HOLLYWOOD MARKET SQUARE

 

1814 NE 41ST AVENUE

 

PORTLAND

 

OR

 

97212-5332

 

MULTNOMAH

 

503  -  249-7627

 

BT5193420

 

9:55 AM

 

5347

 

05347

 

2440 SE 39TH AVENUE

 

 

 

PORTLAND

 

OR

 

97214-5920

 

MULTNOMAH

 

503  -  234-9408

 

BT5193456

 

11:22 AM

 

5350

 

05350

 

4346 NE CULLY BOULEVARD

 

 

 

PORTLAND

 

OR

 

97218-2206

 

MULTNOMAH

 

503  -  288-0836

 

BT5193519

 

10:31 AM

 

5351

 

05351

 

5431 SW BEAVERTON HILLSDALE

 

 

 

PORTLAND

 

OR

 

97221-1998

 

MULTNOMAH

 

503  -  245-7231

 

BT5193533

 

1:10 PM

 

5352

 

05352

 

MILWAUKIE MARKETPLACE

 

10860 S.E. OAK STREET

 

MILWAUKIE

 

OR

 

97222-6694

 

CLACKAMAS

 

503  -  652-8058

 

BT5193569

 

10:42 AM

 

5353

 

05353

 

GREENWAY TOWN CENTER

 

12240 SW SCHOLLS FERRY ROAD

 

TIGARD

 

OR

 

97223-3354

 

WASHINGTON

 

503  -  590-7346

 

BT5193571

 

12:45 PM

 

5354

 

05354

 

12080 SW MAIN STREET

 

 

 

TIGARD

 

OR

 

97223-6298

 

MULTNOMAH

 

503  -  620-9322

 

BT5193595

 

1:33 PM

 

5355

 

05355

 

TIGARD TOWN SQUARE

 

“16200 SW PACIFIC HWY.,#E”

 

TIGARD

 

OR

 

97224-3471

 

MULTNOMAH

 

503  -  639-9092

 

BT5193608

 

2:20 PM

 

5356

 

05356

 

PETERKORT SQUARE

 

11190 SW BARNES RD.

 

PORTLAND

 

OR

 

97225-5372

 

MULTNOMAH

 

503  -  526-9121

 

BT5193622

 

8:04 AM

 

5357

 

05357

 

610 NE 181ST AVENUE

 

 

 

PORTLAND

 

OR

 

97230-6704

 

MULTNOMAH

 

503  -  661-6991

 

BT5193658

 

10:41 AM

 

5358

 

05358

 

DIVISION CROSSING

 

16401 SE DIVISION STREET

 

PORTLAND

 

OR

 

97236-1931

 

MULTNOMAH

 

503  -  762-1491

 

BT5193696

 

11:49 AM

 

5359

 

05359

 

DIVISION CENTER

 

11930 SE DIVISION STREET

 

PORTLAND

 

OR

 

97266-1099

 

MULTNOMAH

 

503  -  761-6640

 

BT5193759

 

12:32 PM

 

5360

 

05360

 

681 LANCASTER DRIVE NE

 

 

 

SALEM

 

OR

 

97301-4733

 

MARION

 

503  -  585-7616

 

BT5193773

 

8:50 AM

 

5361

 

05361

 

“435 LIBERTY STREET, N.E.”

 

 

 

SALEM

 

OR

 

97301-3588

 

MARION

 

503  -  362-3654

 

BT5193797

 

7:52 AM

 

5362

 

05362

 

“4500 COMMERCIAL STREET, S.E.”

 

 

 

SALEM

 

OR

 

97302-3918

 

MARION

 

503  -  588-2352

 

BT5168403

 

2:01 PM

 

5364

 

05364

 

KEIZER CREEKSIDE S/C

 

5452 RIVER ROAD NORTH

 

KEIZER

 

OR

 

97303-4429

 

MARION

 

503  -  393-8950

 

BT5191072

 

10:39 AM

 

5365

 

05365

 

ALBANY PLAZA

 

“1235 WAVERLY DRIVE, SE”

 

ALBANY

 

OR

 

97321-6944

 

LINN

 

541  -  928-8668

 

BT5191084

 

10:58 AM

 

5366

 

05366

 

CIRCLE NINE

 

922 NW CIRCLE BOULEVARD

 

CORVALLIS

 

OR

 

97330-1493

 

BENTON

 

541  -  753-2226

 

BT5191096

 

9:09 AM

 

5368

 

05368

 

MILL VALLEY SQUARE

 

178 WEST ELLENDALE AVENUE

 

DALLAS

 

OR

 

97338-1408

 

POLK

 

503  -  623-8334

 

BT5192466

 

9:13 AM

 

5369

 

05369

 

30 EAST OAK STREET

 

 

 

LEBANON

 

OR

 

97355-3222

 

LINN

 

541  -  451-8020

 

BT5192480

 

11:46 AM

 

 

--------------------------------------------------------------------------------


 

5370

 

05370

 

PACIFIC PLAZA

 

2336 NORTH COAST HIGHWAY

 

NEWPORT

 

OR

 

97365-1798

 

LINCOLN

 

541  -  265-8596

 

BT5192492

 

1:00 PM

 

5371

 

05371

 

LINCOLN CITY PLAZA

 

4041 NW LOGAN ROAD

 

LINCOLN CITY

 

OR

 

97367-5054

 

LINCOLN

 

541  -  994-6262

 

BT5192505

 

1:00 PM

 

5372

 

05372

 

SILVERTON SHOPPING PLAZA

 

333 WESTFIELD STREET

 

SILVERTON

 

OR

 

97381-1936

 

MARION

 

503  -  873-2460

 

BT5192517

 

6:44 AM

 

5373

 

05373

 

SHELDON PLAZA

 

1560 COBURG ROAD

 

EUGENE

 

OR

 

97401-4802

 

LANE

 

541  -  484-2681

 

BT5192771

 

9:47 AM

 

5374

 

05374

 

ECHO HOLLOW PLAZA

 

1970 ECHO HOLLOW ROAD

 

EUGENE

 

OR

 

97402-1394

 

LANE

 

541  -  461-0703

 

BT5192783

 

10:53 AM

 

5375

 

05375

 

WILLAMETTE PLAZA

 

57 WEST 29TH AVENUE

 

EUGENE

 

OR

 

97405-3290

 

LANE

 

541  -  342-7648

 

BT5192959

 

9:06 AM

 

5376

 

05376

 

SOUTH COAST CENTER

 

16261 SOUTH HIGHWAY 101

 

HARBOR

 

OR

 

97415-9484

 

JOSEPHINE

 

541  -  469-3121

 

BT5194686

 

11:27 AM

 

5377

 

05377

 

187 SOUTH 2ND STREET

 

 

 

COOS BAY

 

OR

 

97420-1643

 

COOS

 

541  -  267-7240

 

BT5193280

 

1:00 PM

 

5378

 

05378

 

1310 HIGHWAY 101

 

 

 

FLORENCE

 

OR

 

97439-9619

 

LANE

 

541  -  997-2861

 

BT5193305

 

8:54 AM

 

5379

 

05379

 

2040 BROADWAY STREET

 

 

 

NORTH BEND

 

OR

 

97459-2328

 

COOS

 

541  -  756-7531

 

BT5193329

 

1:00 PM

 

5380

 

05380

 

ROSEBURG VALLEY MALL

 

1430 NW GARDEN VALLEY ROAD

 

ROSEBURG

 

OR

 

97470-1766

 

DOUGLAS

 

541  -  673-1750

 

BT5193379

 

1:00 PM

 

5382

 

05382

 

ROSEBURG PLAZA

 

464 SE JACKSON STREET

 

ROSEBURG

 

OR

 

97470-4995

 

DOUGLAS

 

541  -  672-4896

 

BT5193393

 

1:00 PM

 

5383

 

05383

 

MOHAWK MARKETPLACE

 

2130 MARCOLA ROAD

 

SPRINGFIELD

 

OR

 

97477-2592

 

LANE

 

541  -  747-3362

 

BT5193418

 

2:22 PM

 

5384

 

05384

 

981 MEDFORD CENTER

 

 

 

MEDFORD

 

OR

 

97504-6748

 

JACKSON

 

541  -  779-7455

 

BT5193432

 

11:07 AM

 

5385

 

05385

 

TOLMAN CREEK PLAZA

 

2341 ASHLAND STREET

 

ASHLAND

 

OR

 

97520-1407

 

JACKSON

 

541  -  482-7409

 

BT5193444

 

12:10 PM

 

5386

 

05386

 

GRANTS PASS SHOPPING CENTER

 

915 NORTHEAST D STREET

 

GRANTS PASS

 

OR

 

97526-2399

 

JOSEPHINE

 

541  -  479-3358

 

BT5193468

 

10:12 AM

 

5387

 

05387

 

WILLIAMS HIGHWAY PLAZA

 

1642 WILLIAMS HIGHWAY

 

GRANTS PASS

 

OR

 

97527-5660

 

JOSEPHINE

 

541  -  479-6698

 

BT5193482

 

9:53 AM

 

5388

 

05388

 

2521 SOUTH SIXTH STREET

 

 

 

KLAMATH FALLS

 

OR

 

97601-4343

 

KLAMATH

 

541  -  883-2210

 

BT5193521

 

11:56 AM

 

5390

 

05390

 

WAGNER MALL

 

2050 N.E. 3RD STREET

 

BEND

 

OR

 

97701-3854

 

DESCHUTES

 

541  -  389-1717

 

BT5193545

 

1:00 PM

 

5391

 

05391

 

700 S.E. 3RD STREET

 

 

 

BEND

 

OR

 

97702-1796

 

DESCHUTES

 

541  -  389-9713

 

BT5193557

 

1:00 PM

 

5392

 

05392

 

STEENS MOUNTAIN PLAZA

 

629 NORTH HIGHWAY 20

 

HINES

 

OR

 

97738-9403

 

HARNEY

 

541  -  573-1523

 

BT5193583

 

1:00 PM

 

5393

 

05393

 

OCHOCO PLAZA

 

1575 NORTHEAST 3RD STREET

 

PRINEVILLE

 

OR

 

97754-2907

 

CROOK

 

541  -  447-2466

 

BT5193610

 

1:00 PM

 

5394

 

05394

 

WAGNER MALL

 

1651 S.W. ODEM MEDO ROAD

 

REDMOND

 

OR

 

97756-9573

 

DESCHUTES

 

541  -  548-6041

 

BT5193634

 

1:00 PM

 

5395

 

05395

 

MELANIE SQUARE

 

1900 SW COURT PLACE

 

PENDLETON

 

OR

 

97801-1891

 

UMATILLA

 

541  -  276-1185

 

BT5193646

 

1:00 PM

 

5396

 

05396

 

1217 CAMPBELL STREET

 

 

 

BAKER CITY

 

OR

 

97814-3396

 

BAKER

 

541  -  523-2138

 

BT5193660

 

1:00 PM

 

5397

 

05397

 

835 SOUTH HIGHWAY 395

 

 

 

HERMISTON

 

OR

 

97838-2620

 

UMATILLA

 

541  -  567-7805

 

BT5193684

 

1:00 PM

 

5398

 

05398

 

GRANDE RONDE PLAZA

 

2212 ISLAND AVENUE SUITE O

 

LA GRANDE

 

OR

 

97850-3998

 

UNION

 

541  -  963-8696

 

BT5193709

 

1:00 PM

 

5399

 

05399

 

105 SOUTHWEST SECOND AVENUE

 

 

 

MILTON FREEWATER

 

OR

 

97862-1373

 

UMATILLA

 

541  -  938-8778

 

BT5193711

 

11:34 AM

 

5400

 

05400

 

1430 WESTPARK PLAZA

 

 

 

ONTARIO

 

OR

 

97914-2000

 

MALHEUR

 

541  -  889-3390

 

BT5193723

 

12:43 PM

 

5401

 

05401

 

FOOTHILL PLAZA

 

1000 POCATELLO CREEK ROAD

 

POCATELLO

 

ID

 

83201-2999

 

BANNOCK

 

208  -  234-0757

 

BT5184471

 

9:51 AM

 

5402

 

05402

 

960 WEST BRIDGE STREET

 

 

 

BLACKFOOT

 

ID

 

83221-1912

 

BINGHAM

 

208  -  785-8000

 

BT5184483

 

12:24 PM

 

5403

 

05403

 

1139 ADDISON AVENUE EAST

 

 

 

TWIN FALLS

 

ID

 

83301-5299

 

TWIN FALLS

 

208  -  734-2660

 

BT5184495

 

4:39 AM

 

5404

 

05404

 

904 EAST MAIN STREET

 

 

 

BURLEY

 

ID

 

83318-2036

 

CASSIA

 

208  -  678-0427

 

BT5184508

 

9:00 AM

 

5405

 

05405

 

COUNTRY CLUB SHOPPING CENTER

 

1415 NORTHGATE MILE

 

IDAHO FALLS

 

ID

 

83401-2022

 

BONNEVILLE

 

208  -  523-8514

 

BT5184510

 

9:37 AM

 

5406

 

05406

 

WESTFIELD PLAZA

 

1745 WEST BROADWAY STREET

 

IDAHO FALLS

 

ID

 

83402-3096

 

BONNEVILLE

 

208  -  524-4480

 

BT5184534

 

11:24 AM

 

 

--------------------------------------------------------------------------------


 

5408

 

05408

 

LEWISTON CENTER

 

1904 19TH AVENUE

 

LEWISTON

 

ID

 

83501-4095

 

NEZ PERCE

 

208  -  743-9127

 

BT5184560

 

11:02 AM

 

5409

 

05409

 

2809 EAST CLEVELAND BOULEVARD

 

 

 

CALDWELL

 

ID

 

83605-4443

 

CANYON

 

208  -  455-1094

 

BT5184572

 

10:22 AM

 

5410

 

05410

 

THE MARKETPLACE AT MCCALL

 

451 DEINHARD LANE

 

MCCALL

 

ID

 

83638-4800

 

VALLEY

 

208  -  634-4929

 

BT5184584

 

11:41 AM

 

5412

 

05412

 

MERIDIAN PLAZA

 

1600 MAIN STREET

 

MERIDIAN

 

ID

 

83642-1709

 

ADA

 

208  -  888-7311

 

BT5184596

 

9:14 AM

 

5413

 

05413

 

1515 WEST STATE STREET

 

 

 

BOISE

 

ID

 

83702-4096

 

ADA

 

208  -  345-7684

 

BT5184609

 

11:42 AM

 

5414

 

05414

 

NORTHGATE SHOPPING CENTER

 

7020 WEST STATE STREET

 

BOISE

 

ID

 

83703-2298

 

ADA

 

208  -  853-3503

 

BT5184611

 

11:29 AM

 

5415

 

05415

 

10600 FAIRVIEW AVENUE

 

 

 

BOISE

 

ID

 

83713-8065

 

ADA

 

208  -  322-0962

 

BT5184623

 

9:56 AM

 

5416

 

05416

 

WESTGATE SHOPPING CENTER

 

7670 FAIRVIEW AVENUE

 

BOISE

 

ID

 

83704-8496

 

ADA

 

208  -  376-0053

 

BT5184661

 

11:10 AM

 

5417

 

05417

 

5005 WEST OVERLAND ROAD

 

 

 

BOISE

 

ID

 

83705-2633

 

ADA

 

208  -  389-1448

 

BT5184685

 

10:59 AM

 

5418

 

05418

 

1100 VISTA AVENUE

 

 

 

BOISE

 

ID

 

83705-2429

 

ADA

 

208  -  344-2529

 

BT5184697

 

12:45 PM

 

5419

 

05419

 

EASTGATE SHOPPING CENTER

 

660 EAST BOISE AVENUE

 

BOISE

 

ID

 

83706-5199

 

ADA

 

208  -  336-8340

 

BT5184700

 

12:25 PM

 

5420

 

05420

 

IRONWOOD SQUARE

 

208 WEST IRONWOOD DRIVE

 

COEUR D’ALENE

 

ID

 

83814-2640

 

KOOTENAI

 

208  -  664-3185

 

BT5184712

 

10:40 AM

 

5421

 

05421

 

PALOUSE EMPIRE MALL

 

1810 WEST PULLMAN ROAD

 

MOSCOW

 

ID

 

83843-4014

 

LATAH

 

208  -  882-3583

 

BT5184724

 

9:48 AM

 

5423

 

05423

 

1534 EAST FLORENCE AVENUE

 

 

 

LOS ANGELES

 

CA

 

90001-2536

 

LOS ANGELES

 

323  -  587-6336

 

BT5247172

 

12:33 PM

 

5424

 

05424

 

LARCHMONT VILLAGE PLAZA

 

226 NORTH LARCHMONT BLVD.

 

LOS ANGELES

 

CA

 

90004-1707

 

LOS ANGELES

 

323  -  467-1366

 

BT5247184

 

9:27 AM

 

5425

 

05425

 

334 SOUTH VERMONT AVENUE

 

 

 

LOS ANGELES

 

CA

 

90020-1807

 

LOS ANGELES

 

213  -  381-5257

 

BT5247196

 

9:23 AM

 

5426

 

05426

 

VERMONT WASHINGTON PLAZA

 

1815 SOUTH VERMONT AVENUE

 

LOS ANGELES

 

CA

 

90006-4525

 

LOS ANGELES

 

323  -  735-0774

 

BT5247211

 

11:13 AM

 

5429

 

05429

 

501 SOUTH BROADWAY

 

 

 

LOS ANGELES

 

CA

 

90013-2301

 

LOS ANGELES

 

213  -  623-5820

 

BT5247300

 

12:34 PM

 

5430

 

05430

 

WASHINGTON PLAZA

 

446 EAST WASHINGTON BLVD.

 

LOS ANGELES

 

CA

 

90015-3721

 

LOS ANGELES

 

213  -  747-9581

 

BT5247348

 

11:15 AM

 

5431

 

05431

 

3566 RODEO PLACE

 

 

 

LOS ANGELES

 

CA

 

90016-5815

 

LOS ANGELES

 

323  -  295-3323

 

BT5247362

 

9:08 AM

 

5432

 

05432

 

5490 WHITTIER BOULEVARD

 

 

 

EAST LOS ANGELES

 

CA

 

90022-4113

 

LOS ANGELES

 

323  -  721-9718

 

BT5247374

 

10:35 AM

 

5433

 

05433

 

1101 WESTWOOD BOULEVARD

 

 

 

LOS ANGELES

 

CA

 

90024-3411

 

LOS ANGELES

 

310  -  209-0708

 

BT5247401

 

11:08 AM

 

5434

 

05434

 

1433 GLENDALE BOULEVARD

 

 

 

LOS ANGELES

 

CA

 

90026-2428

 

LOS ANGELES

 

213  -  483-3468

 

BT5247425

 

11:40 AM

 

5435

 

05435

 

1637 NORTH VERMONT AVENUE

 

 

 

LOS ANGELES

 

CA

 

90027-5312

 

LOS ANGELES

 

323  -  664-9854

 

BT5247449

 

8:16 AM

 

5436

 

05436

 

1841 NORTH WESTERN AVENUE

 

(HOLLYWOOD)

 

LOS ANGELES

 

CA

 

90027-3403

 

LOS ANGELES

 

323  -  461-6136

 

BT5247475

 

1:29 PM

 

5438

 

05438

 

GOWER GULCH

 

6130 W.SUNSET BOULEVARD

 

HOLLYWOOD

 

CA

 

90028-6424

 

LOS ANGELES

 

323  -  467-4201

 

BT5247502

 

1:12 PM

 

5439

 

05439

 

HOLLYWOOD PLAZA

 

4633 SANTA MONICA BLVD.

 

LOS ANGELES

 

CA

 

90029-1803

 

LOS ANGELES

 

323  -  666-6125

 

BT5247514

 

9:00 AM

 

5440

 

05440

 

111 EAST AVENUE #26

 

 

 

LOS ANGELES

 

CA

 

90031-3925

 

LOS ANGELES

 

323  -  222-8876

 

BT5247526

 

12:48 PM

 

5441

 

05441

 

SOUTHPOINT SHOPPING CENTER

 

9864 NATIONAL BOULEVARD

 

LOS ANGELES

 

CA

 

90034-2713

 

LOS ANGELES

 

310  -  836-0623

 

BT5247538

 

1:13 PM

 

5444

 

05444

 

PLAZA LA CIENEGA

 

1843 SOUTH LA CIENEGA BLVD.

 

LOS ANGELES

 

CA

 

90035-4603

 

LOS ANGELES

 

310  -  559-1402

 

BT5247564

 

9:52 AM

 

5445

 

05445

 

4322 SOUTH FIGUEROA STREET

 

 

 

LOS ANGELES

 

CA

 

90037-2642

 

LOS ANGELES

 

323  -  235-3535

 

BT5247576

 

11:40 AM

 

5446

 

05446

 

1130 NORTH LA BREA AVENUE

 

 

 

WEST HOLLYWOOD

 

CA

 

90038-1022

 

LOS ANGELES

 

323  -  463-8539

 

BT5247588

 

12:22 PM

 

5448

 

05448

 

EAGLE ROCK PLAZA

 

4044 EAGLE ROCK BOULEVARD

 

LOS ANGELES

 

CA

 

90065-3608

 

LOS ANGELES

 

323  -  254-8642

 

BT5247615

 

11:58 AM

 

 

--------------------------------------------------------------------------------


 

5450

 

05450

 

6305 YORK BOULEVARD

 

 

 

HIGHLAND PARK

 

CA

 

90042-3639

 

LOS ANGELES

 

323  -  550-1317

 

BT5247653

 

12:16 PM

 

5451

 

05451

 

CRENSHAW PLAZA

 

3230 WEST SLAUSON AVENUE

 

LOS ANGELES

 

CA

 

90043-2564

 

LOS ANGELES

 

323  -  295-9661

 

BT5247691

 

12:25 PM

 

5452

 

05452

 

7900 WEST SUNSET BLVD.

 

 

 

LOS ANGELES

 

CA

 

90046-3304

 

LOS ANGELES

 

323  -  876-4466

 

BT5247704

 

12:00 PM

 

5454

 

05454

 

1744 WEST SIXTH STREET

 

 

 

LOS ANGELES

 

CA

 

90017-1004

 

LOS ANGELES

 

213  -  413-2458

 

BT5247728

 

8:27 AM

 

5455

 

05455

 

KENNETH HAHN SHOPPING CENTER

 

11750 WILMINGTON AVENUE

 

LOS ANGELES

 

CA

 

90059-2553

 

LOS ANGELES

 

323  -  563-6635

 

BT5247730

 

9:47 AM

 

5456

 

05456

 

WESTDALE SHOPPING CENTER

 

11321 NATIONAL BOULEVARD

 

LOS ANGELES

 

CA

 

90064-3726

 

LOS ANGELES

 

310  -  479-5729

 

BT5247742

 

10:31 AM

 

5457

 

05457

 

CENTINELA PLAZA

 

4046 SOUTH CENTINELA AVENUE

 

LOS ANGELES

 

CA

 

90066-4907

 

LOS ANGELES

 

310  -  391-0255

 

BT5247754

 

8:59 AM

 

5458

 

05458

 

BALDWIN HILLS RETAIL CENTER

 

3550 SOUTH LA BREA AVENUE

 

LOS ANGELES

 

CA

 

90016-5219

 

LOS ANGELES

 

323  -  293-9397

 

BT5604423

 

9:25 AM

 

5459

 

05459

 

THE MARKET PLACE

 

6959 EASTERN AVENUE

 

BELL GARDENS

 

CA

 

90201-3903

 

LOS ANGELES

 

323  -  562-4613

 

BT5247766

 

11:24 AM

 

5461

 

05461

 

463 NORTH BEDFORD DRIVE

 

 

 

BEVERLY HILLS

 

CA

 

90210-4302

 

LOS ANGELES

 

310  -  247-0843

 

BT5247780

 

10:51 AM

 

5462

 

05462

 

300 NORTH CANON DRIVE

 

 

 

BEVERLY HILLS

 

CA

 

90210-4705

 

LOS ANGELES

 

310  -  273-3561

 

BT5247792

 

10:25 AM

 

5463

 

05463

 

CULVER CENTER

 

3802 CULVER CENTER STREET

 

CULVER CITY

 

CA

 

90232-3303

 

LOS ANGELES

 

310  -  837-2122

 

BT5247805

 

10:59 AM

 

5464

 

05464

 

STUDIO VILLAGE

 

11096 JEFFERSON BOULEVARD

 

CULVER CITY

 

CA

 

90230-5520

 

LOS ANGELES

 

310  -  397-3931

 

BT5248011

 

11:12 AM

 

5465

 

05465

 

CROSSROADS PLAZA

 

3300 YORBA LINDA BOULEVARD

 

FULLERTON

 

CA

 

92831-1709

 

ORANGE

 

714  -  524-2522

 

BT5250218

 

11:02 AM

 

5466

 

05466

 

7859 FIRESTONE BOULEVARD

 

 

 

DOWNEY

 

CA

 

90241-4220

 

LOS ANGELES

 

562  -  869-8890

 

BT5248023

 

8:59 AM

 

5469

 

05469

 

VAIL RANCH CENTER

 

31797 HIGHWAY 79 SOUTH

 

TEMECULA

 

CA

 

92592-5869

 

RIVERSIDE

 

909  -  302-9353

 

BT5294967

 

11:32 AM

 

5470

 

05470

 

220 EAST GRAND AVENUE

 

 

 

EL SEGUNDO

 

CA

 

90245-3827

 

LOS ANGELES

 

310  -  640-2715

 

BT5248047

 

12:13 PM

 

5471

 

05471

 

1208 WEST REDONDO BEACH BLVD.

 

 

 

GARDENA

 

CA

 

90247-3411

 

LOS ANGELES

 

310  -  323-4768

 

BT5248059

 

12:23 PM

 

5474

 

05474

 

13141 HAWTHORNE BLVD.

 

 

 

HAWTHORNE

 

CA

 

90250-4416

 

LOS ANGELES

 

310  -  675-9322

 

BT5248085

 

11:57 AM

 

5475

 

05475

 

6360 PACIFIC BOULEVARD

 

 

 

HUNTINGTON PARK

 

CA

 

90255-4102

 

LOS ANGELES

 

323  -  585-4321

 

BT5248097

 

12:18 PM

 

5476

 

05476

 

LYNWOOD TOWN CENTER

 

11325 LONG BEACH BOULEVARD

 

LYNWOOD

 

CA

 

90262-3300

 

LOS ANGELES

 

310  -  604-9264

 

BT5248100

 

9:34 AM

 

5479

 

05479

 

MAYWOOD TOWN CENTER

 

4410 EAST SLAUSON AVENUE

 

MAYWOOD

 

CA

 

90270-2932

 

LOS ANGELES

 

323  -  771-9422

 

BT5248136

 

11:48 AM

 

5480

 

05480

 

23 PENINSULA CENTER

 

 

 

ROLLING HILLS

 

CA

 

90274-3506

 

LOS ANGELES

 

310  -  377-4472

 

BT5248148

 

10:58 AM

 

5481

 

05481

 

REDONDO BEACH S/C

 

401 NORTH PACIFIC COAST HWY.

 

REDONDO BEACH

 

CA

 

90277-2840

 

LOS ANGELES

 

310  -  372-9029

 

BT5248150

 

9:18 AM

 

5482

 

05482

 

ARTESIA AVIATION CENTER

 

1720 AVIATION BOULEVARD

 

REDONDO BEACH

 

CA

 

90278-2810

 

LOS ANGELES

 

310  -  376-4460

 

BT5248162

 

9:35 AM

 

5483

 

05483

 

SOUTH BAY CENTER

 

1609 HAWTHORNE BOULEVARD

 

REDONDO BEACH

 

CA

 

90278-2866

 

LOS ANGELES

 

310  -  542-1016

 

BT5248186

 

10:50 AM

 

5484

 

05484

 

9715 OTIS STREET

 

 

 

SOUTHGATE

 

CA

 

90280-4931

 

LOS ANGELES

 

323  -  566-1198

 

BT5248237

 

1:32 PM

 

5485

 

05485

 

LINCOLN CENTER

 

888 LINCOLN BOULEVARD

 

VENICE

 

CA

 

90291-2866

 

LOS ANGELES

 

310  -  396-2838

 

BT5248263

 

9:47 AM

 

 

--------------------------------------------------------------------------------


 

5486

 

05486

 

CRENSHAW/IMPERIAL S/C

 

11340 CRENSHAW BOULEVARD

 

INGLEWOOD

 

CA

 

90303-2807

 

LOS ANGELES

 

323  -  754-3139

 

BT5248287

 

1:01 PM

 

5488

 

05488

 

1331 WILSHIRE BOULEVARD

 

 

 

SANTA MONICA

 

CA

 

90403-5410

 

LOS ANGELES

 

310  -  458-0731

 

BT5248326

 

12:15 PM

 

5489

 

05489

 

1808 WILSHIRE BOULEVARD

 

 

 

SANTA MONICA

 

CA

 

90403-5610

 

LOS ANGELES

 

310  -  829-3951

 

BT5248338

 

12:23 PM

 

5490

 

05490

 

2412 WEST PICO BOULEVARD

 

 

 

SANTA MONICA

 

CA

 

90405-1827

 

LOS ANGELES

 

310  -  450-7624

 

BT5248340

 

11:33 AM

 

5491

 

05491

 

SOUTH BAY PLAZA

 

2240 WEST SEPULVEDA BOULEVARD

 

TORRANCE

 

CA

 

90501-5301

 

LOS ANGELES

 

310  -  325-0868

 

BT5248352

 

1:36 PM

 

5492

 

05492

 

CARSON PLAZA CENTER

 

1237 WEST CARSON STREET

 

TORRANCE

 

CA

 

90502-2009

 

LOS ANGELES

 

310  -  320-4534

 

BT5248364

 

12:43 PM

 

5493

 

05493

 

ROLLING HILLS PLAZA

 

2545 PACIFIC COAST HIGHWAY

 

TORRANCE

 

CA

 

90505-7035

 

LOS ANGELES

 

310  -  325-8420

 

BT5248376

 

1:53 PM

 

5494

 

05494

 

THE QUAD AT WHITTIER

 

8508 PAINTER AVENUE

 

WHITTIER

 

CA

 

90602-3335

 

LOS ANGELES

 

562  -  945-7940

 

BT5248388

 

11:50 AM

 

5495

 

05495

 

SANTA FE SPRINGS MARKET PLC.

 

7860 NORWALK BOULEVARD

 

WHITTIER

 

CA

 

90606-2185

 

LOS ANGELES

 

562  -  692-2184

 

BT5248390

 

1:02 PM

 

5496

 

05496

 

LINCOLN PARK CENTER

 

8998 KNOTT AVENUE

 

BUENA PARK

 

CA

 

90620-4137

 

ORANGE

 

714  -  828-1370

 

BT5248403

 

9:38 AM

 

5497

 

05497

 

8030 DALE STREET

 

 

 

BUENA PARK

 

CA

 

90620-2251

 

ORANGE

 

714  -  527-2396

 

BT5248439

 

9:25 AM

 

5498

 

05498

 

7880 VALLEY VIEW BOULEVARD

 

 

 

BUENA PARK

 

CA

 

90620-2353

 

ORANGE

 

714  -  522-3933

 

BT5248453

 

9:56 AM

 

5499

 

05499

 

4520 BEACH BOULEVARD

 

 

 

BUENA PARK

 

CA

 

90621-1133

 

ORANGE

 

714  -  523-2960

 

BT5248489

 

12:39 PM

 

5500

 

05500

 

CYPRESS CENTER WEST

 

4037 BALL ROAD

 

CYPRESS

 

CA

 

90630-3463

 

ORANGE

 

714  -  821-1750

 

BT5248491

 

10:33 AM

 

5501

 

05501

 

NORTH HILLS PLAZA

 

951 NORTH HARBOR BOULEVARD

 

LA HABRA

 

CA

 

90631-3103

 

ORANGE

 

562  -  697-4718

 

BT5248504

 

10:39 AM

 

5503

 

05503

 

LA MIRADA SHOPPING CENTER

 

12805 VALLEY VIEW AVENUE

 

LA MIRADA

 

CA

 

90638-1945

 

LOS ANGELES

 

562  -  921-4719

 

BT5248528

 

1:13 PM

 

5504

 

05504

 

MONTEBELLO SHOPPING CENTER

 

802 BEVERLY BOULEVARD

 

MONTEBELLO

 

CA

 

90640-4213

 

LOS ANGELES

 

323  -  722-3782

 

BT5248530

 

10:48 AM

 

5505

 

05505

 

PADDISON SQUARE

 

12319 SOUTH NORWALK BOULEVARD

 

NORWALK

 

CA

 

90650-2039

 

LOS ANGELES

 

562  -  863-3688

 

BT5248542

 

9:26 AM

 

5507

 

05507

 

17510 CARMENITA AVENUE

 

 

 

CERRITOS

 

CA

 

90703-8635

 

LOS ANGELES

 

562  -  926-4319

 

BT5248566

 

12:08 PM

 

5508

 

05508

 

15924 S. BELLFLOWER BOULEVARD

 

 

 

BELLFLOWER

 

CA

 

90706-4602

 

LOS ANGELES

 

562  -  925-5314

 

BT5248578

 

9:53 AM

 

5510

 

05510

 

5520 WOODRUFF AVENUE

 

 

 

LAKEWOOD

 

CA

 

90713-1535

 

LOS ANGELES

 

562  -  866-3681

 

BT5248629

 

1:26 PM

 

5511

 

05511

 

12551 EAST CARSON STREET

 

 

 

HAWAIIAN GARDENS

 

CA

 

90716-1607

 

LOS ANGELES

 

562  -  402-0550

 

BT5248655

 

10:37 AM

 

5512

 

05512

 

PARAMOUNT PLAZA

 

15717 DOWNEY AVENUE

 

PARAMOUNT

 

CA

 

90723-4407

 

LOS ANGELES

 

562  -  634-9074

 

BT5248679

 

10:26 AM

 

5513

 

05513

 

SAN PEDRO PLAZA

 

501 SOUTH GAFFEY STREET

 

SAN PEDRO

 

CA

 

90731-2437

 

LOS ANGELES

 

310  -  831-9167

 

BT5248681

 

9:10 AM

 

5514

 

05514

 

WESTMONT GARDENS

 

28100 WESTERN AVENUE

 

SAN PEDRO

 

CA

 

90732-1248

 

LOS ANGELES

 

310  -  833-5015

 

BT5248693

 

10:19 AM

 

5515

 

05515

 

12171 SEAL BEACH BOULEVARD

 

 

 

SEAL BEACH

 

CA

 

90740-2633

 

ORANGE

 

562  -  430-3323

 

BT5248706

 

9:11 AM

 

5516

 

05516

 

108 WEST ANAHEIM STREET

 

 

 

WILMINGTON

 

CA

 

90744-4514

 

LOS ANGELES

 

310  -  830-2898

 

BT5248718

 

11:10 AM

 

5518

 

05518

 

601 PINE AVENUE

 

 

 

LONG BEACH

 

CA

 

90802-1331

 

LOS ANGELES

 

562  -  435-2083

 

BT5248732

 

11:31 AM

 

5519

 

05519

 

5670 EAST 2ND STREET

 

 

 

LONG BEACH

 

CA

 

90803-3904

 

LOS ANGELES

 

562  -  930-1280

 

BT6183064

 

12:06 PM

 

5520

 

05520

 

BELMONT CENTER

 

3300 EAST ANAHEIM STREET

 

LONG BEACH

 

CA

 

90804-4025

 

LOS ANGELES

 

562  -  439-4546

 

BT5248756

 

12:46 PM

 

5521

 

05521

 

4402 ATLANTIC AVENUE

 

 

 

LONG BEACH

 

CA

 

90807-2207

 

LOS ANGELES

 

562  -  423-0036

 

BT5248768

 

8:45 AM

 

 

--------------------------------------------------------------------------------


 

5523

 

05523

 

LAKEWOOD PLAZA

 

6400 EAST SPRING STREET

 

LONG BEACH

 

CA

 

90815-1553

 

LOS ANGELES

 

562  -  425-2713

 

BT5248807

 

12:35 PM

 

5524

 

05524

 

LOS ALTOS SHOPPING CENTER

 

5545 STEARNS STREET

 

LONG BEACH

 

CA

 

90815-3125

 

LOS ANGELES

 

562  -  596-8690

 

BT5248819

 

2:10 PM

 

5525

 

05525

 

CIRCLE CENTER

 

1890 XIMENO AVENUE

 

LONG BEACH

 

CA

 

90815-2849

 

LOS ANGELES

 

562  -  597-6520

 

BT5248833

 

1:56 PM

 

5526

 

05526

 

735 EAST ALTADENA DRIVE

 

 

 

ALTADENA

 

CA

 

91001-2302

 

LOS ANGELES

 

626  -  791-7935

 

BT5248922

 

9:17 AM

 

5527

 

05527

 

SANTA ANITA SHOPPING CENTER

 

39 LAS TUNAS DRIVE

 

ARCADIA

 

CA

 

91007-8511

 

LOS ANGELES

 

626  -  446-1884

 

BT5248946

 

10:42 AM

 

5528

 

05528

 

1335 E. HUNTINGTON DRIVE

 

 

 

DUARTE

 

CA

 

91010-2527

 

LOS ANGELES

 

626  -  359-1316

 

BT5248960

 

11:28 AM

 

5529

 

05529

 

647 FOOTHILL BOULEVARD

 

 

 

LA CANADA

 

CA

 

91011-3403

 

LOS ANGELES

 

818  -  790-5577

 

BT5248996

 

10:45 AM

 

5530

 

05530

 

304 WEST HUNTINGTON DRIVE

 

 

 

MONROVIA

 

CA

 

91016-3304

 

LOS ANGELES

 

626  -  359-6191

 

BT5249013

 

10:54 AM

 

5531

 

05531

 

914 FAIR OAKS AVENUE

 

 

 

SOUTH PASADENA

 

CA

 

91030-3308

 

LOS ANGELES

 

626  -  441-3702

 

BT5249037

 

12:42 PM

 

5532

 

05532

 

SUNHILL SHOPPING CENTER

 

10465 SUNLAND BOULEVARD

 

SUNLAND

 

CA

 

91040-1905

 

LOS ANGELES

 

818  -  352-4129

 

BT5249063

 

9:31 AM

 

5534

 

05534

 

2330 EAST WALNUT STREET

 

 

 

PASADENA

 

CA

 

91107-3657

 

LOS ANGELES

 

626  -  304-2725

 

BT5249099

 

9:42 AM

 

5535

 

05535

 

HASTING RANCH SHOPPING CENTER

 

3745 EAST FOOTHILL BOULEVARD

 

PASADENA

 

CA

 

91107-2202

 

LOS ANGELES

 

626  -  351-0515

 

BT5249102

 

7:40 AM

 

5536

 

05536

 

130 SOUTH CENTRAL AVENUE

 

 

 

GLENDALE

 

CA

 

91204-1330

 

LOS ANGELES

 

818  -  243-1126

 

BT5249114

 

9:16 AM

 

5537

 

05537

 

GLENDALE PLAZA

 

531 NORTH GLENDALE AVENUE

 

GLENDALE

 

CA

 

91206-3307

 

LOS ANGELES

 

818  -  241-9770

 

BT5249126

 

8:33 AM

 

5538

 

05538

 

CRESCENTA SHOPPING CENTER

 

2647 WEST FOOTHILL BOULEVARD

 

LA CRESCENTA

 

CA

 

91214-3511

 

LOS ANGELES

 

818  -  248-1016

 

BT5249138

 

10:27 AM

 

5539

 

05539

 

TWIN OAKS PLAZA

 

5747 KANAN ROAD

 

AGOURA HILLS

 

CA

 

91301-1601

 

LOS ANGELES

 

818  -  991-5258

 

BT5249140

 

12:32 PM

 

5541

 

05541

 

8230 TOPANGA CANYON

 

 

 

CANOGA PARK

 

CA

 

91304-3840

 

LOS ANGELES

 

818  -  348-5126

 

BT6320408

 

11:45 AM

 

5542

 

05542

 

SHERMAN PLAZA

 

20141 SHERMAN WAY

 

CANOGA PARK

 

CA

 

91306-3206

 

LOS ANGELES

 

818  -  882-0202

 

BT5249176

 

12:27 PM

 

5543

 

05543

 

20131 ROSCOE BOULEVARD

 

 

 

WINNETKA

 

CA

 

91306-1627

 

LOS ANGELES

 

818  -  341-3618

 

BT5249188

 

10:10 AM

 

5544

 

05544

 

PLATT VILLAGE

 

6410 PLATT AVENUE

 

WEST HILLS

 

CA

 

91307-3216

 

LOS ANGELES

 

818  -  348-4850

 

BT5249190

 

10:35 AM

 

5545

 

05545

 

10120 MASON AVENUE

 

 

 

CHATSWORTH

 

CA

 

91311-3301

 

LOS ANGELES

 

818  -  349-7213

 

BT5249203

 

10:20 AM

 

5546

 

05546

 

17864 VENTURA BOULEVARD

 

 

 

ENCINO

 

CA

 

91316-3615

 

LOS ANGELES

 

818  -  345-5456

 

BT5249215

 

9:37 AM

 

5548

 

05548

 

18444 PLUMMER STREET

 

 

 

NORTHRIDGE

 

CA

 

91325-2112

 

LOS ANGELES

 

818  -  349-6267

 

BT8144266

 

10:39 AM

 

5549

 

05549

 

PACOIMA PLAZA S/C

 

12739 VAN NUYS BOULEVARD

 

PACOIMA

 

CA

 

91331-1627

 

LOS ANGELES

 

818  -  890-1506

 

BT5249241

 

11:51 AM

 

5551

 

05551

 

LA RINDA SHOPPING CENTER

 

14727 RINALDI STREET

 

SAN FERNANDO

 

CA

 

91340-4189

 

LOS ANGELES

 

818  -  361-8010

 

BT5249265

 

11:31 AM

 

5552

 

05552

 

13237 GLADSTONE AVENUE

 

 

 

SYLMAR

 

CA

 

91342-3116

 

LOS ANGELES

 

818  -  362-2816

 

BT5249277

 

12:33 PM

 

5553

 

05553

 

GRANADA VILLAGE

 

10811 ZELZAH AVENUE

 

GRANADA HILLS

 

CA

 

91344-4433

 

LOS ANGELES

 

818  -  360-8411

 

BT5249289

 

11:02 AM

 

5554

 

05554

 

DENNIS PARK S/C

 

10349 SEPULVEDA BOULEVARD

 

MISSION HILLS

 

CA

 

91345-2421

 

LOS ANGELES

 

818  -  891-1941

 

BT5249291

 

11:17 AM

 

5555

 

05555

 

SANTA CLARITA PLACE

 

26825 NORTH BOUQUET CANYON RD.

 

SAUGUS

 

CA

 

91350-2372

 

LOS ANGELES

 

661  -  296-8572

 

BT5249304

 

10:30 AM

 

5556

 

05556

 

SAND CANYON SHOPPING CENTER

 

16642 WEST SOLEDAD CANYON RD.

 

CANYON COUNTRY

 

CA

 

91351-3217

 

LOS ANGELES

 

661  -  252-5388

 

BT5249316

 

12:17 PM

 

5557

 

05557

 

OLD ORCHARD SHOPPING CENTER

 

23335 LYONS AVENUE

 

VALENCIA

 

CA

 

91355-3027

 

LOS ANGELES

 

661  -  259-5950

 

BT5249328

 

11:21 AM

 

5558

 

05558

 

CONEJO VILLAGE

 

“205 N.MOORPARK ROAD,SUITE D”

 

THOUSAND OAKS

 

CA

 

91360-4353

 

VENTURA

 

805  -  495-2019

 

BT5249330

 

11:49 AM

 

 

--------------------------------------------------------------------------------


 

5559

 

05559

 

LOS ARBOLES SHOPPING CENTER

 

387 E AVENIDA DE LOS ARBOLES

 

THOUSAND OAKS

 

CA

 

91360-2933

 

VENTURA

 

805  -  492-1559

 

BT5249342

 

9:01 AM

 

5560

 

05560

 

WESTLAKE HILLS PLAZA

 

3825 E.THOUSAND OAKS BLVD.

 

THOUSAND OAKS

 

CA

 

91362-3639

 

VENTURA

 

805  -  497-3614

 

BT5249354

 

12:17 PM

 

5561

 

05561

 

GATEWAY PLAZA

 

21949 VENTURA BOULEVARD

 

WOODLAND HILLS

 

CA

 

91364-1725

 

LOS ANGELES

 

818  -  348-5542

 

BT5249366

 

8:25 AM

 

5562

 

05562

 

CASTAIC VILLAGE S/C

 

31910 CASTAIC ROAD

 

CASTAIC

 

CA

 

91384-3927

 

LOS ANGELES

 

661  -  295-0966

 

BT5249378

 

9:04 AM

 

5563

 

05563

 

8400 VAN NUYS BOULEVARD

 

 

 

PANORAMA CITY

 

CA

 

91402-3610

 

LOS ANGELES

 

818  -  891-6785

 

BT5249380

 

12:24 PM

 

5567

 

05567

 

SHERMAN WAY SHOPPING CENTER

 

7239 WOODMAN AVENUE

 

VAN NUYS

 

CA

 

91405-2621

 

LOS ANGELES

 

818  -  781-7127

 

BT5249429

 

10:04 AM

 

5568

 

05568

 

SATICOY PLAZA

 

17266 SATICOY STREET

 

VAN NUYS

 

CA

 

91406-2103

 

LOS ANGELES

 

818  -  345-1543

 

BT5249431

 

11:15 AM

 

5569

 

05569

 

13333 RIVERSIDE DRIVE

 

 

 

SHERMAN OAKS

 

CA

 

91423-2508

 

LOS ANGELES

 

818  -  907-1431

 

BT5249443

 

7:02 AM

 

5570

 

05570

 

15630 VENTURA BOULEVARD

 

 

 

ENCINO

 

CA

 

91436-3141

 

LOS ANGELES

 

818  -  783-2449

 

BT5249455

 

9:49 AM

 

5571

 

05571

 

935 NORTH HOLLYWOOD WAY

 

 

 

BURBANK

 

CA

 

91505-2816

 

LOS ANGELES

 

818  -  841-5336

 

BT6084153

 

10:50 AM

 

5572

 

05572

 

1505 WEST OLIVE AVENUE

 

 

 

BURBANK

 

CA

 

91506-2407

 

LOS ANGELES

 

818  -  846-7843

 

BT5249479

 

11:08 AM

 

5573

 

05573

 

10989 VENTURA BOULEVARD

 

 

 

STUDIO CITY

 

CA

 

91604-3341

 

LOS ANGELES

 

818  -  980-1797

 

BT6734152

 

7:54 AM

 

5574

 

05574

 

VALLEY PLAZA

 

6639 LAUREL CANYON BOULEVARD

 

NORTH HOLLYWOOD

 

CA

 

91606-1522

 

LOS ANGELES

 

818  -  982-0695

 

BT5249493

 

12:26 PM

 

5575

 

05575

 

RANCHO VERDE PLAZA

 

12511 MAGNOLIA BOULEVARD

 

NORTH HOLLYWOOD

 

CA

 

91607-2305

 

LOS ANGELES

 

818  -  506-8795

 

BT5249506

 

1:05 PM

 

5576

 

05576

 

153 EAST GLADSTONE STREET

 

 

 

AZUSA

 

CA

 

91702-4926

 

LOS ANGELES

 

626  -  334-3511

 

BT5249518

 

9:35 AM

 

5577

 

05577

 

14121 RAMONA BOULEVARD

 

 

 

BALDWIN PARK

 

CA

 

91706-3146

 

LOS ANGELES

 

626  -  337-0540

 

BT5249520

 

12:52 PM

 

5578

 

05578

 

CHINO HILLS MARKETPLACE

 

4200 CHINO HILLS PKWY STE 500

 

CHINO HILLS

 

CA

 

91709-3779

 

SAN BERNARDINO

 

909  -  393-5710

 

BT5249532

 

1:04 PM

 

5579

 

05579

 

12059 CENTRAL AVENUE

 

 

 

CHINO

 

CA

 

91710-1908

 

SAN BERNARDINO

 

909  -  627-4012

 

BT5249544

 

8:06 AM

 

5581

 

05581

 

CORONA MARKETPLACE

 

“1208 MAGNOLIA AVE.,STE.#101”

 

CORONA

 

CA

 

92881-2073

 

RIVERSIDE

 

909  -  278-4200

 

BT5249556

 

9:01 AM

 

5582

 

05582

 

CORONA PLAZA

 

380 NORTH MAIN STREET

 

CORONA

 

CA

 

92880-2031

 

RIVERSIDE

 

909  -  737-7748

 

BT5249568

 

10:24 AM

 

5583

 

05583

 

VILLAGE GROVE PLAZA

 

1292 BORDER AVENUE

 

CORONA

 

CA

 

92882-3801

 

RIVERSIDE

 

909  -  735-1011

 

BT5249570

 

10:04 AM

 

5585

 

05585

 

RANCHO BADILLO S/C

 

139 NORTH GRAND AVENUE

 

COVINA

 

CA

 

91724-2957

 

LOS ANGELES

 

626  -  339-8616

 

BT5249594

 

11:22 AM

 

5586

 

05586

 

9650 BASELINE ROAD

 

 

 

RANCHO CUCAMONGA

 

CA

 

91701-5035

 

SAN BERNARDINO

 

909  -  987-3518

 

BT5249607

 

9:32 AM

 

5587

 

05587

 

ALTA LOMA SQUARE

 

8760 19TH STREET

 

RANCHO CUCAMONGA

 

CA

 

91701-4608

 

SAN BERNARDINO

 

909  -  989-3235

 

BT5249619

 

9:26 AM

 

5588

 

05588

 

SANTA FE PLAZA

 

3570 SANTA ANITA AVENUE

 

EL MONTE

 

CA

 

91731-2456

 

LOS ANGELES

 

626  -  442-9238

 

BT5249621

 

9:15 AM

 

5591

 

05591

 

ROWLAND HEIGHTS S/C

 

18993 COLIMA ROAD

 

ROWLAND HEIGHTS

 

CA

 

91748-2942

 

LOS ANGELES

 

626  -  964-6714

 

BT5249657

 

12:21 PM

 

5592

 

05592

 

2060 SOUTH HACIENDA BOULEVARD

 

 

 

HACIENDA HEIGHTS

 

CA

 

91745-4240

 

LOS ANGELES

 

626  -  333-5642

 

BT5249669

 

9:30 AM

 

5593

 

05593

 

13905 AMAR ROAD

 

 

 

LA PUENTE

 

CA

 

91746-1670

 

LOS ANGELES

 

626  -  338-9717

 

BT5249671

 

1:12 PM

 

5595

 

05595

 

1480 FOOTHILL BOULEVARD

 

 

 

LA VERNE

 

CA

 

91750-3450

 

LOS ANGELES

 

909  -  593-2619

 

BT6193027

 

11:56 AM

 

5596

 

05596

 

725 GARVEY AVENUE

 

 

 

MONTEREY PARK

 

CA

 

91754-2707

 

LOS ANGELES

 

626  -  289-8962

 

BT5247235

 

1:18 PM

 

5597

 

05597

 

ATLANTIC SQUARE

 

2150 SOUTH ATLANTIC BOULEVARD

 

MONTEREY PARK

 

CA

 

91754-6839

 

LOS ANGELES

 

323  -  726-0385

 

BT5247259

 

8:18 AM

 

 

--------------------------------------------------------------------------------


 

5598

 

05598

 

222 WEST  G  STREET

 

 

 

ONTARIO

 

CA

 

91762-3228

 

SAN BERNARDINO

 

909  -  984-3913

 

BT5247261

 

10:29 AM

 

5600

 

05600

 

1050 NORTH MOUNTAIN AVENUE

 

 

 

ONTARIO

 

CA

 

91762-2114

 

SAN BERNARDINO

 

909  -  986-1509

 

BT5746663

 

10:37 AM

 

5602

 

05602

 

1841 EAST 4TH STREET

 

 

 

ONTARIO

 

CA

 

91764-2601

 

SAN BERNARDINO

 

909  -  983-8202

 

BT5247312

 

10:23 AM

 

5603

 

05603

 

COUNTRY HILLS TOWNE CENTER

 

2797 SOUTH DIAMOND BAR BLVD.

 

DIAMOND BAR

 

CA

 

91765-3513

 

LOS ANGELES

 

909  -  595-0912

 

BT5247324

 

9:26 AM

 

5604

 

05604

 

611 EAST HOLT AVENUE

 

 

 

POMONA

 

CA

 

91767-5625

 

LOS ANGELES

 

909  -  469-0083

 

BT5971836

 

9:45 AM

 

5606

 

05606

 

8914 VALLEY BOULEVARD

 

 

 

ROSEMEAD

 

CA

 

91770-1831

 

LOS ANGELES

 

626  -  573-3540

 

BT5247386

 

10:07 AM

 

5608

 

05608

 

SAN DIMAS PLAZA

 

933 WEST ARROW HIGHWAY

 

SAN DIMAS

 

CA

 

91773-2420

 

LOS ANGELES

 

909  -  592-2258

 

BT5247413

 

12:42 PM

 

5609

 

05609

 

9450 EAST LAS TUNAS DRIVE

 

 

 

TEMPLE CITY

 

CA

 

91780-2138

 

LOS ANGELES

 

626  -  286-0152

 

BT5247437

 

10:47 AM

 

5610

 

05610

 

WOODSIDE VILLAGE PLAZA

 

1528 EAST AMAR ROAD

 

WEST COVINA

 

CA

 

91792-1618

 

LOS ANGELES

 

626  -  965-2016

 

BT5247451

 

12:55 PM

 

5611

 

05611

 

920 EAST VALLEY BOULEVARD

 

 

 

ALHAMBRA

 

CA

 

91801-5226

 

LOS ANGELES

 

626  -  281-8422

 

BT5247463

 

11:44 AM

 

5612

 

05612

 

69 EAST MAIN STREET

 

 

 

ALHAMBRA

 

CA

 

91801-3514

 

LOS ANGELES

 

626  -  300-8049

 

BT5247487

 

12:17 PM

 

5613

 

05613

 

4348 BONITA ROAD

 

 

 

BONITA

 

CA

 

91902-1421

 

SAN DIEGO

 

619  -  267-1617

 

BT5232323

 

11:45 AM

 

5614

 

05614

 

740 OTAY LAKES ROAD

 

 

 

CHULA VISTA

 

CA

 

91910-6915

 

SAN DIEGO

 

619  -  421-4872

 

BT5232335

 

11:57 AM

 

5615

 

05615

 

507 TELEGRAPH CANYON ROAD

 

 

 

CHULA VISTA

 

CA

 

91910-6436

 

SAN DIEGO

 

619  -  421-2988

 

BT5232347

 

1:06 PM

 

5616

 

05616

 

1325 3RD AVENUE

 

 

 

CHULA VISTA

 

CA

 

91911-4302

 

SAN DIEGO

 

619  -  427-7390

 

BT5232359

 

12:48 PM

 

5617

 

05617

 

2230 OTAY LAKES ROAD

 

 

 

CHULA VISTA

 

CA

 

91915-1000

 

SAN DIEGO

 

619  -  656-6944

 

BT5232361

 

12:33 PM

 

5618

 

05618

 

7224 BROADWAY

 

 

 

LEMON GROVE

 

CA

 

91945-2537

 

SAN DIEGO

 

619  -  465-6694

 

BT6075546

 

1:14 PM

 

5620

 

05620

 

SPRING VALLEY CENTER

 

661 SWEETWATER ROAD

 

SPRING VALLEY

 

CA

 

91977-2358

 

SAN DIEGO

 

619  -  463-9848

 

BT5232397

 

1:44 PM

 

5621

 

05621

 

955 TAMARACK AVENUE

 

 

 

CARLSBAD

 

CA

 

92008-3414

 

SAN DIEGO

 

760  -  729-4877

 

BT5232400

 

1:38 PM

 

5622

 

05622

 

7100 AVENIDA ENCINAS  C

 

 

 

CARLSBAD

 

CA

 

92009-4657

 

SAN DIEGO

 

760  -  431-7380

 

BT5232412

 

1:08 PM

 

5623

 

05623

 

2516 JAMACHA ROAD

 

 

 

EL CAJON

 

CA

 

92019-4363

 

SAN DIEGO

 

619  -  670-9769

 

BT5232424

 

2:45 PM

 

5625

 

05625

 

1135 AVOCADO BOULEVARD

 

 

 

EL CAJON

 

CA

 

92020-7702

 

SAN DIEGO

 

619  -  447-2332

 

BT5232448

 

12:28 PM

 

5626

 

05626

 

400 NORTH 2ND STREET

 

 

 

EL CAJON

 

CA

 

92021-6446

 

SAN DIEGO

 

619  -  442-4701

 

BT5232450

 

1:00 PM

 

5627

 

05627

 

SANTA FE PLAZA

 

439 SANTA FE DRIVE

 

ENCINITAS

 

CA

 

92024-5134

 

SAN DIEGO

 

760  -  753-2114

 

BT5232462

 

10:55 AM

 

5628

 

05628

 

315 WEST WASHINGTON AVENUE

 

 

 

ESCONDIDO

 

CA

 

92025-1704

 

SAN DIEGO

 

760  -  746-1061

 

BT6145850

 

8:15 AM

 

5629

 

05629

 

FELICITA TOWN CENTER

 

1825 SOUTH CENTRE CITY PKWY.

 

ESCONDIDO

 

CA

 

92025-6525

 

SAN DIEGO

 

760  -  738-4236

 

BT5232486

 

9:58 AM

 

5631

 

05631

 

1331 SOUTH MISSION ROAD

 

 

 

FALLBROOK

 

CA

 

92028-4006

 

SAN DIEGO

 

760  -  728-6063

 

BT6163341

 

10:02 AM

 

5632

 

05632

 

9532 WINTER GARDENS BLVD.

 

 

 

LAKESIDE

 

CA

 

92040-4006

 

SAN DIEGO

 

619  -  390-7342

 

BT5232513

 

11:33 AM

 

5634

 

05634

 

1201 SOUTH COAST HIGHWAY

 

 

 

OCEANSIDE

 

CA

 

92054-5119

 

SAN DIEGO

 

760  -  433-4013

 

BT6162515

 

2:00 PM

 

5635

 

05635

 

3813 PLAZA DRIVE

 

 

 

OCEANSIDE

 

CA

 

92056-4624

 

SAN DIEGO

 

760  -  941-0712

 

BT5232549

 

1:06 PM

 

5636

 

05636

 

463 COLLEGE BOULEVARD

 

 

 

OCEANSIDE

 

CA

 

92057-5435

 

SAN DIEGO

 

760  -  630-3559

 

BT5232551

 

12:45 PM

 

5637

 

05637

 

POWAY PLAZA SHOPPING CENTER

 

12666 POWAY ROAD

 

POWAY

 

CA

 

92064-4416

 

SAN DIEGO

 

858  -  486-0851

 

BT5232563

 

1:05 PM

 

5638

 

05638

 

BIG BEAR CENTER

 

1670 MAIN STREET

 

RAMONA

 

CA

 

92065-5240

 

SAN DIEGO

 

760  -  788-7074

 

BT5232575

 

10:02 AM

 

5639

 

05639

 

121 SOUTH RANCHO SANTA FE ROAD

 

 

 

SAN MARCOS

 

CA

 

92069-2501

 

SAN DIEGO

 

760  -  744-2583

 

BT5232587

 

11:32 AM

 

5641

 

05641

 

9759 MISSION GORGE ROAD

 

 

 

SANTEE

 

CA

 

92071-3809

 

SAN DIEGO

 

619  -  449-1950

 

BT5232602

 

12:58 PM

 

5642

 

05642

 

1363 EAST VISTA WAY

 

 

 

VISTA

 

CA

 

92084-4041

 

SAN DIEGO

 

760  -  726-1909

 

BT5232614

 

10:13 AM

 

5643

 

05643

 

427 C STREET #100

 

 

 

SAN DIEGO

 

CA

 

92101-5108

 

SAN DIEGO

 

619  -  233-1666

 

BT5232626

 

10:15 AM

 

 

--------------------------------------------------------------------------------


 

5644

 

05644

 

535 ROBINSON AVENUE

 

 

 

SAN DIEGO

 

CA

 

92103-4209

 

SAN DIEGO

 

619  -  291-3705

 

BT5232638

 

7:59 AM

 

5645

 

05645

 

3959 30TH STREET

 

 

 

SAN DIEGO

 

CA

 

92104-3004

 

SAN DIEGO

 

619  -  296-4291

 

BT5232640

 

9:38 AM

 

5646

 

05646

 

METRO CENTER

 

1735 EUCLID AVENUE

 

SAN DIEGO

 

CA

 

92105-5414

 

SAN DIEGO

 

619  -  264-7211

 

BT5232652

 

10:20 AM

 

5647

 

05647

 

4840 NIAGARA AVENUE

 

 

 

SAN DIEGO

 

CA

 

92107-3115

 

SAN DIEGO

 

619  -  222-7503

 

BT5232664

 

9:58 AM

 

5649

 

05649

 

6939 LINDA VISTA ROAD

 

 

 

SAN DIEGO

 

CA

 

92111-6305

 

SAN DIEGO

 

858  -  277-6730

 

BT5232688

 

10:46 AM

 

5650

 

05650

 

OTTO PLAZA

 

3506 NATIONAL AVENUE

 

SAN DIEGO

 

CA

 

92113-3114

 

SAN DIEGO

 

619  -  239-3270

 

BT5232690

 

11:03 AM

 

5651

 

05651

 

6405 EL CAJON BOULEVARD

 

 

 

SAN DIEGO

 

CA

 

92115-2642

 

SAN DIEGO

 

619  -  286-3470

 

BT6193647

 

11:40 AM

 

5652

 

05652

 

3650 ADAMS AVENUE

 

 

 

SAN DIEGO

 

CA

 

92116-2212

 

SAN DIEGO

 

619  -  563-0802

 

BT5239024

 

9:24 AM

 

5653

 

05653

 

5270 BALBOA AVENUE

 

 

 

SAN DIEGO

 

CA

 

92117-6902

 

SAN DIEGO

 

858  -  292-9349

 

BT6193635

 

10:36 AM

 

5654

 

05654

 

3081-B CLAIREMONT DRIVE

 

 

 

SAN DIEGO

 

CA

 

92117-6802

 

SAN DIEGO

 

619  -  275-1175

 

BT5239050

 

10:29 AM

 

5655

 

05655

 

836 ORANGE AVENUE

 

 

 

CORONADO

 

CA

 

92118-2619

 

SAN DIEGO

 

619  -  435-6585

 

BT5239086

 

11:23 AM

 

5656

 

05656

 

8694 LAKE MURRAY BLVD.

 

 

 

SAN DIEGO

 

CA

 

92119-2828

 

SAN DIEGO

 

619  -  460-5978

 

BT5239098

 

1:44 PM

 

5657

 

05657

 

MISSION GORGE SHOPPING CENTER

 

6505 MISSION GORGE ROAD

 

SAN DIEGO

 

CA

 

92120-2306

 

SAN DIEGO

 

619  -  284-3345

 

BT5239101

 

10:23 AM

 

5658

 

05658

 

UNIVERSITY SQUARE

 

4077 GOVERNOR DRIVE

 

SAN DIEGO

 

CA

 

92122-2522

 

SAN DIEGO

 

858  -  453-0631

 

BT5239113

 

11:38 AM

 

5660

 

05660

 

10631 TIERRASANTA BOULEVARD

 

 

 

SAN DIEGO

 

CA

 

92124-2605

 

SAN DIEGO

 

858  -  576-0972

 

BT5239149

 

9:20 AM

 

5661

 

05661

 

8985 MIRA MESA BOULEVARD

 

 

 

SAN DIEGO

 

CA

 

92126-2716

 

SAN DIEGO

 

858  -  566-3490

 

BT5239151

 

9:09 AM

 

5662

 

05662

 

11845 CARMEL MOUNTAIN RD.

 

 

 

SAN DIEGO

 

CA

 

92128-4602

 

SAN DIEGO

 

858  -  451-5711

 

BT5239163

 

10:08 AM

 

5665

 

05665

 

13167 BLACK MOUNTAIN ROAD

 

 

 

SAN DIEGO

 

CA

 

92129-2684

 

SAN DIEGO

 

858  -  484-7909

 

BT5239199

 

9:18 AM

 

5666

 

05666

 

3515 DELMAR HEIGHTS ROAD

 

 

 

SAN DIEGO

 

CA

 

92130-2122

 

SAN DIEGO

 

858  -  792-7040

 

BT5239202

 

9:17 AM

 

5668

 

05668

 

1854 CORONADO AVENUE

 

 

 

SAN DIEGO

 

CA

 

92154-2007

 

SAN DIEGO

 

619  -  424-8612

 

BT5239226

 

1:35 PM

 

5670

 

05670

 

INDIO PLAZA

 

82-154 HIGHWAY 111

 

INDIO

 

CA

 

92201-5654

 

RIVERSIDE

 

760  -  342-7076

 

BT5239238

 

9:34 AM

 

5671

 

05671

 

SUNLAKES VILLAGE

 

300 S HIGHLAND AVE SUITE 9

 

BANNING

 

CA

 

92220-6504

 

RIVERSIDE

 

909  -  769-1285

 

BT5239240

 

8:21 AM

 

5672

 

05672

 

STAGECOACH PLAZA

 

3317 WEST RAMSEY STREET

 

BANNING

 

CA

 

92220-3503

 

RIVERSIDE

 

909  -  849-8614

 

BT5239252

 

8:59 AM

 

5673

 

05673

 

890 EAST HOBSON WAY

 

 

 

BLYTHE

 

CA

 

92225-1800

 

RIVERSIDE

 

760  -  922-9867

 

BT5239290

 

9:30 AM

 

5674

 

05674

 

405 WEST MAIN STREET

 

 

 

BRAWLEY

 

CA

 

92227-2244

 

IMPERIAL

 

760  -  344-5732

 

BT5239303

 

12:32 PM

 

5675

 

05675

 

244 EAST 3RD STREET

 

 

 

CALEXICO

 

CA

 

92231-2758

 

IMPERIAL

 

760  -  357-2596

 

BT5239315

 

2:53 PM

 

5676

 

05676

 

CATHEDRAL VILLAGE

 

69155 RAMON ROAD

 

CATHEDRAL CITY

 

CA

 

92234-3344

 

RIVERSIDE

 

760  -  770-3097

 

BT5239327

 

1:49 PM

 

5678

 

05678

 

COACHELLA SHOPPING CENTER

 

49-681 HARRISON STREET

 

COACHELLA

 

CA

 

92236-1465

 

RIVERSIDE

 

760  -  398-0833

 

BT5239365

 

8:57 AM

 

5679

 

05679

 

12900 PALM DRIVE

 

 

 

DESERT HOT SPRINGS

 

CA

 

92240-4567

 

RIVERSIDE

 

760  -  251-3866

 

BT6817728

 

11:48 AM

 

5680

 

05680

 

1501 WEST MAIN STREET

 

 

 

EL CENTRO

 

CA

 

92243-2211

 

IMPERIAL

 

760  -  352-5731

 

BT5239391

 

9:54 AM

 

5681

 

05681

 

EAST PALMS TO PINES CENTER

 

72-875 HIGHWAY 111

 

PALM DESERT

 

CA

 

92260-3312

 

RIVERSIDE

 

760  -  346-2618

 

BT5239404

 

12:13 PM

 

5682

 

05682

 

DESERT SPRINGS MARKETPLACE

 

74958 COUNTRY CLUB DRIVE

 

PALM DESERT

 

CA

 

92260-1960

 

RIVERSIDE

 

760  -  776-9760

 

BT5239416

 

11:42 AM

 

5683

 

05683

 

366 SOUTH PALM CANYON DRIVE

 

 

 

PALM SPRINGS

 

CA

 

92262-7302

 

RIVERSIDE

 

760  -  325-2326

 

BT5239430

 

3:23 PM

 

5684

 

05684

 

2333 TAHQUITZ CANYON WAY

 

 

 

PALM SPRINGS

 

CA

 

92262-7009

 

RIVERSIDE

 

760  -  327-9133

 

BT5239442

 

3:03 PM

 

5685

 

05685

 

29 PALMS PLAZA

 

71717 29 PALMS HIGHWAY

 

TWENTYNINE PALMS

 

CA

 

92277-2084

 

SAN BERNARDINO

 

760  -  367-3262

 

BT5239466

 

10:07 AM

 

5686

 

05686

 

57646 29 PALMS HIGHWAY

 

 

 

YUCCA VALLEY

 

CA

 

92284-3073

 

SAN BERNARDINO

 

760  -  365-2618

 

BT5239478

 

10:56 AM

 

 

--------------------------------------------------------------------------------

 

5687

 

05687

 

21738 US HIGHWAY 18

 

 

 

APPLE VALLEY

 

CA

 

92307-3916

 

SAN BERNARDINO

 

760  -  247-1840

 

BT6755512

 

10:10 AM

 

5690

 

05690

 

STATER BROTHERS S/C

 

943 ARMORY ROAD

 

BARSTOW

 

CA

 

92311-5461

 

SAN BERNARDINO

 

760  -  252-3502

 

BT5247603

 

9:29 AM

 

5691

 

05691

 

PO BOX 6987

 

42146 BIG BEAR BOULEVARD

 

BIG BEAR LAKE

 

CA

 

92315-1609

 

SAN BERNARDINO

 

909  -  866-2211

 

BT5247639

 

12:10 PM

 

5692

 

05692

 

PO BOX 2338

 

“27177 HIGHWAY 189, STE E”

 

BLUE JAY

 

CA

 

92317-2338

 

SAN BERNARDINO

 

909  -  336-1275

 

BT5247641

 

1:21 PM

 

5693

 

05693

 

2025 EAST WASHINGTON STREET

 

 

 

COLTON

 

CA

 

92324-4704

 

SAN BERNARDINO

 

909  -  824-8299

 

BT5247665

 

10:22 AM

 

5694

 

05694

 

1133 N.MOUNT VERNON AVE.

 

 

 

COLTON

 

CA

 

92324-2554

 

SAN BERNARDINO

 

909  -  825-6731

 

BT5248845

 

10:36 AM

 

5695

 

05695

 

FOOTHILL PLAZA

 

16910 FOOTHILL BOULEVARD

 

FONTANA

 

CA

 

92335-3502

 

SAN BERNARDINO

 

909  -  350-0493

 

BT5248770

 

10:14 AM

 

5696

 

05696

 

SOUTHRIDGE PLAZA

 

11673 CHERRY AVENUE

 

FONTANA

 

CA

 

92337-0141

 

SAN BERNARDINO

 

909  -  357-2031

 

BT5248821

 

12:10 PM

 

5697

 

05697

 

15510 MAIN STREET

 

 

 

HESPERIA

 

CA

 

92345-3427

 

SAN BERNARDINO

 

760  -  948-1472

 

BT6013267

 

1:25 PM

 

5699

 

05699

 

NEEDLES TOWN CENTER

 

1020 EAST BROADWAY STREET

 

NEEDLES

 

CA

 

92363-3809

 

SAN BERNARDINO

 

760  -  326-2944

 

BT5248617

 

11:00 AM

 

5700

 

05700

 

PHELAN VILLAGE S/C

 

4013 PHELAN ROAD

 

PHELAN

 

CA

 

92371-8912

 

SAN BERNARDINO

 

760  -  868-3413

 

BT5248631

 

1:56 PM

 

5701

 

05701

 

700 EAST REDLANDS BLVD SUITE A

 

 

 

REDLANDS

 

CA

 

92373-6168

 

SAN BERNARDINO

 

909  -  793-3568

 

BT5248643

 

11:33 AM

 

5702

 

05702

 

585 SOUTH RIVERSIDE AVENUE

 

 

 

RIALTO

 

CA

 

92376-7071

 

SAN BERNARDINO

 

909  -  820-7474

 

BT5248667

 

11:17 AM

 

5703

 

05703

 

RANCHO VERDE PLAZA

 

2020 NORTH RIVERSIDE AVENUE

 

RIALTO

 

CA

 

92377-4600

 

SAN BERNARDINO

 

909  -  873-2835

 

BT5248794

 

9:33 AM

 

5704

 

05704

 

27350 SUN CITY BOULEVARD

 

 

 

SUN CITY

 

CA

 

92586-5506

 

RIVERSIDE

 

909  -  301-0063

 

BT5247817

 

8:25 AM

 

5705

 

05705

 

14532 7TH STREET

 

 

 

VICTORVILLE

 

CA

 

92392-4214

 

SAN BERNARDINO

 

760  -  245-6600

 

BT5248477

 

11:06 AM

 

5706

 

05706

 

13720 BEAR VALLEY ROAD

 

 

 

VICTORVILLE

 

CA

 

92392-8713

 

SAN BERNARDINO

 

760  -  955-2070

 

BT5248465

 

11:30 AM

 

5708

 

05708

 

FONTANA SIERRA CENTER

 

9940 SIERRA AVENUE

 

FONTANA

 

CA

 

92335-6721

 

SAN BERNARDINO

 

909  -  822-8122

 

BT5248427

 

11:51 AM

 

5709

 

05709

 

34420 YUCAIPA BOULEVARD

 

 

 

YUCAIPA

 

CA

 

92399-2412

 

SAN BERNARDINO

 

909  -  797-1312

 

BT5248415

 

7:55 AM

 

5710

 

05710

 

SAN BERNARDINO PLAZA

 

2130 EAST HIGHLAND AVENUE

 

SAN BERNARDINO

 

CA

 

92404-4628

 

SAN BERNARDINO

 

909  -  862-4678

 

BT5247829

 

10:40 AM

 

5711

 

05711

 

SHANDIN HILLS SHOPPING CENTER

 

949 KENDALL DRIVE

 

SAN BERNARDINO

 

CA

 

92407-5801

 

SAN BERNARDINO

 

909  -  886-1461

 

BT5247831

 

8:15 AM

 

5712

 

05712

 

6150 VAN BUREN BOULEVARD

 

 

 

RIVERSIDE

 

CA

 

92503-8013

 

RIVERSIDE

 

909  -  688-5155

 

BT5247843

 

12:11 PM

 

5713

 

05713

 

WOODCREST PLAZA

 

17126 VAN BUREN BOULEVARD

 

RIVERSIDE

 

CA

 

92504-5905

 

RIVERSIDE

 

909  -  780-3343

 

BT5247855

 

11:08 AM

 

5714

 

05714

 

FIVE POINTS SHOPPING CENTER

 

4790 LA SIERRA AVENUE

 

RIVERSIDE

 

CA

 

92505-2726

 

RIVERSIDE

 

909  -  688-4196

 

BT5247867

 

10:36 AM

 

5715

 

05715

 

MAGNOLIA TOWN CENTER

 

6075 MAGNOLIA AVENUE

 

RIVERSIDE

 

CA

 

92506-2525

 

RIVERSIDE

 

909  -  682-0177

 

BT5247879

 

8:40 AM

 

5716

 

05716

 

3849 CHICAGO AVENUE

 

 

 

RIVERSIDE

 

CA

 

92507-5336

 

RIVERSIDE

 

909  -  686-2671

 

BT5247881

 

9:50 AM

 

5717

 

05717

 

CANYON CREST TOWNE CENTER

 

“5225 CANYON CREST DRIVE, #8”

 

RIVERSIDE

 

CA

 

92507-6301

 

RIVERSIDE

 

909  -  686-2203

 

BT5247893

 

9:19 AM

 

5718

 

05718

 

8015 LIMONITE AVENUE

 

 

 

RIVERSIDE

 

CA

 

92509-0562

 

RIVERSIDE

 

909  -  361-0263

 

BT6716899

 

8:00 AM

 

5720

 

05720

 

LAKE ELSINORE TOWN CENTER

 

32261 MISSION TRAIL

 

LAKE ELSINORE

 

CA

 

92530-4577

 

RIVERSIDE

 

909  -  674-0301

 

BT5247918

 

12:26 PM

 

5722

 

05722

 

RAMONA PLAZA

 

1390 EAST FLORIDA AVENUE

 

HEMET

 

CA

 

92544-8640

 

RIVERSIDE

 

909  -  925-1651

 

BT5247932

 

10:10 AM

 

5724

 

05724

 

TOWNE HOUSE PLAZA

 

1735 WEST FLORIDA AVENUE

 

HEMET

 

CA

 

92545-3717

 

RIVERSIDE

 

909  -  658-3418

 

BT5247956

 

9:49 AM

 

 

--------------------------------------------------------------------------------


 

5725

 

05725

 

23965 IRONWOOD AVENUE

 

 

 

MORENO VALLEY

 

CA

 

92557-7153

 

RIVERSIDE

 

909  -  242-1742

 

BT6194358

 

12:31 PM

 

5727

 

05727

 

40640 CALIFORNIA OAKS ROAD

 

 

 

MURRIETA

 

CA

 

92562-5857

 

RIVERSIDE

 

909  -  677-2762

 

BT6163911

 

6:52 AM

 

5728

 

05728

 

MURRIETA TOWN CENTER

 

40481 MURRIETA HOT SPRGS.ROAD

 

MURRIETA

 

CA

 

92563-6401

 

RIVERSIDE

 

909  -  698-9793

 

BT5247994

 

9:51 AM

 

5729

 

05729

 

1688 NORTH PERRIS BOULEVARD

 

 

 

PERRIS

 

CA

 

92571-4709

 

RIVERSIDE

 

909  -  943-6868

 

BT6393970

 

11:29 AM

 

5730

 

05730

 

25906 NEWPORT ROAD

 

 

 

SUN CITY

 

CA

 

92584-9130

 

RIVERSIDE

 

909  -  679-5199

 

BT5248174

 

9:07 AM

 

5731

 

05731

 

BREA PLAZA

 

471 SOUTH ASSOCIATED ROAD

 

BREA

 

CA

 

92821-5801

 

ORANGE

 

714  -  990-0606

 

BT5248198

 

11:10 AM

 

5732

 

05732

 

GATEWAY SHOPPING CENTER

 

405 WEST IMPERIAL HIGHWAY

 

BREA

 

CA

 

92821-4814

 

ORANGE

 

714  -  529-2176

 

BT5248201

 

10:11 AM

 

5733

 

05733

 

233 EAST 17TH STREET

 

 

 

COSTA MESA

 

CA

 

92627-3831

 

ORANGE

 

949  -  646-4960

 

BT5248213

 

7:47 AM

 

5734

 

05734

 

2300 HARBOR BOULEVARD

 

SUITE G

 

COSTA MESA

 

CA

 

92626-6250

 

ORANGE

 

949  -  645-7331

 

BT6486105

 

9:27 AM

 

5735

 

05735

 

24829 DEL PRADO

 

 

 

DANA POINT

 

CA

 

92629-2852

 

ORANGE

 

949  -  493-5100

 

BT5248249

 

11:16 AM

 

5736

 

05736

 

24330 EL TORO ROAD

 

 

 

LAGUNA HILLS

 

CA

 

92653-2775

 

ORANGE

 

949  -  830-0391

 

BT6209743

 

11:40 AM

 

5738

 

05738

 

1725 WEST ORANGETHORPE AVE.

 

 

 

FULLERTON

 

CA

 

92833-4537

 

ORANGE

 

714  -  525-8432

 

BT5248299

 

12:49 PM

 

5739

 

05739

 

12897 HARBOR BOULEVARD

 

 

 

GARDEN GROVE

 

CA

 

92840-5808

 

ORANGE

 

714  -  636-1143

 

BT5248302

 

12:32 PM

 

5740

 

05740

 

9661 CHAPMAN AVENUE

 

 

 

GARDEN GROVE

 

CA

 

92841-2706

 

ORANGE

 

714  -  530-4730

 

BT5249710

 

10:03 AM

 

5741

 

05741

 

13822 BROOKHURST STREET

 

 

 

GARDEN GROVE

 

CA

 

92843-3121

 

ORANGE

 

714  -  530-3136

 

BT5249722

 

11:53 AM

 

5742

 

05742

 

12491 VALLEY VIEW STREET

 

 

 

GARDEN GROVE

 

CA

 

92845-2032

 

ORANGE

 

714  -  894-9230

 

BT5249734

 

9:03 AM

 

5743

 

05743

 

11961 VALLEY VIEW STREET

 

 

 

GARDEN GROVE

 

CA

 

92845-1238

 

ORANGE

 

714  -  892-1457

 

BT5249746

 

8:49 AM

 

5744

 

05744

 

21132 BEACH BOULEVARD

 

 

 

HUNTINGTON BEACH

 

CA

 

92648-5404

 

ORANGE

 

714  -  536-8359

 

BT5249758

 

10:43 AM

 

5745

 

05745

 

5881 WARNER AVENUE

 

 

 

HUNTINGTON BEACH

 

CA

 

92649-4657

 

ORANGE

 

714  -  846-5291

 

BT5249760

 

12:15 PM

 

5746

 

05746

 

1610 SAN MIGUEL DRIVE

 

 

 

NEWPORT BEACH

 

CA

 

92660-7121

 

ORANGE

 

949  -  644-6422

 

BT5249772

 

10:39 AM

 

5747

 

05747

 

1016 BAYSIDE DRIVE

 

 

 

NEWPORT BEACH

 

CA

 

92660-7462

 

ORANGE

 

949  -  760-0111

 

BT5249784

 

11:36 AM

 

5748

 

05748

 

1825 EAST CHAPMAN AVENUE

 

 

 

ORANGE

 

CA

 

92867-7774

 

ORANGE

 

714  -  538-3382

 

BT5249796

 

7:26 AM

 

5749

 

05749

 

801 NORTH EL CAMINO REAL

 

 

 

SAN CLEMENTE

 

CA

 

92672-4649

 

ORANGE

 

949  -  498-6752

 

BT5249809

 

11:20 AM

 

5750

 

05750

 

31890 PLAZA DRIVE

 

 

 

SAN JUAN CAPISTRANO

 

CA

 

92675-3725

 

ORANGE

 

949  -  248-3318

 

BT5249811

 

11:13 AM

 

5751

 

05751

 

32121 CAMINO CAPISTRANO

 

 

 

SAN JUAN CAPISTRANO

 

CA

 

92675-3716

 

ORANGE

 

949  -  493-2178

 

BT5249823

 

10:34 AM

 

5753

 

05753

 

30222 CROWN VALLEY PARKWAY

 

 

 

LAGUNA NIGUEL

 

CA

 

92677-2332

 

ORANGE

 

949  -  495-5823

 

BT5249847

 

1:04 PM

 

5754

 

05754

 

13151 JAMBOREE ROAD

 

 

 

TUSTIN

 

CA

 

92782-9150

 

ORANGE

 

714  -  573-0908

 

BT5249859

 

11:30 AM

 

5755

 

05755

 

630 EAST 1ST STREET

 

 

 

TUSTIN

 

CA

 

92780-3418

 

ORANGE

 

714  -  544-7274

 

BT5249861

 

11:02 AM

 

5756

 

05756

 

6767 WESTMINSTER BOULEVARD

 

 

 

WESTMINSTER

 

CA

 

92683-3706

 

ORANGE

 

714  -  897-8521

 

BT5249873

 

10:46 AM

 

5757

 

05757

 

COUNTRY CLUB VILLAGE

 

19701 YORBA LINDA BOULEVARD

 

YORBA LINDA

 

CA

 

92886-3532

 

ORANGE

 

714  -  970-7666

 

BT5249885

 

9:51 AM

 

5758

 

05758

 

31541 SANTA MARGARITA PARKWAY

 

 

 

RANCHO STA MARGARITA

 

CA

 

92688-1837

 

ORANGE

 

949  -  858-7737

 

BT5249897

 

9:45 AM

 

5759

 

05759

 

111 NORTH MAIN STREET

 

 

 

SANTA ANA

 

CA

 

92701-5210

 

ORANGE

 

714  -  648-0885

 

BT6616734

 

1:05 PM

 

5760

 

05760

 

1406 WEST EDINGER AVENUE

 

 

 

SANTA ANA

 

CA

 

92704-4307

 

ORANGE

 

714  -  546-6191

 

BT5249912

 

9:38 AM

 

5761

 

05761

 

BRISTOL PLAZA

 

3325 SOUTH BRISTOL STREET

 

SANTA ANA

 

CA

 

92704-7245

 

ORANGE

 

714  -  979-4060

 

BT5249924

 

10:20 AM

 

 

--------------------------------------------------------------------------------


 

5762

 

05762

 

FOUNTAIN VALLEY PROMENADE

 

18395 BROOKHURST STREET

 

FOUNTAIN VALLEY

 

CA

 

92708-6705

 

ORANGE

 

714  -  965-1973

 

BT5249936

 

9:39 AM

 

5763

 

05763

 

VILLAGE CENTER

 

17904 MAGNOLIA STREET

 

FOUNTAIN VALLEY

 

CA

 

92708-5039

 

ORANGE

 

714  -  962-9713

 

BT5249948

 

8:59 AM

 

5765

 

05765

 

3875 ALTON PARKWAY

 

 

 

IRVINE

 

CA

 

92606-8203

 

ORANGE

 

949  -  250-4465

 

BT5249962

 

9:12 AM

 

5766

 

05766

 

UNIVERSITY PARK

 

18112 CULVER DRIVE

 

IRVINE

 

CA

 

92612-2730

 

ORANGE

 

949  -  786-0151

 

BT5249974

 

8:15 AM

 

5768

 

05768

 

BROOKHURST S/C

 

921 SOUTH BROOKHURST STREET

 

ANAHEIM

 

CA

 

92804-4385

 

ORANGE

 

714  -  772-0240

 

BT5249998

 

12:16 PM

 

5769

 

05769

 

EAST ANAHEIM CENTER

 

2120 EAST LINCOLN AVENUE

 

ANAHEIM

 

CA

 

92806-4197

 

ORANGE

 

714  -  533-9963

 

BT5250004

 

9:12 AM

 

5770

 

05770

 

RANCHO YORBA S/C

 

5560 EAST SANTA ANA ROAD

 

ANAHEIM HILLS

 

CA

 

92807-3124

 

ORANGE

 

714  -  998-4801

 

BT5250016

 

12:02 PM

 

5771

 

05771

 

MISSION PLAZA S/C

 

131 WEST MAIN STREET

 

VENTURA

 

CA

 

93001-2509

 

VENTURA

 

805  -  643-1121

 

BT5250028

 

10:32 AM

 

5772

 

05772

 

CENTURA PLAZA

 

2738 EAST THOMPSON BLVD.

 

VENTURA

 

CA

 

93003-2719

 

VENTURA

 

805  -  648-7795

 

BT5250030

 

10:57 AM

 

5775

 

05775

 

2550 LAS POSAS ROAD

 

 

 

CAMARILLO

 

CA

 

93010-3435

 

VENTURA

 

805  -  482-2135

 

BT5250066

 

9:30 AM

 

5776

 

05776

 

CASITAS PLAZA

 

1012 CASITAS PASS ROAD

 

CARPINTERIA

 

CA

 

93013-2109

 

SANTA BARBARA

 

805  -  684-4816

 

BT5250078

 

9:38 AM

 

5777

 

05777

 

600 VENTURA STREET

 

 

 

FILLMORE

 

CA

 

93015-1925

 

VENTURA

 

805  -  524-9792

 

BT5250080

 

1:07 PM

 

5778

 

05778

 

3941 SPRING ROAD

 

 

 

MOORPARK

 

CA

 

93021-2300

 

VENTURA

 

805  -  529-5726

 

BT6203727

 

9:35 AM

 

5779

 

05779

 

11496 NORTH VENTURA AVE.

 

 

 

OJAI

 

CA

 

93023-4155

 

VENTURA

 

805  -  646-6697

 

BT5250105

 

10:53 AM

 

5780

 

05780

 

FREMONT SQUARE

 

720 NORTH VENTURA ROAD

 

OXNARD

 

CA

 

93030-4413

 

VENTURA

 

805  -  983-1097

 

BT5250117

 

7:32 AM

 

5781

 

05781

 

OXNARD MALL

 

2661 SAVIERS ROAD

 

OXNARD

 

CA

 

93033-4554

 

VENTURA

 

805  -  483-8676

 

BT5250129

 

9:26 AM

 

5782

 

05782

 

OLIVERIA PLAZA

 

733 W.CHANNEL ISLANDS BLVD.

 

PORT HUENEME

 

CA

 

93041-2130

 

VENTURA

 

805  -  985-2326

 

BT5250131

 

8:59 AM

 

5783

 

05783

 

221 EAST HARVARD BOULEVARD

 

 

 

SANTA PAULA

 

CA

 

93060-3315

 

VENTURA

 

805  -  525-4014

 

BT6246816

 

12:38 PM

 

5786

 

05786

 

5845 EAST LOS ANGELES AVE.

 

 

 

SIMI VALLEY

 

CA

 

93063-4256

 

VENTURA

 

805  -  522-2029

 

BT5250181

 

12:07 PM

 

5787

 

05787

 

MOUNTAIN GATE PLAZA

 

1159 EAST LOS ANGELES AVENUE

 

SIMI VALLEY

 

CA

 

93065-2846

 

VENTURA

 

805  -  526-5395

 

BT5250179

 

11:02 AM

 

5788

 

05788

 

MILPAS SHOPPING CENTER

 

35 SOUTH MILPAS STREET

 

SANTA BARBARA

 

CA

 

93103-3305

 

SANTA BARBARA

 

805  -  965-0787

 

BT5250193

 

10:16 AM

 

5789

 

05789

 

825 STATE STREET

 

 

 

SANTA BARBARA

 

CA

 

93101-3206

 

SANTA BARBARA

 

805  -  966-2760

 

BT5250206

 

10:30 AM

 

5790

 

05790

 

MESA SHOPPING CENTER

 

1976 CLIFF DRIVE

 

SANTA BARBARA

 

CA

 

93109-1504

 

SANTA BARBARA

 

805  -  564-6599

 

BT5249683

 

10:38 AM

 

5791

 

05791

 

FAIRVIEW SHOPPING CENTER

 

199 NORTH FAIRVIEW AVENUE

 

GOLETA

 

CA

 

93117-2304

 

SANTA BARBARA

 

805  -  964-9892

 

BT5249695

 

10:58 AM

 

5792

 

05792

 

THE PLAZA

 

“7127 HOLLISTER AVE., #28”

 

GOLETA

 

CA

 

93117-2859

 

SANTA BARBARA

 

805  -  968-2954

 

BT5249708

 

11:27 AM

 

5793

 

05793

 

COALINGA SHOPPING CENTER

 

159 WEST POLK STREET

 

COALINGA

 

CA

 

93210-2302

 

FRESNO

 

559  -  935-3597

 

BT5253644

 

11:41 AM

 

5794

 

05794

 

CORONET CENTER

 

611 CECIL AVENUE

 

DELANO

 

CA

 

93215-2023

 

KERN

 

661  -  725-1312

 

BT5253656

 

9:10 AM

 

5795

 

05795

 

REDWOOD PLAZA S/C

 

1119 WEST VISALIA ROAD

 

EXETER

 

CA

 

93221-2204

 

TULARE

 

559  -  592-4901

 

BT5253668

 

12:05 PM

 

5796

 

05796

 

707 WEST LACEY BOULEVARD

 

 

 

HANFORD

 

CA

 

93230-4326

 

KINGS

 

559  -  584-1896

 

BT6093897

 

12:41 PM

 

5797

 

05797

 

5530 LAKE ISABELLA BOULEVARD

 

 

 

LAKE ISABELLA

 

CA

 

93240-3740

 

KERN

 

760  -  379-5621

 

BT5253682

 

8:24 AM

 

5798

 

05798

 

OLIVEWOOD SHOPPING CENTER

 

262 NORTH HIGHWAY 65

 

LINDSAY

 

CA

 

93247-2702

 

TULARE

 

559  -  562-4404

 

BT5253694

 

11:38 AM

 

 

--------------------------------------------------------------------------------


 

5799

 

05799

 

66 WEST MORTON AVENUE

 

 

 

PORTERVILLE

 

CA

 

93257-2331

 

TULARE

 

559  -  788-0452

 

BT6785010

 

10:35 AM

 

5800

 

05800

 

1076 WEST KERN STREET

 

 

 

TAFT

 

CA

 

93268-2743

 

KERN

 

661  -  763-3132

 

BT6052257

 

10:59 AM

 

5803

 

05803

 

HERITAGE PLACE

 

110 EAST CROSS AVENUE

 

TULARE

 

CA

 

93274-2850

 

TULARE

 

559  -  686-1588

 

BT5253733

 

9:20 AM

 

5805

 

05805

 

2727 SOUTH MOONEY BLVD.

 

 

 

VISALIA

 

CA

 

93277-6240

 

TULARE

 

559  -  733-0770

 

BT5253757

 

11:14 AM

 

5806

 

05806

 

5212 WEST WALNUT AVENUE

 

 

 

VISALIA

 

CA

 

93277-3475

 

TULARE

 

559  -  733-5404

 

BT6185272

 

10:05 AM

 

5807

 

05807

 

2501 HIGHWAY 46

 

 

 

WASCO

 

CA

 

93280-2919

 

KERN

 

661  -  758-0133

 

BT6456479

 

9:44 AM

 

5809

 

05809

 

1601 23RD STREET

 

 

 

BAKERSFIELD

 

CA

 

93301-3911

 

KERN

 

661  -  324-8974

 

BT6199651

 

9:52 AM

 

5811

 

05811

 

1425 SOUTH H STREET

 

 

 

BAKERSFIELD

 

CA

 

93304-4512

 

KERN

 

661  -  833-1680

 

BT6575899

 

9:25 AM

 

5814

 

05814

 

EAST HILLS VILLAGE

 

2681 OSWELL STREET

 

BAKERSFIELD

 

CA

 

93306-3199

 

KERN

 

661  -  872-6272

 

BT5235913

 

10:40 AM

 

5815

 

05815

 

100 CHINA GRADE LOOP

 

 

 

BAKERSFIELD

 

CA

 

93308-1739

 

KERN

 

661  -  393-3358

 

BT6575887

 

11:25 AM

 

5816

 

05816

 

715 AIRPORT DRIVE

 

 

 

BAKERSFIELD

 

CA

 

93308-4129

 

KERN

 

661  -  392-7059

 

BT6539728

 

11:38 AM

 

5817

 

05817

 

8000 WHITE LANE

 

 

 

BAKERSFIELD

 

CA

 

93309-7688

 

KERN

 

661  -  837-2198

 

BT5235949

 

11:31 AM

 

5820

 

05820

 

1251 JOHNSON AVENUE

 

 

 

SAN LUIS OBISPO

 

CA

 

93401-3306

 

SAN LUIS OBISPO

 

805  -  545-0655

 

BT5248857

 

9:06 AM

 

5821

 

05821

 

LOS OSOS SHOPPING CENTER

 

1110 LOS OSOS VALLEY ROAD

 

LOS OSOS

 

CA

 

93402-3204

 

SAN LUIS OBISPO

 

805  -  528-5779

 

BT5248869

 

11:19 AM

 

5822

 

05822

 

FOOTHILL PLAZA

 

765 FOOTHILL BOULEVARD

 

SAN LUIS OBISPO

 

CA

 

93405-1617

 

SAN LUIS OBISPO

 

805  -  543-5697

 

BT5248871

 

8:40 AM

 

5824

 

05824

 

1207 GRAND AVENUE

 

 

 

ARROYO GRANDE

 

CA

 

93420-2419

 

SAN LUIS OBISPO

 

805  -  489-1830

 

BT5248895

 

10:39 AM

 

5825

 

05825

 

1690 GRAND AVENUE

 

 

 

ARROYO GRANDE

 

CA

 

93420-2424

 

SAN LUIS OBISPO

 

805  -  474-0469

 

BT6703804

 

10:29 AM

 

5827

 

05827

 

ADOBE PLAZA

 

7055 EL CAMINO REAL

 

ATASCADERO

 

CA

 

93422-4523

 

SAN LUIS OBISPO

 

805  -  466-8722

 

BT5248934

 

10:08 AM

 

5830

 

05830

 

CYPRESS PLAZA S/C

 

740 QUINTANA ROAD

 

MORRO BAY

 

CA

 

93442-1940

 

SAN LUIS OBISPO

 

805  -  772-6198

 

BT5248984

 

11:04 AM

 

5831

 

05831

 

WILLIAMS PLAZA

 

1151 CRESTON ROAD

 

PASO ROBLES

 

CA

 

93446-3031

 

SAN LUIS OBISPO

 

805  -  239-3028

 

BT5249001

 

9:40 AM

 

5832

 

05832

 

2424 SPRING STREET

 

 

 

PASO ROBLES

 

CA

 

93446-1226

 

SAN LUIS OBISPO

 

805  -  239-3208

 

BT5249025

 

10:00 AM

 

5833

 

05833

 

PISMO COAST PLAZA

 

531 FIVE CITIES DRIVE

 

PISMO BEACH

 

CA

 

93449-3007

 

SAN LUIS OBISPO

 

805  -  773-1825

 

BT5249049

 

9:50 AM

 

5835

 

05835

 

345 TOWN CENTER WEST

 

 

 

SANTA MARIA

 

CA

 

93458-5076

 

SANTA BARBARA

 

805  -  925-1167

 

BT5249075

 

9:09 AM

 

5836

 

05836

 

BROADWAY PAVILION

 

2410 SOUTH BROADWAY

 

SANTA MARIA

 

CA

 

93454-7818

 

SANTA BARBARA

 

805  -  925-6404

 

BT5249087

 

9:58 AM

 

5837

 

05837

 

9482 CALIFORNIA CITY BOULEVARD

 

 

 

CALIFORNIA CITY

 

CA

 

93505-1700

 

KERN

 

760  -  373-5268

 

BT5834254

 

11:02 AM

 

5839

 

05839

 

1375 ROCKING W DRIVE

 

 

 

BISHOP

 

CA

 

93514-1995

 

INYO

 

760  -  873-7883

 

BT5236016

 

10:08 AM

 

5840

 

05840

 

“44226 NORTH 10TH STREET, WEST

 

 

 

LANCASTER

 

CA

 

93534-4134

 

LOS ANGELES

 

661  -  948-3343

 

BT5236028

 

8:46 AM

 

5841

 

05841

 

EAST LANCASTER PLAZA

 

1030 EAST AVENUE  J

 

LANCASTER

 

CA

 

93535-3840

 

LOS ANGELES

 

661  -  949-7140

 

BT5236030

 

9:16 AM

 

5842

 

05842

 

PO BOX 128

 

26 OLD MAMMOTH ROAD

 

MAMMOTH LAKES

 

CA

 

93546-0128

 

MONO

 

760  -  934-8561

 

BT6178075

 

8:59 AM

 

5844

 

05844

 

4616 EAST AVENUE  S

 

 

 

PALMDALE

 

CA

 

93552-4418

 

LOS ANGELES

 

661  -  285-9473

 

BT5236078

 

12:36 PM

 

5845

 

05845

 

RIDGECREST TOWNE CENTRE

 

840 NORTH CHINA LAKE BLVD.

 

RIDGECREST

 

CA

 

93555-3544

 

KERN

 

760  -  375-0223

 

BT5236080

 

1:55 PM

 

5846

 

05846

 

ROSAMOND ALBERTSON’S CENTER

 

2547 WEST ROSAMOND BLVD.

 

ROSAMOND

 

CA

 

93560-6434

 

KERN

 

661  -  256-1116

 

BT5236092

 

11:39 AM

 

5847

 

05847

 

811 TUCKER ROAD

 

 

 

TEHACHAPI

 

CA

 

93561-2510

 

KERN

 

661  -  822-9232

 

BT5236117

 

10:27 AM

 

5848

 

05848

 

COUNTY WOOD PLAZA

 

1780 WEST ROBERTSON BLVD.

 

CHOWCHILLA

 

CA

 

93610-9016

 

MADERA

 

559  -  665-1096

 

BT5236129

 

9:44 AM

 

5849

 

05849

 

SIERRA PAVILION

 

1155 SHAW AVENUE

 

CLOVIS

 

CA

 

93612-3928

 

FRESNO

 

559  -  297-4198

 

BT5236143

 

12:43 PM

 

5852

 

05852

 

MERCANTILE ROW S/C

 

2200 EAST EL MONTE WAY

 

DINUBA

 

CA

 

93618-9377

 

TULARE

 

559  -  591-1401

 

BT5236181

 

12:31 PM

 

5853

 

05853

 

KERMAN SHOPPING CENTER

 

15196 WHITESBRIDGE RD.

 

KERMAN

 

CA

 

93630-1019

 

FRESNO

 

559  -  846-7115

 

BT5236193

 

12:59 PM

 

 

--------------------------------------------------------------------------------


 

5855

 

05855

 

CANAL FARM SHOPPING CENTER

 

1317 EAST PACHECO BOULEVARD

 

LOS BANOS

 

CA

 

93635-4335

 

MERCED

 

209  -  826-3036

 

BT5236218

 

8:50 AM

 

5856

 

05856

 

BETHARD SQUARE

 

335 WEST OLIVE AVENUE

 

MADERA

 

CA

 

93637-5402

 

MADERA

 

559  -  674-2182

 

BT5236220

 

9:22 AM

 

5858

 

05858

 

TOWN & COUNTRY MARKET

 

975 EAST MANNING AVENUE

 

REEDLEY

 

CA

 

93654-2348

 

FRESNO

 

559  -  638-6349

 

BT5236256

 

12:03 PM

 

5859

 

05859

 

SUNNYMEAD SHOPPING CENTER

 

2680 JENSEN AVENUE

 

SANGER

 

CA

 

93657-9777

 

FRESNO

 

559  -  875-6080

 

BT5234846

 

11:22 AM

 

5860

 

05860

 

SELMA PLAZA

 

2857 WHITSON AVENUE

 

SELMA

 

CA

 

93662-2623

 

FRESNO

 

559  -  896-7105

 

BT5234858

 

9:03 AM

 

5861

 

05861

 

3011 NORTH CEDAR AVENUE

 

 

 

FRESNO

 

CA

 

93703-1530

 

FRESNO

 

559  -  229-6883

 

BT5234860

 

10:02 AM

 

5862

 

05862

 

1210 NORTH BLACKSTONE AVENUE

 

 

 

FRESNO

 

CA

 

93703-3606

 

FRESNO

 

559  -  445-0694

 

BT6061662

 

1:52 PM

 

5863

 

05863

 

6074 NORTH 1ST AVE.

 

 

 

FRESNO

 

CA

 

93710-5405

 

FRESNO

 

559  -  431-5231

 

BT5235848

 

11:25 AM

 

5864

 

05864

 

750 WEST BULLARD AVENUE

 

 

 

FRESNO

 

CA

 

93704-1610

 

FRESNO

 

559  -  437-0590

 

BT5237361

 

10:21 AM

 

5865

 

05865

 

2047 WEST SHAW AVENUE

 

 

 

FRESNO

 

CA

 

93711-3404

 

FRESNO

 

559  -  224-0920

 

BT5237373

 

9:11 AM

 

5869

 

05869

 

3795 WEST SHIELDS AVENUE

 

 

 

FRESNO

 

CA

 

93722-5247

 

FRESNO

 

559  -  271-5030

 

BT6713451

 

8:52 AM

 

5872

 

05872

 

5574 EAST KINGS CANYON

 

 

 

FRESNO

 

CA

 

93727-4526

 

FRESNO

 

559  -  458-0534

 

BT6603749

 

10:50 AM

 

5876

 

05876

 

880 NORTHRIDGE CENTER

 

 

 

SALINAS

 

CA

 

93906-2098

 

MONTEREY

 

831  -  449-2481

 

BT5237474

 

12:59 PM

 

5879

 

05879

 

SANTA LUCIA SHOPPING CENTER

 

650 WALNUT AVENUE

 

GREENFIELD

 

CA

 

93927-4928

 

MONTEREY

 

831  -  674-5565

 

BT5237501

 

9:57 AM

 

5880

 

05880

 

KING CITY CENTER

 

540 CANAL STREET

 

KING CITY

 

CA

 

93930-3446

 

MONTEREY

 

831  -  385-0886

 

BT5237513

 

9:06 AM

 

5882

 

05882

 

DEL MONTE SHOPPING CENTER

 

1301 MUNRAS AVENUE

 

MONTEREY

 

CA

 

93940-6103

 

MONTEREY

 

831  -  375-8900

 

BT5237537

 

12:10 PM

 

5883

 

05883

 

160 COUNTRY CLUB GATE CENTER

 

 

 

PACIFIC GROVE

 

CA

 

93950-5022

 

MONTEREY

 

831  -  373-8323

 

BT5237549

 

11:32 AM

 

5885

 

05885

 

HALF MOON BAY S/C

 

170 SAN MATEO ROAD

 

HALF MOON BAY

 

CA

 

94019-1706

 

SAN MATEO

 

650  -  726-2511

 

BT5237563

 

9:07 AM

 

5886

 

05886

 

FOOTHILL PLAZA

 

2310 HOMESTEAD ROAD

 

LOS ALTOS

 

CA

 

94024-7338

 

SANTA CLARA

 

408  -  774-0134

 

BT5237575

 

8:49 AM

 

5888

 

05888

 

SAN ANTONIO SHOPPING CENTER

 

685 SAN ANTONIO ROAD

 

MOUNTAIN VIEW

 

CA

 

94040-1303

 

SANTA CLARA

 

650  -  948-6977

 

BT5237599

 

11:59 AM

 

5889

 

05889

 

GRANT ROAD CENTER

 

1040 GRANT ROAD

 

MOUNTAIN VIEW

 

CA

 

94040-3226

 

SANTA CLARA

 

650  -  967-0184

 

BT5237602

 

11:38 AM

 

5890

 

05890

 

1400 LINDA MAR BOULEVARD

 

 

 

PACIFICA

 

CA

 

94044-4327

 

SAN MATEO

 

650  -  359-6691

 

BT5237638

 

8:54 AM

 

5891

 

05891

 

200 FAIRMONT SHOPPING CENTER

 

 

 

PACIFICA

 

CA

 

94044-1240

 

SAN MATEO

 

650  -  355-5810

 

BT5237640

 

9:19 AM

 

5892

 

05892

 

340 WOODSIDE PLAZA

 

 

 

REDWOOD CITY

 

CA

 

94061-3259

 

SAN MATEO

 

650  -  368-7008

 

BT5237652

 

10:37 AM

 

5893

 

05893

 

2150 ROOSEVELT AVENUE

 

 

 

REDWOOD CITY

 

CA

 

94061-1304

 

SAN MATEO

 

650  -  369-2071

 

BT6084709

 

10:31 AM

 

5895

 

05895

 

777 EAST EL CAMINO REAL

 

 

 

SUNNYVALE

 

CA

 

94087-2919

 

SANTA CLARA

 

408  -  738-0595

 

BT5237688

 

10:33 AM

 

5896

 

05896

 

4045 24TH STREET

 

 

 

SAN FRANCISCO

 

CA

 

94114-3715

 

SAN FRANCISCO

 

415  -  648-8662

 

BT5237690

 

9:51 AM

 

5898

 

05898

 

DIAMOND HEIGHTS S/C

 

5260 DIAMOND HEIGHTS BLVD.

 

SAN FRANCISCO

 

CA

 

94131-2118

 

SAN FRANCISCO

 

415  -  282-1026

 

BT5236294

 

10:14 AM

 

5900

 

05900

 

1300 BUSH STREET

 

 

 

SAN FRANCISCO

 

CA

 

94109-5612

 

SAN FRANCISCO

 

415  -  771-3303

 

BP5422465

 

8:46 AM

 

5902

 

05902

 

666 CONCAR DRIVE

 

 

 

SAN MATEO

 

CA

 

94402-2696

 

SAN MATEO

 

650  -  573-8551

 

BT5236321

 

11:43 AM

 

5903

 

05903

 

LAURELWOOD S/C

 

1320 WEST HILLSDALE BLVD.

 

SAN MATEO

 

CA

 

94403-3125

 

SAN MATEO

 

650  -  570-6094

 

BT5236333

 

11:21 AM

 

5905

 

05905

 

ALAMEDA BRIDGESIDE S/C

 

2531 BLANDING AVENUE

 

ALAMEDA

 

CA

 

94501-1596

 

ALAMEDA

 

510  -  523-8515

 

BT5236369

 

10:02 AM

 

5907

 

05907

 

130 ALAMO PLAZA

 

 

 

ALAMO

 

CA

 

94507-1550

 

CONTRA COSTA

 

925  -  820-1233

 

BT5236383

 

9:09 AM

 

5908

 

05908

 

ANTIOCH FINANCIAL CENTER

 

20 EAST 18TH STREET

 

ANTIOCH

 

CA

 

94509-2400

 

CONTRA COSTA

 

925  -  757-7161

 

BT5236408

 

11:21 AM

 

5909

 

05909

 

THE CROSSINGS

 

3353 DEER VALLEY ROAD

 

ANTIOCH

 

CA

 

94509-0404

 

CONTRA COSTA

 

925  -  757-3390

 

BT5236410

 

11:32 AM

 

5910

 

05910

 

60 SOLANO SQUARE

 

 

 

BENICIA

 

CA

 

94510-2712

 

SOLANO

 

707  -  746-0229

 

BT5236422

 

12:40 PM

 

5913

 

05913

 

LUCKY CENTER

 

1905 MONUMENT BOULEVARD

 

CONCORD

 

CA

 

94520-3858

 

CONTRA COSTA

 

925  -  680-2845

 

BT5236458

 

11:44 AM

 

 

--------------------------------------------------------------------------------


 

5915

 

05915

 

2140 CONTRA COSTA BOULEVARD

 

 

 

PLEASANT HILL

 

CA

 

94523-3744

 

CONTRA COSTA

 

925  -  691-0164

 

BT5236484

 

12:03 PM

 

5918

 

05918

 

3744 MOWRY AVENUE

 

 

 

FREMONT

 

CA

 

94538-1428

 

ALAMEDA

 

510  -  796-2497

 

BT5236511

 

11:05 AM

 

5920

 

05920

 

FAIRWAY PARK

 

31091 MISSION BOULEVARD

 

HAYWARD

 

CA

 

94544-7601

 

ALAMEDA

 

510  -  489-4581

 

BT5236535

 

8:52 AM

 

5921

 

05921

 

SOUTHLAND SHOPPING CENTER

 

24536 HESPERIAN BOULEVARD

 

HAYWARD

 

CA

 

94545-2034

 

ALAMEDA

 

510  -  782-0626

 

BT5236547

 

1:57 PM

 

5922

 

05922

 

3848 CASTRO VALLEY BOULEVARD

 

 

 

CASTRO VALLEY

 

CA

 

94546-4599

 

ALAMEDA

 

510  -  886-3341

 

BT5236559

 

11:40 AM

 

5923

 

05923

 

CREEKSIDE SHOPPING CENTER

 

1621 SYCAMORE AVENUE

 

HERCULES

 

CA

 

94547-1707

 

CONTRA COSTA

 

510  -  799-1252

 

BT5236561

 

9:59 AM

 

5925

 

05925

 

PEPPERTREE PLAZA

 

968 MURRIETA BOULEVARD

 

LIVERMORE

 

CA

 

94550-4063

 

ALAMEDA

 

925  -  373-0455

 

BT5236597

 

11:50 AM

 

5926

 

05926

 

3800 ALHAMBRA AVENUE

 

 

 

MARTINEZ

 

CA

 

94553-3806

 

CONTRA COSTA

 

925  -  228-1740

 

BT5236600

 

9:38 AM

 

5927

 

05927

 

VILLAGE OAKS SHOPPING CENTER

 

1165 ARNOLD DRIVE

 

MARTINEZ

 

CA

 

94553-4104

 

CONTRA COSTA

 

925  -  372-0945

 

BT5236612

 

9:21 AM

 

5928

 

05928

 

RIVER PARK VILLAGE S/C

 

1491 IMOLA AVENUE

 

NAPA

 

CA

 

94559-4300

 

NAPA

 

707  -  255-4218

 

BT5236624

 

9:29 AM

 

5931

 

05931

 

OAKLEY TOWN CENTER

 

2555 MAIN STREET

 

OAKLEY

 

CA

 

94561-1853

 

CONTRA COSTA

 

925  -  625-7440

 

BT5236650

 

12:37 PM

 

5933

 

05933

 

VILLAGE SQUARE S/C

 

27 ORINDA WAY

 

ORINDA

 

CA

 

94563-2521

 

CONTRA COSTA

 

925  -  253-1904

 

BT5234822

 

8:07 AM

 

5935

 

05935

 

OAKHILLS SHOPPING CENTER

 

580 BAILEY ROAD

 

PITTSBURG

 

CA

 

94565-4304

 

CONTRA COSTA

 

925  -  458-0955

 

BT5236686

 

10:04 AM

 

5937

 

05937

 

ESTUDILLO SHOPPING CENTER

 

1355 MACARTHUR BOULEVARD

 

SAN LEANDRO

 

CA

 

94577-3918

 

ALAMEDA

 

510  -  352-3677

 

BT5234884

 

10:22 AM

 

5940

 

05940

 

CROW CANYON COMMONS

 

3207 CROW CANYON PLACE

 

SAN RAMON

 

CA

 

94583-1325

 

CONTRA COSTA

 

925  -  866-0505

 

BT5234923

 

8:53 AM

 

5941

 

05941

 

ASTRO SUNSET S/C

 

102 SUNSET AVENUE

 

SUISUN

 

CA

 

94585-2062

 

SOLANO

 

707  -  426-4242

 

BT5234935

 

12:23 PM

 

5942

 

05942

 

ALVARADO PLAZA

 

31836 ALVARADO BOULEVARD

 

UNION CITY

 

CA

 

94587-3913

 

ALAMEDA

 

510  -  489-3955

 

BT5234947

 

9:38 AM

 

5943

 

05943

 

UNION CITY MARKETPLACE

 

1650 DECOTO ROAD

 

UNION CITY

 

CA

 

94587-3544

 

ALAMEDA

 

510  -  429-0195

 

BT5234959

 

10:11 AM

 

5944

 

05944

 

2819 HOPYARD ROAD

 

 

 

PLEASANTON

 

CA

 

94588-5241

 

ALAMEDA

 

925  -  846-8345

 

BT5234961

 

10:35 AM

 

5945

 

05945

 

SOLANO/80 SHOPPING CENTER

 

2055 SOLANO AVENUE

 

VALLEJO

 

CA

 

94590-6498

 

SOLANO

 

707  -  552-1476

 

BT5234973

 

12:26 PM

 

5947

 

05947

 

1997 TICE VALLEY BOULEVARD

 

 

 

WALNUT CREEK

 

CA

 

94595-2201

 

CONTRA COSTA

 

925  -  932-0568

 

BT5234997

 

8:58 AM

 

5948

 

05948

 

1526 PALOS VERDES MALL

 

 

 

WALNUT CREEK

 

CA

 

94596-2229

 

CONTRA COSTA

 

925  -  939-8378

 

BT5235002

 

1:41 PM

 

5949

 

05949

 

YGNACIO PLAZA S/C

 

1821 YGNACIO VALLEY BLVD.

 

WALNUT CREEK

 

CA

 

94598-3214

 

CONTRA COSTA

 

925  -  938-9443

 

BT5235014

 

10:16 AM

 

5952

 

05952

 

1991 MOUNTAIN BOULEVARD

 

 

 

OAKLAND

 

CA

 

94611-2812

 

ALAMEDA

 

510  -  339-2215

 

BT5235040

 

12:41 PM

 

5957

 

05957

 

MONECITO SHOPPING CENTER

 

471 3RD STREET

 

SAN RAFAEL

 

CA

 

94901-3576

 

MARIN

 

415  -  454-7744

 

BT5236713

 

11:06 AM

 

5958

 

05958

 

1500 NORTHGATE MALL

 

 

 

SAN RAFAEL

 

CA

 

94903-3671

 

MARIN

 

415  -  492-0888

 

BT5236725

 

11:21 AM

 

5959

 

05959

 

431 CORTE MADERA TOWN CENTER

 

 

 

CORTE MADERA

 

CA

 

94925-1215

 

MARIN

 

415  -  924-4557

 

BT5236737

 

9:53 AM

 

5960

 

05960

 

NORTHBAY CENTRE

 

6345 COMMERCE BOULEVARD

 

ROHNERT PARK

 

CA

 

94928-2498

 

MARIN

 

707  -  584-7171

 

BT5236749

 

9:34 AM

 

5961

 

05961

 

701 EAST BLITHEDALE AVE.

 

 

 

MILL VALLEY

 

CA

 

94941-1526

 

MARIN

 

415  -  388-2546

 

BT5236751

 

10:06 AM

 

5963

 

05963

 

910 DIABLO AVENUE

 

 

 

NOVATO

 

CA

 

94947-7311

 

MARIN

 

415  -  898-1905

 

BT5236775

 

12:39 PM

 

5965

 

05965

 

80 RANCHO DEL MAR

 

 

 

APTOS

 

CA

 

95003-3901

 

SANTA CRUZ

 

831  -  688-6417

 

BT5236799

 

12:31 PM

 

5966

 

05966

 

KINGS PLAZA

 

1475 41ST AVENUE

 

CAPITOLA

 

CA

 

95010-2908

 

SANTA CRUZ

 

831  -  476-7282

 

BT5236802

 

12:00 PM

 

5967

 

05967

 

20580 HOMESTEAD AVENUE

 

 

 

CUPERTINO

 

CA

 

95014-0499

 

SANTA CLARA

 

408  -  253-2005

 

BT5236814

 

9:24 AM

 

5968

 

05968

 

FELTON FAIR SHOPPING CENTER

 

6247 GRAHAM HILL ROAD

 

FELTON

 

CA

 

95018-9723

 

SANTA CRUZ

 

831  -  335-7252

 

BT5236826

 

10:04 AM

 

 

--------------------------------------------------------------------------------


 

5969

 

05969

 

PAJARO VALLEY CENTER

 

1988 FREEDOM BOULEVARD

 

FREEDOM

 

CA

 

95019-2837

 

SANTA CRUZ

 

831  -  724-5104

 

BT5236838

 

1:01 PM

 

5970

 

05970

 

GILROY VILLAGE S/C

 

360 EAST 10TH STREET

 

GILROY

 

CA

 

95020-6576

 

SANTA CLARA

 

408  -  848-2328

 

BT5236840

 

1:13 PM

 

5971

 

05971

 

HERITAGE PLAZA S/C

 

1701 AIRLINE HIGHWAY

 

HOLLISTER

 

CA

 

95023-5689

 

SAN BENITO

 

831  -  636-1692

 

BT5236852

 

1:59 PM

 

5972

 

05972

 

15920 LOS GATOS BOULEVARD

 

 

 

LOS GATOS

 

CA

 

95032-3424

 

SANTA CLARA

 

408  -  358-2715

 

BT5236864

 

8:25 AM

 

5973

 

05973

 

PARKTOWN MALL

 

1350 S.PARK VICTORIA DRIVE

 

MILPITAS

 

CA

 

95035-6941

 

SANTA CLARA

 

408  -  263-3410

 

BT5236876

 

1:02 PM

 

5975

 

05975

 

16000 MONTEREY STREET

 

 

 

MORGAN HILL

 

CA

 

95037-5404

 

SANTA CLARA

 

408  -  778-5184

 

BT6921503

 

2:09 PM

 

5976

 

05976

 

MOONLITE SHOPPING CENTER

 

2620 EL CAMINO REAL

 

SANTA CLARA

 

CA

 

95051-3041

 

SANTA CLARA

 

408  -  241-0919

 

BT5236903

 

9:50 AM

 

5977

 

05977

 

LAWRENCE STATION S/C

 

3520 HOMESTEAD ROAD

 

SANTA CLARA

 

CA

 

95051-5166

 

SANTA CLARA

 

408  -  249-7631

 

BT5236915

 

9:33 AM

 

5979

 

05979

 

901 SOQUEL AVENUE

 

 

 

SANTA CRUZ

 

CA

 

95062-2122

 

SANTA CRUZ

 

831  -  426-4303

 

BT5236939

 

11:36 AM

 

5982

 

05982

 

PUEBLO PLAZA SHOPPING CENTER

 

1140 BLOSSOM HILL ROAD

 

SAN JOSE

 

CA

 

95118-3199

 

SANTA CLARA

 

408  -  264-0655

 

BT5236965

 

12:01 PM

 

5983

 

05983

 

PLAZA DE SANTA TERESA

 

6215 SANTA TERESA BOULEVARD

 

SAN JOSE

 

CA

 

95119-1436

 

SANTA CLARA

 

408  -  227-2816

 

BT5236977

 

11:12 AM

 

5984

 

05984

 

ALMADEN OAKS PLAZA

 

6091 MERIDIAN AVENUE

 

SAN JOSE

 

CA

 

95120-2765

 

SANTA CLARA

 

408  -  927-7900

 

BT5236989

 

12:24 PM

 

5985

 

05985

 

GOULD SHOPPING CENTER

 

1035 EAST CAPITOL EXPRESSWAY

 

SAN JOSE

 

CA

 

95121-2498

 

SANTA CLARA

 

408  -  629-6060

 

BT5237006

 

9:49 AM

 

5987

 

05987

 

HACIENDA GARDENS S/C

 

3171 MERIDIAN AVENUE

 

SAN JOSE

 

CA

 

95124-2453

 

SANTA CLARA

 

408  -  266-5550

 

BT5237018

 

12:12 PM

 

5988

 

05988

 

1550 HAMILTON AVENUE

 

 

 

SAN JOSE

 

CA

 

95125-4539

 

SANTA CLARA

 

408  -  264-8642

 

BT5237020

 

9:42 AM

 

5991

 

05991

 

3055 MCKEE ROAD

 

 

 

SAN JOSE

 

CA

 

95127-1835

 

SANTA CLARA

 

408  -  251-2477

 

BT5237056

 

9:15 AM

 

5992

 

05992

 

WHITE ROAD PLAZA

 

1030 SOUTH WHITE ROAD

 

SAN JOSE

 

CA

 

95127-3812

 

SANTA CLARA

 

408  -  258-3311

 

BT5237068

 

9:21 AM

 

5993

 

05993

 

WESTPARK PLAZA

 

1333 SOUTH WINCHESTER BLVD

 

SAN JOSE

 

CA

 

95128-4343

 

SANTA CLARA

 

408  -  379-6570

 

BT5237070

 

9:30 AM

 

5994

 

05994

 

ORCHARD FARM

 

6164 BOLLINGER ROAD

 

SAN JOSE

 

CA

 

95129-3068

 

SANTA CLARA

 

408  -  253-5257

 

BT5237082

 

11:02 AM

 

5996

 

05996

 

1050 NORTH WILSON WAY

 

 

 

STOCKTON

 

CA

 

95205-4218

 

SAN JOAQUIN

 

209  -  948-0950

 

BT5235076

 

10:50 AM

 

5997

 

05997

 

7932 NORTH EL DORADO STREET

 

 

 

STOCKTON

 

CA

 

95210-2406

 

SAN JOAQUIN

 

209  -  478-2957

 

BT5235088

 

12:04 PM

 

5998

 

05998

 

6445 PACIFIC AVENUE

 

 

 

STOCKTON

 

CA

 

95207-3777

 

SAN JOAQUIN

 

209  -  478-5062

 

BT5235090

 

11:49 AM

 

5999

 

05999

 

230 SOUTH MAIN STREET

 

PO BOX 1124

 

ANGELS CAMP

 

CA

 

95222-1124

 

CALAVERAS

 

209  -  736-4623

 

BT5235103

 

9:49 AM

 

6000

 

06000

 

AVENUE PLAZA

 

520 WEST LODI AVENUE

 

LODI

 

CA

 

95240-3497

 

SAN JOAQUIN

 

209  -  368-5363

 

BT5235115

 

9:22 AM

 

6001

 

06001

 

571 BELLEVUE ROAD

 

 

 

ATWATER

 

CA

 

95301-2928

 

MERCED

 

209  -  358-6306

 

BT5235127

 

12:07 PM

 

6003

 

06003

 

WHITMORE PLAZA

 

2920 WHITMORE AVENUE

 

CERES

 

CA

 

95307-2824

 

STANISLAUS

 

209  -  538-4927

 

BT5235141

 

12:12 PM

 

6004

 

06004

 

CARDOZA CENTER

 

900 NORTH MAIN STREET

 

MANTECA

 

CA

 

95336-3798

 

SAN JOAQUIN

 

209  -  239-4175

 

BT5235165

 

10:00 AM

 

6005

 

06005

 

1245 WEST YOSEMITE AVENUE

 

 

 

MANTECA

 

CA

 

95337-5125

 

SAN JOAQUIN

 

209  -  823-1949

 

BT5235189

 

9:10 AM

 

6006

 

06006

 

WESTGATE SHOPPING CENTER

 

1158 WEST MAIN STREET

 

MERCED

 

CA

 

95340-4523

 

MERCED

 

209  -  383-2404

 

BT5235191

 

11:29 AM

 

6007

 

06007

 

MISSION MERCED PLAZA

 

3142 G STREET

 

MERCED

 

CA

 

95340-1392

 

MERCED

 

209  -  383-9086

 

BT5235216

 

11:13 AM

 

6008

 

06008

 

EUCLID SHOPPING CENTER

 

2401 MCHENRY AVENUE

 

MODESTO

 

CA

 

95350-3289

 

STANISLAUS

 

209  -  526-4773

 

BT5235230

 

11:47 AM

 

6010

 

06010

 

1032 OAKDALE ROAD

 

 

 

MODESTO

 

CA

 

95355-4513

 

STANISLAUS

 

209  -  577-6060

 

BT5993060

 

12:31 PM

 

6012

 

06012

 

WOOD COLONY PLAZA

 

“3900 PELANDALE AVENUE,#500-A”

 

MODESTO

 

CA

 

95356-9026

 

STANISLAUS

 

209  -  545-0766

 

BT5235292

 

9:35 AM

 

6013

 

06013

 

1935  N  STREET

 

 

 

NEWMAN

 

CA

 

95360-1419

 

STANISLAUS

 

209  -  862-1208

 

BT5235317

 

9:15 AM

 

6014

 

06014

 

1300 WEST F STREET

 

 

 

OAKDALE

 

CA

 

95361-3501

 

STANISLAUS

 

209  -  847-1324

 

BT5235331

 

10:42 AM

 

 

--------------------------------------------------------------------------------


 

6015

 

06015

 

FOOTHILL OAKS S/C

 

1449 EAST F STREET SUITE 102

 

OAKDALE

 

CA

 

95361-9266

 

STANISLAUS

 

209  -  847-4279

 

BT5235343

 

1:30 PM

 

6016

 

06016

 

855 MONO WAY

 

 

 

SONORA

 

CA

 

95370-5202

 

TUOLUMNE

 

209  -  588-0561

 

BT6765486

 

11:13 AM

 

6019

 

06019

 

TURLOCK TOWNE CENTER

 

651 NORTH GOLDEN STATE BLVD.

 

TURLOCK

 

CA

 

95380-3952

 

STANISLAUS

 

209  -  634-5831

 

BT5235468

 

12:08 PM

 

6021

 

06021

 

2222 CLEVELAND AVENUE

 

 

 

SANTA ROSA

 

CA

 

95403-2906

 

SONOMA

 

707  -  544-8875

 

BT5235494

 

12:46 PM

 

6023

 

06023

 

FARMERS LANE PLAZA

 

1551 FARMERS LANE

 

SANTA ROSA

 

CA

 

95405-7525

 

SONOMA

 

707  -  544-4050

 

BT5235521

 

11:31 AM

 

6024

 

06024

 

SANTA ROSA VALUE CENTER

 

2025 SEBASTOPOL ROAD

 

SANTA ROSA

 

CA

 

95407-6787

 

SONOMA

 

707  -  546-8207

 

BT5235533

 

11:21 AM

 

6026

 

06026

 

BURNS VALLEY MALL

 

14804 OLYMPIC DRIVE

 

CLEARLAKE

 

CA

 

95422-9521

 

LAKE

 

707  -  994-8677

 

BT5235557

 

12:15 PM

 

6028

 

06028

 

490 SOUTH MAIN STREET

 

 

 

FORT BRAGG

 

CA

 

95437-4806

 

MENDOCINO

 

707  -  964-1848

 

BT5235569

 

1:56 PM

 

6029

 

06029

 

525 HEALDSBURG AVENUE

 

 

 

HEALDSBURG

 

CA

 

95448-3816

 

SONOMA

 

707  -  431-1119

 

BT5235571

 

9:08 AM

 

6031

 

06031

 

218 NORTH MAIN STREET

 

 

 

SEBASTOPOL

 

CA

 

95472-3486

 

SONOMA

 

707  -  829-3007

 

BT5235608

 

1:36 PM

 

6032

 

06032

 

MAXWELL VILLAGE S/C

 

19205 SONOMA HIGHWAY

 

SONOMA

 

CA

 

95476-5413

 

SONOMA

 

707  -  938-0281

 

BT5235622

 

10:17 AM

 

6033

 

06033

 

680 SOUTH STATE STREET

 

 

 

UKIAH

 

CA

 

95482-4913

 

MENDOCINO

 

707  -  462-6850

 

BT5235634

 

11:45 AM

 

6034

 

06034

 

1730 SOUTH MAIN STREET

 

 

 

WILLITS

 

CA

 

95490-4405

 

MENDOCINO

 

707  -  459-0554

 

BT5235658

 

11:02 AM

 

6036

 

06036

 

411 HARRIS STREET

 

 

 

EUREKA

 

CA

 

95503-4416

 

HUMBOLDT

 

707  -  443-8039

 

BT5235684

 

10:43 AM

 

6037

 

06037

 

1500 ANNA SPARKS WAY

 

SUITE D

 

MCKINLEYVILLE

 

CA

 

95519-4170

 

HUMBOLDT

 

707  -  839-0140

 

BT6479441

 

10:48 AM

 

6040

 

06040

 

575  M  STREET

 

 

 

CRESCENT CITY

 

CA

 

95531-2827

 

DEL NORTE

 

707  -  465-3981

 

BT5235735

 

10:58 AM

 

6041

 

06041

 

REDWOOD VILLAGE S/C

 

725 SOUTH FORTUNA BOULEVARD

 

FORTUNA

 

CA

 

95540-3034

 

HUMBOLDT

 

707  -  725-9314

 

BT5235747

 

12:35 PM

 

6042

 

06042

 

AUBURN CENTER

 

420 GRASS VALLEY HIGHWAY

 

AUBURN

 

CA

 

95603-3714

 

PLACER

 

530  -  885-9381

 

BT5235759

 

10:28 AM

 

6043

 

06043

 

AUBURN PLAZA

 

2805 BELL ROAD

 

AUBURN

 

CA

 

95603-2589

 

PLACER

 

530  -  823-8125

 

BT5235761

 

11:11 AM

 

6044

 

06044

 

4010 MANZANITA AVENUE

 

 

 

CARMICHAEL

 

CA

 

95608-1724

 

SACRAMENTO

 

916  -  482-4930

 

BT6162868

 

9:22 AM

 

6045

 

06045

 

SUNRISE VILLAGE

 

5409 SUNRISE BOULEVARD

 

CITRUS HEIGHTS

 

CA

 

95610-7806

 

SACRAMENTO

 

916  -  961-2064

 

BT5235785

 

1:06 PM

 

6046

 

06046

 

7900 ARCADIA DRIVE

 

 

 

CITRUS HEIGHTS

 

CA

 

95610-6914

 

SACRAMENTO

 

916  -  723-3379

 

BT6456506

 

12:51 PM

 

6047

 

06047

 

6128 SAN JUAN AVENUE

 

 

 

CITRUS HEIGHTS

 

CA

 

95610-5695

 

SACRAMENTO

 

916  -  725-6831

 

BT5235800

 

1:19 PM

 

6048

 

06048

 

655 RUSSELL BOULEVARD

 

 

 

DAVIS

 

CA

 

95616-3546

 

YOLO

 

530  -  756-3393

 

BT6371140

 

1:36 PM

 

6049

 

06049

 

6661 AUBURN BOULEVARD

 

 

 

CITRUS HEIGHTS

 

CA

 

95621-4925

 

SACRAMENTO

 

916  -  726-1415

 

BT6409052

 

1:57 PM

 

6050

 

06050

 

ANTELOPE PLAZA

 

6422 TUPELO DRIVE

 

CITRUS HEIGHTS

 

CA

 

95621-1741

 

SACRAMENTO

 

916  -  726-8409

 

BT5237703

 

11:28 AM

 

6054

 

06054

 

ELKHORN WATT SQUARE

 

6639 WATT AVENUE

 

NORTH HIGHLANDS

 

CA

 

95660-3607

 

SACRAMENTO

 

916  -  332-2060

 

BT5237741

 

10:44 AM

 

6055

 

06055

 

1617 DOUGLAS BOULEVARD

 

 

 

ROSEVILLE

 

CA

 

95661-2999

 

PLACER

 

916  -  782-3763

 

BT5238844

 

9:12 AM

 

6057

 

06057

 

1220 BROADWAY STREET

 

 

 

PLACERVILLE

 

CA

 

95667-5806

 

EL DORADO

 

530  -  626-5501

 

BT5237765

 

8:43 AM

 

6058

 

06058

 

COUNTY FAIR SHOPPING CENTER

 

31 FAIR LANE

 

PLACERVILLE

 

CA

 

95667-3922

 

EL DORADO

 

530  -  626-0801

 

BT5237777

 

9:02 AM

 

6059

 

06059

 

GOLD RIVER CENTRE

 

2111 GOLDEN CENTRE LANE

 

RANCHO CORDOVA

 

CA

 

95670-4477

 

SACRAMENTO

 

916  -  858-1948

 

BT5237789

 

10:27 AM

 

6062

 

06062

 

ROSEVILLE-BRICKYARD S/C

 

4004 FOOTHILL BOULEVARD

 

ROSEVILLE

 

CA

 

95747-7233

 

PLACER

 

916  -  786-8671

 

BT5237816

 

1:09 PM

 

6064

 

06064

 

ELMIRA SQUARE

 

2050 NUT TREE ROAD

 

VACAVILLE

 

CA

 

95687-7108

 

SOLANO

 

707  -  446-4935

 

BT5237830

 

10:40 AM

 

6065

 

06065

 

SAFEWAY SHOPPING CENTER

 

1260 WEST CAPITOL AVENUE

 

WEST SACRAMENTO

 

CA

 

95691-2719

 

YOLO

 

916  -  371-4890

 

BT5237842

 

10:27 AM

 

 

--------------------------------------------------------------------------------


 

6066

 

06066

 

SHADE TREE PLAZA

 

215 CALIFORNIA STREET

 

WOODLAND

 

CA

 

95695-2982

 

YOLO

 

530  -  662-1795

 

BT5237854

 

9:13 AM

 

6069

 

06069

 

831 K STREET

 

 

 

SACRAMENTO

 

CA

 

95814-3509

 

SACRAMENTO

 

916  -  444-0690

 

BT5237880

 

8:20 AM

 

6070

 

06070

 

2419 DEL PASO BOULEVARD

 

 

 

NORTH SACRAMENTO

 

CA

 

95815-2508

 

SACRAMENTO

 

916  -  922-5433

 

BT5237892

 

9:45 AM

 

6071

 

06071

 

1125 ALHAMBRA BOULEVARD

 

 

 

SACRAMENTO

 

CA

 

95816-5286

 

SACRAMENTO

 

916  -  452-1334

 

BT6199663

 

8:36 AM

 

6072

 

06072

 

2801 K STREET

 

 

 

SACRAMENTO

 

CA

 

95816-5120

 

SACRAMENTO

 

916  -  441-5252

 

BT6210431

 

8:28 AM

 

6073

 

06073

 

CAMELIA SHOPPING CENTER

 

5712 FOLSOM BOULEVARD

 

SACRAMENTO

 

CA

 

95819-4608

 

SACRAMENTO

 

916  -  455-6814

 

BT5237929

 

9:08 AM

 

6074

 

06074

 

5610 STOCKTON BOULEVARD

 

 

 

SACRAMENTO

 

CA

 

95824-1612

 

SACRAMENTO

 

916  -  737-0260

 

BT5237931

 

10:57 AM

 

6075

 

06075

 

2214 EL CAMINO AVENUE

 

 

 

SACRAMENTO

 

CA

 

95821-4602

 

SACRAMENTO

 

916  -  922-8752

 

BT5237943

 

10:09 AM

 

6076

 

06076

 

FREEPORT PLAZA

 

4980 FREEPORT BOULEVARD

 

SACRAMENTO

 

CA

 

95822-2153

 

SACRAMENTO

 

916  -  457-6247

 

BT5237955

 

1:12 PM

 

6077

 

06077

 

4020 FLORIN ROAD

 

 

 

SACRAMENTO

 

CA

 

95823-1880

 

SACRAMENTO

 

916  -  421-6486

 

BT5237967

 

1:03 PM

 

6079

 

06079

 

1730 WATT AVENUE

 

 

 

SACRAMENTO

 

CA

 

95825-2140

 

SACRAMENTO

 

916  -  483-9268

 

BT5237981

 

10:10 AM

 

6080

 

06080

 

FULTON-HURLEY PLAZA

 

1314 FULTON AVENUE

 

SACRAMENTO

 

CA

 

95825-3604

 

SACRAMENTO

 

916  -  483-3486

 

BT5237993

 

9:38 AM

 

6081

 

06081

 

9133 KIEFER BOULEVARD

 

 

 

SACRAMENTO

 

CA

 

95826-5105

 

SACRAMENTO

 

916  -  366-1377

 

BT5238008

 

2:18 PM

 

6082

 

06082

 

SOUTH POINT SHOPPING CENTER

 

“7900 FLORIN ROAD, SUITE E”

 

SACRAMENTO

 

CA

 

95828-3145

 

SACRAMENTO

 

916  -  428-4489

 

BT5238010

 

11:22 AM

 

6083

 

06083

 

VINYARD SQUARE

 

7860 GERBER ROAD

 

SACRAMENTO

 

CA

 

95828-4302

 

SACRAMENTO

 

916  -  689-8578

 

BT5238022

 

11:50 AM

 

6084

 

06084

 

LAKE CREST VILLAGE

 

980 FLORIN ROAD

 

SACRAMENTO

 

CA

 

95831-3515

 

SACRAMENTO

 

916  -  422-7202

 

BT5238034

 

1:14 PM

 

6086

 

06086

 

4300 ELVERTA ROAD

 

 

 

ANTELOPE

 

CA

 

95843-6700

 

SACRAMENTO

 

916  -  729-6763

 

BT6033106

 

11:13 AM

 

6087

 

06087

 

650 MANGROVE AVENUE

 

 

 

CHICO

 

CA

 

95926-3947

 

BUTTE

 

530  -  891-6722

 

BT5238060

 

12:38 PM

 

6088

 

06088

 

1021 BRIDGE STREET

 

 

 

COLUSA

 

CA

 

95932-2839

 

COLUSA

 

530  -  458-2494

 

BT5238072

 

10:36 AM

 

6089

 

06089

 

720 SUTTON WAY

 

 

 

GRASS VALLEY

 

CA

 

95945-5307

 

NEVADA

 

530  -  273-7399

 

BT6868636

 

10:06 AM

 

6090

 

06090

 

HERITAGE OAK SHOPPING CENTER

 

1550 HIGHWAY 99

 

GRIDLEY

 

CA

 

95948-3121

 

BUTTE

 

530  -  846-3334

 

BT5238096

 

10:45 AM

 

6091

 

06091

 

2700 ORO DAM BOULEVARD EAST

 

 

 

OROVILLE

 

CA

 

95965-9210

 

BUTTE

 

530  -  533-8083

 

BT6175827

 

9:26 AM

 

6092

 

06092

 

PARADISE PLAZA

 

6646 CLARK ROAD

 

PARADISE

 

CA

 

95969-3598

 

BUTTE

 

530  -  872-2700

 

BT5238111

 

12:25 PM

 

6093

 

06093

 

40 EAST MAIN STREET

 

 

 

QUINCY

 

CA

 

95971-9701

 

PLUMAS

 

530  -  283-1809

 

BT5238123

 

12:40 PM

 

6094

 

06094

 

220 WEST EAST AVENUE

 

 

 

CHICO

 

CA

 

95926-7215

 

BUTTE

 

530  -  343-9495

 

BT5238135

 

12:42 PM

 

6095

 

06095

 

WESTWOOD VILLAGE S/C

 

6424 WESTSIDE ROAD

 

REDDING

 

CA

 

96001-4833

 

SHASTA

 

530  -  243-3616

 

BT5238147

 

8:42 AM

 

6097

 

06097

 

1801 EUREKA WAY

 

 

 

REDDING

 

CA

 

96001-0434

 

SHASTA

 

530  -  243-5500

 

BT5237246

 

12:36 PM

 

6099

 

06099

 

975 EAST CYPRESS AVENUE

 

 

 

REDDING

 

CA

 

96002-1001

 

SHASTA

 

530  -  223-3995

 

BT6175815

 

1:39 PM

 

6100

 

06100

 

ANDERSON SQUARE

 

2641 BALLS FERRY ROAD

 

ANDERSON

 

CA

 

96007-3507

 

SHASTA

 

530  -  365-5753

 

BT5237284

 

9:54 AM

 

6101

 

06101

 

BURNEY CENTER

 

37435 MAIN STREET

 

BURNEY

 

CA

 

96013-4372

 

SHASTA

 

530  -  335-4860

 

BT5237296

 

10:08 AM

 

6103

 

06103

 

310 WEST LAKE STREET

 

 

 

MOUNT SHASTA

 

CA

 

96067-2119

 

SHASTA

 

530  -  926-3826

 

BT5237309

 

12:31 PM

 

6104

 

06104

 

807 SOUTH MAIN STREET

 

 

 

YREKA

 

CA

 

96097-3374

 

SISKIYOU

 

530  -  842-5596

 

BT5237311

 

1:29 PM

 

6105

 

06105

 

SIERRA SHOPPING CENTER

 

2960 MAIN STREET

 

SUSANVILLE

 

CA

 

96130-4730

 

LASSEN

 

530  -  257-0603

 

BT5237323

 

12:54 PM

 

6106

 

06106

 

PO BOX 1175

 

8245 NORTH LAKE BOULEVARD

 

KINGS BEACH

 

CA

 

96143-1175

 

PLACER

 

530  -  546-2523

 

BT5237335

 

11:53 AM

 

6107

 

06107

 

1020 AL TAHOE BOULEVARD

 

 

 

SOUTH LAKE TAHOE

 

CA

 

96150-4501

 

EL DORADO

 

530  -  541-2530

 

BT5237347

 

12:50 PM

 

6108

 

06108

 

GATEWAY SHOPPING CENTER

 

11230 DONNER PASS ROAD

 

TRUCKEE

 

CA

 

96161-4808

 

NEVADA

 

530  -  587-5296

 

BT5237359

 

1:48 PM

 

6109

 

06109

 

PARKWAY SPRINGS PLAZA

 

2255 NORTH GREEN VALLEY PKWY.

 

HENDERSON

 

NV

 

89014-5025

 

CLARK

 

702  -  434-5013

 

BT5196046

 

11:00 AM

 

 

--------------------------------------------------------------------------------


 

6110

 

06110

 

BOULDER MARKETPLACE

 

716 SOUTH BOULDER HIGHWAY

 

HENDERSON

 

NV

 

89015-7589

 

CLARK

 

702  -  565-9910

 

BT5196058

 

9:31 AM

 

6111

 

06111

 

VALLEY OAKS S/C

 

3852 WEST SAHARA AVENUE

 

LAS VEGAS

 

NV

 

89102-0505

 

CLARK

 

702  -  871-5803

 

BT5196060

 

9:00 AM

 

6112

 

06112

 

SPRING VALLEY TOWN CENTER

 

4230 SOUTH RAINBOW BLVD.

 

LAS VEGAS

 

NV

 

89103-3104

 

CLARK

 

702  -  873-6324

 

BT5196072

 

10:08 AM

 

6113

 

06113

 

5755 EAST CHARLESTON BLVD.

 

 

 

LAS VEGAS

 

NV

 

89142-1004

 

CLARK

 

702  -  641-0288

 

BT6484618

 

11:47 AM

 

6114

 

06114

 

5991 WEST CHEYENNE AVENUE

 

 

 

LAS VEGAS

 

NV

 

89108-4204

 

CLARK

 

702  -  395-8574

 

BT6130114

 

11:54 AM

 

6115

 

06115

 

2905 SOUTH MARYLAND PKWY.

 

 

 

LAS VEGAS

 

NV

 

89109-2217

 

CLARK

 

702  -  735-9195

 

BT5196109

 

10:46 AM

 

6116

 

06116

 

2950 EAST DESERT INN ROAD

 

 

 

LAS VEGAS

 

NV

 

89121-3606

 

CLARK

 

702  -  458-7336

 

BT5196135

 

11:24 AM

 

6117

 

06117

 

RAINBOW PLAZA

 

911 SOUTH RAINBOW BOULEVARD

 

LAS VEGAS

 

NV

 

89128-6230

 

CLARK

 

702  -  870-3810

 

BT5196161

 

1:00 PM

 

6118

 

06118

 

4911 WEST CRAIG ROAD

 

 

 

LAS VEGAS

 

NV

 

89130-2730

 

CLARK

 

702  -  658-2145

 

BT5196197

 

12:06 PM

 

6119

 

06119

 

SOUTH SHORES CENTER

 

8530 WEST LAKE MEAD BLVD.

 

LAS VEGAS

 

NV

 

89128-7630

 

CLARK

 

702  -  255-2720

 

BT5196236

 

8:56 AM

 

6121

 

06121

 

CARSON VALLEY FAIR S/C

 

“1329 US HWY.395 NORTH,#1”

 

GARDNERVILLE

 

NV

 

89410-5391

 

DOUGLAS

 

775  -  782-7042

 

BT5196248

 

1:30 PM

 

6123

 

06123

 

535 SOUTH MAIN STREET

 

 

 

BOUNTIFUL

 

UT

 

84010-6322

 

DAVIS

 

801  -  298-3100

 

BT5158503

 

9:37 AM

 

6124

 

06124

 

HIDDEN VALLEY SHOPPING CENTER

 

1166 EAST DRAPER PKWY.

 

DRAPER

 

UT

 

84020-9637

 

SALT LAKE

 

801  -  571-3169

 

BT5158490

 

12:51 PM

 

6125

 

06125

 

RAINBOW PLAZA

 

860 NORTH FAIRFIELD ROAD

 

LAYTON

 

UT

 

84041-2725

 

SALT LAKE

 

801  -  546-6352

 

BT5158488

 

1:33 PM

 

6126

 

06126

 

774 SOUTH STATE STREET

 

 

 

OREM

 

UT

 

84058-6308

 

UTAH

 

801  -  426-6650

 

BT5158476

 

12:14 PM

 

6127

 

06127

 

PO BOX 681268

 

950 IRON HORSE DRIVE

 

PARK CITY

 

UT

 

84060-1268

 

SUMMIT

 

435  -  649-9621

 

BT5158464

 

9:47 AM

 

6128

 

06128

 

ROY CITY CENTRE

 

5673 SOUTH 1900 WEST

 

ROY

 

UT

 

84067-2301

 

WEBER

 

801  -  825-8021

 

BT5158452

 

12:13 PM

 

6129

 

06129

 

WILLOWCREEK CENTER

 

8645 SOUTH HIGHLAND DRIVE

 

SANDY

 

UT

 

84093-1695

 

SALT LAKE

 

801  -  942-0071

 

BT5158440

 

11:00 AM

 

6131

 

06131

 

72 SOUTH MAIN STREET

 

 

 

SALT LAKE CITY

 

UT

 

84101-1506

 

SALT LAKE

 

801  -  531-0583

 

BT5158426

 

8:44 AM

 

6132

 

06132

 

220 SOUTH 7TH EAST

 

 

 

SALT LAKE CITY

 

UT

 

84102-2106

 

SALT LAKE

 

801  -  521-4188

 

BT5158414

 

8:08 AM

 

6133

 

06133

 

635 EAST 3300 SOUTH

 

 

 

SALT LAKE CITY

 

UT

 

84106-1233

 

SALT LAKE

 

801  -  467-0152

 

BT5158402

 

12:53 PM

 

6135

 

06135

 

HIGH LINE PLAZA

 

2266 EAST 3300 SOUTH

 

SALT LAKE CITY

 

UT

 

84109-2635

 

SALT LAKE

 

801  -  485-4852

 

BT5158375

 

11:49 AM

 

6136

 

06136

 

2332 EAST 21ST SOUTH

 

 

 

SALT LAKE CITY

 

UT

 

84109-1214

 

SALT LAKE

 

801  -  466-9949

 

BT5158363

 

11:31 AM

 

6137

 

06137

 

150 NORTH 900 WEST

 

 

 

SALT LAKE CITY

 

UT

 

84116-3334

 

SALT LAKE

 

801  -  521-3560

 

BT5158351

 

8:55 AM

 

6138

 

06138

 

OAKWOOD VILLAGE S/C

 

5540 SOUTH 9TH EAST

 

SALT LAKE CITY

 

UT

 

84117-7206

 

SALT LAKE

 

801  -  262-2981

 

BT5158349

 

8:09 AM

 

6139

 

06139

 

4714 HOLLADAY BOULEVARD

 

 

 

HOLLADAY

 

UT

 

84117-5403

 

SALT LAKE

 

801  -  278-9767

 

BT5158337

 

12:16 PM

 

6140

 

06140

 

1837 WEST 4700 SOUTH

 

 

 

TAYLORSVILLE

 

UT

 

84118-1103

 

SALT LAKE

 

801  -  967-0682

 

BT5158325

 

9:33 AM

 

6141

 

06141

 

4668 SOUTH 4000 WEST

 

 

 

WEST VALLEY

 

UT

 

84120-1320

 

SALT LAKE

 

801  -  969-9923

 

BT5158313

 

9:57 AM

 

6142

 

06142

 

SESSIONS PLACE

 

3460 SOUTH 5600 WEST

 

WEST VALLEY

 

UT

 

84120-1320

 

SALT LAKE

 

801  -  966-3892

 

BT5158301

 

9:57 AM

 

6143

 

06143

 

HILLSIDE PLAZA S/C

 

2378 EAST 7000 SOUTH

 

SALT LAKE CITY

 

UT

 

84121-3339

 

SALT LAKE

 

801  -  943-2446

 

BT5158298

 

10:46 AM

 

6144

 

06144

 

220 NORTH MAIN STREET

 

 

 

BRIGHAM CITY

 

UT

 

84302-2120

 

BOX ELDER

 

435  -  723-5243

 

BT5158286

 

10:38 AM

 

6146

 

06146

 

851 24TH STREET

 

 

 

OGDEN

 

UT

 

84401-2601

 

WEBER

 

801  -  393-6044

 

BT5158262

 

10:17 AM

 

 

--------------------------------------------------------------------------------

 

6147

 

06147

 

TRIANGLE SQUARE PLAZA

 

142 N.HARRISVILLE ROAD

 

OGDEN

 

UT

 

84404-3928

 

WEBER

 

801  -  393-6093

 

BT5158250

 

9:32 AM

 

6148

 

06148

 

RIVERSIDE PLAZA

 

1324 NORTH STATE STREET

 

PROVO

 

UT

 

84601-2419

 

UTAH

 

801  -  374-2015

 

BT5158248

 

6:46 AM

 

6149

 

06149

 

615 EAST ST. GEORGE BLVD.

 

 

 

ST. GEORGE

 

UT

 

84770-3033

 

WASHINGTON

 

435  -  673-4305

 

BT5158236

 

12:36 PM

 

6152

 

06152

 

CHAMBERS SQUARE S/C

 

15335 EAST COLFAX AVENUE

 

AURORA

 

CO

 

80011-5904

 

ARAPAHOE

 

303  -  341-1216

 

BT5224263

 

12:54 PM

 

6153

 

06153

 

SALEM SQUARE

 

12303 EAST MISSISSIPPI AVE.

 

AURORA

 

CO

 

80012-3418

 

ARAPAHOE

 

303  -  364-3355

 

BT5224251

 

12:21 PM

 

6154

 

06154

 

MISSION PLAZA

 

15453 EAST HAMPDEN AVE.

 

AURORA

 

CO

 

80013-2403

 

ARAPAHOE

 

303  -  693-9595

 

BT5224249

 

10:46 AM

 

6158

 

06158

 

100 EAST MINERAL DRIVE

